Exhibit 10.1

EXECUTION VERSION

 

 

AMENDED AND RESTATED CREDIT AGREEMENT**

dated as of

April 3, 2013

among

THE GEO GROUP, INC.

and

GEO CORRECTIONS HOLDINGS, INC.,

as Borrowers,

the Lenders referred to herein

and

BNP PARIBAS,

as Administrative Agent

 

 

$1,000,000,000

 

 

 

 

BNP PARIBAS SECURITIES CORP.,

as Lead Arranger

BANK OF AMERICA, N.A., BARCLAYS BANK PLC, SUNTRUST BANK and

WELLS FARGO CAPITAL FINANCE,

as Co-Syndication Agents

 

 

** Certain portions of the Amended and Restated Credit Agreement have been
omitted based upon a request for confidential treatment filed with the
Securities and Exchange Commission. The non-public information has been filed
with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I

   DEFINITIONS      2   

Section 1.01

  

Defined Terms

     2   

Section 1.02

  

Classification of Loans and Borrowings

     31   

Section 1.03

  

Terms Generally

     31   

Section 1.04

  

Accounting Terms; GAAP

     32   

Section 1.05

  

Currencies; Currency Equivalents

     32   

ARTICLE II

   THE CREDITS      33   

Section 2.01

  

The Commitments; Loans

     33   

Section 2.02

  

Loans and Borrowings

     35   

Section 2.03

  

Requests for Syndicated Borrowings

     36   

Section 2.04

  

Swingline Loans

     37   

Section 2.05

  

Letters of Credit

     38   

Section 2.06

  

Funding of Borrowings

     43   

Section 2.07

  

Interest Elections

     44   

Section 2.08

  

Termination and Reduction of the Commitments

     45   

Section 2.09

  

Repayment of Loans; Evidence of Debt

     48   

Section 2.10

  

Prepayment of Loans

     50   

Section 2.11

  

Fees

     54   

Section 2.12

  

Interest

     55   

Section 2.13

  

Increased Costs

     57   

Section 2.14

  

Break Funding Payments

     58   

Section 2.15

  

Taxes

     59   

Section 2.16

  

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

     61   

Section 2.17

  

Mitigation Obligations; Replacement of Lenders

     63   

Section 2.18

  

Defaulting Lenders

     65   

Section 2.19

  

Illegality

     67   

Section 2.20

  

GEO as Borrowers’ Representative

     68   

Section 2.21

  

Joint and Several Obligations

     68   

ARTICLE III

   REPRESENTATIONS AND WARRANTIES      70   

Section 3.01

  

Organization; Powers and Qualifications

     70   

Section 3.02

  

Authorization; Enforceability

     70   

Section 3.03

  

Governmental Approvals; No Conflicts

     71   

Section 3.04

  

Financial Condition; No Material Adverse Change

     71   

Section 3.05

  

Properties

     71   

Section 3.06

  

Litigation

     72   

Section 3.07

  

Environmental Matters

     72   

Section 3.08

  

Compliance with Laws and Agreements; No Defaults

     72   

Section 3.09

  

Government Regulation

     72   

Section 3.10

  

Tax Returns and Payments

     72   

Section 3.11

  

ERISA

     72   

Section 3.12

  

Disclosure

     73   



--------------------------------------------------------------------------------

Section 3.13

  

Margin Stock

     73   

Section 3.14

  

Agreements and Liens

     73   

Section 3.15

  

Material Contracts

     73   

Section 3.16

  

Subsidiaries and Investments

     74   

Section 3.17

  

Real Property

     74   

Section 3.18

  

Solvency

     74   

Section 3.19

  

Employee Relations

     74   

Section 3.20

  

Burdensome Provisions

     74   

Section 3.21

  

REIT Status

     75   

Section 3.22

  

Anti-Terrorism; FCPA

     75   

ARTICLE IV

   CONDITIONS      75   

Section 4.01

  

Restatement Effective Date

     75   

Section 4.02

  

Each Extension of Credit

     79   

ARTICLE V

   AFFIRMATIVE COVENANTS      79   

Section 5.01

  

Financial Statements and Other Information

     79   

Section 5.02

  

Notices of Material Events

     81   

Section 5.03

  

Existence; Conduct of Business

     82   

Section 5.04

  

Payment of Obligations

     82   

Section 5.05

  

Maintenance of Properties; Insurance

     82   

Section 5.06

  

Books and Records; Inspection Rights

     83   

Section 5.07

  

Compliance with Laws

     83   

Section 5.08

  

Use of Proceeds and Letters of Credit

     83   

Section 5.09

  

Additional Subsidiaries; Restricted and Unrestricted Subsidiaries

     83   

Section 5.10

  

New Real Property Collateral

     85   

Section 5.11

  

Further Assurances; Post-Closing Deliverables

     86   

Section 5.12

  

Fiscal Year

     89   

ARTICLE VI

   NEGATIVE COVENANTS      89   

Section 6.01

  

Indebtedness

     89   

Section 6.02

  

Liens

     90   

Section 6.03

  

Fundamental Changes

     91   

Section 6.04

  

Investments

     93   

Section 6.05

  

Restricted Payments

     95   

Section 6.06

  

Transactions with Affiliates

     97   

Section 6.07

  

Restrictive Agreements

     97   

Section 6.08

  

Modifications of Certain Documents

     97   

Section 6.09

  

Certain Financial Covenants

     98   

Section 6.10

  

Limitations on Exchange and Issuance of Equity Interests

     98   

Section 6.11

  

Nature of Business

     98   

Section 6.12

  

Impairment of Security Interest

     98   

Section 6.13

  

Payments and Prepayments of Certain Debt

     98   

ARTICLE VII

   EVENTS OF DEFAULT      99   

Section 7.01

  

Events of Default

     99   

Section 7.02

  

Application of Payments

     101   



--------------------------------------------------------------------------------

ARTICLE VIII

   AGENCY      102   

Section 8.01

  

Administrative Agent

     102   

Section 8.02

  

Lead Arranger; Co-Syndication Agents

     106   

ARTICLE IX

   MISCELLANEOUS      106   

Section 9.01

  

Notices

     106   

Section 9.02

  

Waivers; Amendments

     110   

Section 9.03

  

Expenses; Indemnity; Damage Waiver

     112   

Section 9.04

  

Successors and Assigns

     114   

Section 9.05

  

Survival

     119   

Section 9.06

  

Counterparts; Integration; Effectiveness

     119   

Section 9.07

  

Severability

     120   

Section 9.08

  

Right of Setoff

     120   

Section 9.09

  

Governing Law; Jurisdiction; Etc.

     121   

Section 9.10

  

WAIVER OF JURY TRIAL

     121   

Section 9.11

  

Headings

     122   

Section 9.12

  

Treatment of Certain Information; Confidentiality

     122   

Section 9.13

  

USA PATRIOT Act

     123   

Section 9.14

  

Interest Rate Limitation

     123   

Section 9.15

  

Judgment Currency

     123   

Section 9.16

  

Effect of Amendment and Restatement

     124   

 

ANNEX I    –    Specified Transactions SCHEDULE I    –    Disclosure Supplement
EXHIBIT A-1    –    Form of Term Loan Note EXHIBIT A-2    –    Form of Revolving
Credit Loan Note EXHIBIT B    –    Form of Assignment and Assumption EXHIBIT C
   –    Form of Collateral Agreement EXHIBIT D    –    Form of Guaranty
Agreement EXHIBIT E    –    Form of Collateral Assignment EXHIBIT F    –    Form
of Mortgage EXHIBIT G    –    Form of Joinder Agreement EXHIBIT H    –    Form
of Opinion of Counsel to the Borrowers EXHIBIT I    –    Form of Opinion of
General Counsel to the Borrowers EXHIBIT J    –    Form of Lender Addendum



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of April 3,
2013, among THE GEO GROUP, INC., a Florida corporation (“GEO”), GEO CORRECTIONS
HOLDINGS, INC., a Florida corporation (“Corrections” and, together with GEO, the
“Borrowers”), the Lenders referred to herein and BNP PARIBAS, as administrative
agent for such Lenders (in such capacity, the “Administrative Agent”).

WHEREAS, GEO, BNP Paribas, as administrative agent, and certain other parties
entered into a Credit Agreement dated as of August 4, 2010 (as amended on each
of February 8, 2011, May 2, 2011, August 30, 2012, December 14, 2012 and as
further modified and supplemented and in effect immediately before giving effect
to the amendment and restatement thereof contemplated hereby to occur on and as
of the Restatement Effective Date, the “Existing Credit Agreement”);

WHEREAS, immediately prior to the Restatement Effective Date, GEO and the
Lenders under (and as defined in) the Existing Credit Agreement wish to
effectuate the transactions set forth on Annex I hereto (collectively, the
“Specified Transactions”);

WHEREAS, the Borrowers have requested that the Lenders and the Administrative
Agent, as applicable, agree to (i) continue (without novation) as Loans
hereunder the Existing Loans and continue as Letters of Credit hereunder the
Existing Letters of Credit and (ii) amend and restate the Existing Credit
Agreement in its entirety pursuant to this Agreement, and the Lenders and the
Administrative Agent are willing to do so, on the terms and subject to the
conditions contained herein;

WHEREAS, BNP Paribas and the other Lenders party hereto constitute the
Administrative Agent and all of the Lenders under (and each as defined in) the
Existing Credit Agreement immediately prior to the Restatement Effective Date
(after giving effect to any assignments of Loans and Commitments to be
consummated on such date, including pursuant to Section 2.18(b) of the Existing
Credit Agreement) for purposes of Section 9.02 of the Existing Credit Agreement
and have consented to such amendment and restatement of the Existing Credit
Agreement;

WHEREAS, in connection with this Agreement and the amendment and restatement
referred to above, the Borrowers have requested extensions of credit (including,
to the extent applicable, the continuation of extensions of credit under the
Existing Credit Agreement) to the Borrowers in an aggregate original principal
amount of up to $1,000,000,000 (as such amount may be increased in accordance
with this Agreement) for the purposes permitted hereunder; and

WHEREAS, the Lenders and the Administrative Agent have agreed to such extensions
of credit (including, as applicable, continuations of extensions of credit) on
the terms and subject to the conditions set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree that the Existing Credit Agreement shall, upon the satisfaction of the
conditions precedent specified in Section 4.01, but effective as of the
Restatement Effective Date, be amended and restated in its entirety to read as
follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

Section 1.01 Defined Terms.

As used in this Agreement, the following terms have the meanings specified
below:

“2017 Senior Notes” means the 7.75% Senior Notes due 2017 in an aggregate
principal amount of $250,000,000 issued by GEO.

“2021 Senior Notes” means the 6.625% Senior Notes due 2021 in an aggregate
principal amount of $300,000,000 issued by GEO.

“2023 Senior Notes” means the 5.125% Senior Notes due 2023 in an aggregate
principal amount of $300,000,000 issued by GEO.

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.

“Adjusted EBITDA” means, for any period, (a) EBITDA for such period minus
(b) the amount, if a positive number, by which the amount of such EBITDA
attributable to Unrestricted Subsidiaries and Other Consolidated Persons minus
Non-Recourse Debt Service of the Unrestricted Subsidiaries and the Other
Consolidated Persons exceeds 20% of such EBITDA.

“Adjusted LIBO Rate” means, for the Interest Period for any Eurodollar
Borrowing, an interest rate per annum (rounded upwards, if necessary, to the
next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period multiplied
by (b) the Statutory Reserve Rate for such Interest Period.

“Administrative Agent” has the meaning assigned thereto in the Preamble hereof.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreed Foreign Currency” means in respect of any Letter of Credit requested to
be issued by an Issuing Lender, Euros, Sterling, Australian Dollars, South
African Rand and any other Foreign Currency approved by such Issuing Lender
(each of whom agrees not to withhold such approval unreasonably) but only if at
such time (a) such Foreign Currency is freely transferable and convertible into
Dollars in the London foreign exchange market and (b) no central bank or other
governmental authorization in the country of issue of such Foreign Currency
(including, in the case of Euros, any authorization by the European Central
Bank) is required to permit use of such Foreign Currency by any Lender for
issuing any Letter of Credit or participating in any LC Exposure hereunder,
unless such authorization has been obtained and is in full force and effect.

 

2



--------------------------------------------------------------------------------

“Agreement” has the meaning assigned thereto in the Preamble hereof.

“Alternate Base Rate” means, for any day, for any Borrowing, a rate per annum
equal to the greater of (a) the Prime Rate in effect on such day, (b) the
Federal Funds Effective Rate for such day plus 1/2 of 1% and (c) the Adjusted
LIBO Rate that would apply to a Eurodollar Borrowing of the same Class as such
Borrowing with an Interest Period of one month starting on the second Business
Day following such day, plus 1%. Any change in the Alternate Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate shall be effective from and including the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, as
the case may be.

“Applicable Percentage” means (a) with respect to any Revolving Credit Lender
for purposes of Section 2.04 or Section 2.05 or in respect of any indemnity
claim under Section 9.03(c) arising out of an action or omission of any
Swingline Lender or any Issuing Lender under this Agreement, the percentage of
the total Revolving Credit Commitments represented by such Revolving Credit
Lender’s Revolving Credit Commitment, and (b) with respect to any Lender in
respect of any indemnity claim under Section 9.03(c) arising out of an action or
omission of the Administrative Agent under this Agreement, the percentage of the
total Commitments or Loans of all Classes hereunder represented by the aggregate
amount of such Lender’s Commitments or Loans of all Classes hereunder; provided
that in the case of Section 2.18 when a Defaulting Lender shall exist,
“Applicable Percentage” shall mean the percentage of the total Commitments
(disregarding any Defaulting Lender’s Commitment) represented by such Lender’s
Commitment. If the Revolving Credit Commitments have expired or been terminated,
the Applicable Percentages shall be determined based upon the Revolving Credit
Commitments most recently in effect, giving effect to any assignments.

“Applicable Period” has the meaning assigned thereto in Section 2.10(b)(ii).

“Applicable Rate” means, (a) for Revolving Credit Loans, (i) 2.50% per annum in
the case of Eurodollar Loans and (ii) 1.50% in the case of ABR Loans (including
Swingline Loans), (b) for Term Loans, (i) 2.50% per annum in the case of
Eurodollar Loans and (ii) 1.50% in the case of ABR Loans, (c) for commitment
fees, 0.375% per annum and (d) for Incremental Term Loans of any Series, such
rate or rates of interest as shall be agreed upon at the time the Incremental
Term Loan Commitments of such Series are established; provided that from and
after July 1, 2013 the “Applicable Rate” for Revolving Credit Loans and
commitment fees shall be the applicable rate per annum set forth below, based
upon the Total Leverage Ratio as of the most recent determination date:

 

Category

  

Total Leverage Ratio

  

ABR
Applicable
Rate

   

Eurodollar

Applicable Rate

   

Commitment
Fee Rate

  1    >5.00 to 1.00      1.75 %      2.75 %      0.375 %  2    >4.00 to 1.00
and <5.00 to 1.00      1.50 %      2.50 %      0.375 %  3    >3.00 to 1.00 and
<4.00 to 1.00      1.25 %      2.25 %      0.375 %  4    >2.00 to 1.00 and <3.00
to 1.00      1.00 %      2.00 %      0.375 %  5    <2.00 to 1.00      0.75 %   
  1.75 %      0.350 % 

 

3



--------------------------------------------------------------------------------

For purposes of the foregoing, (i) the Total Leverage Ratio shall be determined
as of the end of each fiscal quarter of GEO (starting with its fiscal quarter
ending on June 30, 2013) based upon GEO’s consolidated financial statements
delivered pursuant to Section 5.01(a) or (b), as applicable, and (ii) each
change in the Applicable Rate resulting from a change in the Total Leverage
Ratio shall be effective during the period commencing on and including the date
10 Business Days after delivery to the Administrative Agent of such consolidated
financial statements indicating such change and ending on the date immediately
preceding the effective date of the next such change; provided that the Total
Leverage Ratio shall be deemed to be in Category 1 (A) at any time that an Event
of Default has occurred and is continuing and (B) if GEO fails to deliver the
consolidated financial statements required to be delivered by it pursuant to
Section 5.01(a) or (b), as applicable, during the period from the expiration of
the time for delivery thereof until such consolidated financial statements are
delivered.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.12(f).

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignment Agreement” has the meaning assigned thereto in the Collateral
Agreement.

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in substantially the
form of Exhibit B or any other form approved by the Administrative Agent.

“Assuming Lender” has the meaning assigned thereto in Section 2.08(e)(i).

“Auction” has the meaning assigned thereto in Section 9.04(b).

“Auction Manager” means (a) the Administrative Agent in its capacity as Auction
Manager or (b) any other financial institution or advisor agreed by GEO and the
Administrative Agent (whether or not an affiliate of Administrative Agent) to
act as an arranger in connection with any purchases pursuant to Section 9.04(b).

“Australian Dollars” or “A$” refers to the lawful currency of Australia.

“Bank Parent” means, with respect to any Lender, any Person of which such Lender
is, directly or indirectly, a Subsidiary.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment.

 

4



--------------------------------------------------------------------------------

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower Materials” has the meaning assigned thereto in Section 9.01(d).

“Borrowers” has the meaning assigned thereto in the Preamble hereof.

“Borrowing” means (a) all Syndicated ABR Loans of the same Class, (b) all
Eurodollar Loans of the same Class that have the same Interest Period or (c) a
Swingline Loan.

“Borrowing Request” means a request by GEO for a Syndicated Borrowing in
accordance with Section 2.03.

“Business Day” means any day (a) that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed and (b) if such day relates to a borrowing, a continuation or
conversion of or into, or the Interest Period for, a Eurodollar Borrowing, or to
a notice by a Borrower with respect to any such borrowing, payment, prepayment,
continuation, conversion, or Interest Period, that is also a day on which
dealings in Dollar deposits are carried out in the London interbank market.

“Capital Asset” means any asset that should, in accordance with GAAP, be
classified and accounted for as a capital asset on a consolidated balance sheet
of GEO, its Subsidiaries and the Other Consolidated Persons.

“Capital Lease” means any lease of any property by GEO, any of its Subsidiaries
or any Other Consolidated Person, as lessee, that should, in accordance with
GAAP, be classified and accounted for as a capital lease on a consolidated
balance sheet of GEO, its Subsidiaries and the Other Consolidated Persons.

“Casualty Event” means, with respect to any property of any Person, any loss of
or damage to, or any condemnation or other taking of, such property for which
such Person receives insurance proceeds, or proceeds of a condemnation award or
other compensation.

“Charges” has the meaning assigned thereto in Section 9.14.

“Change in Control” means: (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of shares
representing more than 40% of the aggregate ordinary voting power represented by
the issued and outstanding capital stock of GEO; (b) the occupation of a
majority of the seats (other than vacant seats) on the board of directors of GEO
over a period of shorter than or equal to 24 months by Persons who were neither
(i) nominated by the board of directors of GEO nor (ii) appointed by directors
so nominated; (c) the occurrence of any “change in control” as defined in any
Senior Note Indenture evidencing Indebtedness in excess of $50,000,000 in
outstanding principal amount and obligating GEO (at the option of one or more

 

5



--------------------------------------------------------------------------------

holders of such Indebtedness or otherwise) to repurchase, redeem or repay all or
any part of such Indebtedness; or (d) except to the extent GEO merges with and
into Corrections (subject to the provisions of Section 6.03(a) hereof), the
failure of GEO at any time to either (x) own, directly or indirectly (through
one or more wholly-owned Guarantors), 100% of the issued and outstanding Equity
Interests in or (y) Control, in each case Corrections or any successor to
Corrections or all or substantially all of its assets or property.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Credit Loans, Term
Loans, Incremental Term Loans of the same Series or Swingline Loans and, when
used in reference to any Commitment, refers to whether such Commitment is a
Revolving Credit Commitment, Term Loan Commitment or Incremental Term Loan
Commitment.

“Code” means the Internal Revenue Code of 1986.

“Collateral Account” has the meaning assigned thereto in Section 2.05(k).

“Collateral Agreement” means the Amended and Restated Collateral Agreement
substantially in the form of Exhibit C among the Borrowers, each Restricted
Domestic Subsidiary and the Administrative Agent.

“Collateral Assignment” means the Amended and Restated Collateral Assignment
Agreement substantially in the form of Exhibit E among the Borrowers, certain of
the Restricted Subsidiaries and the Administrative Agent.

“Commitment” means a Revolving Credit Commitment, Term Loan Commitment or
Incremental Term Loan Commitment, or any combination thereof (as the context
requires).

“Commitment Increase Date” has the meaning assigned thereto in
Section 2.08(e)(i).

“Consenting Lender” has the meaning assigned thereto in Section 9.02(c).

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

6



--------------------------------------------------------------------------------

“Corrections” has the meaning assigned thereto in the Preamble hereof.

“Co-Syndication Agent” means each of Bank of America, N.A., Barclays Bank PLC,
SunTrust Bank and Wells Fargo Capital Finance.

“Credit Party” means the Administrative Agent, any Issuing Lender, any Swingline
Lender or any other Lender.

“Cumulative Cap” has the meaning assigned thereto in Section 6.04(j).

“Currency” means Dollars or any Foreign Currency.

“Currency Valuation Notice” has the meaning assigned thereto in Section 2.10(c).

“Default” means any event or condition which constitutes an Event of Default or
which with the giving of notice, the lapse of time or both would, unless cured
or waived, become an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) if such Lender is a Revolving Credit Lender, fund any portion of its
participations in Letters of Credit or Swingline Loans or (iii) pay over to any
Credit Party any other amount required to be paid by it hereunder, unless, in
the case of clause (i) above, such Lender notifies the Administrative Agent in
writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular breach, if any) has not been satisfied, (b) has
notified GEO or any Credit Party in writing, or has made a public statement to
the effect, that it does not intend or expect to comply with any of its funding
obligations under this Agreement (unless such writing or public statement
indicates that such position is based on such Lender’s good faith determination
that a condition precedent (specifically identified and including the particular
default, if any) to funding a loan under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after request by a Credit Party, acting in
good faith, to provide a certification in writing from an authorized officer of
such Lender that it will comply with its obligations (and is financially able to
meet such obligations) to fund prospective Loans and, if such Lender is a
Revolving Credit Lender, participations in then outstanding Letters of Credit
and Swingline Loans under this Agreement (unless such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular breach, if any) has not been satisfied),
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Credit Party’s receipt of such certification in form and
substance satisfactory to it and the Administrative Agent, or (d) has, or has a
Bank Parent that has, become the subject of a Bankruptcy Event; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any Bank Parent by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction

 

7



--------------------------------------------------------------------------------

of courts within the United States or from the enforcement of judgments or writs
of attachment on its assets or permit such Lender (or such Governmental
Authority) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Lender. Any determination by the Administrative Agent
that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to the last
paragraph of Section 2.18) upon delivery of written notice of such determination
to GEO and each Lender.

“Disclosed Matters” means the actions, suits and proceedings disclosed in the
Disclosure Supplement.

“Disclosure Supplement” means the Disclosure Supplement, attached hereto as
Schedule I, dated as of the date hereof and heretofore furnished to the
Administrative Agent and the Lenders.

“Disposition” means any sale, assignment, transfer or other disposition of any
property (whether now owned or hereafter acquired) by GEO or any of its
Restricted Subsidiaries to any Person other than GEO or any of its Restricted
Subsidiaries, excluding any sale, assignment, transfer or other disposition of
any property sold or disposed of in the ordinary course of business and on
ordinary business terms.

“Dollar Equivalent” means, on any date of determination, (i) with respect to an
amount denominated in Dollars, such Dollar amount and (ii) with respect to an
amount denominated in any Foreign Currency, the amount of Dollars that would be
required to purchase such amount of such Foreign Currency on such date, based
upon the rate appearing on the applicable page of the Reuters Screen (or on any
successor or substitute page of such screen, or any successor to or substitute
for such screen, providing rate quotations comparable to those currently
provided on such page of such screen, as determined by the Administrative Agent
from time to time for purposes of) providing quotations of exchange rates
applicable to the sale of such Foreign Currency in the London foreign exchange
market at approximately 11.00 a.m., London time, for delivery two days later.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means a Subsidiary of GEO that is organized under the laws
of the United States of America, any State therein or the District of Columbia.

“EBITDA” means, for any period, Net Income for such period plus the sum of the
following determined on a consolidated basis, without duplication, for GEO and
its Subsidiaries and Other Consolidated Persons in accordance with GAAP: (a) the
sum of the following to the extent deducted in determining Net Income:
(i) income and franchise taxes, (ii) Interest Expense, (iii) amortization,
depreciation and other non-cash charges (excluding insurance reserves),
(iv) non-recurring, extraordinary or unusual charges and expenses, including in
respect of restructuring or integration costs or premiums paid in connection
with the redemption of Indebtedness, (v) an amount (not exceeding $25,000,000)
equal to the aggregate amount of start-up and transition costs incurred during
such period in connection with Facilities and operations, and (vi) the aggregate
amount of transaction costs and expenses incurred on or prior to

 

8



--------------------------------------------------------------------------------

December 31, 2013 with respect to activities (including any corporate
restructuring) undertaken in good faith solely for the purpose of permitting GEO
to elect to be treated as a REIT, as certified by a Financial Officer of GEO to
the Administrative Agent, whether or not incurred prior to, on or after such
election; less (b) to the extent added in determining Net Income, interest
income and any extraordinary gains. If any Permitted Acquisition is consummated
at any time during a period for which EBITDA is calculated, EBITDA for such
period shall be calculated on a Pro Forma Basis and, to the extent deducted in
determining Net Income for such period, the amount of transaction costs and
expenses and extraordinary charges relating to such Permitted Acquisition (or
relating to any acquisition consummated by the acquired entity prior to the
closing of such Permitted Acquisition but during the period of computation), as
the case may be, shall be added to EBITDA for such period.

“EMU Legislation” means legislation enacted by the European Union’s Economic and
Monetary Union.

“Entitled Person” has the meaning assigned thereto in Section 9.15.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Materials or human
health matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower or any Restricted Subsidiary directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment,
disposal or permitting or arranging for the disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any Equity Rights
entitling the holder thereof to purchase or acquire any such equity interest.

“Equity Issuance” means (a) any issuance or sale by GEO after the
Restatement Effective Date of any of its Equity Interests (other than any Equity
Interests issued to directors, officers or employees of GEO or any of its
Restricted Subsidiaries pursuant to employee benefit compensation, purchase or
incentive plans established in the ordinary course of business and any capital
stock of GEO issued upon the exercise, exchange or conversion of such Equity
Interests) or (b) the receipt by GEO or any of its Restricted Subsidiaries after
the Restatement Effective Date of any capital contribution (whether or not
evidenced by any equity security issued by the recipient of such contribution);
provided that Equity Issuance shall not include (x) any such issuance or sale by
any Subsidiary of GEO to GEO or any wholly owned Restricted Subsidiary

 

9



--------------------------------------------------------------------------------

of GEO or (y) any capital contribution by GEO or any wholly owned Restricted
Subsidiary of GEO to any Subsidiary of GEO, or (z) any capital contribution by
any holder of Equity Interests in any Restricted Subsidiary.

“Equity Rights” means, with respect to any Person, any subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including
any shareholders’ or voting trust agreements) for the issuance, sale,
registration or voting of, or securities convertible into, any additional shares
of capital stock of any class, or partnership or other ownership interests of
any type in, such Person.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure to satisfy
with respect to any Plan the “minimum funding standard” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by GEO or any of its ERISA Affiliates of any liability
under Title IV of ERISA with respect to the termination of any Plan; (e) the
receipt by GEO or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by GEO or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (g) the receipt by GEO or any ERISA
Affiliate of any notice concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.

“Euro” or “€” refers to the single currency of the European Union as constituted
by the Treaty on European Union and as referred to in EMU Legislation.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bear interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned thereto in Article VII.

“Excess” has the meaning assigned thereto in Section 2.10(c)(ii).

“Excluded Property” means:

(i) voting Equity Interests of any direct Foreign Subsidiary of GEO or of any
Domestic Subsidiary in excess of 65% of all of the outstanding voting Equity
Interests of such Foreign Subsidiary;

 

10



--------------------------------------------------------------------------------

(ii) rights under any contracts, leases or other instruments that contain a
valid and enforceable prohibition on assignment of such rights (except to the
extent that any such prohibition would be rendered ineffective pursuant to
Section 9-406, 9-407, 9-408 or 9-409 of the UCC of any relevant jurisdiction or
any other applicable law or principles of equity), but only for so long as such
prohibition exists and is effective and valid; and

(iii) property and assets owned by any Borrower or any Guarantor that are the
subject of Liens permitted by Section 6.02(d), but only if and for so long as
(w) such Liens are in effect, (x) the Indebtedness secured by such Liens
constitutes Indebtedness permitted by Section 6.01(f), (y) the agreements or
instruments evidencing or governing such Indebtedness prohibit the Loans from
being secured by such assets and (z) no part of the Loans and no Letter of
Credit was used to finance the acquisition, construction or improvement of such
assets.

“Excluded Swap Obligation” means, with respect to any Guarantor, any obligation
(a “Swap Obligation”) to pay or perform under any agreement, contract or
transaction that constitutes a “swap” within the meaning of section 1a(47) of
the Commodity Exchange Act, if, and to the extent that, all or a portion of the
Guarantee of such Guarantor of, or the grant by such Guarantor of a security
interest to secure, such Swap Obligation (or any Guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) including without limitation, by virtue
of such Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to that portion of such Swap Obligation that is attributable to
swaps for which such Guarantee or security interest is or becomes illegal.

“Excluded Taxes” means, with respect to (each of which shall be considered a
“Payee”) the Administrative Agent, any Lender or any Issuing Lender or any other
recipient of any payment to be made by or on account of any obligation of any
Borrower hereunder, (a) taxes imposed on or measured by its overall net income
(however denominated), and franchise taxes imposed on it (in lieu of net income
taxes), by the jurisdiction (or any political subdivision thereof) under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits taxes imposed by the United States of America or
any similar tax imposed by any other jurisdiction in which any Borrower is
located, (c) any United States backup withholding tax that is required by the
Code to be withheld from amounts payable to a recipient that has failed to
comply with Section 2.15(e), and (d) in the case of a Foreign Payee (other than
an assignee pursuant to a request by any Borrower under Section 2.17(b)), any
withholding tax that is imposed on amounts payable to such Foreign Payee
(including fees payable pursuant to Section 2.11) pursuant to the Code, treasury
regulations or treaties (including officially published interpretations and
guidelines), in each case as in place at the time such Foreign Payee becomes a
party hereto (or designates a new lending office) or is attributable to such
Foreign Payee’s failure or inability (other than as a result of a Change in Law;
provided that for avoidance of doubt, for purposes of this clause (d), the
taking effect of FATCA subsequent to the date hereof shall not be deemed to be a
Change in Law) to comply with Section 2.15(e), except to the extent that such

 

11



--------------------------------------------------------------------------------

Foreign Payee (or its assignor, if any) was entitled, at the time of designation
of a new lending office (or assignment), to receive additional amounts from any
Borrower with respect to such withholding tax pursuant to Section 2.15(a).

“Existing Credit Agreement” has the meaning assigned thereto in the Recitals
hereof.

“Existing Letters of Credit” means “Letters of Credit” outstanding under, and as
defined in, the Existing Credit Agreement as in effect immediately prior to
giving effect to the transactions to be consummated on the Restatement Effective
Date (including the amendment and restatement hereof).

“Existing Loans” means, collectively, Existing Revolving Credit Loans and
Existing Term Loans.

“Existing Revolving Credit Loans” means the “Revolving Credit Loans” outstanding
under, and as defined in, the Existing Credit Agreement as in effect immediately
prior to giving effect to the transactions to be consummated on the Restatement
Effective Date (including the amendment and restatement contemplated hereby).

“Existing Term Loans” means the “Term Loans” outstanding under, and as defined
in, the Existing Credit Agreement as in effect immediately prior to giving
effect to the transactions to be consummated on the Restatement Effective Date
(including the amendment and restatement contemplated hereby).

“Facility” means a correctional, detention, mental health or other facility the
principal function of which is to carry out a Permitted Business.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means an incumbent chief financial officer, principal
accounting officer, treasurer or controller.

“Fixture Filings” has the meaning assigned thereto in Section 5.10(a)(i).

“Flood Act” has the meaning assigned thereto in Section 3.17.

 

12



--------------------------------------------------------------------------------

“Foreign Currency” means at any time any Currency other than Dollars.

“Foreign Currency Equivalent” means, with respect to any amount in Dollars, the
amount of any Foreign Currency that could be purchased with such amount of
Dollars using the reciprocal of the foreign exchange rate(s) specified in the
definition of the term “Dollar Equivalent”, as determined by the Administrative
Agent.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the respective Borrower is resident for
tax purposes. For purposes of this definition, the United States of America,
each State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

“Foreign Payee” means any Payee that is organized under the laws of a
jurisdiction other than that in which the Borrowers are resident for tax
purposes. For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

“Foreign Subsidiary” means any Subsidiary of GEO that is not a Domestic
Subsidiary.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funds From Operations” means Net Income, excluding gains (or losses) from sales
of property and extraordinary, non-recurring or unusual items, plus
depreciation, amortization and other non-cash charges, and after adjustments for
unconsolidated minority interests, on a consolidated basis for GEO and its
Subsidiaries and Other Consolidated Persons.

“GAAP” means generally accepted accounting principles in the United States of
America.

“GEO” has the meaning assigned thereto in the Preamble hereof.

“GEO Care Purchase Agreement” means that certain Purchase Agreement between GEO
and GEO Care Holdings LLC, a Florida limited liability company (and an Affiliate
of GEO), dated as of December 6, 2012.

“Government Contract” means a contract between GEO or any Restricted Subsidiary
and a Governmental Authority located in the United States or all obligations of
any such Governmental Authority as account debtor arising under any Account (as
defined in the UCC) now existing or hereafter arising owing to GEO or any
Restricted Subsidiary.

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, any
Governmental Authority.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising

 

13



--------------------------------------------------------------------------------

executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other payment obligation of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including (i) any obligation of the guarantor, direct or indirect, (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
Working Capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation and (ii) any Lien on any assets of the guarantor securing payment of
Indebtedness or other monetary obligations of the primary obligor; provided that
the term Guarantee shall not include endorsements for collection or deposit in
the ordinary course of business.

“Guarantors” means the Restricted Domestic Subsidiaries and any other Person
which, after the Restatement Effective Date, becomes a party to the Guaranty
Agreement pursuant to a supplement thereto.

“Guaranty Agreement” means the Amended and Restated Guaranty Agreement
substantially in the form of Exhibit D among the Borrowers, the Guarantors and
the Administrative Agent.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated or with respect to which liability
or standards of conduct are imposed pursuant to any Environmental Law.

“Hedge Counterparty” means each Person that is a Lender, the Administrative
Agent, an Affiliate of a Lender or an Affiliate of the Administrative Agent
(i) at the time it enters into a Hedging Agreement or (ii) that is party to a
Hedging Agreement outstanding as of the Restatement Effective Date, in each case
with GEO or any Restricted Subsidiary, in its capacity as a party thereto.

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
GEO or its Subsidiaries shall be a Hedging Agreement.

 

14



--------------------------------------------------------------------------------

“Increasing Lender” has the meaning assigned thereto in Section 2.08(e)(i).

“Incremental” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are made pursuant to
Section 2.01(c).

“Incremental Lenders” means, in respect of any Series of Incremental Term Loans,
the Lenders (or other financial institutions referred to in Section 2.01(c))
whose offers to make Incremental Term Loans of such Series shall have been
accepted by GEO in accordance with the provisions of Section 2.01(c).

“Incremental Term Loan Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make Incremental Term Loans of any Series
that is accepted by GEO in accordance with the provisions of Section 2.01(c),
Section 2.08 or Section 2.10(b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04.

“Indebtedness” of any Person means, without duplication, (a) all liabilities,
obligations and indebtedness of such Person for borrowed money including, but
not limited to, obligations evidenced by bonds, debentures, notes or other
similar instruments of any such Person, (b) all obligations of such Person to
pay the deferred purchase price of property or services, except trade payables
arising in the ordinary course of business not more than 90 days past due or
payable on such later date as is customary in the trade, (c) all obligations of
such Person as lessee under Capital Leases, (d) all Indebtedness of any other
Person secured by a Lien on any asset of such Person, (e) all Guarantees by such
Person of Indebtedness of others (including all Guarantees by any Borrower or
any Restricted Subsidiary of Unrestricted Subsidiary Debt), (f) all obligations,
contingent or otherwise, of such Person with respect to letters of credit
(supporting payment of Indebtedness), whether or not drawn, including, without
limitation, reimbursement obligations related thereto, and banker’s acceptances
issued for the account of such Person, (g) all obligations of such Person to
redeem, repurchase, exchange, defease or otherwise make payments in respect of
Equity Interests of such Person, (h) all outstanding payment obligations with
respect to Synthetic Leases, (i) the outstanding attributed principal amount
under any asset securitization program and (j) all outstanding payment
obligations with respect to performance surety bonds that have been drawn upon.
The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning assigned thereto in Section 9.03(b).

“Initial Effective Time” has the meaning assigned thereto in Annex I.

 

15



--------------------------------------------------------------------------------

“Interest Election Request” means a request by GEO to convert or continue a
Syndicated Borrowing in accordance with Section 2.07.

“Interest Expense” means, for any period, the sum, for GEO and its Subsidiaries
and Other Consolidated Persons (determined on a consolidated basis without
duplication in accordance with GAAP), of the following: (a) all interest and
fees in respect of Indebtedness (including the interest component of any
payments in respect of Capital Leases and Synthetic Leases accounted for as
interest under GAAP) accrued or capitalized during such period (whether or not
actually paid during such period) plus (b) the net amount payable (or minus the
net amount receivable) under Hedging Agreements relating to interest during such
period (whether or not actually paid or received during such period) minus
(c) interest income during such period (whether or not actually received during
such period).

“Interest Payment Date” means (a) with respect to any Syndicated ABR Loan, each
Quarterly Date, (b) with respect to any Eurodollar Loan, the last day of each
Interest Period therefor and, in the case of any Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at three-month intervals after the first day of such Interest
Period, and (c) with respect to any Swingline Loan, the day that such Loan is
required to be repaid.

“Interest Period” means, for any Eurodollar Loan or Borrowing, the period
commencing on the date of such Loan or Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or on such other day as all of the Lenders holding such Loan or
Borrowing may agree in their sole discretion) or for any period ending on or
prior to the 30th day following the Restatement Effective Date, one, two or
three weeks thereafter, in each case, as specified in the applicable Borrowing
Request or Interest Election Request; provided that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, (ii) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period and (iii) unless otherwise agreed to by the
Administrative Agent, until the date falling on the 30th day following the
Restatement Effective Date, all Interest Periods for all Eurodollar Borrowings
shall be coterminous and no Interest Period may commence before and end after
such 30th day. For purposes hereof, the date of a Loan or Borrowing initially
shall be the date on which such Loan or Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such Loan
or Borrowing.

“Investment” means, for any Person: (a) the acquisition (whether for cash,
property, services or securities or otherwise) of capital stock, bonds, notes,
debentures, partnership or other ownership interests or other securities of any
other Person or any agreement to make any such acquisition (including any “short
sale” or any sale of any securities at a time when such securities are not owned
by the Person entering into such sale, but excluding any such agreement
expressly subject to a condition that such acquisition shall not be consummated
if such acquisition would constitute a Default); (b) the making of any deposit
with, or advance, loan or other extension of

 

16



--------------------------------------------------------------------------------

credit to, any other Person (including the purchase of property from another
Person subject to an understanding or agreement, contingent or otherwise, to
resell such property to such Person), but excluding any such advance, loan or
extension of credit having a term not exceeding 90 days arising in connection
with the sale of inventory or supplies by such Person in the ordinary course of
business; (c) the entering into of any Guarantee of, or other contingent
obligation with respect to, Indebtedness or other liability of any other Person
and (without duplication) any amount committed to be advanced, lent or extended
to such Person; or (d) the entering into of any Hedging Agreement.

“Issuing Lenders” means (i) BNP Paribas, (ii) JPMorgan Chase Bank, N.A. or
(iii) any Lender selected by GEO that is reasonably acceptable to the
Administrative Agent and consents to be an “Issuing Lender” hereunder, and their
successors in such capacity as provided in Section 2.05(j). An Issuing Lender
may, in its discretion, arrange for one or more Letters of Credit to be issued
by Affiliates of such Issuing Lender, in which case the term “Issuing Lender”
shall include any such Affiliate with respect to Letters of Credit issued by
such Affiliate. Each reference herein to “the Issuing Lender” shall refer to the
respective Issuing Lender of a Letter of Credit.

“Joinder Agreement” means collectively, each joinder agreement executed in favor
of the Administrative Agent for the ratable benefit of itself and the other
Secured Parties, substantially in the form of Exhibit G.

“Joint and Several Obligations” has the meaning assigned thereto in
Section 2.21(a).

“LC Disbursement” means a payment made by an Issuing Lender pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrowers at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

“Lead Arranger” means BNP Paribas Securities Corp.

“Lender Addendum” means a Lender Addendum in the form of Exhibit J or any other
form approved by the Administrative Agent, to be executed and delivered by each
initial Lender as provided in Section 9.06(b).

“Lenders” means each Person that shall have become a party hereto as a Lender on
the Restatement Effective Date pursuant to a Lender Addendum (including, without
limitation, any Issuing Lender and any Swingline Lender, unless the context
otherwise requires), each Incremental Lender and each other Person that shall
have become a party hereto pursuant to an Assignment and Assumption, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement
and each Existing Letter of Credit continued hereunder.

 

17



--------------------------------------------------------------------------------

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor and any other agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for (a) the rights and
obligations of the parties concerned or at risk with respect to such Letter of
Credit or (b) any collateral security for any of such obligations.

“LIBO Rate” means, for the Interest Period for any Eurodollar Borrowing, the
rate appearing on Reuters Page LIBOR01 (or on any successor or substitute page
or service providing quotations of interest rates applicable to dollar deposits
in the London interbank market comparable to those currently provided on such
page, as determined by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for Dollar deposits with a
maturity comparable to such Interest Period. If such rate is not available at
such time for any reason, then the LIBO Rate for such Interest Period shall be
the rate at which Dollar deposits of $5,000,000 for a maturity comparable to
such Interest Period are offered by the principal London office of the
Administrative Agent in the London interbank market to first class banks at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period. If the LIBO Rate for any Interest Period
for any Term Eurodollar Borrowing as determined above in this definition would
otherwise be less than 0.75%, then such LIBO Rate shall instead be 0.75%.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities, other than
customary rights of a third party to acquire Equity Interests in a Subsidiary
pursuant to an agreement for a sale of such Equity Interests permitted
hereunder.

“Loan Documents” means, collectively, this Agreement, the Letter of Credit
Documents, the Notes, the Security Documents, each certificate delivered by an
authorized officer of any Borrower or Guarantor pursuant to any other Loan
Document, and any other document executed and/or delivered by or on behalf of
any Borrower or Guarantor in connection with the foregoing if expressly
designated as a “Loan Document” therein.

“Loans” means the loans made by Lenders pursuant to this Agreement, including
Incremental Term Loans of any Series.

“Margin Stock” means “margin stock” within the meaning of Regulations T, U and X
of the Board.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of GEO and its
Subsidiaries taken as a whole, (b) the ability of GEO and the Restricted
Subsidiaries, taken as a whole, to pay any of their obligations under this
Agreement or any of the other Loan Documents to which it is a party, (c) the
legality, validity, binding effect or enforceability of this Agreement or any of
the other Loan Documents or (d) the rights of or benefits available to the
Lenders under this Agreement or any of the other Loan Documents.

 

18



--------------------------------------------------------------------------------

“Material Contract” means (a) any Material Government Contract or (b) any other
contract or agreement, written or oral, of GEO or any of its Restricted
Subsidiaries the failure to comply with which could reasonably be expected to
have a Material Adverse Effect.

“Material Government Contract” means any Government Contract, with respect to
which the aggregate amount of EBITDA reasonably attributable to such Government
Contract for the four fiscal quarters ending on or most recently ended prior to
any date of determination is greater than ten percent of EBITDA for the same
four fiscal quarter period.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit) or obligations in respect of one or more Hedging Agreements, of any one
or more of GEO and its Restricted Subsidiaries (including Unrestricted
Subsidiary Debt and any such obligations of Unrestricted Subsidiaries that are
Guaranteed by GEO or any Restricted Subsidiary) in an aggregate principal amount
exceeding $25,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of any Person in respect of any Hedging
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that such Person would be required to pay if such
Hedging Agreement were terminated at such time.

“Material Real Property” means any real property interest, including
improvements, owned or leased by GEO or any of its Restricted Subsidiaries
(i) that, immediately prior to the Restatement Effective Date, is subject to a
“Mortgage” under (and as defined in) the Existing Credit Agreement or (ii) at
any time after the Restatement Effective Date that has a book value in excess of
$40,000,000.

“Maximum Rate” has the meaning assigned thereto in Section 9.14.

“MNPI” has the meaning assigned thereto in Section 9.01(d).

“Mortgage Amendment” has the meaning assigned thereto in Section 5.11(c).

“Mortgages” means, collectively, one or more mortgages and deeds of trust (or
equivalent instruments), in substantially the form attached hereto as Exhibit F
(each with such changes as may be appropriate in the applicable jurisdiction) or
amendments to any Mortgage existing as of the Restatement Effective Date
recorded in connection with the Existing Credit Agreement, as applicable, and
otherwise in form and substance reasonably satisfactory to the Administrative
Agent, executed by GEO or a Restricted Subsidiary in favor of the Administrative
Agent for the benefit of the Secured Parties, as any such document may be
amended, restated, supplemented or otherwise modified from time to time and
covering (i) as of the Restatement Effective Date, the properties and leasehold
interests identified in Schedule 3.17 of the Disclosure Supplement as subject to
existing Mortgages and (ii) thereafter, the properties and leasehold interests
of GEO and its Restricted Subsidiaries that are required to be subject to the
Lien of a Mortgage in accordance with the terms hereof.

 

19



--------------------------------------------------------------------------------

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Available Proceeds” means:

(a) in the case of any Disposition, the aggregate amount of all cash payments,
received by GEO and its Restricted Subsidiaries directly or indirectly in
connection with any such Disposition consummated after the Restatement Effective
Date; provided that Net Available Proceeds shall be net of (i) the amount of any
legal fees and expenses, title premiums and costs, recording fees and expenses,
state and local taxes, commissions, and other fees and expenses paid by GEO and
its Restricted Subsidiaries in connection with such Disposition, (ii) any
Federal, foreign, state and local income or other taxes estimated to be payable
by GEO and its Restricted Subsidiaries as a result of such Disposition and
(iii) any repayments by GEO or any of its Restricted Subsidiaries of
Indebtedness to the extent that (x) such Indebtedness is secured by a Lien on
the property that is the subject of such Disposition and (y) the transferee of
(or holder of a Lien on) such property requires that such Indebtedness be repaid
as a condition to the purchase of such property;

(b) in the case of any Casualty Event, the aggregate amount of proceeds of
insurance, condemnation awards and other compensation received by GEO and its
Restricted Subsidiaries in respect of such Casualty Event net of (i) reasonable
fees and expenses incurred by GEO and its Restricted Subsidiaries in connection
therewith and (ii) contractually required repayments of Indebtedness to the
extent secured by a Lien on such property and any income and transfer taxes
payable by GEO or any of its Restricted Subsidiaries in respect of such Casualty
Event; and

(c) in the case of any Equity Issuance, the aggregate amount of all cash
received by GEO and its Restricted Subsidiaries in respect of such Equity
Issuance net of reasonable fees and expenses incurred by GEO and its Restricted
Subsidiaries in connection therewith;

provided, that Net Available Proceeds of any Disposition or Casualty Event shall
be net of any amounts required to be paid (I) in order for GEO to be treated as
a REIT or to maintain its REIT status once GEO’s election to be treated as a
REIT has been made and (II) to avoid the imposition of federal or state income
or excise taxes reasonably determined in good faith by a Financial Officer of
GEO (as evidenced by a certification to that effect and setting forth the basis
for such estimation in reasonable detail delivered to the Administrative Agent
prior to or concurrently with the occurrence of the transaction or other events
resulting in such Net Available Proceeds, as the same may be supplemented or
modified in writing (in reasonable detail) by a Financial Officer of GEO to
reflect good faith adjustments to such original determination prior to the date
on which any of such Net Available Proceeds were (or were required to be)
applied to prepay Loans or reduce Commitments pursuant to Section 2.10(b)) to be
payable by GEO and its Restricted Subsidiaries as a result of such Disposition
or Casualty Event.

 

20



--------------------------------------------------------------------------------

“Net Income” means, with respect to GEO and its Subsidiaries and Other
Consolidated Persons, for any period of determination, the net income (or loss)
for such period, determined on a consolidated basis in accordance with GAAP.

“Non-Recourse” means, with respect to any Indebtedness or other obligation and
to any Person, that such Person has not Guaranteed such Indebtedness or other
obligation, and is not otherwise liable, directly or indirectly for such
Indebtedness or other obligation, and that any action or inaction by such
Person, including without limitation any default by such Person on its own
Indebtedness or other obligations, will not result in any default, event of
default, acceleration, or increased financial or other obligations, under or
with respect to such Indebtedness or other obligation; provided, that, any
Indebtedness or other obligation of any Unrestricted Subsidiary or Other
Consolidated Person that would otherwise be Non-Recourse to the Borrowers and
the Restricted Subsidiaries shall not be Non-Recourse to the Borrowers and the
Restricted Subsidiaries solely due to (A) any investment funded at the time or
prior to the incurrence of such Indebtedness or other obligation or (B) the
assignment by any Borrower or any Restricted Subsidiary of its rights under any
Government Contract to secure Unrestricted Subsidiary Debt, or Indebtedness or
other obligations of any Other Consolidated Person, related to such Government
Contract or (C) to the extent undrawn, the issuance of any Letter of Credit in
support of such Indebtedness or other obligation.

“Non-Recourse Debt Service” means, with respect to any Person, for any period,
the sum of, without duplication (a) the net interest expense of such Person with
respect to Indebtedness that is Non-Recourse to GEO and the Restricted
Subsidiaries, determined for such period, without duplication, on a consolidated
or combined basis, as the case may be, in accordance with GAAP, (b) the
scheduled principal payments required to be made during such period by such
Person with respect to Indebtedness that is Non-Recourse to GEO and the
Restricted Subsidiaries and (c) rent expense for such period associated with
Indebtedness that is Non-Recourse to GEO and the Restricted Subsidiaries.

“Note” means, as the context may require, a Revolving Credit Loan Note or a Term
Loan Note.

“Notice of Assignment” has the meaning assigned thereto in the Collateral
Agreement.

“Obligations” means, collectively, (a) all obligations of the Borrowers under
the Loan Documents to pay the principal of and interest on the Loans and all
fees, indemnification payments and other amounts whatsoever, whether direct or
indirect, absolute or contingent, now or hereafter from time to time owing to
the Administrative Agent or the Lenders under the Loan Documents, (b) all
existing or future payment and other obligations owing by GEO or any Restricted
Subsidiary under any Hedging Agreement permitted hereunder or outstanding as of
the Restatement Effective Date, in each case with any Hedge Counterparty,
excluding Excluded Swap Obligations, and (c) all other interest, fees and
commissions (including reasonable attorneys’ fees), charges, indebtedness,
loans, liabilities, financial accommodations, obligations, covenants and duties
owing by GEO or any of its Subsidiaries to the Lenders or the Administrative
Agent, in each case under or in respect of this Agreement, any Note, any Letter
of Credit or any of the other Loan Documents of every kind, nature and
description, direct or indirect, absolute or contingent, due or to become due,
contractual or tortious, liquidated or unliquidated, and whether or not
evidenced by any note.

 

21



--------------------------------------------------------------------------------

“Other Consolidated Persons” means Persons, none of the Equity Interests of
which are owned by GEO or any of its Subsidiaries, whose financial statements
are required to be consolidated with the financial statements of GEO in
accordance with GAAP.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Participant” means any Person to whom a participation is sold as permitted by
Section 9.04(d).

“Participant Register” has the meaning assigned thereto in Section 9.04(d).

“Payee” has the meaning assigned thereto in the definition of “Excluded Taxes”
in this Section 1.01.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means an acquisition by GEO or a Restricted Subsidiary
of a Facility, all of the Equity Interests of a Person or all or substantially
all of the assets and related rights constituting an ongoing business, in each
case primarily constituting a Permitted Business, and where each of the
following conditions is satisfied:

(a) at the time of such acquisition, both before and immediately after the
consummation thereof, no Default shall have occurred and be continuing;

(b) unless the consideration paid for such acquisition (including, without
duplication, the assumption of Indebtedness and aggregate amount of Indebtedness
of the subject of such acquisition remaining outstanding after the consummation
thereof) is less than $15,000,000, Subject EBITDA for the period of four fiscal
quarters of the Facility, Person or business so acquired ended most recently
before the consummation of such acquisition, was greater than zero;

(c) the Total Leverage Ratio and Senior Secured Leverage Ratio on the last day
of the period of four fiscal quarters of GEO ended most recently before the
consummation of such acquisition for which financial statements have been
delivered under Section 5.01(a) or (b), as applicable, calculated on a Pro Forma
Basis as if the acquisition had occurred on the first day of such period, and
giving pro forma effect to all payments, prepayments, redemptions, retirements,
sinking fund payments, and borrowings, issuances and other incurrences, of
Indebtedness from and after such day through and including the date of the
consummation of such acquisition, is at least 0.25 below the Total Leverage
Ratio and Senior Secured Leverage Ratio, respectively, required to be maintained
pursuant to Section 6.09 on such day; and

(d) such acquisition shall be consummated such that, after giving effect
thereto, the subject of such acquisition shall be one or more Restricted
Subsidiaries or (to the extent constituting assets that are not Persons) shall
be acquired directly by GEO and/or one or more of its Restricted Subsidiaries;
provided that nothing herein shall prevent GEO from designating the subject of
such acquisition as an Unrestricted Subsidiary in accordance with
Section 5.09(d) hereof.

 

22



--------------------------------------------------------------------------------

“Permitted Business” means a business, a line of business or a facility in the
same line of business as is conducted by GEO and its Subsidiaries on the date
hereof and any business reasonably related thereto or ancillary or incidental
thereto, or a reasonable extension thereof, including the provision of services
or goods to Governmental Authorities, or any change in the business of GEO and
its Subsidiaries necessary to qualify as a REIT.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes, assessments and other governmental charges
that are not yet due beyond the period of grace or are being contested in
compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s, banker’s and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 30 days or are being contested in compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under Section 7.01(k); and

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of GEO or any of its Subsidiaries;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

 

23



--------------------------------------------------------------------------------

(b) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, having a rating of at least AA from
Standard & Poor’s Ratings Services, a Division of the McGraw-Hill Companies,
Inc. (“S&P”) or Aa from Moody’s Investors Service, Inc. (“Moody’s”);

(c) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a rating of at
least A-2 from S&P or P-2 from Moody’s;

(d) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof, or by any, Lender which
has a combined capital and surplus and undivided profits of not less than
$500,000,000;

(e) fully collateralized repurchase agreements with a term of not more than
90 days for securities described in clause (a) of this definition and entered
into with a financial institution satisfying the criteria described in
clause (d) of this definition; and

(f) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940,
(ii) are rated at least AA by S&P or Aa by Moody’s and (iii) have portfolio
assets of at least $1,000,000,000.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which GEO or any ERISA Affiliate is (or,
if such plan were terminated, would under Section 4069 of ERISA be deemed to be)
an “employer” as defined in Section 3(5) of ERISA.

“Platform” has the meaning assigned thereto in Section 9.01(d).

“Prime Rate” means, at any time, the rate of interest per annum established from
time to time by BNP Paribas as its prevailing “base rate” or “prime rate” for
loans in Dollars in the United States. Each change in the Prime Rate shall be
effective as of the opening of business on the day such change in such prime
rate occurs. The parties hereto acknowledge that the rate announced publicly by
BNP Paribas as its prime rate is an index or base rate and shall not necessarily
be its lowest or best rate charged to its customers or other banks.

 

24



--------------------------------------------------------------------------------

“Principal Payment Dates” means, in the case of Term Loans, the 28 consecutive
quarter-annual anniversaries of the Restatement Effective Date beginning with
and including the first such quarter-annual anniversary falling after the
Restatement Effective Date and ending with and including the Term Loan Maturity
Date; provided that if there is no day corresponding to the
Restatement Effective Date in the appropriate calendar month, then the relevant
Principal Payment Date shall be the last day of such month.

“Pro Forma Basis” means, in making any determination of EBITDA or Adjusted
EBITDA for any period, that pro forma effect shall be given to any acquisition
permitted hereunder including any Permitted Acquisition that occurred during
such period and to any acquisition by the Person acquired by GEO or any
Restricted Subsidiary that occurred during such period, in each case, taking
into account both revenues (excluding revenues created by synergies) and
estimated cost-savings, as determined reasonably and in good faith by a
Financial Officer of GEO and approved by the Administrative Agent, provided that
GEO delivers to the Administrative Agent a certificate of a Financial Officer of
GEO setting forth such pro forma calculations and all assumptions that are
material to such calculations.

“Pro Forma Senior Secured Leverage Ratio” means, on any date, the Senior Secured
Leverage Ratio on the last day of GEO’s fiscal quarter then most recently ended
for which financial statements have been delivered pursuant to Section 5.01(a)
or (b), as applicable, (i) after giving pro forma effect since such last day
through and including such date to: (x) all payments, prepayments, redemptions,
retirements, sinking fund payments, and borrowings, issuances and other
incurrences, of secured Indebtedness and (y) any changes to the amount of
Unrestricted Cash and (ii) calculating EBITDA for the period of computation on a
Pro Forma Basis.

“Pro Forma Total Leverage Ratio” means, on any date, the Total Leverage Ratio on
the last day of GEO’s fiscal quarter then most recently ended for which
financial statements have been delivered pursuant to Section 5.01(a) or (b), as
applicable, (i) after giving pro forma effect since such last day through and
including such date to: (x) all payments, prepayments, redemptions, retirements,
sinking fund payments, and borrowings, issuances and other incurrences, of
Indebtedness and (y) any changes to the amount of Unrestricted Cash and
(ii) calculating EBITDA for the period of computation on a Pro Forma Basis.

“Public Lender” has the meaning assigned thereto in Section 9.01(d).

“Quarterly Date” means the last Business Day of January, April, July and October
in each year, as applicable, the first of which shall be the first such day
after the date hereof.

“Register” has the meaning assigned thereto in Section 9.04(c).

“Refundable Excess” has the meaning assigned thereto in Section 2.10(c)(iii).

“REIT” means a real estate investment trust as defined and taxed under
Section 856-860 of the Code.

 

25



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Removal Effective Date” has the meaning assigned thereto in Section 8.01.

“Required Lenders” means, at any time, subject to Section 2.18(b) and to the
last paragraph of Section 9.02(b), Lenders having Revolving Credit Exposures,
outstanding Term Loans, outstanding Incremental Term Loans and unused
Commitments representing more than 50% of the sum of the total Revolving Credit
Exposures, outstanding Term Loans, outstanding Incremental Term Loans and unused
Commitments at such time. The “Required Lenders” of a particular Class of Loans
means Lenders having Revolving Credit Exposures, outstanding Term Loans,
outstanding Incremental Term Loans and unused Commitments of such Class
representing more than 50% of the total Revolving Credit Exposures, outstanding
Term Loans, outstanding Incremental Term Loans and unused Commitments of such
Class at such time.

“Resignation Effective Date” has the meaning assigned thereto in Section 8.01.

“Restatement Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.03).

“Restricted Domestic Subsidiary” means any Domestic Subsidiary of GEO that is
not an Unrestricted Subsidiary.

“Restricted Payment” means, with respect to any Person, any (x) dividend or
other distribution (whether in cash, securities or other property) with respect
to any Equity Interests of such Person, or (y) payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Equity Interests of such Person or any Equity Rights with
respect to such Person.

“Restricted Subsidiary” means any Subsidiary of GEO that is not an Unrestricted
Subsidiary.

“Revolving Credit”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are made pursuant to
Section 2.01(a).

“Revolving Credit Availability Period” means the period from and including the
Restatement Effective Date to but excluding the earlier of the Revolving Credit
Commitment Termination Date and the date of termination of the Revolving Credit
Commitments.

“Revolving Credit Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make Revolving Credit Loans (or continue
Existing Revolving Credit Loans as Revolving Credit Loans) and to acquire
participations in Letters of Credit and Swingline Loans hereunder, expressed as
an amount representing the maximum aggregate amount of such Lender’s Revolving
Credit Exposure hereunder, as such commitment may be (a) reduced or increased
from time to time pursuant to Section 2.08 and (b) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to
Section 9.04. The

 

26



--------------------------------------------------------------------------------

initial aggregate amount of the Lenders’ Revolving Credit Commitments is
$700,000,000, and the initial amount of each Lender’s Revolving Credit
Commitment on (and after giving effect to the occurrence of) the
Restatement Effective Date is set forth in such Lender’s Lender Addendum.

“Revolving Credit Commitment Increase” has the meaning assigned thereto in
Section 2.08(e)(i).

“Revolving Credit Commitment Termination Date” means the fifth anniversary of
the Restatement Effective Date.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Credit Loans
and its LC Exposure and Swingline Exposure at such time.

“Revolving Credit Lender” means a Lender with a Revolving Credit Commitment or,
if the Revolving Credit Commitments have expired or been terminated, a Lender
with Revolving Credit Exposure.

“Revolving Credit Loan” means a Loan made pursuant to Section 2.01(a).

“Revolving Credit Loan Note” means a promissory note of the Borrowers payable to
any Lender, substantially in the form of Exhibit A-2 (as such promissory note
may be amended, endorsed or otherwise modified from time to time), evidencing
the aggregate Indebtedness of the Borrowers to such Lender resulting from
outstanding Revolving Credit Loans, and also means all other promissory notes
accepted from time to time in substitution therefor or renewal thereof.

“Second Currency” has the meaning assigned thereto in Section 9.15.

“Secured Parties” means the Administrative Agent, the Lenders and the Hedge
Counterparties.

“Security Documents” means the Guaranty Agreement, the Collateral Agreement, the
Mortgages, the Collateral Assignment, each Joinder Agreement and each other
agreement or writing pursuant to which any Borrower or any Restricted Subsidiary
purports to grant a Lien on any property or assets securing their obligations
under the Loan Documents.

“Senior Note Indentures” means, collectively, each of the indentures under which
the Senior Notes are issued.

“Senior Notes” means, collectively, the 2017 Senior Notes, the 2021 Senior
Notes, the 2023 Senior Notes and any other senior notes issued by GEO or any of
its Subsidiaries.

“Senior Secured Leverage Ratio” means, on any date, the ratio of (a) the result
of (i) the aggregate outstanding principal amount of all secured Indebtedness of
GEO and its Restricted Subsidiaries on such date (calculated on a consolidated
basis without duplication in accordance with GAAP) minus (ii) the sum of (x) the
aggregate amount (not less than zero) of Unrestricted Cash on such date plus
(y) to the extent included in the calculation under the clause (a)(i) of this

 

27



--------------------------------------------------------------------------------

definition, the undrawn amount of all outstanding Letters of Credit on such date
to (b) Adjusted EBITDA for the period of four fiscal quarters of GEO ending on
or most recently ended prior to such date.

“Series” has the meaning assigned thereto in Section 2.01(c).

“Significant Subsidiary” means any Subsidiary (or group of Subsidiaries on a
consolidated or combined basis) that would be a “significant subsidiary” as
defined in Article 1, Rule 1-02 of Regulation S-X, promulgated pursuant to the
Securities Act of 1933, as such Regulation is in effect on the date hereof.

“Solvent” means, as to GEO and its Subsidiaries on a particular date, that each
such Person (a) has capital sufficient to carry on its business and transactions
and all business and transactions in which it is about to engage and is able to
pay its debts as they mature, (b) owns property having a value, both at fair
valuation and at present fair saleable value, greater than the amount required
to pay its probable liabilities (including contingencies), (c) does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature and (d) is
“solvent” within the meaning given that term and similar terms under Title 11 of
the United States Code entitled “Bankruptcy” (as now and hereafter in effect or
any successor statute) and other applicable laws relating to fraudulent
transfers and conveyances.

“South African Rand” refers to the lawful currency of South Africa.

“Special Counsel” means Milbank, Tweed, Hadley & McCloy LLP, in its capacity as
special New York counsel to BNP Paribas, as Administrative Agent.

“Specified Currency” has the meaning assigned thereto in Section 9.15.

“Specified Place” has the meaning assigned thereto in Section 9.15.

“Specified Transactions” has the meaning assigned thereto in the Recitals
hereof.

“Statutory Reserve Rate” means, for the Interest Period for any Eurodollar
Borrowing, a fraction (expressed as a decimal), the numerator of which is the
number one and the denominator of which is the number one minus the arithmetic
mean, taken over each day in such Interest Period, of the aggregate of the
maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the Board to which
the Administrative Agent is subject for eurocurrency funding (currently referred
to as “Eurocurrency liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to Regulation D of the Board.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under Regulation D of the Board or any comparable regulation. The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.

“Sterling” or “£” refers to the lawful currency of the United Kingdom.

 

28



--------------------------------------------------------------------------------

“Subject EBITDA” means, for any period, for any Facility, Person or business
that is the subject of a proposed Permitted Acquisition (the “Acquired
Business”), the sum of the following for such period (calculated without
duplication on a consolidated basis for such Acquired Business and its
Subsidiaries to the fullest extent practicable in accordance with GAAP (and, if
such Acquired Business consists of assets rather than a Person, as if such
Acquired Business were a Person)) (a) net operating income (or loss) plus
(b) the sum of the following to the extent deducted in determining such net
operating income: (i) income and franchise taxes, (ii) interest expense,
(iii) amortization, depreciation and other non-cash charges (excluding insurance
reserves), and (iv) extraordinary losses.

“Subject Year” has the meaning assigned thereto in Section 6.05(a)(B).

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
other corporation, limited liability company, partnership, association or other
entity of which securities or other ownership interests representing more than
50% of the equity or more than 50% of the ordinary voting power or, in the case
of a partnership, more than 50% of the general partnership interests are, as of
such date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Unless otherwise specified,
“Subsidiary” means a Subsidiary of GEO.

“Swap Obligation” is defined in “Excluded Swap Obligation”.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means (i) BNP Paribas or (ii) any Lender selected by GEO that
is reasonably acceptable to the Administrative Agent and consents to be a
“Swingline Lender” hereunder. Each reference herein to “the Swingline Lender”
shall refer to the respective Swingline Lender of a Swingline Loan.

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“Syndicated”, when used in reference to any Loan or Borrowing, refers to whether
the Class of such Loan or Borrowing is Revolving Credit, Term or Incremental, as
opposed to Swingline.

“Synthetic Leases” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an operating lease in accordance with GAAP.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

29



--------------------------------------------------------------------------------

“Term”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are made pursuant to
Section 2.01(b), as opposed to Revolving Credit, Incremental or Swingline.

“Term Lender” means a Lender with a Term Loan Commitment or an outstanding Term
Loan.

“Term Loan Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to continue all or a portion of its Existing Term Loan as a
Term Loan hereunder on the Restatement Effective Date, expressed as an amount
representing the maximum aggregate principal amount of the Existing Term Loans
to be continued as Term Loans by such Lender hereunder, as such commitment may
be (a) reduced from time to time pursuant to Section 2.08 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial (x) aggregate amount of the Lenders’ Term
Loan Commitments is $300,000,000 and (y) amount of each Lender’s Term Loan
Commitment on (and after giving effect to the occurrence of) the
Restatement Effective Date is set forth in such Lender’s Lender Addendum, in
each case subject to reduction and termination on the Restatement Effective Date
pursuant to Section 2.08(a).

“Term Loan Maturity Date” means the seventh anniversary of the
Restatement Effective Date.

“Term Loan Note” means a promissory note of GEO payable to the order of any
Lender, substantially in the form of Exhibit A-1 hereto (as such promissory note
may be amended, endorsed or otherwise modified from time to time), evidencing
the aggregate Indebtedness of GEO to such Lender resulting from outstanding Term
Loans, and also means all other promissory notes accepted from time to time in
substitution therefor or renewal thereof.

“Title Companies” has the meaning assigned thereto in Section 5.10(a)(ii).

“Total Leverage Ratio” means, on any date, the ratio of (a) the result of the
following calculation: (i) the aggregate outstanding principal amount of all
Indebtedness of GEO, its Subsidiaries and the Other Consolidated Persons on such
date (calculated on a consolidated basis without duplication in accordance with
GAAP) minus (ii) the sum of (x) the aggregate amount (not less than zero) of
Unrestricted Cash on such date plus (y) the aggregate outstanding principal
amount of all Indebtedness of the Unrestricted Subsidiaries and the Other
Consolidated Persons on such date that is Non-Recourse to GEO and its Restricted
Subsidiaries plus (z) to the extent included in the calculation under the
clause (a)(i) of this definition, the undrawn amount of all outstanding Letters
of Credit on such date to (b) Adjusted EBITDA for the period of four fiscal
quarters of GEO ending on or most recently ended prior to such date.

“Transactions” means the execution, delivery and performance by each Borrower
and each Restricted Subsidiary of this Agreement and the other Loan Documents to
which it intended to be a party, the borrowing of Loans, the use of the proceeds
thereof, and the issuance, amendment, renewal or extension of Letters of Credit
hereunder.

 

30



--------------------------------------------------------------------------------

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or, if the context so requires, any other applicable
jurisdiction.

“Unrestricted Cash” means cash and Permitted Investments held by GEO and its
Restricted Subsidiaries that are not subject to any Lien or preferential
arrangement in favor of any Person to protect such Person against loss and are
not part of any funded reserve established by GEO or any of its Restricted
Subsidiaries required by GAAP.

“Unrestricted Subsidiary” means any Subsidiary of GEO (other than Corrections)
identified on the date hereof in the Disclosure Supplement as an Unrestricted
Subsidiary or designated as an Unrestricted Subsidiary after the
Restatement Effective Date pursuant to Section 5.09(d), provided that such
Unrestricted Subsidiary meets the requirements set forth in Section 5.09(d).

“Unrestricted Subsidiary Debt” means Indebtedness of any one or more
Unrestricted Subsidiaries.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Working Capital” means, at any time, the excess at such time of current assets
(excluding cash and cash equivalents) over current liabilities (excluding the
current portion of long-term debt) of GEO, its Subsidiaries and the Other
Consolidated Persons (determined on a consolidated basis without duplication in
accordance with GAAP).

Section 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Syndicated
Loan”), by Type (e.g., an “ABR Loan”) or by Class and Type (e.g., a “Syndicated
ABR Loan”). Borrowings also may be classified and referred to by Class (e.g., a
“Syndicated Borrowing”), by Type (e.g., an “ABR Borrowing”) or by Class and Type
(e.g., a “Syndicated ABR Borrowing”).

Section 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. Any
reference herein to “the date hereof”, “the date of this Agreement” and words of
similar import shall be deemed to mean April 3, 2013. Unless the context
requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein, including in
Section 6.13), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the

 

31



--------------------------------------------------------------------------------

words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (e) any reference to any law or regulation
herein shall, unless otherwise specified, refer to such law or regulation as
amended, modified, supplemented, re-enacted or redesignated from time to time
and (f) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

Section 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP as in effect from time to time; provided that, if GEO
notifies the Administrative Agent that GEO requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if the Administrative Agent notifies GEO that the Required Lenders request
an amendment to any provision hereof for such purpose), regardless of whether
any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith. To enable the ready and consistent determination of
compliance with the covenants set forth in Article VI, GEO will comply with
Section 5.12.

Section 1.05 Currencies; Currency Equivalents. At any time, any reference in the
definition of the term “Agreed Foreign Currency” or in any other provision of
this Agreement to the Currency of any particular nation means the lawful
currency of such nation at such time whether or not the name of such Currency is
the same as it was on the date hereof. For purposes of determining

(i) whether the amount of any Revolving Credit Borrowing or Letter of Credit,
together with all other Revolving Credit Borrowings and Letters of Credit then
outstanding or to be borrowed or issued at the same time that such Revolving
Credit Borrowing or Letter of Credit is outstanding, would exceed the aggregate
amount of the Revolving Credit Commitments,

(ii) the aggregate unutilized amount of the Commitments of any Class, or

(iii) the Revolving Credit Exposure or the LC Exposure of any Class, the
outstanding principal amount of any Letter of Credit that is denominated in any
Foreign Currency shall be deemed to be the Dollar Equivalent of the amount of
the Foreign Currency of such Letter of Credit, determined as of the date of such
Letter of Credit. Wherever in this Agreement in connection with a Letter of
Credit a required minimum or multiple amount is expressed in Dollars, but such
Letter of Credit is denominated in a Foreign Currency, such amount shall be the
relevant Foreign Currency Equivalent of such Dollar amount (rounded to the
nearest 1,000 units of such Foreign Currency).

 

32



--------------------------------------------------------------------------------

ARTICLE II

THE CREDITS

Section 2.01 The Commitments; Loans. On the terms and subject to the conditions
set forth herein, the Lenders severally agree to continue the Existing Revolving
Credit Loans as Revolving Credit Loans and to continue the Existing Term Loans
as Term Loans, as applicable, and to make additional Loans, in each case as set
forth below.

(a) Revolving Credit Loans.

(i) On the Restatement Effective Date, the Existing Revolving Credit Loans of
each Lender outstanding on the Restatement Effective Date (immediately prior to
giving effect thereto) shall be continued, and shall constitute and remain
outstanding as Revolving Credit Loans hereunder, and Corrections hereby assumes
joint and several liability with GEO therefor as provided in Section 2.21. In
furtherance of the foregoing, on the Restatement Effective Date, the initial
Revolving Credit Lenders hereunder shall make and receive payments among
themselves, in a manner acceptable to and approved by the Administrative Agent,
so that, after giving effect thereto, the Revolving Credit Loans are, on (and
immediately after the occurrence of) the Restatement Effective Date, held
ratably by the Revolving Credit Lenders in accordance with the respective
Revolving Credit Commitments of the Revolving Credit Lenders on the Restatement
Effective Date.

(ii) Each Revolving Credit Lender agrees to make Revolving Credit Loans to the
Borrowers from time to time during the Revolving Credit Availability Period, in
Dollars, in an aggregate principal amount that will result in neither (i) such
Lender’s Revolving Credit Exposure exceeding such Lender’s Revolving Credit
Commitment nor (ii) the total Revolving Credit Exposures exceeding the total
Revolving Credit Commitments. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrowers may borrow, prepay and
reborrow Revolving Credit Loans.

(b) Term Loans.

(i) On the Restatement Effective Date, the Existing Term Loans of each Lender
outstanding on the Restatement Effective Date (immediately prior to giving
effect thereto) shall be continued, and shall constitute and remain outstanding
as Term Loans hereunder. In furtherance of the foregoing, on the Restatement
Effective Date, the initial Term Lenders hereunder shall make and receive
payments among themselves, in a manner acceptable to and approved by the
Administrative Agent, so that, after giving effect thereto, the Term Loans are,
on (and immediately after the occurrence of) the Restatement Effective Date,
held ratably by the Term Lenders in accordance with the respective Term Loan
Commitments of the Term Lenders on the Restatement Effective Date. Amounts
prepaid or repaid in respect of Term Loans may not be reborrowed.

 

33



--------------------------------------------------------------------------------

(c) Incremental Term Loans. In addition to Borrowings of Revolving Credit Loans
and Term Loans pursuant to Section 2.01(a) or (b) above, respectively, at any
time and from time to time, GEO may request that any one or more of the Lenders
or, at the option of GEO, other financial institutions or funds selected by GEO
offer to enter into commitments to make additional Incremental Term Loans to
GEO, in Dollars, under this Section 2.01(c). In the event that one or more of
the Lenders or such other financial institutions or funds offer, in their sole
discretion, to enter into such commitments, and such Lenders or financial
institutions or funds and GEO agree as to the amount of such commitments that
shall be allocated to the respective Lenders or financial institutions or funds
making such offers and the fees (if any) to be payable by GEO in connection
therewith, such Lenders or financial institutions or funds shall become
obligated to make Incremental Term Loans under this Agreement in an amount equal
to the amount of their respective Incremental Term Loan Commitments (and such
financial institutions shall become “Incremental Lenders” hereunder). The
Incremental Term Loans to be made pursuant to any such agreement between GEO and
any such Lenders or financial institutions or funds in response to any such
request by GEO shall be deemed to be a separate “Series” of Incremental Term
Loans for all purposes of this Agreement.

Anything herein to the contrary notwithstanding, (i) the minimum aggregate
principal amount of Incremental Term Loan Commitments entered into pursuant to
any such request (and, accordingly, the minimum aggregate principal amount of
any Series of Incremental Term Loans) shall be (A) $20,000,000 or a larger
multiple of $1,000,000 or (B) any other amount consented to by the
Administrative Agent and (ii) the aggregate principal amount of all Incremental
Term Loan Commitments established after the Restatement Effective Date plus the
aggregate principal amount of all Revolving Credit Commitment Increases obtained
after the Restatement Effective Date shall not exceed $350,000,000. Except as
otherwise expressly provided herein, the Incremental Term Loans of any Series
shall have the interest rate, participation and other fees, commitment reduction
schedule (if any), amortization and maturity date, and be subject to such
conditions to effectiveness and initial credit extension, as shall be agreed
upon by the respective Incremental Lenders of such Series, GEO and the
Administrative Agent (which agreement by the Administrative Agent shall not be
unreasonably withheld in the case of interest rates and participation and other
fees), provided that in any event (x) the Incremental Term Loans shall be
subject to, and entitled to the benefits of, the collateral security and
Guarantees provided for herein and in the other Loan Documents on an equal and
ratable basis with each other Loan, (y) the maturity for Incremental Term Loans
shall not be earlier than the Term Loan Maturity Date and may be later than the
Term Loan Maturity Date to the extent so agreed by GEO and such Incremental
Lenders and (z) the weighted average-life-to-maturity for such Series of
Incremental Term Loans shall not be shorter than the weighted
average-life-to-maturity for the Term Loans and may be longer than the weighted
average-life-to-maturity for the Term Loans to the extent so agreed by GEO and
such Incremental Lenders; provided, further that GEO and the applicable
Incremental Lenders may modify or waive any or all of the conditions to the
initial borrowing of the applicable Incremental Term Loans (but not, for the
avoidance of doubt, any conditions to the effectiveness of any Incremental Term
Loan Commitments) set forth in this Agreement (other than with respect to
(x) the absence of any Event of Default under any of Sections 7.01(a), (b), (h),
(i) or (j) or (y) the accuracy of customary “specified representations”) in any
transaction where the net cash proceeds of such Incremental Term Loan will be
used to fund the purchase price for a Permitted Acquisition or other acquisition
permitted under this Agreement.

 

34



--------------------------------------------------------------------------------

Following the acceptance by GEO of the offers made by any one or more Lenders to
make any Series of Incremental Term Loans pursuant to the foregoing provisions
of this Section 2.01(c), each such Incremental Lender in respect of such Series
of Incremental Term Loans severally agrees, on the terms and conditions of this
Agreement, to make such Incremental Term Loans to GEO during the period from and
including the date of such acceptance to and including the commitment
termination date specified in the agreement entered into with respect to such
Series in an aggregate principal amount up to but not exceeding the amount of
the Incremental Term Loan Commitment of such Incremental Lender in respect of
such Series as in effect from time to time. Amounts prepaid or repaid in respect
of Incremental Term Loans may not be reborrowed.

Section 2.02 Loans and Borrowings.

(a) Obligations of Lenders. Each Syndicated Loan shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their respective Commitments of the applicable Class.
Each Swingline Loan shall be made in accordance with the procedures set forth in
Section 2.04. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b) Type of Loans. Subject to Section 2.12, each Syndicated Borrowing shall be
comprised entirely of ABR Loans or of Eurodollar Loans as GEO may request in
accordance herewith. Each Swingline Loan shall be an ABR Loan. On and as of the
Restatement Effective Date, each Existing Loan that is a Eurodollar Loan and
that is being continued hereunder as a Loan pursuant to Section 2.01 shall be
immediately and automatically converted into an ABR Loan and shall continue as
an ABR Loan until such time (which, for the avoidance of doubt, may occur on the
Restatement Effective Date) as the Administrative Agent shall have received an
Interest Election Request in respect of such the Loan pursuant to
Section 2.07(b), from which time such Loan shall bear interest in accordance
with such Interest Election Request and the other applicable provisions of this
Agreement (including, without limitation, those set forth in Section 2.02,
Section 2.07 and Section 2.12). Each Lender at its option may make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrowers to repay such Loan in accordance with the
terms of this Agreement.

(c) Minimum Amounts; Limitation on Number of Borrowings. Each Eurodollar
Borrowing shall be in an aggregate amount of $2,500,000 or a larger multiple of
$1,000,000. Each Syndicated ABR Borrowing shall be in an aggregate amount equal
to $1,000,000 or a larger multiple of $1,000,000; provided that a Syndicated ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments of the applicable Class or (in the case of a
Revolving Credit ABR Borrowing) that is required to finance the reimbursement of
an LC Disbursement as contemplated by Section 2.05(f). Each Swingline Loan shall
be in an amount equal to $100,000 or a larger multiple of $100,000. Borrowings
of more than one Class and Type may be outstanding at the same time; provided
that there shall not at any time be more than a total of fifteen Eurodollar
Borrowings outstanding.

 

35



--------------------------------------------------------------------------------

(d) Limitations on Interest Periods. Notwithstanding any other provision of this
Agreement, no Borrower shall be entitled to request (or to elect to convert to
or continue as a Eurodollar Borrowing):

(i) any Revolving Credit Borrowing if the Interest Period requested therefor
would end after the Revolving Credit Commitment Termination Date;

(ii) any Term Borrowing if the Interest Period requested therefor would end
after the applicable Term Loan Maturity Date;

(iii) any Term Borrowing of either Class if the Interest Period requested
therefor would commence before and end after any Principal Payment Date unless,
after giving effect thereto, the aggregate principal amount of the Term Loans of
such Class having Interest Periods that end after such Principal Payment Date
shall be equal to or less than the aggregate principal amount of the Term Loans
of such Class permitted to be outstanding after giving effect to the payments of
principal required to be made on such Principal Payment Date; and

(iv) any Borrowing of a Series of Incremental Term Loans if the Interest Period
requested therefor would commence before and end after (x) the final maturity
date for such Series or (y) any date specified for the amortization of such
Series unless, in the case of this clause (y), after giving effect thereto, the
aggregate principal amount of the Incremental Term Loans of such Series having
Interest Periods that end after such date shall be equal to or less than the
aggregate principal amount of the Incremental Term Loans of such Series
permitted to be outstanding after giving effect to the payments of principal
required to be made on such date.

Section 2.03 Requests for Syndicated Borrowings.

(a) Notices. To request a Syndicated Borrowing, GEO shall notify the
Administrative Agent of such request (i) in the case of a Eurodollar Borrowing,
not later than 1:00 p.m., New York City time, three Business Days before the
date of the proposed Borrowing, or (ii) in the case of a Syndicated ABR
Borrowing, not later than noon, New York City time, on the Business Day before
the date of the proposed Borrowing; provided that any such notice of a Revolving
Credit ABR Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.05(f) may be given not later than 10:00 a.m., New York
City time, on the date of the proposed Borrowing. Each Borrowing Request shall
be irrevocable and shall be in writing in a form approved by the Administrative
Agent and signed by GEO.

(b) Content of Borrowing Requests. Each Borrowing Request shall specify the
following information in compliance with Section 2.02:

(i) whether the requested Borrowing is to be a Revolving Credit Borrowing, Term
Borrowing or Incremental Borrowing;

(ii) the aggregate amount of the requested Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

 

36



--------------------------------------------------------------------------------

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

(v) in the case of a Eurodollar Borrowing, the Interest Period therefor, which
shall be a period contemplated by the definition of the term “Interest Period”
and permitted under Section 2.02(d); and

(vi) the location and number of the account of a Borrower to which funds are to
be disbursed, which shall comply with the requirements of Section 2.06.

(c) Notice by the Administrative Agent to the Lenders. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

(d) Failure to Elect. If no election as to the Type of a Syndicated Borrowing is
specified, then the requested Borrowing shall be an ABR Borrowing. If no
Interest Period is specified with respect to any requested Eurodollar Borrowing,
GEO shall be deemed to have selected an Interest Period of one month’s duration.

Section 2.04 Swingline Loans.

(a) Agreement to Make Swingline Loans. Subject to the terms and conditions set
forth herein, each Swingline Lender agrees to make Swingline Loans to the
Borrowers from time to time during the Revolving Credit Availability Period, in
Dollars, in an aggregate principal amount at any time outstanding that will not
result in (i) the aggregate principal amount of outstanding Swingline Loans
exceeding $40,000,000 or (ii) the total Revolving Credit Exposures exceeding the
total Revolving Credit Commitments, provided that such Swingline Lender shall
not be required to make a Swingline Loan to refinance an outstanding Swingline
Loan. Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrowers may borrow, prepay and reborrow Swingline Loans.

(b) Notice of Swingline Loans. To request a Swingline Loan, GEO shall notify the
Administrative Agent of such request in writing, not later than 1:00 p.m., New
York City time, on the day of a proposed Swingline Loan. Each such notice shall
be irrevocable and shall specify the requested date (which shall be a Business
Day) and amount of the requested Swingline Loan. The Administrative Agent will
promptly advise the applicable Swingline Lender of any such notice received from
GEO. Such Swingline Lender shall make each Swingline Loan available to the
Borrowers by means of a credit to the general deposit account of a Borrower (as
designated by GEO in writing) with such Swingline Lender (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(f), by remittance to the respective Issuing Lender) by
2:00 p.m., New York City time, on the requested date of such Swingline Loan.

(c) Participations by Lenders in Swingline Loans. The applicable Swingline
Lender may by written notice given to the Administrative Agent not later than
10:00 a.m., New York City time, on any Business Day require the Revolving Credit
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding. Such

 

37



--------------------------------------------------------------------------------

notice shall specify the aggregate amount of Swingline Loans in which Revolving
Credit Lenders will participate. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Revolving Credit Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Loans. Each Revolving Credit Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above in this
Section 2.04(c), to pay to the Administrative Agent, for account of such
Swingline Lender, such Revolving Credit Lender’s Applicable Percentage of such
Swingline Loan or Loans. Each Revolving Credit Lender acknowledges and agrees
that its obligation to acquire participations in Swingline Loans pursuant to
this Section 2.04(c) is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including the occurrence and continuance of a
Default or reduction or termination of the Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Revolving Credit Lender shall comply with its obligation under
this Section 2.04(c) by wire transfer of immediately available funds, in the
same manner as provided in Section 2.06 with respect to Loans made by such
Revolving Credit Lender (and Section 2.06 shall apply, mutatis mutandis, to the
payment obligations of the Lenders), and the Administrative Agent shall promptly
pay to such Swingline Lender the amounts so received by it from the Revolving
Credit Lender.

The Administrative Agent shall notify GEO of any participations in any Swingline
Loan acquired pursuant to the preceding provisions of this Section 2.04(c), and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to a Swingline Lender. Any amounts received by a
Swingline Lender from the Borrowers (or other party on behalf of the Borrowers)
in respect of a Swingline Loan after receipt by such Swingline Lender of the
proceeds of a sale of participations therein shall be promptly remitted to the
Administrative Agent; any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative Agent to the Revolving Credit
Lenders that shall have made their payments pursuant to the preceding provisions
of this Section 2.04(c) and to such Swingline Lender, as their interests may
appear, provided that any such payment so remitted shall be repaid to such
Swingline Lender or to the Administrative Agent, as applicable, if and to the
extent such payment is required to be refunded to the Borrowers for any reason.
The purchase of participations in a Swingline Loan pursuant to this
Section 2.04(c) shall not relieve the Borrowers of any default in the payment
thereof.

Section 2.05 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, in addition
to the Loans provided for in Section 2.01, GEO may request any Issuing Lender to
issue, at any time and from time to time during the Revolving Credit
Availability Period, Letters of Credit for the account of the Borrowers in such
form as is acceptable to the Administrative Agent and such Issuing Lender in its
reasonable determination, which Letters of Credit may be denominated in Dollars
or in any Agreed Foreign Currency. Letters of Credit issued hereunder shall
constitute utilization of the Revolving Credit Commitments.

(b) Notice of Issuance, Amendment, Renewal or Extension. To request the issuance
of a Letter of Credit (or the amendment, renewal or extension of an outstanding
Letter of Credit), GEO shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the respective
Issuing Lender) to an Issuing

 

38



--------------------------------------------------------------------------------

Lender selected by it and the Administrative Agent (reasonably in advance of the
requested date of issuance, amendment, renewal or extension) a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with Section 2.05(d)), the
amount and Currency of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. Such notice shall be given to the
Administrative Agent (i) in the case of a Letter of Credit to be denominated in
Dollars, not later than 4:00 p.m., New York City time, three Business Days
before the date of the proposed issuance, amendment, renewal or extension and
(ii) in the case of a Letter of Credit to be denominated in a Foreign Currency,
not later than 4:00 p.m., London time, three Business Days (or four Business
Days if longer notice is determined by the Administrative Agent to be required)
before the date of the proposed issuance, amendment, renewal or extension. The
Issuing Lender shall promptly notify each Lender of the issuance of any Letter
of Credit and upon request by any Lender, furnish to such Lender a copy of such
Letter of Credit and the amount of such Lender’s participation therein.

If requested by the respective Issuing Lender, the Borrowers shall also submit a
Letter of Credit application on such Issuing Lender’s standard form in
connection with any request for a Letter of Credit. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of Letter of Credit application or other agreement
submitted by any Borrower to, or entered into by any Borrower with, an Issuing
Lender relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.

(c) Limitations. A Letter of Credit shall be issued, amended, renewed or
extended (including pursuant to Section 2.05(l)) only if after giving effect to
such issuance, amendment, renewal or extension (A) the aggregate LC Exposure
shall not exceed $125,000,000 and (B) the total Revolving Credit Exposure shall
not exceed the total Revolving Credit Commitments (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrowers shall be deemed to
represent and warrant as to the same).

(d) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date reasonably satisfactory to the
applicable Issuing Lender and (ii) the date that is five Business Days prior to
the Revolving Credit Commitment Termination Date; provided, that such date may
be later than the date that is five Business Days prior to the Revolving Credit
Commitment Termination Date if and so long as such Letter of Credit is cash
collateralized no later than such fifth prior Business Day in accordance with
Section 2.05(k).

(e) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) by any Issuing Lender, and
without any further action on the part of such Issuing Lender or the Lenders,
such Issuing Lender hereby grants to each Revolving Credit Lender, and each
Revolving Credit Lender hereby acquires from such Issuing Lender, a
participation in such Letter of Credit equal to such Revolving Credit Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit. Each Revolving Credit Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this Section 2.05(e) in respect
of Letters of Credit is absolute and

 

39



--------------------------------------------------------------------------------

unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Commitments.

In consideration and in furtherance of the foregoing, each Revolving Credit
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for account of the respective Issuing Lender, such Revolving Credit
Lender’s Applicable Percentage of the Dollar Equivalent of each LC Disbursement
made by an Issuing Lender promptly upon the request of such Issuing Lender at
any time from the time of such LC Disbursement until such LC Disbursement is
reimbursed by the Borrowers or at any time after any reimbursement payment is
required to be refunded to the Borrowers for any reason. Such payment shall be
made without any offset, abatement, withholding or reduction whatsoever. Each
such payment shall be made in the same manner as provided in Section 2.06 with
respect to Loans made by such Revolving Credit Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Revolving Credit
Lenders), and the Administrative Agent shall promptly pay to the respective
Issuing Lender the amounts so received by it from the Revolving Credit Lenders.
Promptly following receipt by the Administrative Agent of any payment from the
Borrowers pursuant to Section 2.05(f), the Administrative Agent shall distribute
such payment to the respective Issuing Lender or, to the extent that the
Revolving Credit Lenders have made payments pursuant to this paragraph to
reimburse such Issuing Lender, then to such Revolving Credit Lenders and such
Issuing Lender as their interests may appear. Any payment made by a Revolving
Credit Lender pursuant to this paragraph to reimburse an Issuing Lender for any
LC Disbursement shall not constitute a Loan and shall not relieve the Borrowers
of their obligation to reimburse such LC Disbursement.

(f) Reimbursement. If an Issuing Lender shall make any LC Disbursement in
respect of a Letter of Credit, the Borrowers shall reimburse such Issuing Lender
in respect of such LC Disbursement by paying to the Administrative Agent an
amount equal to the Dollar Equivalent of such LC Disbursement not later than
4:00 p.m., New York City time, on (i) the Business Day that any Borrower
receives notice of such LC Disbursement, if such notice is received prior to
11:00 a.m., New York City time, or (ii) the Business Day immediately following
the day that any Borrower receives such notice, if such notice is not received
prior to such time, provided that, if the Dollar Equivalent of such LC
Disbursement is not less than $1,000,000, the Borrowers may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.03 or Section 2.04 that such payment be financed with a Revolving
Credit ABR Borrowing or Swingline Loan in an equivalent amount and, to the
extent so financed, the Borrowers’ obligation to make such payment shall be
discharged and replaced by the resulting Revolving Credit ABR Borrowing or
Swingline Loan. If the Borrowers fail to make such payment when due, the
Administrative Agent shall notify each Revolving Credit Lender of the applicable
LC Disbursement, the payment then due from the Borrowers in respect thereof and
such Revolving Credit Lender’s Applicable Percentage of the Dollar Equivalent
thereof.

(g) Obligations Absolute. The Borrowers’ obligations to reimburse LC
Disbursements as provided in Section 2.05(f) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit, or any term
or provision therein, (ii) any draft or other document presented

 

40



--------------------------------------------------------------------------------

under a Letter of Credit proving to be forged, fraudulent or invalid in any
respect or any statement in such draft or other document being untrue or
inaccurate in any respect, (iii) payment by the respective Issuing Lender under
a Letter of Credit against presentation of a draft or other document that does
not comply strictly with the terms of such Letter of Credit, or (iv) any other
event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section 2.05(g),
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrowers’ obligations hereunder.

Neither the Administrative Agent, the Lenders nor any Issuing Lender, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit by the
respective Issuing Lender or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder) or any error in interpretation of technical terms or any
consequence arising from causes beyond the control of any Issuing Lender;
provided that the foregoing shall not be construed to excuse an Issuing Lender
from liability to the Borrowers to the extent of any direct damages (as opposed
to consequential damages, claims in respect of which are hereby waived by the
Borrowers to the extent permitted by applicable law) suffered by the Borrowers
that are caused by such Issuing Lender’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of an
Issuing Lender (as finally determined by a court of competent jurisdiction),
such Issuing Lender shall be deemed to have exercised care in each such
determination, and that:

(i) any Issuing Lender may accept documents that appear on their face to be in
substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit;

(ii) any Issuing Lender shall have the right, in its sole discretion, to decline
to accept such documents and to decline to make such payment if such documents
are not in strict compliance with the terms of such Letter of Credit; and

(iii) this sentence shall establish the standard of care to be exercised by each
Issuing Lender when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof (and the parties hereto
hereby waive, to the extent permitted by applicable law, any standard of care
inconsistent with the foregoing).

(h) Disbursement Procedures. The Issuing Lender for any Letter of Credit shall,
within a reasonable time following its receipt thereof, examine all documents
purporting to represent a demand for payment under such Letter of Credit. Such
Issuing Lender shall promptly after such examination notify the Administrative
Agent and GEO in writing of such demand for payment and whether such Issuing
Lender has made or will make an LC Disbursement

 

41



--------------------------------------------------------------------------------

thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the Borrowers of their obligation to reimburse such Issuing
Lender and the Lenders with respect to any such LC Disbursement.

(i) Interim Interest. If the Issuing Lender for any Letter of Credit shall make
any LC Disbursement, then, unless the Borrowers shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the Borrowers reimburse such
LC Disbursement, at the rate per annum then applicable to Revolving Credit ABR
Loans; provided that, if the Borrowers fail to reimburse such LC Disbursement
when due pursuant to Section 2.05(f), then Section 2.12(c) shall apply. Interest
accrued pursuant to this Section 2.05(i) shall be for account of such Issuing
Lender, except that interest accrued on and after the date of payment by any
Revolving Credit Lender pursuant to Section 2.05(f) to reimburse such Issuing
Lender shall be for account of such Revolving Credit Lender to the extent of
such payment.

(j) Replacement of an Issuing Lender. Any Issuing Lender may be replaced at any
time by written agreement between GEO, the Administrative Agent, the replaced
Issuing Lender and the successor Issuing Lender. The Administrative Agent shall
notify the Lenders of any such replacement of an Issuing Lender. At the time any
such replacement shall become effective, the Borrowers shall pay all unpaid fees
accrued for account of the replaced Issuing Lender pursuant to Section 2.11(b).
From and after the effective date of any such replacement, (i) the successor
Issuing Lender shall have all the rights and obligations of an Issuing Lender
under this Agreement with respect to Letters of Credit to be issued by it
thereafter and (ii) references herein to the term “Issuing Lender” shall be
deemed to include such successor or any previous Issuing Lender, or such
successor and all previous Issuing Lenders, as the context shall require. After
the replacement of an Issuing Lender hereunder, the replaced Issuing Lender
shall remain a party hereto and shall continue to have all the rights and
obligations of an Issuing Lender under this Agreement with respect to Letters of
Credit issued by it prior to such replacement, but shall not be required to
issue additional Letters of Credit.

(k) Cash Collateralization. If either (i) any Event of Default shall occur and
be continuing, on the Business Day that GEO receives notice from the
Administrative Agent or the Required Lenders of the Revolving Credit Loans (or,
if the maturity of the Loans has been accelerated, Revolving Credit Lenders with
LC Exposure representing more than 50% of the total LC Exposure) demanding the
deposit of cash collateral, (ii) the Borrowers shall be required to provide
cover for LC Exposure pursuant to Section 2.10(c), or (iii) GEO shall elect to
extend the expiration date of any Letter of Credit pursuant to Section 2.05(d),
the Borrowers shall immediately deposit into a cash collateral account
established at a banking institution selected by the Administrative Agent (the
“Collateral Account”), which account may be a “securities account” (within the
meaning of Section 8-501 of the UCC as in effect in the State of New York), in
the name of the Administrative Agent and for the benefit of the Revolving Credit
Lenders, an amount in cash equal to, 105%, in the case of clause (i) of this
sentence, or 103%, in the case of clause (ii) or clause (iii) of this sentence,
of the Dollar Equivalent of the LC Exposure as of such date plus any accrued and
unpaid interest thereon and, in the case of cover pursuant to Section 2.10(c),
the amount required under Section 2.10(c), provided that the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become

 

42



--------------------------------------------------------------------------------

immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to either Borrower described
in Sections 7.01(h) or (i). Such deposit shall be held by the Administrative
Agent as collateral for the payment and performance of the obligations of the
Borrowers under this Agreement.

The Administrative Agent shall have exclusive dominion and control, including
the exclusive right of withdrawal, over the Collateral Account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent and at the
Borrowers’ risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in the Collateral Account.
Moneys in the Collateral Account shall be applied by the Administrative Agent to
reimburse each Issuing Lender for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrowers for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to the
consent of all Lenders with LC Exposure), be applied to satisfy other
obligations of the Borrowers under this Agreement. If the Borrowers are required
to provide an amount of cash collateral hereunder as a result of (i) the
occurrence of an Event of Default, (ii) pursuant to Section 2.10(c)(ii) or
(iii) pursuant to Section 2.05(d), such amount (to the extent not applied as
aforesaid) shall be returned to GEO within three Business Days after all Events
of Default have been cured or waived (in the case of clause (i) of this
sentence), as provided in said Section 2.10(c)(ii) (in the case of clause (ii)
of this sentence) or after the termination of the applicable Letter of Credit
(in the case of clause (iii) of this sentence).

(l) Letters of Credit Under the Existing Credit Agreement. To the extent that,
pursuant to Section 2.05 of the Existing Credit Agreement, BNP Paribas or
JPMorgan Chase Bank, N.A., as an “Issuing Lender” thereunder, has issued
Existing Letters of Credit then, on the Restatement Effective Date, subject to
(i) the satisfaction of the conditions to effectiveness of the obligations of
the Lenders hereunder set forth in Sections 4.01 and 4.02 and (ii) the
limitations set forth in Section 2.05(c), each of such Existing Letters of
Credit shall automatically, and without any action on the part of any Person,
become Letters of Credit hereunder issued by such respective Issuing Lender
hereunder.

Section 2.06 Funding of Borrowings.

(a) Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 2:00 p.m., New York City time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders;
provided that Swingline Loans shall be made as provided in Section 2.04. The
Administrative Agent will make such Loans available to GEO (in the case of Term
Loans) or the Borrowers (in the case of Revolving Credit Loans) by promptly
crediting the amounts so received, in like funds, to an account of GEO (in the
case of Term Loans) or any Borrower (in the case of Revolving Credit Loans)
maintained with the Administrative Agent in New York City and designated by GEO
in the applicable Borrowing Request; provided that Revolving Credit ABR
Borrowings made to finance the reimbursement of an LC Disbursement as provided
in Section 2.05(f) shall be remitted by the Administrative Agent to the
respective Issuing Lender.

 

43



--------------------------------------------------------------------------------

(b) Presumption by the Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.06(a) and may, in reliance upon such assumption, make available to GEO
(in the case of any Term Borrowing) or the Borrowers (in the case of any
Revolving Credit Borrowing), a corresponding amount. In such event, if a Lender
has not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and GEO (in the case of any
Term Borrowing) or the Borrowers (in the case of any Term Borrowing) severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to GEO or any Borrower, as applicable, to but excluding
the date of payment to the Administrative Agent, at (i) in the case of a payment
to be made by such Lender, the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (ii) in the case of a payment to be made by
GEO or the Borrowers, as applicable, the interest rate applicable to ABR Loans.
If GEO or the Borrowers, as applicable, and such Lender shall pay such interest
to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to GEO (in the case of any such
interest in respect of a Term Borrowing) or the Borrowers (in the case of any
such interest in respect of a Revolving Credit Borrowing) the amount of such
interest paid by GEO or the Borrowers, as applicable, for such period. If such
Lender pays its share of the applicable Borrowing to the Administrative Agent,
then the amount so paid shall constitute such Lender’s Loan included in such
Borrowing. Any payment by GEO or the Borrowers, as applicable, shall be without
prejudice to any claim GEO or the Borrowers, as applicable, may have against a
Lender that shall have failed to make such payment to the Administrative Agent.

Section 2.07 Interest Elections.

(a) Elections by GEO for Syndicated Borrowings. The Loans comprising each
Syndicated Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have the
Interest Period specified in such Borrowing Request. Thereafter, GEO may elect
to convert such Borrowing to a Borrowing of a different Type or to continue such
Borrowing as a Borrowing of the same Type and, in the case of a Eurodollar
Borrowing, may elect the Interest Period therefor, all as provided in this
Section. GEO may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing.
This Section shall not apply to Swingline Borrowings, which may not be converted
or continued.

(b) Notice of Elections. To make an election pursuant to this Section, GEO shall
notify the Administrative Agent of such election by the time that a Borrowing
Request would be required under Section 2.03 if GEO were requesting a Syndicated
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each Interest Election Request shall be irrevocable and
shall be in writing in a form approved by the Administrative Agent and signed by
GEO.

 

44



--------------------------------------------------------------------------------

(c) Content of Interest Election Requests. Each Interest Election Request shall
specify the following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
therefor after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period” and permitted under
Section 2.02(d).

(d) Notice by the Administrative Agent to the Lenders. Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) Failure to Elect; Events of Default. If GEO fails to deliver a timely and
complete Interest Election Request with respect to a Eurodollar Borrowing prior
to the end of the Interest Period therefor, then, unless such Eurodollar
Borrowing is repaid as provided herein, GEO shall be deemed to have selected an
Interest Period of one month’s duration.

Notwithstanding any contrary provision hereof, if an Event of Default under
Section 7.01(a), (b), (h) or (i) has occurred and is continuing and the
Administrative Agent or the Required Lenders so notifies GEO, then, so long as
such Event of Default is continuing (i) no outstanding Syndicated Borrowing may
be converted to or continued as a Eurodollar Borrowing and (ii) unless repaid,
each Eurodollar Borrowing shall automatically be converted to a Syndicated ABR
Borrowing at the end of the Interest Period therefor.

Section 2.08 Termination and Reduction of Commitments; Increase of Revolving
Credit Commitments.

(a) Scheduled Termination. Unless previously terminated, (i) the Term Loan
Commitments of each Class shall be automatically reduced to zero and terminated
immediately upon the earlier to occur of (x) the continuation of the Existing
Term Loans as Term Loans hereunder on the Restatement Effective Date pursuant to
Section 2.01 and (y) 5:00 p.m., New York City time, on the Restatement Effective
Date, (ii) the Revolving Credit Commitments shall terminate on the Revolving
Credit Commitment Termination Date and (iii) the Incremental Term Loan
Commitments of any Series shall terminate on the close of business on the
commitment termination date specified in the agreement establishing such Series
pursuant to Section 2.01(c).

 

45



--------------------------------------------------------------------------------

(b) Voluntary Termination or Reduction. GEO may at any time terminate, or from
time to time reduce, the Commitments of any Class; provided that (i) each
partial reduction of the Commitments of any Class pursuant to this Section shall
be in an amount that is $3,000,000 or a larger multiple of $1,000,000 and
(ii) GEO shall not terminate or reduce the Revolving Credit Commitments if,
after giving effect to any concurrent prepayment of the Revolving Credit Loans
in accordance with Section 2.10, the total Revolving Credit Exposure would
exceed the total Revolving Credit Commitments.

(c) Notice of Voluntary Termination or Reduction. GEO shall notify the
Administrative Agent of any election to terminate or reduce the Commitments of
any Class under Section 2.08(b) at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by GEO pursuant to this Section shall be irrevocable; provided
that a notice of termination of the Term Loan Commitments, the Incremental Term
Loan Commitments or the Revolving Credit Commitments delivered by GEO may state
that such notice is conditioned upon the receipt of funds under other credit
facilities or pursuant to an Equity Issuance, in which case such notice may be
revoked by GEO (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied.

(d) Effect of Termination or Reduction. Any termination or reduction of the
Commitments of any Class shall be permanent. Each reduction of the Commitments
of any Class shall be made ratably among the Lenders in accordance with their
respective Commitments of such Class.

(e) Increase of the Revolving Credit Commitments.

(i) Requests for Increase. GEO may, from time to time at any time prior to the
Revolving Credit Commitment Termination Date, propose that the Revolving Credit
Commitments be increased (each such proposed increase being a “Revolving Credit
Commitment Increase”) by notice to the Administrative Agent, specifying each
existing Lender (each an “Increasing Lender”) and/or each additional lender
(each an “Assuming Lender”) that shall have agreed (in its sole discretion) to
increase or to assume a Revolving Credit Commitment and the date on which such
increase or assumption is to be effective (the “Commitment Increase Date”),
which shall be a Business Day at least three Business Days after delivery of
such notice and at least 30 days prior to the Revolving Credit Commitment
Termination Date; provided that:

(A) the minimum amount of any such increase shall be (1) $20,000,000 or a larger
multiple of $1,000,000 or (2) any other amount consented to by the
Administrative Agent, and the minimum amount of the Revolving Credit Commitment
of any Assuming Lender, and the minimum amount of the increase of the Revolving
Credit Commitment of any Increasing Lender, as part of such Revolving Credit
Commitment Increase shall be $5,000,000 or a larger multiple of $1,000,000 in
excess thereof;

 

46



--------------------------------------------------------------------------------

(B) the aggregate principal amount of all Incremental Term Loan Commitments
established after the Restatement Effective Date plus the aggregate principal
amount of all Revolving Credit Commitment Increases obtained after the
Restatement Effective Date shall not exceed $350,000,000;

(C) GEO shall have delivered to the Administrative Agent a certificate of GEO
stating on such Commitment Increase Date that (i) no Default has occurred and is
continuing and (ii) the representations and warranties contained in this
Agreement are true and correct in all material respects as if made on and as of
such date (or, if any such representation or warranty is expressly stated to
have been made as of a specific date, as of such specific date); and

(D) each Assuming Lender shall be acceptable to the Administrative Agent, each
Issuing Lender and each Swingline Lender in the reasonable exercise of their
discretion.

(ii) Effectiveness of Revolving Credit Commitment Increase. Each Assuming
Lender, if any, shall become a Revolving Credit Lender hereunder as of such
Commitment Increase Date and the Revolving Credit Commitment of any Increasing
Lender and such Assuming Lender shall be increased as of such Commitment
Increase Date; provided that:

(A) the Administrative Agent shall have received on or prior to 11:00 a.m., New
York City time, on such Commitment Increase Date (or on or prior to a time on an
earlier date specified by the Administrative Agent in its reasonable discretion)
a certificate of a duly authorized officer of GEO stating that each of the
applicable conditions to such Revolving Credit Commitment Increase set forth in
Section 2.08(e)(i)(C) have been satisfied;

(B) each Assuming Lender or Increasing Lender shall have delivered to the
Administrative Agent, on or prior to 11:00 a.m., New York City time on such
Commitment Increase Date (or on or prior to a time on an earlier date specified
by the Administrative Agent in its reasonable discretion), an agreement, in form
and substance reasonably satisfactory to GEO and the Administrative Agent,
pursuant to which such Lender shall, effective as of such Commitment Increase
Date, undertake a Revolving Credit Commitment or an increase of Revolving Credit
Commitment duly executed by such Assuming Lender and each Borrower and
acknowledged by the Administrative Agent; and

(C) the Administrative Agent shall have received on or prior to 11:00 a.m., New
York City time, on such Commitment Increase Date (or on or prior to a time on an
earlier date specified by the Administrative Agent) such proof of corporate
action, opinions of counsel and other documents as is consistent with those
delivered by the Borrowers pursuant to Section 4.01 and reasonably requested by
the Administrative Agent, any Assuming Lender and/or any Increasing Lender in
connection with such Revolving Credit Commitment Increase.

 

47



--------------------------------------------------------------------------------

Promptly following satisfaction of such conditions, the Administrative Agent
shall notify the Lenders (including any Assuming Lenders) thereof and of the
occurrence of the Commitment Increase Date by facsimile transmission or
electronic messaging system.

(iii) Recordation into Register. Upon its receipt of an agreement referred to in
clause (ii)(B) above executed by an Assuming Lender or any Increasing Lender,
together with the certificate referred to in clause (ii)(A) above and the
satisfaction of the conditions referred to in clause (ii)(C) above, the
Administrative Agent shall, if such agreement has been completed, (x) accept
such agreement, (y) record the information contained therein in the Register and
(z) give prompt notice thereof to GEO.

(iv) Adjustments of Borrowings. On the Commitment Increase Date, the Borrowers
shall (A) prepay in full the outstanding Revolving Credit Loans (if any) made to
them, (B) simultaneously borrow new Revolving Credit Loans hereunder in an
amount equal to such prepayment and (C) pay to the Revolving Credit Lenders the
amounts, if any, payable under Section 2.14 as a result of any such prepayment;
provided that with respect to subclauses (A) and (B) hereinabove, (x) the
prepayment to, and borrowing from, any existing Lender shall be effected by book
entry to the extent that any portion of the amount prepaid to such Lender will
be subsequently borrowed from such Lender and (y) the existing Lenders, the
Increasing Lenders and the Assuming Lenders shall make and receive payments
among themselves, in a manner acceptable to the Administrative Agent, so that,
after giving effect thereto, the Revolving Credit Borrowings are held ratably by
the Revolving Credit Lenders in accordance with the respective Revolving Credit
Commitments of the Revolving Credit Lenders (after giving effect to such
Revolving Credit Commitment Increase). Concurrently therewith, the Revolving
Credit Lenders shall be deemed to have adjusted their participation interests in
any outstanding Letters of Credit and Swingline Loans so that such interests are
held ratably in accordance with their Revolving Credit Commitments as so
increased.

Section 2.09 Repayment of Loans; Evidence of Debt.

(a) Term Loan Repayment. GEO hereby unconditionally promises to pay the Loans as
follows:

(i) to the Administrative Agent for account of the Term Lenders (x) 0.25% of the
original principal amount of the Term Loans on each Principal Payment Date and
(y) the outstanding principal amount of the Term Loans on the Term Loan Maturity
Date; and

(ii) to the Administrative Agent for account of the Incremental Lenders of any
Series, the principal of the Incremental Term Loans of such Series on the dates
and in the amounts specified in the agreement establishing such Series pursuant
to Section 2.01(c).

 

48



--------------------------------------------------------------------------------

(b) Revolving Credit Loans Repayment. The Borrowers hereby unconditionally
promise to pay the Loans as follows:

(i) to the Administrative Agent for account of the Revolving Credit Lenders the
outstanding principal amount of the Revolving Credit Loans on the Revolving
Credit Commitment Termination Date; and

(ii) to each Swingline Lender or, to the extent required by Section 2.04(c), to
the Administrative Agent for account of the Revolving Credit Lenders, the then
unpaid principal amount of each Swingline Loan made by such Swingline Lender on
the earlier of the Revolving Credit Commitment Termination Date and the first
date after such Swingline Loan is made that is the 15th or last day of a
calendar month and is at least two Business Days after such Swingline Loan is
made; provided that on each date that a Revolving Credit Borrowing is made, the
Borrowers shall repay all Swingline Loans then outstanding.

(c) Adjustment of Amortization Schedule. Any prepayment of a Term Loan Borrowing
shall be applied to reduce the subsequent scheduled repayments of the Term
Borrowings to be made pursuant to this Section 2.09 (i) in the case of any
optional prepayment of Term Loans pursuant to Section 2.10(a), as directed by
GEO and (ii) in the case of any mandatory prepayment of Term Loans pursuant in
Section 2.10(b), in direct order of maturity.

(d) Manner of Payment. Prior to any repayment or prepayment of any Borrowings of
any Class hereunder, and subject (in the case of a prepayment) to any applicable
provisions of Section 2.10, GEO shall select the Borrowing or Borrowings of the
applicable Class to be paid and shall notify the Administrative Agent in writing
of such selection not later than 1:00 p.m., New York City time, three Business
Days before the scheduled date of such repayment; provided that each repayment
of Borrowings of any Class shall be applied to repay any outstanding ABR
Borrowings of such Class before any other Borrowings of such Class. If GEO fails
to make a timely selection of the Borrowing or Borrowings to be repaid or
prepaid, such payment shall be applied, first, to pay any outstanding ABR
Borrowings of the applicable Class and, second, to other Borrowings of such
Class in the order of the remaining duration of their respective Interest
Periods (the Borrowing with the shortest remaining Interest Period to be repaid
first). Each payment of a Syndicated Borrowing shall be applied ratably to the
Loans included in such Borrowing.

(e) Maintenance of Records by Lenders. Each Lender shall maintain in accordance
with its usual practice records evidencing the indebtedness of the Borrowers to
such Lender resulting from each Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.

(f) Maintenance of Records by the Administrative Agent. The Administrative Agent
shall maintain records in which it shall record (i) the amount of each Loan made
hereunder, the Class and Type thereof and each Interest Period therefor,
(ii) the amount of any principal or interest due and payable or to become due
and payable from the Borrowers to each Lender hereunder and (iii) the amount of
any sum received by the Administrative Agent hereunder for account of the
Lenders and each Lender’s share thereof.

(g) Effect of Entries. The entries made in the records maintained pursuant to
Sections 2.09(e) or (f) shall be prima facie evidence, absent manifest error, of
the existence and

 

49



--------------------------------------------------------------------------------

amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such records or any error therein
shall not in any manner affect the obligation of the Borrowers to repay the
Loans in accordance with the terms of this Agreement.

(h) Promissory Notes. Any Lender may request that Loans of any Class made by it
be evidenced by a Note. In such event, GEO (in the case of any Term Loan Note)
or the Borrowers (in the case of any Revolving Credit Loan Note) shall prepare,
execute and deliver to such Lender (with a copy to the Administrative Agent) a
Note payable to such Lender (or, if requested by such Lender, to such Lender and
its registered assigns).

Section 2.10 Prepayment of Loans.

(a) Optional Prepayments. GEO or the Borrowers, as applicable, shall have the
right at any time and from time to time to prepay any Borrowing in whole or in
part, subject to the requirements of this Section. In the event that all or any
portion of the Term Loans are repaid, prepaid, replaced, repriced or effectively
refinanced through (i) any waiver, consent or amendment the result of which
would be the lowering of the effective interest cost or the weighted average
yield of any of the Term Loans or (ii) the incurrence of Indebtedness having an
effective interest cost or weighted average yield (taking into account, without
limitation, upfront fees, original issue discount, interest rate spreads and
interest rate benchmark floors, but excluding the effect of any arrangement,
structuring, syndication or other fees payable in connection therewith that are
not shared with all lenders or holders of such new or replacement loans) that is
less than the effective interest cost or weighted average yield of the Term
Loans (or portion thereof) so repaid, prepaid, replaced, repriced or refinanced,
in each case on or prior to the date that is six months after the
Restatement Effective Date, such repayment, prepayment, replacement, repricing
or refinancing will be made at 101% of the principal amount so repaid, prepaid,
refinanced, replaced or repriced.

(b) Mandatory Prepayments. GEO or the Borrowers, as applicable, will prepay the
Loans, and/or the Commitments shall be subject to automatic reduction, as
follows:

(i) Casualty Events. Upon the date 270 days following the receipt by GEO or any
of its Restricted Subsidiaries of the proceeds of insurance, condemnation award
or other compensation in respect of any Casualty Event affecting any property of
GEO or any of its Restricted Subsidiaries (or upon such earlier date as GEO or
such Restricted Subsidiary, as the case may be, shall have determined not to
repair or replace the property affected by such Casualty Event), GEO or the
Borrowers, as applicable, shall prepay the Loans, and/or the Commitments shall
be subject to automatic reduction, in an aggregate amount, if any, equal to 100%
of the Net Available Proceeds of such Casualty Event not theretofore applied or
committed to be applied (and if committed to be applied, not actually applied
within 450 days following the receipt of such proceeds) to the repair or
replacement of such property, such prepayment and/or reduction to be effected in
each case in the manner and to the extent specified in Section 2.10(b)(iii).
Nothing in this clause (i) shall be deemed to limit any obligation of GEO or any
of its Restricted Subsidiaries pursuant to any of the Security Documents to
remit to a collateral or similar account maintained by the Administrative Agent
pursuant to any of the Security Documents the proceeds of insurance,
condemnation award or other compensation received in respect of any Casualty
Event.

 

50



--------------------------------------------------------------------------------

(ii) Sale of Assets. If (A)(x) the Net Available Proceeds of any Disposition
(other than in respect of GEO Care Inc. pursuant to the GEO Care Purchase
Agreement) received after the Restatement Effective Date exceed $2,500,000 and
are equal to or less than $50,000,000 and (y) either (I) the Pro Forma Total
Leverage Ratio, calculated as of the consummation of and after giving effect to
such Disposition, exceeds 5.25:1.00 or (II) the Pro Forma Senior Secured
Leverage Ratio, calculated as of the consummation of and after giving effect to
such Disposition, exceeds 3.00:1.00, or (B) the Net Available Proceeds of any
Disposition received after the Restatement Effective Date exceed $50,000,000,
then, in each case, promptly upon the consummation of such Disposition (and in
any event within 4 Business Days thereof), GEO or the Borrowers, as applicable,
will prepay the Loans, and/or the unused Incremental Term Loan Commitments shall
be subject to automatic reduction, in an aggregate amount equal to 100% of the
Net Available Proceeds of such Disposition, such prepayment and/or reduction to
be effected in each case in the manner and to the extent specified in
Section 2.10(b)(iii). Notwithstanding the foregoing, GEO or the Borrowers, as
applicable, shall not be required to make a prepayment and the unused
Incremental Term Loan Commitments shall not be subject to automatic reduction
pursuant to this Section 2.10(b)(ii) with respect to the Net Available Proceeds
from any Disposition, if (x) no Default shall have occurred and be continuing on
such date or during the Applicable Period (prior to the date the Net Available
Proceeds are used or otherwise invested as provided in this sentence) and
(y) such Net Available Proceeds are used for one or more acquisitions or
otherwise reinvested in the Permitted Business of the Borrowers and the
Restricted Subsidiaries within the Applicable Period (as defined below) for such
Disposition (it being understood that Net Available Proceeds shall be deemed to
be used in the same order in which the related Dispositions occurred); provided
that any such Net Available Proceeds not so used on or before the last day of
the Applicable Period for such Disposition shall be forthwith applied as
provided above. For purposes hereof, “Applicable Period” means, with respect to
any Disposition, the period starting on the day such Disposition is consummated
and ending on the date falling 270 days thereafter, except that if GEO or the
applicable Restricted Subsidiary agrees in a legally binding commitment to
reinvest the Net Available Proceeds from such Disposition (pursuant to the
proviso in the immediately preceding sentence) in the construction and equipping
of one or more Facilities on or before such 270th day, the Applicable Period for
such Disposition shall be extended automatically by 18 months. Prior to or
substantially concurrently with the consummation of any Disposition, GEO shall
deliver to the Administrative Agent (for further distribution to the Lenders) a
statement, certified by a Financial Officer of GEO, in form and detail
reasonably satisfactory to the Administrative Agent, of the amount of the Net
Available Proceeds of such Disposition (except that such statement shall not be
required for any Disposition the Net Available Proceeds of which are less than
or equal to $50,000,000); provided that, for the avoidance of doubt, such
certified statement may be supplemented or modified in writing by such Financial
Officer solely as to such amount of Net Available Proceeds if and to the extent
(and during such time as) a corresponding supplement or modification shall be
delivered by such Financial Officer pursuant to clause (II) of the final proviso
to the definition of “Net Available Proceeds” set forth in Section 1.01.

 

51



--------------------------------------------------------------------------------

(iii) Application. Except as otherwise provided in Section 7.02, prepayments
and/or reductions of Commitments pursuant to this Section 2.10(b) shall be
applied as follows:

first, ratably between the Term Loans and each Series of Incremental Term Loans
(if any) in accordance with the respective sums at such time of the aggregate
amount of (x) outstanding Term Loans and (y) outstanding Incremental Term Loans
and unused Incremental Term Loan Commitments of each Series (if any), (A) with
respect to Term Loans, to prepay the outstanding Term Loans, and (B) with
respect to Incremental Term Loans of each Series, to prepay the outstanding
Incremental Term Loans of such Series and reduce the aggregate amount of unused
Incremental Term Loan Commitments of such Series, as specified in the agreement
establishing such Series pursuant to Section 2.01(c); and

second, after the payment in full of the Term Loans and the Incremental Term
Loans (if any) and the termination of the Incremental Term Loan Commitments (if
any), first, to prepay Swingline Loans, and second, to prepay Revolving Credit
Loans, in each case with no corresponding permanent reduction of the Revolving
Credit Commitments.

Notwithstanding the foregoing, any Term Lender may, by notice to GEO and the
Administrative Agent at least three Business Days before such prepayment or
Incremental Term Loan Commitment reduction, decline all or any portion of the
prepayment or Commitment reduction, as the case may be, to which it would
otherwise be entitled, in which case the portion of such prepayment or
Commitment reduction, as the case may be, so declined shall be retained by GEO.

(c) Mandatory Prepayments due to Changes in Exchange Rates.

(i) Determination of Amount Outstanding. On each Quarterly Date prior to the
Revolving Credit Commitment Termination Date, on each date that GEO shall
request a Revolving Credit Borrowing or the issuance, amendment, renewal or
extension of a Letter of Credit and, in addition, promptly upon the receipt by
the Administrative Agent of a Currency Valuation Notice (as defined below), the
Administrative Agent shall determine the aggregate Revolving Credit Exposure.
For the purpose of this determination, the outstanding face amount of any Letter
of Credit that is denominated in any Foreign Currency shall be deemed to be the
Dollar Equivalent of the amount in the Foreign Currency of such Letter of
Credit, determined as of such Quarterly Date, date of such proposed Revolving
Credit Borrowing, issuance, amendment, renewal or extension or, in the case of a
Currency Valuation Notice received by the Administrative Agent prior to 11:00
a.m., New York City time, on a Business Day, on such Business Day or, in the
case of a Currency Valuation Notice otherwise received, on the first Business
Day after such Currency Valuation Notice is received. Upon making such
determination, the Administrative Agent shall promptly notify the Revolving
Credit Lenders and GEO thereof.

 

52



--------------------------------------------------------------------------------

(ii) Prepayment and Cover. If, on the date of such determination (after giving
effect to any prior or substantially concurrent deposit made by the Borrowers,
at their option, to the Collateral Account) the aggregate Revolving Credit
Exposure exceeds the aggregate amount of the Revolving Credit Commitments as
then in effect (such excess, an “Excess”), the Borrowers shall, if requested by
the Administrative Agent, within five Business Days following GEO’s receipt of
such request:

(A) if any Revolving Credit Loans are outstanding, prepay all such Revolving
Credit Loans or such portion thereof as is sufficient to eliminate the Excess,
and

(B) if such prepayment is not sufficient to eliminate the Excess, provide cover
for the LC Exposure pursuant to Section 2.05(k) in an amount sufficient to
eliminate the Excess.

(iii) Release of Cover. If, on the date of such determination, the amount of the
cover provided by the Borrowers pursuant to Section 2.10(c)(ii)(B) and then held
by the Administrative Agent exceeds the Excess (such excess, a “Refundable
Excess”) on such date (or if such Excess is less than or equal to zero), and no
Default has occurred and is continuing, the Administrative Agent shall, if
requested by GEO, within three Business Days following the Administrative
Agent’s receipt of such request, return to the Borrowers the amount of the
Refundable Excess (or, if the Excess is less than or equal to zero, the full
amount of such cover).

For purposes hereof, “Currency Valuation Notice” means a notice given by the
Required Lenders of the Revolving Credit Loans or any Issuing Lender to the
Administrative Agent stating that such notice is a “Currency Valuation Notice”
and requesting that the Administrative Agent determine the aggregate Revolving
Credit Exposure.

Any prepayment of Loans constituting Revolving Credit Exposure pursuant to this
Section 2.10 shall be applied, first, to Swingline Loans outstanding and second,
to Revolving Credit Loans outstanding.

(d) Notices, Etc. GEO shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the applicable Swingline Lender) in writing of
any prepayment hereunder not later than 1:00 p.m., New York City time, four
Business Days before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date, the principal amount of each
Borrowing or portion thereof to be prepaid, any other information required to be
in such notice pursuant to Section 2.09(b) and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment;
provided that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Term Loan Commitments, Incremental Term
Loan Commitments or the Revolving Credit Commitments as contemplated by
Section 2.08, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with

 

53



--------------------------------------------------------------------------------

Section 2.08. Promptly following receipt of any such notice relating to a
Syndicated Borrowing, the Administrative Agent shall advise the relevant Lenders
of the contents thereof. Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of a Borrowing of the same Type as
provided in Section 2.02, except as necessary to apply fully the required amount
of a mandatory prepayment. Each prepayment of a Syndicated Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing, except to the
extent otherwise expressly provided herein. Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.12.

Section 2.11 Fees.

(a) Commitment Fees. The Borrowers agree to pay to the Administrative Agent for
account of each Revolving Credit Lender a commitment fee, which shall accrue at
the Applicable Rate on the average daily unused amount of the Revolving Credit
Commitment of such Lender during the period from and including the
Restatement Effective Date to but excluding the date such Commitment terminates.
Accrued commitment fees shall be payable in arrears on each Quarterly Date and
on the date the relevant Commitment terminates, commencing on the first such
date to occur after the date hereof. All commitment fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). For purposes
of computing commitment fees with respect to the Revolving Credit Commitments,
the Revolving Credit Commitment of a Lender shall be deemed to be used to the
extent of the outstanding Revolving Credit Loans and LC Exposure of such Lender
(and the Swingline Exposure of such Lender shall be disregarded for such
purpose).

(b) Letter of Credit Fees. The Borrowers agree to pay (i) to the Administrative
Agent for account of each Revolving Credit Lender a participation fee with
respect to its participations in Letters of Credit, which shall accrue at a rate
per annum equal to the Applicable Rate applicable to interest on Revolving
Credit Eurodollar Loans on the average daily amount of such Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Restatement Effective Date to but
excluding the later of the date on which such Lender’s Revolving Credit
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, and (ii) to each Issuing Lender a fronting fee, which shall accrue at
the rate or rates per annum separately agreed upon between GEO and such Issuing
Lender on the average daily amount of the LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Restatement Effective Date to but excluding the later of the
date of termination of the Revolving Credit Commitments and the date on which
there ceases to be any LC Exposure, as well as such Issuing Lender’s standard
fees with respect to the issuance, amendment, renewal or extension of any Letter
of Credit or processing of drawings thereunder. Participation fees and fronting
fees accrued through and including each Quarterly Date shall be payable on the
third Business Day following such Quarterly Date, commencing on the first such
date to occur after the Restatement Effective Date; provided that all such fees
shall be payable on the date on which the Revolving Credit Commitments terminate
and any such fees accruing after the date on which the Revolving Credit
Commitments terminate shall be payable on demand. Any other fees payable to any
Issuing Lender pursuant to this Section 2.11(b) shall be payable within 10 days
after demand. All participation fees and fronting fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

 

54



--------------------------------------------------------------------------------

(c) Administrative Agent Fees. The Borrowers agree to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between GEO and the Administrative Agent.

(d) Payment of Fees. All fees payable hereunder shall be paid on the dates due,
in immediately available funds, to the Administrative Agent (or to the
respective Issuing Lender, in the case of fees payable to it) for distribution,
in the case of commitment fees, participation fees and closing fees, to the
Lenders entitled thereto. Fees paid shall not be refundable under any
circumstances.

Section 2.12 Interest.

(a) ABR Loans. The Loans comprising each ABR Borrowing (including each Swingline
Loan) shall bear interest at a rate per annum equal to the Alternate Base Rate
plus the Applicable Rate.

(b) Eurodollar Loans. The Loans comprising each Eurodollar Borrowing shall bear
interest at a rate per annum equal to the Adjusted LIBO Rate for the Interest
Period for such Borrowing plus the Applicable Rate.

(c) Default Interest. Notwithstanding the foregoing, if any Event of Default
under Section 7.01(a), (b), (h) or (i) shall have occurred and be continuing:

(i) all interest, fees and other amounts payable by the Borrowers hereunder
(other than any such amounts solely in respect of any Eurodollar Borrowing) not
paid when due, whether at stated maturity, upon acceleration, by mandatory
prepayment or otherwise, shall bear interest, after as well as before judgment,
at a rate per annum equal to 2% plus the rate applicable to Revolving Credit ABR
Loans as provided in Section 2.12(a); and

(ii) all interest, fees and other amounts payable by the Borrowers hereunder
solely in respect of a Eurodollar Borrowing not paid when due, whether at stated
maturity, upon acceleration, by mandatory prepayment or otherwise, shall bear
interest, after as well as before judgment, at a rate per annum equal to 2% plus
(x) until the end of the then current Interest Period applicable to such
Eurodollar Borrowing, the rate otherwise applicable to such Loan as provided in
Section 2.12(b), or (y) from and after the end of the then current Interest
Period applicable to such Eurodollar Borrowing, the rate applicable to Revolving
Credit ABR Loans as provided in Section 2.12(a).

(d) Payment of Interest. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and, in the case of
Revolving Credit Loans, upon termination of the Revolving Credit Commitments;
provided that (i) interest accrued pursuant to Section 2.12(c) shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than a prepayment of a Revolving Credit ABR Loan prior to the Revolving Credit
Commitment Termination Date), accrued interest on the principal amount

 

55



--------------------------------------------------------------------------------

repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Eurodollar Borrowing prior to
the end of the Interest Period therefor, accrued interest on such Borrowing
shall be payable on the effective date of such conversion.

(e) Computation. All interest hereunder shall be computed on the basis of a year
of 360 days, except that interest computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate or
Adjusted LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

(f) Retroactive Adjustments of Applicable Rate. If, as a result of any
restatement of or other adjustment to the financial statements of GEO or for any
other reason, GEO or the Lenders determine that (i) the Total Leverage Ratio as
calculated by GEO as of any applicable date was inaccurate and (ii) a proper
calculation of the Total Leverage Ratio would have resulted in higher pricing
for such period, GEO or the Borrowers, as applicable, shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to any Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any
Lender, any Issuing Lender or any Swingline Lender), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
Section 2.12(f) shall not limit the rights of the Administrative Agent, any
Lender, any Issuing Lender or any Swingline Lender, as the case may be, under
Section 2.05(i), 2.11(b) or 2.12(c) or under Article VII. The Borrowers’
obligations under this Section 2.12(f) shall not terminate until the payment by
the Borrowers of the principal of and interest on the Loans and all other
outstanding obligations owing by it under the Loan Documents, the expiration or
termination of all Letters of Credit and the expiration or termination of the
Commitments if at such time no demand shall have been made for payment (and no
amount shall have become automatically due) under this Section 2.12(f).

(g) Alternate Rate of Interest. If prior to the commencement of the Interest
Period for any Eurodollar Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or

(ii) the Administrative Agent is advised by the Required Lenders of the relevant
Class that the Adjusted LIBO Rate for such Interest Period will not adequately
and fairly reflect the cost to such Lenders of making or maintaining their
respective Loans included in such Borrowing for such Interest Period;

 

56



--------------------------------------------------------------------------------

then the Administrative Agent shall give notice thereof to GEO and the Lenders
by telephone or telecopy as promptly as practicable thereafter and, until the
Administrative Agent notifies GEO and the Lenders that the circumstances giving
rise to such notice no longer exist, (i) any Interest Election Request that
requests the conversion of any Syndicated Borrowing to, or the continuation of
any Syndicated Borrowing as, a Eurodollar Borrowing shall be ineffective and
such Syndicated Borrowing (unless prepaid) shall be continued as, or converted
to, a Syndicated ABR Borrowing and (ii) if any Borrowing Request requests a
Eurodollar Borrowing, such Borrowing shall be made as a Syndicated ABR
Borrowing.

Section 2.13 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Adjusted LIBO Rate) or any
Issuing Lender;

(ii) subject any Lender or any Issuing Lender to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurodollar Loan made by it, or change the basis of
taxation of payments to such Lender or such Issuing Lender in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 2.15 and the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender or such Issuing Lender); or

(iii) impose on any Lender or any Issuing Lender or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or such
Issuing Lender of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such Issuing Lender hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender or such Issuing Lender, GEO or
the Borrowers, as applicable, will pay to such Lender or such Issuing Lender, as
the case may be, such additional amount or amounts as will compensate such
Lender or such Issuing Lender, as the case may be, for such additional costs
incurred or reduction suffered.

(b) Capital Requirements. If any Lender or any Issuing Lender determines that
any Change in Law affecting such Lender or such Issuing Lender or any lending
office of such Lender or such Lender’s or such Issuing Lender’s holding company,
if any, regarding capital or liquidity requirements has or would have the effect
of reducing the rate of return on such Lender’s or such Issuing Lender’s capital
or on the capital of such Lender’s or such Issuing Lender’s holding company, if
any, as a consequence of this Agreement, the Commitments of

 

57



--------------------------------------------------------------------------------

such Lender or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by such Issuing Lender, to a
level below that which such Lender or such Issuing Lender or such Lender’s or
such Issuing Lender’s holding company could have achieved but for such Change in
Law (taking into consideration such Lender’s or such Issuing Lender’s policies
and the policies of such Lender’s or such Issuing Lender’s holding company with
respect to capital adequacy and liquidity), then from time to time GEO will pay
to such Lender or such Issuing Lender, as the case may be, such additional
amount or amounts as will compensate such Lender or such Issuing Lender or such
Lender’s or such Issuing Lender’s holding company for any such reduction
suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or an Issuing
Lender setting forth, in reasonable detail, the basis for determining such
amount or amounts necessary to compensate such Lender or such Issuing Lender or
its holding company, as the case may be, as specified in Sections 2.13(a) or
(b) and delivered to GEO shall be conclusive absent manifest error. GEO or the
Borrowers, as applicable, shall pay such Lender or such Issuing Lender, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or any Issuing
Lender to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or such Issuing Lender’s right to demand such
compensation, provided that GEO or the Borrowers, as applicable, shall not be
required to compensate a Lender or an Issuing Lender pursuant to this Section
for any increased costs incurred or reductions suffered more than six months
prior to the date that such Lender or such Issuing Lender, as the case may be,
notifies GEO of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or such Issuing Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).

Section 2.14 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of the Interest
Period therefor (including as a result of an Event of Default), (b) the
conversion of any Eurodollar Loan other than on the last day of the Interest
Period therefor, (c) the failure to borrow, convert, continue or prepay any
Syndicated Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice is permitted to be revocable under
Section 2.10(c) and is revoked in accordance herewith), or (d) the assignment as
a result of a request by GEO pursuant to Section 2.17(b) of any Eurodollar Loan
other than on the last day of the Interest Period therefor, then, in any such
event, GEO or the Borrowers, as applicable, shall compensate each Lender for the
loss, cost and expense attributable to such event. In the case of a Eurodollar
Loan, the loss to any Lender attributable to any such event shall be deemed to
include an amount determined by such Lender to be equal to the excess, if any,
of (i) the amount of interest that such Lender would pay for a deposit equal to
the principal amount of such Loan for the period from the date of such payment,
conversion, failure or assignment to the last day of the Interest Period for
such Loan (or, in the case of a failure to borrow, convert or continue, the
duration of the Interest Period that would have resulted from such borrowing,
conversion or continuation) if the interest rate payable on such deposit were
equal to the Adjusted LIBO Rate for such Interest Period, over (ii) the amount
of interest that such Lender would earn on such principal amount for such period
if such

 

58



--------------------------------------------------------------------------------

Lender were to invest such principal amount for such period at the interest rate
that would be bid by such Lender (or an affiliate of such Lender) for Dollar
deposits from other banks in the eurodollar market at the commencement of such
period. A certificate of any Lender setting forth, in reasonable detail, the
basis for determining such amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to GEO and shall be
conclusive absent manifest error. GEO or the Borrowers, as applicable, shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

Section 2.15 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrowers hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes, provided that if the Borrowers shall be required by applicable law to
deduct any Indemnified Taxes (including any Other Taxes) from such payments,
then (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent, Lender or Issuing Lender,
as the case may be, receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the Borrowers shall make such deductions
and (iii) the Borrowers shall timely pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.

(b) Payment of Other Taxes by the Borrowers. Without limiting the provisions of
Section 2.15(a), the Borrowers shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Indemnification by the Borrowers. The Borrowers shall indemnify the
Administrative Agent, each Lender and each Issuing Lender, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or such Issuing Lender, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrowers by a Lender or an Issuing Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or an Issuing Lender, shall be conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrowers to a Governmental Authority,
the Borrowers shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(e) Delivery of Tax Forms. To the extent required by law to reduce or eliminate
withholding or payment of taxes, each Payee shall deliver to GEO, with a copy to
the Administrative Agent, on or before the Restatement Effective Date or
concurrently with the delivery of the relevant Assignment and Assumption, as
applicable, two United States Internal

 

59



--------------------------------------------------------------------------------

Revenue Service Forms W-9, Forms W-8ECI or Forms W-8BEN, as applicable (or
successor forms) properly completed and certifying in each case that such Payee
is entitled to a complete exemption from withholding or deduction for or on
account of any United States federal income taxes and backup withholding taxes.
Each such Payee further agrees to deliver to GEO, with a copy to the
Administrative Agent, as applicable, two Form W-9, Form W-8BEN or W-8ECI, or
successor applicable forms or manner of certification, as the case may be, on or
before the date that any such form expires or becomes obsolete or after the
occurrence of any event requiring a change in the most recent form previously
delivered by it to GEO, certifying that such Payee is entitled to receive
payments under this Agreement without deduction or withholding of any United
States federal income taxes and backup withholding tax (unless in any such case
a Change in Law has occurred prior to the date on which any such delivery would
otherwise be required which renders such forms inapplicable or the exemption to
which such forms relate unavailable and such Payee notifies GEO and the
Administrative Agent that it is not entitled to receive payments without
deduction or withholding of United States federal income taxes). In the case of
a Payee claiming the benefits of the exemption for portfolio interest under
section 881(c) of the Code, such Payee shall also deliver a certificate to the
effect that such Payee is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of either of
the Borrowers within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code.
Notwithstanding anything in any Loan Document to the contrary, the Borrowers
shall not be required to pay additional amounts to any Payee under this
Section 2.15 if such Payee fails to comply with the requirements of this
Section 2.15(e), other than to the extent that such failure is due to a Change
in Law occurring after the date on which such Payee became a party to this
Agreement. If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to GEO and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by GEO or the
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by GEO or the Administrative Agent as may be
necessary for either Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this Section 2.15(e), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

(f) Treatment of Certain Refunds. (i) If any payment is made by the Borrowers to
or for the account of any Payee after deduction either for or on account of any
Taxes or Other Taxes, and an indemnity payment or additional amounts are paid by
the Borrowers pursuant to this Section 2.15, then, if such Payee determines, in
its sole discretion, that it is entitled to a refund of such Taxes or Other
Taxes, such Payee shall, to the extent that it can do so without prejudice to
the retention of the amount of such refund, apply for such refund and reimburse
to GEO such amount of any refund received (net of reasonable out-of-pocket
expenses incurred) as such Payee shall determine, in its sole discretion, to be
attributable to the relevant Taxes or Other Taxes; and (ii) if the
Administrative Agent or any Payee determines, in its sole discretion, that it
has received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrowers or with respect to which any Borrower has paid
additional

 

60



--------------------------------------------------------------------------------

amounts pursuant to this Section, it shall pay to GEO an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by GEO under this Section with respect to the Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent or such Payee, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that, in case of both (i) and (ii) GEO, upon the request of
the Administrative Agent or such Payee, agrees to repay the amount paid over to
GEO (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Payee in the event
the Administrative Agent or such Payee is required to repay such refund to such
Governmental Authority. This Section 2.15(f) shall not be construed to require
the Administrative Agent or any Payee to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to GEO or
any other Person.

(g) Indemnity. Each Lender shall indemnify the Administrative Agent, within
10 days after demand therefor, for (i) any Indemnified Taxes attributable to
such Lender (but only to the extent that the Borrowers have not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting any obligation of the Borrowers), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 9.04 relating to the
maintenance of a Register and (iii) for the full amount of any Excluded Taxes
attributable to such Lender or any Participant of such Lender (or, in the case
of a Lender that is treated as a partnership for U.S. federal income tax
purposes, any direct or indirect beneficial owner of such Lender) that are
payable or paid by the Administrative Agent, and reasonable expenses arising
therefrom or with respect thereto, whether or not such Excluded Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.

(h) Survival. Each party’s obligations under this Section 2.15 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitment
and the repayment, satisfaction or discharge of all obligations under any Loan
Documents.

Section 2.16 Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

(a) Payments by the Borrowers. The Borrowers shall make each payment required to
be made by them hereunder (whether of principal, interest, fees or reimbursement
of LC Disbursements, or of amounts payable under Section 2.13, Section 2.14 or
Section 2.15, or otherwise), or under any other Loan Document (except to the
extent otherwise provided therein), prior to 2:00 p.m., New York City time, on
the date when due, in immediately available funds, without setoff or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices at 787
Seventh Avenue, New York, New York 10019, except as otherwise expressly provided
in the relevant Loan Document and except payments to be made directly to an
Issuing Lender or a Swingline Lender as expressly provided herein and payments
pursuant to Section 2.13, Section 2.14, Section 2.15 and Section 9.03, which
shall be made directly to the Persons entitled thereto. The Administrative Agent
shall distribute any such

 

61



--------------------------------------------------------------------------------

payments received by it for account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder or under any other Loan Document (except to the extent
otherwise provided therein) shall be made in Dollars.

(b) Application of Insufficient Payments. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, to pay interest and fees then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, to pay
principal and unreimbursed LC Disbursements then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal and
unreimbursed LC Disbursements then due to such parties.

(c) Pro Rata Treatment. Except to the extent otherwise provided herein: (i) each
Syndicated Borrowing of a particular Class shall be made from the relevant
Lenders, each payment of commitment fees under Section 2.11 in respect of
Commitments of a particular Class shall be made for account of the relevant
Lenders, and each termination or reduction of the amount of the Commitments of a
particular Class under Section 2.08 shall be applied to the respective
Commitments of such Class of the relevant Lenders, pro rata according to the
amounts of their respective Commitments of such Class; (ii) each Syndicated
Borrowing of any Class shall be allocated pro rata among the relevant Lenders
according to the amounts of their respective Commitments of such Class (in the
case of the making of Syndicated Loans) or their respective Loans of such Class
that are to be included in such Borrowing (in the case of conversions and
continuations of Loans); (iii) each payment or prepayment of principal of
Revolving Credit Loans and Term Loans by a Borrower shall be made for account of
the relevant Lenders pro rata in accordance with the respective unpaid principal
amounts of the Syndicated Loans of such Class held by them; and (iv) each
payment of interest on Revolving Credit Loans and Term Loans by a Borrower shall
be made for account of the relevant Lenders pro rata in accordance with the
amounts of interest on such Loans then due and payable to the respective
Lenders.

(d) Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such obligations
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (A) notify the Administrative Agent of
such fact, and (B) purchase (for cash at face value) participations in the Loans
and such other obligations of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them,
provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this Section 2.16(d) shall not be construed to apply to
(x) any payment made by a Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender) or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant.

 

62



--------------------------------------------------------------------------------

The Borrowers consent to the foregoing and agree, to the extent they may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrowers rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrowers in the amount
of such participation.

(e) Payments by the Borrowers; Presumptions by the Administrative Agent. Unless
the Administrative Agent shall have received notice from GEO prior to the date
on which any payment is due to the Administrative Agent for the account of the
Lenders or an Issuing Lender hereunder that the Borrowers will not make such
payment, the Administrative Agent may assume that GEO or the Borrowers, as
applicable, have made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or such Issuing
Lender, as the case may be, the amount due. In such event, if GEO or the
Borrowers, as applicable, have not in fact made such payment, then each of the
Lenders and each Issuing Lender severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or such
Issuing Lender with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

(f) Certain Deductions by the Administrative Agent. If any Lender shall fail to
make any payment required to be made by it pursuant to Section 2.04(c),
Section 2.05(e), Section 2.06(b) or Section 2.16(e), then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
(i) apply any amounts thereafter received by the Administrative Agent for
account of such Lender for the benefit of the Administrative Agent, any
Swingline Lender or any Issuing Lender to satisfy such Lender’s obligations to
it under such Sections until all such unsatisfied obligations are fully paid,
and/or (ii) hold any such amounts in a segregated account as cash collateral
for, and application to, any future funding obligations of such Lender under any
such Section, in the case of each of clauses (i) and (ii) of this sentence, in
any order as determined by the Administrative Agent in its discretion.

Section 2.17 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.13, or if a Borrower is required to pay any
additional amount to

 

63



--------------------------------------------------------------------------------

any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.15, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.13 or
Section 2.15, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrowers hereby agree to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) Replacement of Lenders. If (1) any Lender requests compensation under
Section 2.13, or if a Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.15, (2) any Lender becomes a Defaulting Lender, or (3) any Lender does
not consent to a proposed amendment, modification or waiver of this Agreement or
any other Loan Document requested by GEO which has been approved by the Required
Lenders but which requires the consent of such Lender (or such Lender and other
Lenders) to become effective, or if any Term Lender does not consent to a
proposed reduction of the Applicable Rate for Term Loans which has been approved
by the Required Lenders of the Term Loans, then, in each case GEO may, at its
sole expense (and without any obligation on the Administrative Agent or any
Lender to cooperate or assist in any way in locating an assignee), upon notice
to such Lender and the Administrative Agent, (x) require such Lender to assign,
without recourse (except as provided below in this Section 2.17(b), in
accordance with and subject to the restrictions contained in, and consents
required by, Section 9.04), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment) or (y) in the case of any Lender that does not consent to a proposed
amendment, modification or waiver of this Agreement or any other Loan Document
as aforesaid, terminate the Commitments of such Lender and pay to such Lender an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 2.14), all simultaneously with an amendment
and restatement of this Agreement that does not result in the aggregate amount
of the commitments of the Lenders to extend credit thereunder to be less than
the aggregate amount of the used and unused Commitments hereunder as in effect
immediately before giving effect to such amendment and restatement; provided
that:

(i) if a Revolving Credit Commitment is being assigned, GEO shall have received
the prior written consent of the Administrative Agent and each Issuing Lender,
which consent shall not unreasonably be withheld;

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents (including any
amounts under Section 2.14) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or GEO or the Borrowers, as applicable,
(in the case of all other amounts);

 

64



--------------------------------------------------------------------------------

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.13 or payments required to be made pursuant to Section 2.15,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(iv) in the case of any such replacement due to the replaced Lender not
consenting to a proposed amendment, modification or waiver of this Agreement or
any other Loan Document as aforesaid, each replacement Lender shall consent (and
by accepting such assignment shall be deemed to have consented), at the time of
such assignment, to each matter in respect of which such replaced Lender shall
not have consented.

In connection with any such replacement, if the replaced Lender does not execute
and deliver to the Administrative Agent a duly completed Assignment and
Assumption reflecting such replacement prior to or concurrently with the
execution and delivery of such Assignment and Assumption by the replacement
Lender, the Administrative Agent may (and the replaced Lender hereby
unconditionally and irrevocably authorizes and directs the Administrative Agent
to, in the name of and on behalf of the replaced Lender) execute such Assignment
and Assumption and other documentation on behalf of the replaced Lender and, in
such event (notwithstanding anything to the contrary in Section 9.04), such
replaced Lender shall be deemed to have duly executed and delivered such
Assignment and Assumption and other documentation to the Administrative Agent
and the replacement Lender. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling GEO to require such assignment
and delegation cease to apply.

Section 2.18 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply on the date such Lender becomes a Defaulting Lender and
for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of the Revolving Credit
Commitment of such Defaulting Lender pursuant to Section 2.11(a);

(b) the Revolving Credit Commitment and Revolving Credit Exposure of such
Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 9.02); provided,
that this clause (b) shall not apply to the vote of a Defaulting Lender in the
case of an amendment, waiver or other modification requiring the consent of such
Lender or each Lender affected or directly affected thereby;

(c) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i) all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender shall be reallocated among the non-Defaulting Revolving Credit Lenders in
accordance with their respective Applicable Percentages but only to the extent

 

65



--------------------------------------------------------------------------------

(x) the sum of all non-Defaulting Revolving Credit Lenders’ Revolving Credit
Exposures plus such Defaulting Lender’s Swingline Exposure and LC Exposure does
not exceed the total of all non-Defaulting Revolving Credit Lenders’ Commitments
and (y) such reallocation does not cause the aggregate Revolving Credit Exposure
of any non-Defaulting Lender to exceed such non-Defaulting Lender’s Revolving
Credit Commitment;

(ii) if the reallocation described in Section 2.18(c)(i) above cannot, or can
only partially, be effected, GEO shall within one Business Day following notice
by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the Issuing Lenders the
Borrowers’ obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to Section 2.18(c)(i))
in accordance with the procedures set forth in Section 2.05(k) for so long as
such LC Exposure is outstanding;

(iii) if GEO cash collateralizes any portion of such Defaulting Lender’s LC
Exposure pursuant to clause (ii) above, GEO shall not be required to pay any
fees to such Defaulting Lender pursuant to Section 2.11(b) with respect to such
Defaulting Lender’s LC Exposure during the period such Defaulting Lender’s LC
Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Revolving Credit Lenders is
reallocated pursuant to clause (i) above, then the fees payable to the Lenders
pursuant to Section 2.11(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Lender or any other
Lender hereunder, all Letter of Credit fees payable under Section 2.11(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Lender until and to the extent that such LC Exposure is reallocated and/or cash
collateralized;

(d) so long as such Lender is a Defaulting Lender, no Swingline Lender shall be
required to fund any Swingline Loan and no Issuing Lender shall be required to
issue, amend or increase any Letter of Credit, unless it is satisfied that the
related exposure and the Defaulting Lender’s then outstanding Swingline Exposure
or LC Exposure, as applicable, will be 100% covered by the Revolving Credit
Commitments of the non-Defaulting Revolving Credit Lenders and/or cash
collateral will be provided by GEO in accordance with Section 2.18(c), and
participating interests in any newly made Swingline Loan or any newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Revolving
Credit Lenders in a manner consistent with Section 2.18(c)(i) (and such
Defaulting Lender shall not participate therein); and

(e) any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VII or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 9.08 shall be applied at such time or times

 

66



--------------------------------------------------------------------------------

as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Lender or Swingline Lender hereunder;
third, to cash collateralize the Issuing Lenders’ LC Exposure with respect to
such Defaulting Lender; fourth, as GEO may request (so long as no Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and GEO, to be held in a deposit account and released pro
rata in order to (i) satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement and (ii) cash
collateralize the Issuing Lenders’ future LC Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement; sixth, to the payment of any amounts owing to the Lenders, the
Issuing Lenders or Swingline Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the Issuing Lenders or Swingline
Lenders against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
exists, to the payment of any amounts owing to any Borrower as a result of any
judgment of a court of competent jurisdiction obtained by any Borrower against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(i) such payment is a payment of the principal amount of any Loans or LC
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (ii) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LC Disbursements owed to, all non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or LC Disbursements owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in LC Exposures and Swingline Loans are held by the Lenders pro
rata in accordance with the Commitments under the applicable Loan without giving
effect to Section 2.18(c). Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post cash collateral pursuant to this Section 2.18(e)
shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto.

In the event that the Administrative Agent, GEO, each Swingline Lender and each
Issuing Lender each agrees that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender (or if such Defaulting
Lender has been replaced pursuant to Section 2.17), then (i) the Swingline
Exposure and LC Exposure of the Revolving Credit Lenders shall be readjusted to
reflect the inclusion of such Lender’s (or replacement Lender’s) Revolving
Credit Commitment and on such date such Lender (or replacement Lender) shall
purchase at par such of the Revolving Credit Loans of the other Revolving Credit
Lenders as the Administrative Agent shall determine may be necessary in order
for such Lender (or replacement Lender) to hold such Loans in accordance with
its Applicable Percentage and (ii) all cash collateral provided pursuant to
Section 2.18(c) with respect to such Defaulting Lender shall be immediately
released to the Borrowers.

Section 2.19 Illegality. Notwithstanding any other provision of this Agreement,
in the event that on or after the date hereof any Change in Law shall make it
unlawful for any Lender to

 

67



--------------------------------------------------------------------------------

make or maintain Eurodollar Loans as contemplated by this Agreement, such Lender
shall promptly give notice thereof to the Administrative Agent and GEO, and
(i) the commitments of such Lender hereunder to make Eurodollar Loans, to
continue Eurodollar Loans as such and to convert ABR Loans to Eurodollar Loans
shall be suspended during the period of such illegality, (ii) such Lender’s
Loans then outstanding as Eurodollar Loans, if any, shall be converted
automatically to ABR Loans on the respective last days of the then current
Interest Periods with respect to such Loans or within such earlier period as may
be required by law and (iii) during the period of such illegality any Loans of
such Lender that would otherwise be made or continued as Eurodollar Loans shall
instead be made or continued, as the case may be, as ABR Loans. If any such
conversion of a Eurodollar Loan occurs on a day which is not the last day of the
then current Interest Period with respect thereto, GEO or the Borrowers, as
applicable, shall pay to such Lender such amounts, if any, as may be required
pursuant to Section 2.13.

Section 2.20 GEO as Borrowers’ Representative. Each Borrower hereby irrevocably
designates and appoints GEO as its representative and agent on its behalf for
purposes of all requests in respect of Loans (including Borrowing Requests and
Interest Election Requests), delivering certificates, giving instructions with
respect to disbursements of proceeds of Loans, selecting interest rate options,
giving and receiving all other notices and consents under this Agreement or
under any of the other Loan Documents and taking all other actions (on behalf of
itself and any other Borrower) hereunder or under the other Loan Documents. GEO
hereby irrevocably accepts such appointment. The Administrative Agent and each
Lender may regard any notice or other communication pursuant to any Loan
Document from GEO as a notice or communication from all Borrowers. Each
representation, warranty, covenant, agreement and undertaking made on behalf of
any other Borrower by GEO shall be deemed for all purposes to have been made by
such Borrower and shall be binding upon and enforceable against such Borrower to
the same extent as if the same had been made directly by such Borrower.

Section 2.21 Joint and Several Obligations.

(a) All Obligations under this Agreement that are stated under this Agreement to
be Obligations of both Borrowers, including their Obligations in respect of the
Revolving Credit Loans, Swingline Loans and Letters of Credit (but excluding,
for the avoidance of doubt, the Term Loans and any Incremental Term Loans),
shall be joint and several Obligations of each Borrower (such Obligations,
“Joint and Several Obligations”). Anything contained in this Agreement and the
other Loan Documents to the contrary notwithstanding, the Obligations of each
Borrower hereunder, solely with respect to the Joint and Several Obligations and
to the extent that such Borrower did not receive proceeds of Revolving Credit
Loans from any Borrowing hereunder, in any action or proceeding involving any
state corporate, limited partnership or limited liability company law, or any
applicable state, federal or foreign bankruptcy, insolvency, reorganization or
other law affecting the rights of creditors generally, if the Obligations of
such Borrower would otherwise be held or determined to be void, voidable,
invalid or unenforceable, or subordinated to the claims of any other creditors,
on account of the amount of its liability under this Section 2.21(a) in respect
of such Obligations, then, notwithstanding any other provision to the contrary,
the amount of such liability shall, without any further action by such Borrower
or any other person, be automatically limited and reduced to the highest amount
(after giving effect to any right of contribution) that is valid and enforceable
and not subordinated to the claims of other creditors as determined in such
action or proceeding.

 

68



--------------------------------------------------------------------------------

(b) Each Borrower hereby agrees that until the payment and satisfaction in full
in cash of all Obligations (other than those described in clause (b) of the
definition thereof or contingent obligations, in each case, not then due and
payable) and the expiration and termination of the Commitments of the Lenders
under this Agreement it shall not exercise any direct or indirect right or
remedy arising as a result of such Joint and Several Obligations, whether by
subrogation or otherwise, against the other Borrower or any other Guarantor.

(c) Each Borrower hereby agrees that to the extent that a Borrower shall have
paid more than its proportionate share of any payment made hereunder in respect
of Joint and Several Obligations, such Borrower shall be entitled to seek and
receive contribution from and against the other Borrower. Each Borrower’s right
of contribution shall be subject to the terms and conditions of Section 2.21(b).
The provisions of this Section 2.21(c) shall in no respect limit the obligations
and liabilities of either Borrower to the Administrative Agent, the Issuing
Lenders, the Swingline Lender and the Lenders, and each Borrower shall remain
liable to the Administrative Agent, the Issuing Lenders, the Swingline Lender
and the Lenders for the full amount of all Joint and Several Obligations.

(d) The Joint and Several Obligations of the Borrowers, to the fullest extent
permitted by applicable Law, are absolute, irrevocable and unconditional, joint
and several, irrespective of the value, genuineness, validity, regularity or
enforceability of the Joint and Several Obligations, or any substitution,
release or exchange of any guarantee of or security for any of the Joint and
Several Obligations, and, irrespective of any other circumstance whatsoever that
might otherwise constitute a legal or equitable discharge or defense of a surety
or guarantor (except for payment in full). Without limiting the generality of
the foregoing, it is agreed that the occurrence of any one or more of the
following shall not alter or impair the liability of the Borrowers hereunder
which shall remain absolute, irrevocable and unconditional under any and all
circumstances as described above:

(i) at any time or from time to time, without notice to the Borrowers, to the
extent permitted by applicable law, the time for any performance of or
compliance with any of the Joint and Several Obligations shall be extended, or
such performance or compliance shall be waived;

(ii) any of the acts mentioned in any of the provisions of this Agreement or any
other agreement or instrument referred to herein or therein shall be done or
omitted;

(iii) the maturity of any of the Joint and Several Obligations shall be
accelerated, or any of the Joint and Several Obligations shall be amended in any
respect, or any right under the Loan Documents or any other agreement or
instrument referred to herein or therein shall be amended or waived in any
respect or any guarantee of any of the Joint and Several Obligations or except
as permitted pursuant to Section 9.02, any security therefor shall be released
or exchanged in whole or in part or otherwise dealt with;

 

69



--------------------------------------------------------------------------------

(iv) any Lien or security interest granted to, or in favor of, an Issuing
Lender, any Lender or the Administrative Agent as security for any of the Joint
and Several Obligations shall fail to be perfected; or

(v) the release of any other Guarantor pursuant to Section 9.02 or otherwise.

To the extent permitted by applicable law, each Borrower hereby expressly waives
diligence, presentment, demand of payment, protest and all notices whatsoever,
and any requirement that any Secured Party exhaust any right, power or remedy or
proceed against the other Borrower under this Agreement or any other agreement
or instrument referred to herein or therein, or against any person under any
other guarantee of, or security for, any of the Joint and Several Obligations.
The Borrowers waive, to the extent permitted by Law, any and all notice of the
creation, renewal, extension, waiver, termination or accrual of any of the Joint
and Several Obligations. The Borrowers’ Joint and Several Obligations shall not
be conditioned or contingent upon the pursuit by the Secured Parties or any
other person at any time of any right or remedy against the Borrowers or either
of them or against any other person which may be or become liable in respect of
all or any part of the Joint and Several Obligations or against any collateral
security or guarantee therefor or right of offset with respect thereto.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrowers hereby jointly and severally represent and warrant to the
Administrative Agent and the Lenders that:

Section 3.01 Organization; Powers and Qualifications. Each of GEO and its
Subsidiaries is duly organized, validly existing and in good standing (or its
equivalent) under the laws of the jurisdiction of its organization, has all
requisite power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required.

Section 3.02 Authorization; Enforceability. The Transactions are within the
corporate or other power of each Borrower and each Restricted Subsidiary and
have been duly authorized by all necessary corporate or other action (including,
if required, equityholder action) on the part of such Borrower and such
Restricted Subsidiary. This Agreement has been duly executed and delivered by
each Borrower and constitutes, and each of the other Loan Documents to which any
Borrower or any Restricted Subsidiary is a party when executed and delivered
will constitute, a legal, valid and binding obligation of such Borrower and such
Restricted Subsidiary, enforceable against such Borrower and such Restricted
Subsidiary in accordance with its terms, except as such enforceability may be
limited by (a) bankruptcy, insolvency, reorganization, moratorium or similar
laws of general applicability affecting the enforcement of creditors’ rights and
(b) the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 

70



--------------------------------------------------------------------------------

Section 3.03 Governmental Approvals; No Conflicts. The Transactions:

(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except for (i) such as have
been obtained or made and are in full force and effect, (ii) as may be required
by laws affecting the offering and sale of securities generally, (iii) filings
with the United States Copyright Office and/or the United States Patent and
Trademark Office, (iv) filings under the UCC and/or the Assignment of Claims Act
(or analogous state applicable law), and (v) any other filings and recordings in
respect of the Liens created pursuant to the Security Documents;

(b) will not violate any applicable law or regulation or the charter, by-laws or
other organizational documents of GEO or any of its Subsidiaries or any order of
any Governmental Authority;

(c) will not violate or result in a default under any indenture, agreement or
other instrument binding upon GEO or any of its Subsidiaries or assets, or give
rise to a right thereunder to require any payment to be made by any such Person;
and

(d) except for the Liens created pursuant to the Loan Documents, will not result
in the creation or imposition of any Lien on any asset of GEO or any of its
Subsidiaries.

Section 3.04 Financial Condition; No Material Adverse Change.

(a) Financial Condition. GEO has heretofore furnished to the Lenders its
consolidated balance sheet and statements of income, stockholders’ equity and
cash flows as of and for the fiscal year ended December 31, 2012, reported on by
Grant Thornton LLC, independent public accountants. Such financial statements
present fairly, in all material respects, the financial position and results of
operations and cash flows of GEO and its Subsidiaries and Other Consolidated
Persons as of such date and for such period in accordance with GAAP.

(b) No Material Adverse Change. Since December 31, 2012, no event has occurred
or condition has arisen that has had or could reasonably be expected to have a
Material Adverse Effect.

Section 3.05 Properties.

(a) Property Generally. Each of GEO and its Restricted Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, subject only to Liens permitted by Section 6.02 and
except for minor defects in title that do not materially interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.

(b) Intellectual Property Matters. Each of GEO and its Restricted Subsidiaries
owns, or is licensed to use, all trademarks, tradenames, copyrights, patents and
other intellectual property material to its business, and the use thereof by GEO
and its Restricted Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

71



--------------------------------------------------------------------------------

Section 3.06 Litigation.

(a) Actions, Suits and Proceedings. Other than the Disclosed Matters, there are
no actions, suits or proceedings by or before any arbitrator or Governmental
Authority now pending against or, to the knowledge of any Borrower, threatened
against or affecting GEO or any of its Subsidiaries, or that involve this
Agreement or the Transactions, as to which there is a reasonable possibility of
an adverse determination and that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.

(b) Change in Disclosed Matters. Since the date of this Agreement, there has
been no change in the status of the Disclosed Matters that, individually or in
the aggregate, has resulted in, or materially increased the likelihood of, a
Material Adverse Effect.

Section 3.07 Environmental Matters. Except for the Disclosed Matters and except
with respect to any other matters that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, neither GEO
nor any of its Restricted Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received written notice of any claim with
respect to any Environmental Liability or (iv) knows of any facts, events or
circumstances that could give rise to any basis for any Environmental Liability
of GEO or any of its Restricted Subsidiaries.

Section 3.08 Compliance with Laws and Agreements; No Defaults. Each of GEO and
its Restricted Subsidiaries is in compliance with all laws, regulations and
orders of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. No Default has
occurred and is continuing.

Section 3.09 Government Regulation. Neither GEO nor any of its Subsidiaries is
an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

Section 3.10 Tax Returns and Payments. Each of GEO and its Subsidiaries has
timely filed or caused to be filed all material Tax returns and reports required
to have been filed and has paid or caused to be paid all Taxes required to have
been paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which such Person has set aside on its books
adequate reserves with respect thereto in accordance with GAAP or (b) to the
extent that any such failure could not reasonably be expected to result in a
Material Adverse Effect.

Section 3.11 ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of U.S. GAAP Codification Topic 715-30) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed by more than
$5,000,000 the fair

 

72



--------------------------------------------------------------------------------

market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of U.S. GAAP Codification Topic 715-30) did not,
as of the date of the most recent financial statements reflecting such amounts,
exceed by more than $5,000,000 the fair market value of the assets of all such
underfunded Plans.

Section 3.12 Disclosure. GEO has disclosed to the Lenders (including by means of
filings with the Securities and Exchange Commission) all agreements, instruments
and corporate or other restrictions to which it or any of its Subsidiaries is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
None of the reports, financial statements, certificates or other information
furnished in writing by or on behalf of GEO or its Restricted Subsidiaries to
the Lenders in connection with the negotiation of this Agreement and the other
Loan Documents or delivered hereunder or thereunder (as modified or supplemented
by all other information so furnished) contains any material misstatement of
fact or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that, with respect to projected financial information, the
Borrowers represent only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.

Section 3.13 Margin Stock. Neither GEO nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or
carrying Margin Stock, and no part of the proceeds of any extension of credit
hereunder will be used to buy or carry any Margin Stock.

Section 3.14 Agreements and Liens.

(a) Indebtedness and Guaranty Obligations. Part A of Schedule 3.14 of the
Disclosure Supplement is a complete and correct list of each credit agreement,
loan agreement, indenture, note purchase agreement, guarantee, letter of credit
or other arrangement (other than the Loan Documents) providing for or otherwise
relating to any Indebtedness or any extension of credit (or commitment for any
extension of credit) to, or Guarantee by, GEO or any of its Restricted
Subsidiaries outstanding on the date hereof the aggregate principal or face
amount of which equals or exceeds (or may equal or exceed) $5,000,000.

(b) Liens. Part B of Schedule 3.14 of the Disclosure Supplement is a complete
and correct list of each Lien securing Indebtedness (other than any Indebtedness
constituting Obligations) of any Person outstanding on the date hereof the
aggregate principal or face amount of which equals or exceeds (or may equal or
exceed) $5,000,000 and covering any property of GEO or any of its Restricted
Subsidiaries, and the aggregate Indebtedness secured (or that may be secured) by
each such Lien and the property covered by each such Lien is described in
reasonable detail in said Part B of Schedule 3.14.

Section 3.15 Material Contracts. Neither GEO nor any of its Subsidiaries is on
the date hereof party to any Material Contract other than the Loan Documents and
the Senior Notes Indentures.

 

73



--------------------------------------------------------------------------------

Section 3.16 Subsidiaries and Investments.

(a) Subsidiaries. Set forth in Part A of Schedule 3.16 of the Disclosure
Supplement is a complete and correct list of all of the Subsidiaries of GEO as
of the date hereof together with, for each such Subsidiary, (i) the jurisdiction
of organization of such Subsidiary, (ii) each Person holding ownership interests
in such Subsidiary, (iii) the nature of the ownership interests held by each
such Person and the percentage of ownership of such Subsidiary represented by
such ownership interests and (iv) an indication of whether such Subsidiary is a
Restricted Subsidiary. Except as disclosed in said Part A of Schedule 3.16, on
the date hereof (x) each of GEO and its Subsidiaries owns free and clear of
Liens (other than Liens created pursuant to the Security Documents), and has the
unencumbered right to vote, all outstanding ownership interests in each Person
shown to be held by it in said Part A of Schedule 3.16, (y) all of the issued
and outstanding capital stock of each such Person organized as a corporation is
validly issued, fully paid and nonassessable and (z) there are no outstanding
Equity Rights with respect to such Person.

(b) Investments. Set forth in Part B of Schedule 3.16 of the Disclosure
Supplement is a complete and correct list of all Investments (other than
Investments disclosed in said Part A of Schedule 3.16 and other than Investments
of the types referred to in clauses (b) through (m) of Section 6.04) held by GEO
or any of its (i) Subsidiaries in GEO or any Restricted Subsidiary or
(ii) Restricted Subsidiaries in any Person, in each case on the date hereof and,
for each such Investment, (x) the identity of the Person or Persons holding such
Investment and (y) the nature of such Investment. Except as disclosed in said
Part B of Schedule 3.16, each of GEO and its Subsidiaries owns, free and clear
of all Liens (other than Liens created pursuant to the Security Documents), all
such Investments.

Section 3.17 Real Property. Set forth on Schedule 3.17 of the Disclosure
Supplement is a list, as of the Restatement Effective Date, of all of the real
property interests held by GEO and its Restricted Domestic Subsidiaries,
indicating in each case whether the respective property is owned or leased, the
identity of the owner or lessee and the location of the respective property.
Except as set forth in said Schedule 3.17, no Mortgage encumbers real property
which is located in an area that has been identified as an area having special
flood hazards and in which flood insurance has been made available under the
National Flood Insurance Act of 1968 (the “Flood Act”).

Section 3.18 Solvency. GEO and each of its Subsidiaries is Solvent.

Section 3.19 Employee Relations. Neither GEO nor any Restricted Subsidiary is,
as of the Restatement Effective Date, party to any collective bargaining
agreement nor has any labor union been recognized as the representative of its
employees except as set forth on Schedule 3.19 of the Disclosure Supplement. GEO
knows of no pending, threatened or contemplated strikes, work stoppage or other
collective labor disputes involving its employees or those of the Restricted
Subsidiaries.

Section 3.20 Burdensome Provisions. Neither GEO nor any Restricted Subsidiary is
a party to any indenture, agreement, lease or other instrument, or subject to
any corporate or partnership restriction, Governmental Approval or applicable
law which in the foreseeable future

 

74



--------------------------------------------------------------------------------

could be reasonably expected to have a Material Adverse Effect. GEO and its
Restricted Subsidiaries do not presently anticipate that future expenditures
needed to meet the provisions of any statutes, orders, rules or regulations of a
Governmental Authority will be so burdensome as to have a Material Adverse
Effect. No Restricted Subsidiary (other than, with respect to Unrestricted
Subsidiary Debt, any Subsidiary that is an obligor under such Unrestricted
Subsidiary Debt) is party to any agreement or instrument of the type described
in Section 6.07 or otherwise subject to any restriction or encumbrance that
restricts or limits its ability to make dividend payments or other distributions
in respect of its capital stock to GEO or any Restricted Subsidiary or to
transfer any of its assets or properties to GEO or any other Restricted
Subsidiary in each case other than existing under or by reason of the Loan
Documents or applicable law.

Section 3.21 REIT Status. As of the Restatement Effective Date, there has been
no (i) ruling issued by the Internal Revenue Service revoking or modifying the
private letter ruling dated January 17, 2013, regarding GEO’s intention to elect
to be treated as a REIT and (ii) resolution adopted by GEO’s board of directors
abandoning or otherwise contradicting GEO’s intent to elect to be treated as a
REIT.

Section 3.22 Anti-Terrorism; FCPA. To the extent applicable, GEO and each
Restricted Subsidiary and, to the knowledge of the Borrowers, each director,
officer, and employee of GEO or any Restricted Subsidiary (in each case acting
in such capacity), is in compliance, in all material respects, with (i) the
Trading with the Enemy Act, as amended, and each of the foreign assets control
regulations of the U.S. Treasury Department (31 C.F.R., Subtitle B, Chapter V,
as amended) and any other enabling legislation or executive order relating
thereto, and (ii) all legal requirements relating to terrorism or money
laundering, including the USA PATRIOT Act. No part of the proceeds of any Loan
or Letter of Credit will be used or made available by any Borrower or Restricted
Subsidiary to any Person, (x) for the purpose of financing the activities of any
Person subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department or (y) for any payment to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in each case in violation in any material respect of the Foreign
Corrupt Practices Act of 1977, as amended.

ARTICLE IV

CONDITIONS

Section 4.01 Restatement Effective Date. This Agreement shall not be effective
(other than with respect to the Specified Transactions, which shall become
effective upon the occurrence of the Initial Effective Time as provided in
Section 9.06(a)) and the obligations of the Lenders to continue Existing Loans
or make any Revolving Credit Loans and of the Issuing Lenders to issue Letters
of Credit hereunder (including as contemplated by Section 2.05(l)) shall not
become effective until the date that each of the following conditions precedent
is satisfied, each of which shall be satisfactory to the Administrative Agent
(and to the extent specified below, to each Lender) in form and substance (or
such condition shall have been waived in accordance with Section 9.02):

(a) Executed Counterparts. The Administrative Agent (or Special Counsel on its
behalf) shall have received counterparts of the following documents signed by
the following parties: (i) from the Borrowers, this Agreement, and (ii) from the
Borrowers and each Person that will be an initial Lender hereunder, a Lender
Addendum providing, in the aggregate for all such Lender Addenda, for Revolving
Credit Commitments in an aggregate amount equal to $700,000,000 and Term Loan
Commitments in an aggregate amount equal to $300,000,000.

 

75



--------------------------------------------------------------------------------

(b) Opinions of Counsel to the Borrowers and the Guarantors. The Administrative
Agent (or Special Counsel on its behalf) shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Restatement Effective Date) (i) of Akerman, Senterfitt & Eidson, PA, counsel for
the Borrowers and the Guarantors, substantially in the form of Exhibit H, and
covering such other matters relating to the Borrowers, the Guarantors, this
Agreement or the Transactions as the Administrative Agent shall reasonably
request (and each Borrower and each Guarantor hereby instructs such counsel to
deliver such opinion to the Lenders and the Administrative Agent), (ii) of
Hughes Gorski Seedorf Odsen & Tervooren, LLC, Alaska counsel for Cornell
Corrections of Alaska, Inc., a Subsidiary of GEO, in form and substance
satisfactory to the Administrative Agent (and covering such matters relating to
such Subsidiary as the Administrative Agent shall reasonably request), and
(iii) of the in-house General Counsel for the Borrowers and the Guarantors,
substantially in the form of Exhibit I, and covering such other matters relating
to the Borrowers, the Guarantors, this Agreement or the Transactions as the
Administrative Agent or the Required Lenders shall reasonably request (and each
Borrower and each Guarantor hereby instructs such counsel to deliver such
opinion to the Lenders and the Administrative Agent).

(c) Opinion of Special Counsel. The Administrative Agent shall have received an
opinion, dated the Restatement Effective Date, of Special Counsel, in form and
substance satisfactory to the Administrative Agent (and BNP Paribas hereby
instructs such counsel to deliver such opinion to the Lenders and the
Administrative Agent).

(d) Governmental and Third Party Approvals. The Administrative Agent (or Special
Counsel on its behalf) shall have received evidence that GEO and each Restricted
Subsidiary shall have obtained all necessary approvals, authorizations and
consents of any Person and of all Governmental Authorities and courts having
jurisdiction with respect to the transactions contemplated by this Agreement and
the other Loan Documents.

(e) Corporate Documents. The Administrative Agent (or Special Counsel on its
behalf) shall have received such documents and certificates as the
Administrative Agent or Special Counsel may reasonably request relating to the
organization, existence and good standing of each Borrower and each Guarantors,
the authorization of the Transactions and any other legal matters relating to
the Borrowers, the Guarantors, this Agreement or the Transactions, all in form
and substance satisfactory to the Administrative Agent and its counsel.

(f) Officer’s Certificate. The Administrative Agent (or Special Counsel on its
behalf) shall have received a certificate, dated the Restatement Effective Date
and signed by the President, a Vice President or a Financial Officer of GEO, to
the effect that, on and as of the Restatement Effective Date (i) the
representations and warranties of each Borrower and each Restricted Subsidiary
set forth in this Agreement and in each of the other Loan Documents to which it
is a party are true and correct and (ii) no Default has occurred and is
continuing.

 

76



--------------------------------------------------------------------------------

(g) Notes. The Administrative Agent (or Special Counsel on its behalf) shall
have received for each Lender that shall have requested Note(s), duly completed
and executed Note(s) for such Lender.

(h) Collateral Agreement. The Administrative Agent (or Special Counsel on its
behalf) shall have received (i) the Collateral Agreement, duly executed and
delivered by each Borrower, each Restricted Domestic Subsidiary and the
Administrative Agent, (ii) original stock certificates or other certificates
evidencing the Equity Interests pledged pursuant to the Collateral Agreement (to
the extent such Equity Interests are certificated), together with an undated
stock power for each such certificate so received, duly executed in blank by the
registered owner thereof, and (iii) each original promissory note pledged
pursuant to the Collateral Agreement. In addition, all filings and recordations
that are necessary to perfect the security interests of the Lenders in the
collateral described in the Security Documents (including, without limitation,
Assignment Agreements executed by the applicable Borrower or Restricted
Subsidiary, as the case may be, and Notices of Assignment executed by the
Administrative Agent, in each case, with respect to each Material Government
Contract existing as of the Restatement Effective Date but, for the avoidance of
doubt, not including acknowledgments of any such Notices of Assignment executed
by the relevant Governmental Authorities) shall have been received by the
Administrative Agent, and the Administrative Agent shall have received evidence
reasonably satisfactory to it that upon such filings and recordations, such
security interests constitute valid and perfected Liens therein, subject to no
other Liens except for Liens permitted by Section 6.02.

(i) Guaranty Agreement. The Administrative Agent (or Special Counsel on its
behalf) shall have received the Guaranty Agreement, duly executed and delivered
by the Borrowers, the Guarantors and the Administrative Agent.

(j) Collateral Assignment. The Administrative Agent (or Special Counsel on its
behalf) shall have received the Collateral Assignment, duly executed and
delivered by each Borrower, each Guarantor and the Administrative Agent. In
addition, each Borrower and each such Guarantor shall have taken such other
action as the Administrative Agent shall have requested in order to perfect the
security interests created pursuant to the Collateral Assignment.

(k) Lien Search Results. The Administrative Agent (or Special Counsel on its
behalf) shall have received the results of a recent lien search in each
jurisdiction reasonably requested by the Administrative Agent with respect to
GEO and each Restricted Domestic Subsidiary (to the extent obtainable in such
jurisdiction), and such search results shall not reveal Liens on any of the
assets of GEO or any Restricted Subsidiary except for Liens permitted hereunder
or Liens to be discharged on or prior to the Restatement Effective Date pursuant
to documentation reasonably satisfactory to the Administrative Agent.

(l) Insurance. The Administrative Agent (or Special Counsel on its behalf) shall
have received certificates of insurance (together with copies of the applicable
policy endorsements) evidencing the existence of all insurance required to be
maintained by GEO and each of its Subsidiaries pursuant to Section 5.05(b) and
the designation of the Administrative

 

77



--------------------------------------------------------------------------------

Agent as the loss payee, mortgagee or additional named insured, as the case may
be, thereunder to the extent required by Section 5.05(b), such certificates to
be in such form and contain such information as is specified in Section 5.05(b).

(m) Existing Term Loan Prepayment. The Administrative Agent shall have received
evidence that GEO shall have paid or repaid a sufficient principal amount of
Term Loans under (and as defined in) the Existing Credit Agreement such that the
aggregate outstanding principal amount of all Existing Term Loans shall be,
immediately prior to the Initial Effective Time, $300,000,000.

(n) Payments under the Existing Credit Agreement. All accrued and unpaid
interest and other amounts (other than outstanding principal of any Existing
Loans and any amounts in respect of contingent obligations not then due or
payable) owed by GEO to any Lender or the Administrative Agent (each as defined
in the Existing Credit Agreement) under the Existing Credit Agreement shall have
been paid in full and all Interest Periods (as defined in the Existing Credit
Agreement) shall have been terminated (including pursuant to the second sentence
of Section 2.02(b)).

(o) Fees and Expenses. The Administrative Agent shall have received evidence
that GEO shall have paid such fees as GEO shall have agreed to pay to any Lender
or the Administrative Agent in connection herewith, including the reasonable
fees and expenses of Special Counsel, in connection with the negotiation,
preparation, execution and delivery of this Agreement and the other Loan
Documents and the extensions of credit hereunder (to the extent that statements
for such fees and expenses have been delivered to GEO).

(p) USA PATRIOT Act Compliance. The Administrative Agent shall have received all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the USA PATRIOT Act referred to in Section 9.13.

(q) Account Control Agreement Deliverables. The Administrative Agent (or Special
Counsel on its behalf) shall have received such account control agreements, or
amendments to any account control agreement in existence on the Restatement
Effective Date pursuant to the Existing Credit Agreement, as shall be reasonably
requested by the Administrative Agent with respect to all Deposit Accounts and
Securities Accounts (each as defined in the UCC) of the Borrowers and the
Restricted Subsidiaries, except as otherwise provided in the Collateral
Agreement.

(r) Flood Hazard Determination. A completed Federal Emergency Management Agency
Standard Flood Hazard Determination with respect to each property covered by a
Mortgage and, if any property covered by a Mortgage is located in a flood hazard
area, evidence of flood insurance reasonably satisfactory to the Administrative
Agent.

(s) Specified Transactions. The Initial Effective Time shall have occurred and
all of the Specified Transactions shall have been consummated immediately prior
to the Restatement Effective Date.

(t) Other Documents. The Administrative Agent (or Special Counsel on its behalf)
shall have received such other documents as the Administrative Agent (or Special
Counsel on its behalf) or any Lender may reasonably request.

 

78



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Lenders to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 5:00 p.m., New York City time, on
April 29, 2013 (and, in the event such conditions are not so satisfied or
waived, the Commitments shall terminate at such time).

Section 4.02 Each Extension of Credit. The obligation of each Lender to make any
Loan, and of each Issuing Lender to issue, amend, renew or extend any Letter of
Credit is subject to the satisfaction of the following conditions:

(a) the Administrative Agent shall have received a Borrowing Request;

(b) the representations and warranties of each Borrower and each Restricted
Subsidiary set forth in this Agreement and in each of the other Loan Documents
to which it is a party shall be true and correct in all material respects (other
than any representations and warranties qualified by materiality or Material
Adverse Effect, which shall be true and correct in all respects) on and as of
the date of such Loan or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable (other than any representations and
warranties that speak as of a certain date, which shall be true and correct on
and as of such date); and

(c) at the time of and immediately after giving effect to such Loan or the
issuance, amendment, renewal, or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit, as applicable, shall be deemed to constitute a representation and
warranty by each Borrower on the date thereof as to the matters specified in the
preceding sentence.

ARTICLE V

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, and all Letters of Credit shall have expired or been terminated and all LC
Disbursements shall have been reimbursed, each Borrower covenants and agrees
with the Lenders that:

Section 5.01 Financial Statements and Other Information. GEO will furnish to the
Administrative Agent:

(a) within 90 days after the end of each fiscal year of GEO, the audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows of GEO and its Subsidiaries and Other Consolidated Persons
as of the end of and for such year, setting forth in each case in comparative
form the figures for (or, in the case of the balance

 

79



--------------------------------------------------------------------------------

sheet, as of the end of) the previous fiscal year, all reported on by Grant
Thornton LLC or other independent public accountants of recognized national
standing (without a “going concern” or like qualification or exception and
without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of GEO and
its Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied (it being understood and agreed that GEO’s filing of a Form 10-K with
the Securities and Exchange Commission with respect to a fiscal year within the
period specified above shall be deemed to satisfy GEO’s obligations under this
Section 5.01(a) with respect to such fiscal year);

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of GEO, the consolidated balance sheet and related statements
of operations, stockholders’ equity and cash flows of GEO and its Subsidiaries
and Other Consolidated Persons as of the end of and for such fiscal quarter and
the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for (or, in the case of the balance sheet, as of
the end of) the corresponding period or periods of the previous fiscal year, all
certified by a Financial Officer of GEO as presenting fairly in all material
respects the financial condition and results of operations of GEO and its
Subsidiaries and Other Consolidated Persons on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes (it being understood and agreed that
GEO’s filing of a Form 10-Q with the Securities and Exchange Commission with
respect to a fiscal quarter within the period specified above shall be deemed to
satisfy GEO’s obligations under this Section 5.01(b) with respect to such fiscal
quarter);

(c) concurrently with any delivery of financial statements under clause (a) or
(b) of this Section, a certificate of a Financial Officer of GEO in form and
scope reasonably satisfactory to the Administrative Agent (i) certifying as to
whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.01, Section 6.02, Section 6.04, Section 6.05 and
Section 6.09, (iii) stating whether any change in GAAP or in the application
thereof has occurred since the date of the audited financial statements referred
to in Section 3.04 and, if any such change has occurred, specifying the effect
of such change on the financial statements accompanying such certificate and
(iv) stating the aggregate amount of Unrestricted Subsidiary Debt and the
portion thereof Guaranteed by GEO or any Restricted Subsidiary outstanding as of
the last day of the relevant fiscal quarter or fiscal year, as the case may be,
and, in each case, the aggregate amount of principal thereof and interest
thereon paid by GEO and its Restricted Subsidiaries during the four fiscal
quarters immediately preceding such day;

(d) concurrently with any delivery of financial statements under clause (a) of
this Section, a certificate of the accounting firm that reported on such
financial statements stating whether they obtained knowledge during the course
of their examination of such financial statements of any Default (which
certificate may be limited to the extent required by accounting rules or
guidelines);

(e) promptly after periodic and other reports, proxy statements and other
materials are filed by GEO or any of its Subsidiaries with the Securities and
Exchange

 

80



--------------------------------------------------------------------------------

Commission, or any Governmental Authority succeeding to any or all of the
functions of said Commission, or with any national securities exchange, or
distributed by GEO to its shareholders generally, notice thereof;

(f) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of GEO or any of its
Subsidiaries, or compliance with the terms of this Agreement and the other Loan
Documents, as the Administrative Agent or any Lender may reasonably request; and

(g) within 30 days after the beginning of each fiscal year of GEO commencing
with the fiscal year commencing on or about January 1, 2014, a business forecast
of GEO and its Subsidiaries and Other Consolidated Persons for such fiscal year
to include the following: a projected income statement, statement of cash flows
and balance sheet (each prepared in accordance with GAAP, except for the absence
of footnotes) and, to the extent reasonably requested by the Administrative
Agent, management’s assumptions underlying such projections, accompanied by a
certificate from a Financial Officer of GEO to the effect that, to the best of
such officer’s knowledge, such projections are good faith estimates (utilizing
reasonable assumptions) of the financial condition and operations of GEO and its
Subsidiaries and Other Consolidated Persons for such fiscal year.

Section 5.02 Notices of Material Events. GEO will furnish to the Administrative
Agent prompt written notice of the following:

(a) (i) the occurrence of any Default, or (ii) any event which constitutes or
which with the passage of time or giving of notice or both would constitute a
default or event of default under any Material Contract to which GEO or any of
its Subsidiaries is a party or by which GEO or any Subsidiary thereof or any of
their respective properties may be bound;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting GEO or any of its
Affiliates that, if adversely determined, could reasonably be expected to result
in a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of GEO and its Subsidiaries in an aggregate amount exceeding
$5,000,000;

(d) any notice of any material violation of Environmental Law or any claim with
respect to any Environmental Liability received by GEO or any Subsidiary
thereof, including, without limitation, the assertion of any environmental
matters by any Person against, or with respect to the activities of, GEO or any
of its Subsidiaries and any alleged violation of or non-compliance with any
Environmental Laws or any permits, licenses or authorizations, other than, in
each case, any violation or claim that, if adversely determined, would not
(either individually or in the aggregate) have a Material Adverse Effect;

(e) any labor controversy that has resulted in, or threatens to result in, a
strike or other work action against GEO or any of its Subsidiaries thereof which
could reasonably be expected to result in a Material Adverse Effect;

 

81



--------------------------------------------------------------------------------

(f) contemporaneously with the delivery of the quarterly reports required
herein, (and, upon the occurrence and during the continuation of an Event of
Default, on a more frequent basis if requested by the Administrative Agent), a
list of all Material Government Contracts which have (i) been completed or have
lapsed or terminated and not renewed or (ii) been entered into (or which have
become Material Government Contracts) in each case, since the most recent list
provided by GEO and signed by a Financial Officer or other executive officer of
GEO as of the last Business Day of such fiscal quarter, unless in any such case
such information has been filed, and notice thereof furnished to the
Administrative Agent, as described in Section 5.01(e); and

(g) any other development that has resulted in, or could reasonably be expected
to result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of GEO setting forth the details
of the event or development requiring such notice and any action taken or
proposed to be taken with respect thereto.

Section 5.03 Existence; Conduct of Business. Each Borrower will, and will cause
each of its Restricted Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under
Section 6.03.

Section 5.04 Payment of Obligations. Each Borrower will, and will cause each of
its Restricted Subsidiaries to, pay its obligations, including tax liabilities,
that, if not paid, could result in a Material Adverse Effect before the same
shall become delinquent or in default beyond the period of grace, except where
(a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) GEO or such Restricted Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP and
(c) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.

Section 5.05 Maintenance of Properties; Insurance. Each Borrower will, and will
cause each of its Restricted Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations, with the Administrative
Agent designated as the loss payee or additional named insured, and on the
Restatement Effective Date and from time to time thereafter deliver to the
Administrative Agent upon its request a detailed list of the insurance then in
effect, stating the names of the insurance companies, the amounts and rates of
the insurance, the dates of the expiration thereof and the properties and risks
covered thereby. Except as otherwise expressly consented to by the
Administrative Agent, such insurance policies shall provide that no
cancellation, non-renewal or material change in coverage shall be effective
until after 30 days’ prior written notice to the Administrative Agent. If any
portion of the property covered by any Mortgage is located in an area identified
by the Federal Emergency

 

82



--------------------------------------------------------------------------------

Management Agency (or any successor agency) as an area having special flood
hazards and in which flood insurance has been made available under the Flood
Act, then GEO shall maintain, or cause its applicable Restricted Subsidiary to
maintain, with a financially sound and reputable insurer, flood insurance in an
amount as the Administrative Agent may from time to time reasonably require, but
in no event less that an amount sufficient to comply with all applicable rules
and regulations promulgated pursuant to such Flood Act, and shall otherwise
comply with the National Flood Insurance Program as set forth in the Flood
Disaster Protection Act of 1973, as amended from time to time.

Section 5.06 Books and Records; Inspection Rights. Each Borrower will, and will
cause each of its Restricted Subsidiaries to, keep proper books of record and
account in which full, true and correct entries are made of its dealings and
transactions in relation to its business and activities. Each Borrower will, and
will cause each of its Subsidiaries to, permit any representatives designated by
the Administrative Agent or any Lender, upon reasonable prior notice, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested.

Section 5.07 Compliance with Laws. Each Borrower will, and will cause each of
its Restricted Subsidiaries to, comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, including
ERISA and any Environmental Laws, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

Section 5.08 Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used only (a) to refinance the Existing Credit Agreement, (b) for
Working Capital and general corporate requirements of the Borrowers and the
Restricted Subsidiaries and payment of certain fees and expenses incurred in
connection with the transactions contemplated hereby, (c) to finance any
Permitted Acquisition and any other acquisition permitted hereunder, (d) to fund
Restricted Payments permitted hereunder and to make any other Investments
permitted hereunder and (e) to refinance, redeem, repay or otherwise discharge
in full any series of the Senior Notes to the extent permitted hereunder. No
part of the proceeds of any Loan will be used, whether directly or indirectly,
for any purpose that entails a violation of any of the Regulations of the Board,
including Regulations U and X.

Section 5.09 Additional Subsidiaries; Restricted and Unrestricted Subsidiaries.

(a) Additional Subsidiary Guarantors. GEO shall notify the Administrative Agent
of (i) each redesignation of an Unrestricted Subsidiary as a Restricted
Subsidiary in accordance with Section 5.09(c) below and (ii) each creation or
acquisition of any Subsidiary, and (unless such Subsidiary has been designated
as an Unrestricted Subsidiary pursuant to Section 5.09(d)) promptly thereafter
(and in any event within 30 days thereafter), in each of the cases referred to
in the foregoing clauses (i) and (ii) of this sentence, cause such Subsidiary
(other than a Foreign Subsidiary) to (A) become a “Guarantor” by executing and
delivering to the Administrative Agent a supplement to the Guaranty Agreement or
such other document as the Administrative Agent shall deem appropriate for such
purpose, (B) deliver to the Administrative Agent a duly executed Joinder
Agreement and comply with the terms of each

 

83



--------------------------------------------------------------------------------

Security Document, (C) take such action (including delivering certificates and
transfer powers in respect of Equity Interests) and executing and delivering (as
applicable) such UCC financing statements and account control agreements) as
shall be necessary to create and perfect valid and enforceable Liens on
substantially all of the personal property (other than Excluded Property) of
such Subsidiary as collateral security for the obligations of such Subsidiary
under the Loan Documents subject to no Liens other than Liens permitted by
Section 6.02, (D) take all actions with respect to all Material Real Property
owned or leased by such Subsidiary required by Section 5.10 (as if such Material
Real Property had been acquired by a Subsidiary), (E) deliver to the
Administrative Agent such proof of corporate action, incumbency of officers,
opinions of counsel (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to in
clauses (A), (B), (C) and (D) of this sentence) and other documents as is
consistent with those delivered by GEO pursuant to Section 4.01 on the
Restatement Effective Date and (F) deliver to the Administrative Agent such
other documents and closing certificates as may be reasonably requested by the
Administrative Agent, all in form, content and scope reasonably satisfactory to
the Administrative Agent.

(b) Additional Foreign Subsidiaries. GEO shall notify the Administrative Agent
at the time that any Person becomes a direct Foreign Subsidiary of any Borrower
or any Guarantor, and at the request of the Administrative Agent, promptly
thereafter (and in any event within 45 days after such request), cause (i) such
Borrower or such Guarantor to deliver to the Administrative Agent a supplement
to the Security Documents pledging 65% of the total outstanding voting Equity
Interests, and 100% of all other Equity Interests, in such Foreign Subsidiary
and a consent thereto executed by such new Foreign Subsidiary (including,
without limitation, if applicable, original stock certificates (or the
equivalent thereof pursuant to the applicable laws and practices of any relevant
foreign jurisdiction) evidencing such Equity Interest of such Foreign
Subsidiary, together with an appropriate undated stock power (or the equivalent
thereof pursuant to the applicable laws and practices of any relevant foreign
jurisdiction) for each certificate (or equivalent) duly executed in blank by the
registered owner thereof), (ii) such Borrower or such Guarantor to deliver to
the Administrative Agent a favorable opinion of counsel (which shall cover,
among other things, the legality, validity, binding effect and enforceability of
such pledge), and (iii) such Borrower or such Guarantor to deliver to the
Administrative Agent such other documents and closing certificates as may be
reasonably requested by the Administrative Agent, all in form, content and scope
reasonably satisfactory to the Administrative Agent.

(c) Designation of Restricted Subsidiaries. GEO may, at any time and upon
written notice to the Administrative Agent, designate an Unrestricted Subsidiary
as a Restricted Subsidiary.

(d) Designation of Unrestricted Subsidiaries. So long as no Default has occurred
and is continuing or would result therefrom, GEO may, on prior written notice to
the Administrative Agent, designate any Restricted Subsidiary as an Unrestricted
Subsidiary (or designate any newly formed or acquired Subsidiary as an
Unrestricted Subsidiary); provided that no Subsidiary that is a guarantor under
any of the Senior Notes may be an Unrestricted Subsidiary (and for the avoidance
of doubt, neither Corrections nor any successor to Corrections or all or
substantially all of its properties shall at any time be an Unrestricted
Subsidiary). Such designation shall have an effective date mutually acceptable
to the Administrative Agent and

 

84



--------------------------------------------------------------------------------

GEO, but in no event earlier than five Business Days following receipt by the
Administrative Agent of such written notice. Upon the effectiveness of any
designation of a Restricted Subsidiary as an Unrestricted Subsidiary, the
Administrative Agent shall release such Unrestricted Subsidiary and its assets
from the Security Documents.

Section 5.10 New Real Property Collateral. If GEO or any Restricted Subsidiary
shall acquire any Material Real Property (or shall make improvements upon any
existing real property interest resulting in such interest together with such
improvements constituting Material Real Property), and, if the Administrative
Agent elects to encumber such property in the Administrative Agent’s sole and
absolute discretion, then

(a) each Borrower will and will cause each of its Restricted Subsidiaries to, no
later than 120 days (or such longer period as the Administrative Agent may agree
in its sole and absolute discretion) thereafter, deliver to the Administrative
Agent the following documents (each of which shall be executed (and, where
appropriate, acknowledged) by Persons satisfactory to the Administrative Agent):

(i) Mortgages in form and substance satisfactory to the Administrative Agent,
duly executed and delivered by such Borrower or such Restricted Subsidiary, as
the case may be, in recordable form (in such number of copies as the
Administrative Agent shall have requested) and, to the extent necessary with
respect to any leasehold property to be subject to a Mortgage, use commercially
reasonable efforts by GEO to obtain consents of the respective landlords with
respect to such property and, to the extent necessary under applicable law, for
filing in the appropriate county land office(s), UCC financing statements
covering fixtures, in each case appropriately completed (the “Fixture Filings”);

(ii) one or more mortgagee policies of title insurance on forms of and issued by
one or more title companies satisfactory to the Administrative Agent (the “Title
Companies”), insuring the validity and first lien priority of the Liens created
under the Mortgages for and in amounts satisfactory to the Administrative Agent,
subject only to such exceptions as are satisfactory to the Administrative Agent;
each such title policy shall contain: (A) full coverage against mechanics’ liens
(filed and inchoate) or such surety bonds or other additional collateral as may
be satisfactory to the Administrative Agent in its sole discretion in lieu of
such coverage, (B) a reference to the relevant survey with no survey exceptions
except those theretofore approved by the Administrative Agent (such approval not
to be unreasonably withheld or delayed) and (C) such affirmative insurance and
endorsements as the Administrative Agent may reasonably require;

(iii) as-built surveys of recent date of each of the Facilities to be covered by
the Mortgages, showing such matters as may be required by the Administrative
Agent, which surveys shall be in form and content acceptable to the
Administrative Agent, and certified to the Administrative Agent and to each
Lender and the Title Companies, and shall have been prepared by a registered
surveyor acceptable to the Administrative Agent;

 

85



--------------------------------------------------------------------------------

(iv) certified copies of permanent and unconditional certificates of occupancy
(or, if it is not the practice to issue certificates of occupancy in a
jurisdiction in which the Facilities to be covered by the Mortgages are located,
then such other evidence reasonably satisfactory to the Administrative Agent)
permitting the fully functioning operation and occupancy of each such Facility
and of such other permits necessary for the use and operation of each such
Facility issued by the respective Governmental Authorities having jurisdiction
over each such Facility;

(v) opinions of local counsel in the respective jurisdictions in which the
properties covered by the Mortgages are located, satisfactory in form and
substance to the Administrative Agent (and each Borrower and each Restricted
Subsidiary hereby instructs such counsel to deliver such opinion(s) to the
Lenders and the Administrative Agent);

(vi) a completed Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to each property covered by a Mortgage; and

(vii) such affidavits, certificates, information (including financial data) and
instruments of indemnification (including a so-called “gap” indemnification) as
shall be required to induce the Title Companies to issue the title policies and
endorsements contemplated above;

(b) GEO shall have paid or caused to be paid to the Title Companies (i) all
expenses and premiums of the Title Companies in connection with the issuance of
such policies and (ii) an amount equal to the recording, mortgage, intangibles,
transfer and stamp taxes payable in connection with recording the Mortgages and
the Fixture Filings in the appropriate county land office(s); and

(c) promptly after the acquisition, GEO shall diligently pursue and use all
reasonable efforts to obtain landlord consents, estoppel letters or consents and
waivers, in form and substance reasonably acceptable to the Administrative
Agent, in respect of collateral held on leased premises.

Section 5.11 Further Assurances; Post-Closing Deliverables.

(a) Further Assurances. Each Borrower will, and will cause each of its
Restricted Subsidiaries to, take such action from time to time as shall
reasonably be requested by the Administrative Agent to effectuate the purposes
and objectives of this Agreement and the Security Documents. Without limiting
the generality of the foregoing, each Borrower will, and will cause each of its
Restricted Subsidiaries to, take such action from time to time (including filing
appropriate UCC financing statements and executing and delivering such
assignments, security agreements, account control agreements and other
instruments) as shall be reasonably requested by the Administrative Agent to
create, in favor of the Administrative Agent for the benefit of the Secured
Parties, perfected security interests and Liens in substantially all of the
property of the Borrowers and the Restricted Subsidiaries (other than Excluded
Property) as collateral security for obligations of the Borrowers and the
Guarantors under the Loan Documents; provided that any such security interest or
Lien shall be subject to the relevant requirements of the Security Documents.

 

86



--------------------------------------------------------------------------------

(b) Post Closing Real Estate Deliverables. Each Borrower will and will cause
each Restricted Subsidiary to, no later than 120 days (or such longer period as
the Administrative Agent may agree in its sole discretion) after the Restatement
Effective Date, deliver to the Administrative Agent:

(i) Opinion(s) of Local Counsel. Opinions of local counsel in the respective
jurisdictions in which the properties covered by the Mortgages are located,
satisfactory to the Administrative Agent in form and substance (and each
Borrower and each Guarantor hereby instructs such counsel to deliver such
opinion(s) to the Lenders and the Administrative Agent).

(ii) Mortgages and Title Insurance. The following documents, each of which shall
be executed (and, where appropriate, acknowledged) by Persons satisfactory to
the Administrative Agent; provided, that GEO shall not be required to deliver
the following documents for any property that is not Material Real Property if
doing so would result in costs (administrative or otherwise) that, in the
determination of the Administrative Agent in its sole and absolute discretion,
would be materially disproportionate to the benefit obtained thereby:

(A) Mortgages (or, if applicable, amendments to the Mortgages securing the
obligations of the Borrowers and the Guarantors under the Existing Credit
Agreement) in form and substance satisfactory to the Administrative Agent, duly
executed and delivered by such Borrower or such Restricted Subsidiary, as the
case may be, in recordable form (in such number of copies as the Administrative
Agent shall have requested) and, to the extent necessary with respect to any
leasehold property to be subject to a Mortgage, use commercially reasonable
efforts by GEO to obtain consents of the respective landlords with respect to
such property and, to the extent necessary under applicable law, for filing in
the appropriate county land office(s), Fixture Filings;

(B) one or more mortgagee policies of title insurance on forms of and issued by
the Title Companies, or modification and date down endorsements to the existing
policies of title insurance insuring the validity and first lien priority of the
Liens created under such Mortgages (as they may be amended) for and in amounts
satisfactory to the Administrative Agent, subject only to such exceptions as are
satisfactory to the Administrative Agent; each such title policy shall contain:
(A) full coverage against mechanics’ liens (filed and inchoate) or such surety
bonds or other additional collateral as may be satisfactory to the
Administrative Agent in its sole discretion in lieu of such coverage, (B) a
reference to the relevant survey with no survey exceptions except those
theretofore approved by the Administrative Agent (such approval not to be
unreasonably withheld or delayed) and (C) such affirmative insurance and
endorsements as the Administrative Agent may reasonably require;

 

87



--------------------------------------------------------------------------------

(C) as-built surveys of recent date of each of the Facilities to be covered by
the Mortgages, showing such matters as may be required by the Administrative
Agent, which surveys shall be in form and content acceptable to the
Administrative Agent, and certified to the Administrative Agent and to each
Lender and the Title Companies, and shall have been prepared by a registered
surveyor acceptable to the Administrative Agent or, with respect to existing
surveys, an affidavit of an authorized signatory of the owner of such property
stating that there have been no improvements or encroachments to the property
since the date of the respective survey such that the existing survey is no
longer accurate, in form acceptable to the Administrative Agent and the
applicable Title Company in order to remove the standard survey exception;

(D) such affidavits, certificates, information (including financial data) and
instruments of indemnification (including a so-called “gap” indemnification) as
shall be required to induce the Title Companies to issue the title policies and
endorsements contemplated above; and

(E) such other certificates, documents and information as are reasonably
requested by the Administrative Agent or the Lenders, including, without
limitation, engineering and structural reports, permanent certificates of
occupancy and evidence of zoning compliance, each in form and substance
reasonably satisfactory to the Administrative Agent.

In addition, GEO shall have paid to the Title Companies (i) all expenses and
premiums of the Title Companies in connection with the issuance of such policies
and (ii) an amount equal to the recording, mortgage, intangibles, transfer and
stamp taxes payable in connection with recording the Mortgages, any amendments
to the Mortgages and the Fixture Filings in the appropriate county land
office(s).

(c) Post-Closing Deliverables for Increases of the Revolving Credit Commitments
and Incremental Term Loans. GEO will and will cause each Restricted Subsidiary
to, no later than 120 days (or such longer period as the Administrative Agent
may agree in its sole and absolute discretion) after any Revolving Credit
Commitment Increase and Incremental Term Loan, deliver to the Administrative
Agent such amendments to Mortgages (each, a “Mortgage Amendment”), title
insurance and opinions of counsel as reasonably requested by the Administrative
Agent in connection with such Revolving Credit Commitment Increase and
Incremental Term Loan; provided, however, notwithstanding anything herein or in
any of the Loan Documents to the contrary, the Administrative Agent may waive
the requirement for any Borrower or any Restricted Subsidiary to obtain new
mortgagee title insurance policies, or to obtain date-down endorsements to
previously issued mortgagee title insurance policies, and opinions of counsel in
connection with the Mortgage Amendments entered into from time to time, which
waiver may be made in Administrative Agent’s sole and absolute discretion for
any reason (including but not limited to, in the event that (x) the applicable
title insurance regulations for the State (including, but not limited to, Texas,
New Mexico and New Jersey) in which the related real property is located do not
provide for the issuance of the requested endorsement such that a new mortgagee
title insurance policy would otherwise be required (or premium charges
substantially equivalent thereto would be incurred by any Borrower or any
Restricted Subsidiary

 

88



--------------------------------------------------------------------------------

in connection with any endorsement); provided, that, in such event, any Borrower
or Restricted Subsidiary shall endeavor to obtain an endorsement, if available,
to such previously issued mortgagee title insurance policies that insures that
the title insurance coverage provided by the original mortgagee title insurance
policy is not affected by the recording of any Mortgage Amendment, provided the
cost for such endorsement is nominal or (y) the relevant property subject to a
Mortgage does not qualify as a Material Real Property).

Section 5.12 Fiscal Year. GEO will not change its fiscal year from the calendar
year.

ARTICLE VI

NEGATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, and
all Letters of Credit have expired or been terminated and all LC Disbursements
shall have been reimbursed, each Borrower covenants and agrees with the Lenders
that:

Section 6.01 Indebtedness. No Borrower will, nor will it permit any of its
Restricted Subsidiaries to, create, incur, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness created under the Loan Documents;

(b) Indebtedness existing on the date hereof and set forth in Part A of
Schedule 3.14 of the Disclosure Supplement (or, to the extent not meeting the
minimum thresholds for required listing on said Schedule 3.14 pursuant to
Section 3.14, in an aggregate amount not exceeding $10,000,000) and extensions,
renewals, refinancings and replacements of all or any part of any such
Indebtedness that do not result in an increase of the outstanding principal
amount thereof by more than the amount required to pay any penalty, premium,
accrued and unpaid interest, and transaction fees and expenses incurred in
connection with such extension, renewal, refinancing or replacement;

(c) Guarantees by GEO and its Restricted Subsidiaries of Indebtedness of GEO and
its Restricted Subsidiaries permitted by this Section 6.01;

(d) Guarantees permitted by Section 6.04 (other than Section 6.04(h));

(e) Guarantees by GEO and its Restricted Subsidiaries of Unrestricted Subsidiary
Debt, provided that the aggregate principal amount of such Guarantees (other
than the assignment of rights under any Government Contract by GEO or any of its
Restricted Subsidiaries to secure Unrestricted Subsidiary Debt related to such
Government Contract) of Unrestricted Subsidiary Debt shall not exceed
$40,000,000 at any time outstanding; and the assignment of rights under
Government Contracts by GEO or any of its Restricted Subsidiaries to secure
Unrestricted Subsidiary Debt related to the respective Government Contracts;

(f) Indebtedness of GEO or any Restricted Subsidiary incurred to finance the
acquisition, construction or improvement of any assets, including Capital Leases
and any

 

89



--------------------------------------------------------------------------------

Indebtedness assumed in connection with the acquisition of any assets or secured
by a Lien on any assets prior to the acquisition thereof, Guarantees by GEO or
any Restricted Subsidiary of any such Indebtedness, and extensions, renewals and
replacements of any such Indebtedness and Guarantees that do not increase the
outstanding principal amount thereof; provided that (i) such Indebtedness is
incurred prior to or within 90 days after such acquisition or the completion of
such construction or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this Section 6.01(f) shall not exceed $50,000,000 at
any time outstanding;

(g) Indebtedness owing (x) by GEO to any Restricted Subsidiary or, (y) by any
Restricted Subsidiary to GEO or to any other Restricted Subsidiary, in each case
arising from intercompany loans permitted by Section 6.04(d);

(h) unsecured Indebtedness for borrowed money, including by means of the
issuance of notes and bonds;

(i) Indebtedness in an aggregate principal amount not exceeding $10,000,000 at
any time outstanding; and

(j) Indebtedness of any Person that becomes a Restricted Subsidiary after the
date hereof pursuant to a Permitted Acquisition or any other acquisition
permitted to be made hereunder by GEO or any Restricted Subsidiary; provided
that (i) such Indebtedness exists at the time of such acquisition and is not
created in contemplation of or in connection with such acquisition and (ii) the
aggregate principal amount of Indebtedness permitted by this Section 6.01(j)
shall not exceed $25,000,000 at any time outstanding; and extensions, renewals,
refinancings and replacements of any such Indebtedness that does not result in
an increase of the outstanding principal amount thereof by more than the amount
required to pay any penalty, premium, accrued and unpaid interest, and
transaction fees and expenses incurred in connection with such extension,
renewal, refinancing or replacement.

Section 6.02 Liens. No Borrower will, nor will it permit any of its Restricted
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, except:

(a) Liens created pursuant to the Security Documents;

(b) Permitted Encumbrances;

(c) any Lien on any property or asset of GEO or any of its Subsidiaries existing
on the date hereof and set forth in Part B of Schedule 3.14 of the Disclosure
Supplement (or, to the extent not meeting the minimum thresholds for required
listing on said Schedule 3.14 pursuant to Section 3.14, in an aggregate amount
not exceeding $10,000,000); provided that (i) no such Lien shall extend to any
other property or asset of GEO or any of its Restricted Subsidiaries and
(ii) any such Lien shall secure only those obligations which it secures on the
date hereof and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof by more than the amount
required to pay any penalty, premium, accrued and unpaid interest, and
transaction fees and expenses incurred in connection with such extension,
renewal, refinancing or replacement;

 

90



--------------------------------------------------------------------------------

(d) Liens on assets acquired, constructed or improved by GEO or any of its
Subsidiaries; provided that (i) such Liens secure Indebtedness permitted by
Section 6.01(f), (ii) such Liens and the Indebtedness secured thereby are
incurred prior to or within 90 days after such acquisition or the completion of
such construction or improvement, (iii) the Indebtedness secured thereby does
not exceed 100% of the cost of acquiring, constructing or improving such fixed
or capital assets and (iv) such Liens shall not apply to any other property or
assets of GEO or any Restricted Subsidiary;

(e) Liens securing Indebtedness permitted by Section 6.01(i);

(f) the assignment of rights under any Government Contract by GEO or any of its
Restricted Subsidiaries to secure Unrestricted Subsidiary Debt related to such
Government Contract; and

(g) any Lien existing on any property or asset prior to the acquisition thereof
by GEO or any Restricted Subsidiary; provided that (i) such Lien is not created
in contemplation of or in connection with such acquisition, (ii) such Lien shall
not apply to any other property or assets of GEO or any Restricted Subsidiary,
(iii) such Lien shall secure only those obligations which it secures on the date
of such acquisition, and (iv) such property or asset is acquired pursuant to a
Permitted Acquisition or any other acquisition permitted to be made hereunder.

Section 6.03 Fundamental Changes. No Borrower will, nor will it permit any of
its Restricted Subsidiaries to, enter into any transaction of merger or
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution). No Borrower will, nor will it permit any
of its Restricted Subsidiaries to, acquire any business or property from, or
capital stock of, or be a party to any acquisition of, any Person except for
purchases of inventory and other property (other than assets and related rights
constituting an ongoing business) to be sold or used in the ordinary course of
business and Investments permitted under Section 6.04. No Borrower will, nor
will it permit any of its Restricted Subsidiaries to, convey, sell, lease,
transfer or otherwise dispose of, in one transaction or a series of
transactions, any part of its business or property, whether now owned or
hereafter acquired (including receivables and leasehold interests, but excluding
(x) obsolete or worn-out property or assets, tools or equipment no longer used
or useful in its business, (y) any inventory or other property sold or disposed
of in the ordinary course of business and on ordinary business terms and (z) any
Disposition resulting from a Casualty Event).

Notwithstanding the foregoing provisions of this Section, if no Default shall
have occurred and be continuing or would result therefrom:

(a) any Restricted Subsidiary may be merged or consolidated with or into GEO or
any other Restricted Subsidiary; provided that (i) if any such transaction shall
be between a Restricted Subsidiary and a Borrower, either such Borrower shall be
the continuing or surviving entity, or the continuing or surviving Person (which
shall be the successor to GEO by operation of law (which successor shall have
been a Domestic Subsidiary immediately prior to such merger or consolidation) or
shall be a wholly-owned Domestic Subsidiary of GEO) shall expressly assume,
confirm and reaffirm its continuing obligations as a Borrower under the Loan
Documents and each Guarantor, unless it is the other party to such merger or
consolidation, shall

 

91



--------------------------------------------------------------------------------

have reaffirmed that its Guarantee of, and grant of any Liens as security for,
the Obligations shall apply to such surviving Person’s obligations under this
Agreement, in each case pursuant to a confirmation, reaffirmation or other
agreements or documentation in form and substance satisfactory to the
Administrative Agent and the condition described in Section 4.01(o) shall have
been satisfied with respect to such continuing or surviving Person (and if any
such transaction shall be between GEO and Corrections, GEO shall be the
continuing or surviving entity or, if Corrections is the surviving entity,
Corrections shall expressly confirm and reaffirm its continuing obligations as a
Borrower under the Loan Documents (including its assumption of all such
obligations with respect to all Term Loans and Incremental Term Loans) pursuant
to a confirmation, reaffirmation or other agreement or documentation in form and
substance satisfactory to the Administrative Agent), and (ii) if any such
transaction shall be between a Restricted Subsidiary that is a Guarantor and a
Restricted Subsidiary that is not a Guarantor, such Guarantor shall be the
continuing or surviving entity;

(b) any Restricted Subsidiary formed in connection with (and in contemplation
of) a Permitted Acquisition may merge with and into the Person such Restricted
Subsidiary was formed to acquire in connection with such Permitted Acquisition;

(c) any Restricted Subsidiary (other than Corrections) may sell, lease, transfer
or otherwise dispose of any or all of its property (upon voluntary liquidation
or otherwise) to GEO or any other Restricted Subsidiary; provided that if any
such transaction shall be between a Restricted Subsidiary that is a Guarantor
and a Restricted Subsidiary that is not a Guarantor, such Guarantor shall be the
recipient of such property;

(d) the capital stock of any Subsidiary of GEO may be sold, transferred or
otherwise disposed of to any Borrower or any Guarantor;

(e) GEO or any Restricted Subsidiary may sell to any Governmental Authority for
fair market value (as determined by an independent appraisal made by a Person
acceptable to the Administrative Agent) (or, if less, the net book value when
required by such Governmental Authority) any Facility managed or operated by GEO
or such Restricted Subsidiary pursuant to a Government Contract with such
Governmental Authority so long as the aggregate amount of non-cash proceeds from
all such sales do not exceed $25,000,000;

(f) GEO or any Restricted Subsidiary may sell or discount without recourse
accounts receivable arising in the ordinary course of business in connection
with the compromise or collection thereof in the ordinary course of business,
provided that the aggregate face or principal amount of all such accounts
receivable sold or discounted after the date hereof may not exceed $10,000,000;

(g) GEO or any Restricted Subsidiary may sell or otherwise dispose of assets
(including to Affiliates, subject to Section 6.06) not otherwise permitted by
this Section 6.03; provided that (i) such sale or disposition shall be for cash
for fair market value (as determined in good faith by the board of directors of
GEO, provided that, if the board of directors of GEO so determines that the fair
market value of such assets is equal to or greater than $50,000,000, then the
fair market value shall be determined by an independent appraisal made by a
valuation firm or other Person acceptable to the Administrative Agent and such
appraisal (and all supporting

 

92



--------------------------------------------------------------------------------

documentation therefor) shall be delivered to the Administrative Agent (for
further distribution to the Lenders) prior to or substantially concurrently with
the consummation of such Disposition) and (ii) GEO shall deliver to the
Administrative Agent the certification required by the final sentence of
Section 2.10(b)(ii) with respect to such Disposition;

(h) GEO or any Restricted Subsidiary may sell any property, business or assets
acquired in any acquisition permitted hereunder, including any Permitted
Acquisition, to the extent that the same is not related to the construction,
design, operation, development or operation of any Facility;

(i) GEO or any Restricted Subsidiary may sell Permitted Investments in the
ordinary course of business;

(j) GEO or any Restricted Subsidiary may make Permitted Acquisitions;

(k) any Restricted Subsidiary may be merged or consolidated into any
Unrestricted Subsidiary provided that GEO designates the continuing or surviving
entity as an Unrestricted Subsidiary in compliance with Section 5.09(d) hereof;

(l) BII Holding Corporation or any of its Subsidiaries may sell Investments
referred to in Section 6.04(n), and amounts owing to it or any of them under
operating leases, in the ordinary course of business substantially as conducted
by it or any of them prior to the time that BII Holding Corporation became a
Subsidiary of GEO; and

(m) (i) GEO may sell, lease, transfer or otherwise dispose of any of its
property or assets to Corrections or to any Restricted Subsidiary that is a
Guarantor and (ii) Corrections may sell, lease, transfer or otherwise dispose of
any of its property or assets to GEO or any Restricted Subsidiary that is a
Guarantor.

For purposes of this Section 6.03, all determinations of fair market value of
any Facility shall include consideration of rights under any Government Contract
transferred in connection therewith.

Section 6.04 Investments. No Borrower will, nor will it permit any of its
Restricted Subsidiaries to, make or permit to remain outstanding any Investments
except:

(a) Investments outstanding on the date hereof and identified in Part B of
Schedule 3.16 of the Disclosure Supplement;

(b) Permitted Acquisitions;

(c) Permitted Investments;

(d) intercompany loans made by GEO to Restricted Subsidiaries and by Restricted
Subsidiaries to GEO or to other Restricted Subsidiaries, provided that
intercompany loans made to Restricted Subsidiaries that are both not Corrections
and not a Guarantor (i) may not exceed $25,000,000 in an aggregate principal
amount at any time outstanding and (ii) shall be evidenced by commercially
reasonable promissory notes pledged and delivered to the Administrative Agent
pursuant to the Collateral Agreement;

 

93



--------------------------------------------------------------------------------

(e) Hedging Agreements entered into to hedge, manage or mitigate risks to which
GEO or any Restricted Subsidiary is exposed in the conduct of its business or
the management of its liabilities;

(f) operating deposit accounts with banks;

(g) to the extent they constitute Investments, contributions to Plans and
Multiemployer Plans;

(h) Guarantees permitted by Section 6.01;

(i) Investments consisting of security deposits with utilities and other like
Persons made in the ordinary course of business;

(j) Investments in Unrestricted Subsidiaries, joint ventures and/or Other
Consolidated Persons (x) in an aggregate amount for all such Investments made
after the date hereof not to exceed $60,000,000 (the “Cumulative Cap”) or
(y) made for the purpose of constructing Facilities or improvements to
Facilities for so long as such Investments are not outstanding more than two
years from the date of the Investment, provided that (i) the Cumulative Cap
shall be increased from time to time by the aggregate amount of dividends,
distributions, returns of capital or other payments received in cash after the
Restatement Effective Date by GEO and the Restricted Subsidiaries from
Unrestricted Subsidiaries in respect of Equity Interests of Unrestricted
Subsidiaries (except that any such amount included in Net Income shall increase
the Cumulative Cap by only 50% of such amount) and (ii) in the case of
Investments made as permitted by the foregoing clause (y) (A) all such
Investments made in Persons that are not wholly-owned Unrestricted Subsidiaries
shall be in the form of senior secured or unsecured loans, shall have no
contractual restrictions or limitations on repayment and shall be evidenced by
promissory notes delivered in pledge under the Collateral Agreement, (B) not
later than the second anniversary of each such Investment, the amount thereof
shall be recovered by GEO or the relevant Restricted Subsidiary, as the case may
be, in cash in the form of repayment of principal (in the case of loans) or
return of capital (in the case of equity) and (C) the aggregate amount of such
Investments shall not exceed $75,000,000 at any time outstanding (calculated as
the aggregate amount invested minus the aggregate amount recovered, as described
in the foregoing clause (B));

(k) Investments in an aggregate amount (excluding Equity Interests of GEO and/or
its Subsidiaries but including the assumption of Indebtedness in connection with
such Investments) made after the date hereof not exceeding the amount of Net
Available Proceeds from Equity Issuances consummated after the date hereof and
not used to make Permitted Acquisitions;

(l) additional Investments not exceeding $40,000,000 in the aggregate at any
time outstanding;

 

94



--------------------------------------------------------------------------------

(m) Investments in Subsidiaries of GEO outstanding on the date hereof (and any
refinancing thereof provided that the aggregate principal amount thereof is not
increased);

(n) Investments made in the ordinary course of business in customers
constituting capital leases entered into with such customers in connection with
contracts for services entered into by GEO and/or any Restricted Subsidiary with
such customers; and

(o) Investments in Restricted Subsidiaries that are Corrections or Guarantors.

For purposes of Section 6.04(l), the aggregate outstanding amount of an
Investment at any time shall be deemed to be equal to (A) the aggregate amount
of cash, together with the aggregate fair market value of property, loaned,
advanced, contributed, transferred or otherwise invested that gives rise to such
Investment minus (B) the aggregate amount of dividends, distributions or other
payments received in cash or property in respect of such Investment; the amount
of an Investment shall not in any event be reduced by reason of any write-off of
such Investment nor increased by any increase in the amount of earnings retained
in the Person in which such Investment is made that have not been dividended,
distributed or otherwise paid out.

Section 6.05 Restricted Payments. No Borrower will, nor will any Borrower permit
any of its Restricted Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except that:

(a) for so long as (i) (x) GEO intends to be qualified as, or is qualified as, a
REIT, (y) GEO has not publicly disclosed an intention to no longer seek to be
(or, once it is treated as a REIT, continue to be) treated as a REIT and (z) no
resolution shall have been adopted by GEO’s board of directors abandoning or
otherwise contradicting GEO’s intent to elect to be treated as a REIT, (ii) both
before and after giving effect to the making of such Restricted Payment, no
Event of Default under Section 7.01(a), (b), (h) or (i) shall have occurred and
be continuing, (iii) GEO and its Subsidiaries were, as of the last day of GEO’s
fiscal quarter then most recently ended for which financial statements have been
delivered pursuant to Section 5.01(a) or (b), in compliance with Section 6.09(a)
and (b), and (iv) the (x) Pro Forma Total Leverage Ratio shall be less than
5.75:1.00 and (y) Pro Forma Senior Secured Leverage Ratio shall be less than
3.50:1.00, in each case as of the date of such Restricted Payment and both
before and immediately after giving effect to such Restricted Payment (provided,
that if, on the scheduled payment date of any dividend that shall have been
publicly declared by GEO, such Pro Forma Total Leverage Ratio or such Pro Forma
Senior Secured Leverage Ratio shall fail to be less than the respective maximum
level set forth in this clause (iv), GEO shall not be prohibited from paying
such dividend solely as a result of any such failure, provided that GEO shall
ensure that such Pro Forma Total Leverage Ratio and such Pro Forma Senior
Secured Leverage Ratio shall be less than such maximum levels no later than, and
on and as of, the 60th day following the payment of such dividend) GEO and the
Restricted Subsidiaries may make:

(A) Restricted Payments that do not exceed, in the aggregate for any taxable
year of GEO, the greater of (1) the minimum amount required under the Code for
GEO to elect to be treated as a REIT or to maintain its REIT status once GEO has
elected to be treated as a REIT, plus an aggregate amount not to exceed the
minimum aggregate amount required to be paid as dividends by

 

95



--------------------------------------------------------------------------------

GEO solely to avoid the imposition of federal or state income or excise Taxes on
such amounts, in each case, as determined in good faith by a Financial Officer
of GEO and evidenced by a certificate delivered to the Administrative Agent at
the time such Restricted Payment is made, and (2) 95% of the amount of Funds
From Operations for the immediately preceding four fiscal quarter period for
which financial statements have been delivered pursuant to Section 5.01(a) or
(b); and

(B) additional Restricted Payments during any fiscal year of GEO (commencing
with the 2013 fiscal year) (the “Subject Year”) in an aggregate amount that,
when taken together with all other Restricted Payments made pursuant to this
clause (B) during the Subject Year, shall not exceed in the aggregate
(1) $20,000,000, plus (2), commencing with the 2014 fiscal year, that portion of
any such $20,000,000 in allowable Restricted Payments for each preceding fiscal
year (commencing with the 2013 fiscal year) that shall not have been made during
such applicable preceding fiscal year, provided that in no event shall the
aggregate amount of such “carry-forward” allowance under this clause (2) for the
Subject Year exceed $20,000,000, plus (3) the aggregate amount of Net Available
Proceeds of Equity Issuances of GEO received during the Subject Year;

(b) at any time when GEO shall (x) not intend to be qualified as a REIT
(including as evidenced by, without limitation, any public disclosure to that
effect or the adoption of any resolution by GEO’s board of directors abandoning
or otherwise contradicting GEO’s intent to elect to be treated as a REIT) or
(y) once qualified as a REIT, cease to be qualified as a REIT for any reason
whatsoever, so long as no Default shall have occurred and be continuing or
result therefrom, GEO may declare and make Restricted Payments in any fiscal
year in an aggregate amount that, when taken together with all other Restricted
Payments made (or to be made as a result of a declaration thereof) during such
fiscal year, shall not exceed $25,000,000 in the aggregate; provided, that such
maximum annual aggregate amount shall be increased to $50,000,000 if, and only
in the event that, both before and immediately after giving effect to any such
Restricted Payment in excess of such $25,000,000 aggregate amount, the Pro Forma
Total Leverage Ratio shall be less than 5.00:1.00; provided, further that if, on
the scheduled payment date of any dividend on the capital stock of GEO that
shall have been publicly declared by GEO in compliance with this Section 6.05(b)
(provided, that such scheduled payment date shall be no later than the 60th day
following the public declaration thereof), the payment of such dividend on such
scheduled payment date shall be permitted hereunder if and to the extent the
payment thereof would have been permitted to be made on the date of such public
declaration of such dividend;

(c) Restricted Subsidiaries may make Restricted Payments to other Restricted
Subsidiaries or to GEO;

(d) GEO may declare and pay non-cash dividends with respect to its capital stock
payable in additional shares of common stock of GEO (it being understood that
such non-cash dividends may be paid concurrently with any other dividends
(including those payable in cash) otherwise expressly permitted to be declared
and made hereunder); and

 

96



--------------------------------------------------------------------------------

(e) GEO may make Restricted Payments pursuant to and in accordance with
customary stock option plans or other benefit plans established in the ordinary
course of business for directors, management, employees or consultants of GEO
and its Subsidiaries.

Section 6.06 Transactions with Affiliates. No Borrower will, nor will it permit
any of its Restricted Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) transactions at prices and on terms and conditions not
less favorable to such Borrower or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (b) transactions between or
among the Borrowers and the Restricted Subsidiaries not involving any other
Affiliate, (c) transactions expressly permitted to be undertaken with or for the
benefit of Affiliates by any of Sections 6.01, 6.03, and 6.04, and
(d) Restricted Payments permitted by Section 6.05.

Section 6.07 Restrictive Agreements. No Borrower will, nor will it permit any of
the Restricted Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of GEO or any Restricted Subsidiary
to create, incur or permit to exist any Lien upon any of its assets, or (b) the
ability of any Restricted Subsidiary to pay dividends or other distributions
with respect to any of its Equity Interests on a pro rata basis in respect of
any class of Equity Interests of such Restricted Subsidiary; provided that:

(i) the foregoing shall not apply to (x) restrictions and conditions imposed by
any of the Senior Note Indentures, by law or by any Loan Document,
(y) restrictions and conditions existing on the date hereof identified on
Schedule 6.07 of the Disclosure Supplement (but shall apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition) and (z) customary restrictions and conditions
contained in agreements relating to the sale of a Restricted Subsidiary pending
such sale, provided that such restrictions and conditions apply only to the
Restricted Subsidiary that is to be sold and such sale is permitted hereunder;
and

(ii) clause (a) of the foregoing shall not apply to (x) restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness, (y) customary provisions in leases and
other contracts restricting the assignment thereof and (z) customary
restrictions imposed on any real estate investment trust by the terms of
preferred stock issued by such real estate investment trust requiring the prior
payment of dividends to its holders of such preferred stock, provided that the
aggregate amount of such dividends payable on all such preferred stock
containing such restrictions held by Persons other than GEO and its Restricted
Subsidiaries shall not exceed $75,000 for any calendar year.

Section 6.08 Modifications of Certain Documents. No Borrower will, nor will it
permit any of its Restricted Subsidiaries to, consent to any modification,
supplement or waiver of any of the provisions of any of the Senior Note
Indentures without the consent of the Administrative Agent (not to be
unreasonably withheld), except for the addition of guarantors in accordance

 

97



--------------------------------------------------------------------------------

with the terms of any of the Senior Note Indentures (provided that all such
guarantors shall be or immediately become Guarantors) and such other
modifications, supplements or waivers not materially adverse to the
Administrative Agent or the Lenders.

Section 6.09 Certain Financial Covenants.

(a) Total Leverage Ratio. GEO will not permit the Total Leverage Ratio on the
last day of any of GEO’s fiscal quarters to exceed 5.75:1.00.

(b) Senior Secured Leverage Ratio. GEO will not permit the Senior Secured
Leverage Ratio on the last day of any of GEO’s fiscal quarters to exceed
3.50:1.00.

(c) Interest Coverage Ratio. GEO will not permit the ratio of (a) Adjusted
EBITDA for any period of four consecutive fiscal quarters to (b) Interest
Expense minus Interest Expense attributable to Indebtedness of Unrestricted
Subsidiaries and Other Consolidated Persons that is Non-Recourse to GEO and the
Restricted Subsidiaries for such four quarter period, to be less than 3.00 to
1.00.

Section 6.10 Limitations on Exchange and Issuance of Equity Interests. No
Borrower will, nor will it permit any of its Restricted Subsidiaries to, issue,
sell or otherwise dispose of any class or series of Equity Interests that, by
its terms or by the terms of any security into which it is convertible or
exchangeable, is, or upon the occurrence of any event or the lapse of time would
be, (a) convertible or exchangeable into Indebtedness or (b) required to be
redeemed or repurchased, including at the option of the holder, in whole or in
part.

Section 6.11 Nature of Business. No Borrower will, nor will it permit any of its
Restricted Subsidiaries to, engage in any business other than a Permitted
Business.

Section 6.12 Impairment of Security Interest. No Borrower will, nor will it
permit any of its Restricted Subsidiaries to, take or omit to take any action,
which might or would have the result of materially impairing the security
interests in favor of the Administrative Agent with respect to the collateral
granted in favor of the Administrative Agent for the benefit of the Secured
Parties or grant to any Person (other than the Administrative Agent for the
benefit of itself and the other Secured Parties pursuant to the Security
Documents) any interest whatsoever in such collateral, except for Liens
permitted under Section 6.02 and asset sales permitted under Section 6.03.

Section 6.13 Payments and Prepayments of Certain Debt. No Borrower will, nor
will it permit any of its Restricted Subsidiaries to, cancel or forgive, make
any voluntary or optional payment or prepayment on, or redeem or acquire for
value (including, without limitation, by way of depositing with any trustee with
respect thereto money or securities before due for the purpose of payment when
due) any Senior Notes; provided, however, notwithstanding the foregoing, (i) the
2017 Senior Notes may be repurchased, redeemed, acquired or defeased, (ii) so
long as the Pro Forma Senior Secured Leverage Ratio is less than or equal to
2.50:1.00, the other Senior Notes may be repurchased, redeemed, acquired or
defeased, and (iii) any of the Senior Notes may be repurchased, redeemed,
acquired or defeased with the Net Available Proceeds of any Equity Issuance or
with the proceeds of any indebtedness incurred to refinance all or any portion
such Senior Notes that is otherwise permitted pursuant to Section 6.01(b).

 

98



--------------------------------------------------------------------------------

ARTICLE VII

EVENTS OF DEFAULT

Section 7.01 Events of Default. If any of the following events (each, an “Event
of Default”) shall occur:

(a) any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Section)
payable under this Agreement or under any other Loan Document, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of three or more Business Days;

(c) any representation or warranty made or deemed made by or on behalf of GEO or
any of its Restricted Subsidiaries in or in connection with this Agreement or
any other Loan Document or any amendment or modification hereof or thereof, or
any waiver hereunder or thereunder, or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement or any other Loan Document or any amendment or modification hereof or
thereof, or any waiver hereunder or thereunder, shall prove to have been
incorrect when made or deemed made in any material respect;

(d) any Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a)(i), Section 5.03 (with respect to any
Borrower’s existence), Section 5.08, Section 5.09, Section 5.10 and
Section 5.11(b) or in Article VI;

(e) GEO or any of its Restricted Subsidiaries shall fail to observe or perform
any covenant, condition or agreement contained in this Agreement or any other
Loan Document (other than those specified in clause (a), (b) or (d) of this
Section) and such failure shall continue unremedied for a period of 30 or more
days after notice thereof has been given to GEO by the Administrative Agent;

(f) GEO or any of its Restricted Subsidiaries shall fail to make any payment of
principal or interest (regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable (after giving
effect to any grace, cure or notice periods as originally in effect, without
regard to any extension of any such periods);

(g) any event or condition shall occur that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to Indebtedness that becomes due
as a result of (x) the voluntary sale or transfer of property or assets or any
casualty in respect

 

99



--------------------------------------------------------------------------------

of property or assets or (y) the furnishing of a notice of redemption or
prepayment of such Indebtedness in connection with a refinancing or replacement
thereof permitted by Section 6.01 or Section 6.13;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of GEO or any of its Significant Subsidiaries or their respective debts,
or of a substantial part of their respective assets, under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for GEO or any of its Significant Subsidiaries
or for a substantial part of their respective assets, and, in any such case,
such proceeding or petition shall continue undismissed for a period of 60 or
more days or an order or decree approving or ordering any of the foregoing shall
be entered;

(i) GEO or any of its Significant Subsidiaries shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Section, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for GEO or any of its Significant Subsidiaries or for a
substantial part of their respective assets, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors or (vi) take any
action for the purpose of effecting any of the foregoing;

(j) GEO or any of its Significant Subsidiaries shall admit in writing its
inability to pay its debts as they become due;

(k) (i) one or more judgments for the payment of money in an aggregate amount
(excluding any portion thereof covered by insurance issued by a creditworthy
company that has admitted liability in respect thereof) in excess of $25,000,000
shall be rendered against GEO or any of its Subsidiaries or any combination
thereof and the same shall remain undischarged for a period of 30 consecutive
days during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment creditor to attach or levy upon any assets of GEO
or any of its Subsidiaries to enforce any such judgment, or (ii) a settlement of
any shareholder litigation or shareholder derivative action shall occur
requiring GEO and/or any of its Restricted Subsidiaries to make an aggregate
payment of money with respect to such shareholder litigation or such shareholder
derivative action (excluding any portion thereof covered by insurance issued by
a creditworthy company that has admitted liability in respect thereof) in excess
of $50,000,000;

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of GEO and its Subsidiaries
in an aggregate amount exceeding $10,000,000 in any year;

 

100



--------------------------------------------------------------------------------

(m) any one or more Environmental Liability claims shall have been asserted
against GEO or any of its Restricted Subsidiaries; GEO and its Restricted
Subsidiaries would be reasonably likely to incur Environmental Liability as a
result thereof; and such Environmental Liability claims could be reasonably
expected, individually or in the aggregate, to have a Material Adverse Effect;

(n) a Change in Control shall occur; or

(o) any provision of this Agreement or any other Loan Document shall for any
reason cease to be valid and binding on GEO or any of its Subsidiaries party
thereto or any such Person shall so state in writing or the Liens created by the
Security Documents shall at any time not constitute a valid and perfected Lien
on the collateral intended to be covered thereby (to the extent perfection by
filing, registration, recordation or possession is required herein or therein)
in favor of the Administrative Agent, free and clear of all other Liens (other
than Liens permitted under Section 6.02 or under the respective Security
Documents), or, except for expiration in accordance with its terms, any of the
Security Documents shall for whatever reason be terminated or cease to be in
full force and effect, or the enforceability thereof shall be contested by any
Borrower;

then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Section), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to GEO, take either or both of
the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrowers accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrowers;
and in case of any event with respect to any Borrower described in clause (h) or
(i) of this Section, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrowers accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrowers.

Section 7.02 Application of Payments.

(a) Anything herein to the contrary notwithstanding (but subject to
Section 7.02(b)), following the occurrence and during the continuance of an
Event of Default all payments received by the Administrative Agent (including
any payments received in respect of optional and mandatory prepayments under
Section 2.10) shall be applied as follows:

(i) first, to the payment to the Administrative Agent of its costs and expenses,
if any, of collection including reasonable out-of-pocket expenses of the
Administrative Agent and the fees and expenses of its agents and its counsel;

 

101



--------------------------------------------------------------------------------

(ii) next, to the payment in full of the principal of and interest on the Loans
and to provide cover for all LC Exposure as specified in Section 2.05(k), in
each case ratably in accordance with the respective amounts thereof; and

(iii) finally, after the payment in full of the principal and interest on the
Loans and the provision of cover for all LC Exposure as specified in
Section 2.05(k), to GEO, or its successors or assigns, or as a court of
competent jurisdiction may direct.

(b) Anything herein or in any Security Document to the contrary notwithstanding,
following the occurrence and during the continuance of an Event of Default all
amounts received by the Administrative Agent pursuant to the Security Documents
shall be applied as follows:

(i) first, to the payment of the costs and expenses of the collection, sale or
other realization pursuant to the Security Documents, including reasonable
out-of-pocket costs and expenses of the Administrative Agent and the fees and
expenses of its agents and counsel, and all other expenses incurred and advances
made by the Administrative Agent in connection therewith;

(ii) next, to the payment in full of the Obligations, in each case (except to
the extent otherwise provided in Section 2.16) equally and ratably in accordance
with the respective amounts thereof then due and owing (for which purpose it is
acknowledged and agreed that any obligation then due and owing to deposit cash
cover in respect of outstanding Letters of Credit is an Obligation then due and
owing) or as the Secured Parties holding the same may otherwise agree; and

(iii) finally, to the payment to GEO, or its successors or assigns, or as a
court of competent jurisdiction may direct, of any surplus then remaining.

Notwithstanding the foregoing, the proceeds of any cash or other amounts held in
the Collateral Account pursuant to Section 2.05(k) shall be applied first to the
LC Exposure outstanding from time to time and second to the other Obligations in
the manner provided above in this Section 7.02(b).

ARTICLE VIII

AGENCY

Section 8.01 Administrative Agent. Each of the Lenders and the Issuing Lenders
hereby irrevocably appoints BNP Paribas to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof and
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Lenders, and the Borrowers
shall not have rights as a third party beneficiary of any of such provisions.

The Person serving as the Administrative Agent and each Person named a
Co-Syndication Agent hereunder shall have the same rights and powers in its
capacity as a Lender as

 

102



--------------------------------------------------------------------------------

any other Lender and may exercise the same as though it were not the
Administrative Agent or a Co-Syndication Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include each Person serving or named as the Administrative
Agent or a Co-Syndication Agent hereunder in such Person’s individual capacity.
Such Persons and their Affiliates may accept deposits from, lend money to, act
as the financial advisor or in any other advisory capacity for and generally
engage in any kind of business with GEO or any of its Subsidiaries or other
Affiliates as if such Person were not the Administrative Agent or a
Co-Syndication Agent hereunder and without any duty to account therefor to the
Lenders.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to GEO or any of its Affiliates that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 9.02) or (ii) in the absence of its own
gross negligence or willful misconduct. The Administrative Agent shall be deemed
not to have knowledge of any Default unless and until notice describing such
Default is given to the Administrative Agent by GEO, a Lender or an Issuing
Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

103



--------------------------------------------------------------------------------

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, amendment, renewal or extension of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or an Issuing Lender,
the Administrative Agent may presume that such condition is satisfactory to such
Lender or such Issuing Lender unless the Administrative Agent shall have
received notice to the contrary from such Lender or such Issuing Lender prior to
the making of such Loan or the issuance, amendment, renewal or extension of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

The Administrative Agent may at any time give notice of its resignation to the
Lenders, the Issuing Lenders and GEO. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with
GEO, to appoint a successor, which shall be a bank with an office in the United
States of America. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation (the
“Resignation Effective Date”), then the retiring Administrative Agent may, on
behalf of the Lenders and the Issuing Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify GEO and the Lenders that no qualifying
Person has accepted such appointment, then such resignation shall nonetheless
become effective in accordance with such notice.

If the Person serving as Administrative Agent is a Defaulting Lender pursuant to
clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable law, by notice in writing to GEO and such Person remove
such Person as Administrative Agent and, in consultation with GEO, appoint a
successor. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days (or such earlier
day as shall be agreed by the Required Lenders) (the “Removal Effective Date”),
then such removal shall nonetheless become effective in accordance with such
notice on the Removal Effective Date.

 

104



--------------------------------------------------------------------------------

With effect from the Resignation Effective Date or the Removal Effective Date,
as applicable (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) except for any indemnity payments owed to the retiring or
removed Administrative Agent, all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender and each Issuing Lender directly, until such time as
the Required Lenders appoint a successor Administrative Agent as provided for
above. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired or removed)
Administrative Agent, and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above) other
than any rights to indemnity payments owed to the retiring or removed
Administrative Agent. The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between GEO and such successor. After the retiring or
removed Administrative Agent’s resignation or removal hereunder and under the
other Loan Documents, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent.

Each Lender and each Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

Except as otherwise provided in Section 9.02(b) with respect to this Agreement,
the Administrative Agent may, with the prior consent of the Required Lenders
(but not otherwise), consent to any modification, supplement or waiver under any
of the Loan Documents, provided that, without the prior consent of each Lender,
the Administrative Agent shall not (except as provided herein or in the Security
Documents) release all or substantially all of the collateral or otherwise
terminate all or substantially all of the Liens under any Security Document,
agree to additional obligations being secured by all or substantially all of
such collateral (unless the Lien for such additional obligations shall be junior
to the Lien in favor of the other obligations secured by such Security Document,
in which event the Administrative Agent may consent to such junior Lien provided
that it obtains the consent of the Required Lenders thereto), alter the relative
priorities of the obligations entitled to the benefits of the Liens created
under the Security Documents with respect to all or substantially all of such
collateral or release all or substantially all of the Guarantors under the Loan
Documents from their Guarantee obligations thereunder,

 

105



--------------------------------------------------------------------------------

except that no such consent shall be required, and the Administrative Agent is
hereby authorized, to release any Lien covering property (and to release any
such Guarantor) that is the subject of a disposition of property permitted
hereunder, a disposition to which the Required Lenders have consented or the
designation of any such Guarantor as an Unrestricted Subsidiary pursuant to
Section 5.09(d).

Section 8.02 Lead Arranger; Co-Syndication Agents. Anything herein or in any
other Loan Document to the contrary notwithstanding, the Lead Arranger and the
Co-Syndication Agents are named as such for recognition purposes only, and in
their respective capacities as such shall have no duties, responsibilities or
liabilities with respect to this Agreement or any other Loan Document; it being
understood and agreed that the Lead Arranger and each Co-Syndication Agent shall
be entitled to all indemnification and reimbursement rights in favor of the
Administrative Agent provided herein and in the other Loan Documents. Without
limitation of the foregoing, none of the Lead Arranger or any Co-Syndication
Agent in their capacities as such shall, by reason of this Agreement or any
other Loan Document, have any fiduciary relationship in respect of any Lender,
any Borrower or any other Person.

ARTICLE IX

MISCELLANEOUS

Section 9.01 Notices.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
Section 9.01(b)), all notices and other communications provided for herein shall
be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier, as follows:

 

106



--------------------------------------------------------------------------------

(i) if to the Borrowers:

The GEO Group, Inc.

One Park Place

621 NW 53rd Street

Suite 700

Boca Raton, Florida 33487

Attention: Brian Evans

Telephone No.: 561-999-7401

Telecopy No.: 561-999-7742

with copies to:

Akerman, Senterfitt & Eidson, PA

One Southeast Third Avenue, 25th Floor

Miami, Florida 33131-1714

Attention: Stephen K. Roddenberry

Telephone No.: 305-374-5600

Telecopy No.: 305-374-5095

and

The GEO Group, Inc.

One Park Place

621 NW 53rd Street

Suite 700

Boca Raton, Florida 33487

Attention: John Bulfin, Esq.

Telephone No.: 561-622-5656

Telecopy No.: 561-691-6777

(ii) if to the Administrative Agent:

in the case of any Borrowing Request, notice of

continuation/conversion, notice of prepayment or other routine

administrative notice, to:

BNP Paribas

787 Seventh Avenue

New York, New York 10019

Attention: Jacqueline Douyon

Telephone No.: (212) 841-2166

Telecopy No.: (212) 841-2745

in all other cases, to:

BNP Paribas

28th Floor

 

107



--------------------------------------------------------------------------------

787 Seventh Avenue

New York, New York 10019

Attention: Brendan Heneghan

Telephone No.: (212) 841-3885

Telecopy No.: (212) 841-2868

with copies to:

BNP Paribas RCC, Inc.

525 Washington Boulevard

Jersey City, New Jersey 07310

Attention: Loan Servicing Department

Telephone No.: (201) 850-6807

Telecopy No.: (201) 850-4020

(iii) if to a Lender, to it at its address (or telecopier number) set forth in
its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 9.01(b), shall be effective as provided in said
Section 9.01(b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Lenders hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or any Issuing Lender pursuant to
Article II if such Lender or such Issuing Lender, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or GEO may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
clause (i) of this sentence of notification that such notice or communication is
available and identifying the website address therefor.

 

108



--------------------------------------------------------------------------------

(c) Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto (or, in the case of any such change by a Lender, by
notice to GEO and the Administrative Agent).

(d) Platform. Each Borrower hereby acknowledges that (a) the Administrative
Agent will make available to the Lenders and the Issuing Lenders materials
and/or information provided by, or on behalf of, the Borrowers hereunder
(collectively, the “Borrower Materials”) by posting the Borrower Materials on
Intralinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material nonpublic information with respect to the Borrowers or their
respective Subsidiaries or the respective securities of any of the foregoing
(collectively, “MNPI”) (each, a “Public Lender”). Each Borrower hereby agrees
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof,
(x) by marking Borrower Materials “PUBLIC,” the Borrowers shall be deemed to
have authorized the Administrative Agent and the Lenders to treat such Borrower
Materials as not containing any MNPI for purposes of foreign or United States
Federal and state securities laws (provided that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 9.12(b)), (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated as “Public
Investor,” and (z) the Administrative Agent shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not marked as “Public Investor.”
Notwithstanding the foregoing, the following Borrower Materials shall be deemed
to be marked “PUBLIC,” unless GEO notifies the Administrative Agent promptly
that any such document contains MNPI: (i) the Loan Documents, (ii) notification
of changes in the terms of the Commitments or the Loans and (iii) all
information delivered pursuant to Section 5.01(a), (b) and (e).

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States Federal and state securities laws, to make reference to communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrowers or their respective securities for purposes of United States
Federal or state securities laws.

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR COMPLETENESS OF
ANY COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN ANY COMMUNICATIONS ON OR THROUGH THE
PLATFORM. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NONINFRINGEMENT
OF THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY
THE ADMINISTRATIVE AGENT OR ANY OF ITS

 

109



--------------------------------------------------------------------------------

RELATED PARTIES IN CONNECTION WITH ANY SUCH COMMUNICATIONS OR THE PLATFORM. IN
NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES HAVE ANY
LIABILITY TO ANY BORROWER OR ANY OF THEIR RESPECTIVE AFFILIATES, ANY CREDIT
PARTY OR ANY OTHER PERSON FOR DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON
STRICT LIABILITY AND INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR
OTHERWISE) ARISING OUT OF THE BORROWERS’ OR ANY OF THEIR AFFILIATES’ OR THE
ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET,
EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS FOUND IN A FINAL RULING
BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH PERSON’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.

Each Lender agrees that receipt of notice to it (as provided above) specifying
that the communications have been posted to the Platform shall constitute
effective delivery of such communications to such Lender for purposes of the
Loan Documents.

Section 9.02 Waivers; Amendments.

(a) No Deemed Waivers; Remedies Cumulative. No failure or delay by the
Administrative Agent, any Issuing Lender or any Lender in exercising any right,
power or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Lenders and the Lenders
hereunder are cumulative and are not exclusive of any rights, powers or remedies
that they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by the Borrowers therefrom shall in any event be
effective unless the same shall be permitted by Section 9.02(b), and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan or issuance, amendment, renewal or extension of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or any Issuing Lender may have had notice
or knowledge of such Default at the time.

(b) Amendments. Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrowers and the Required Lenders or by the Borrowers and
the Administrative Agent with the consent of the Required Lenders; provided that
no such agreement shall

(i) increase any Commitment of any Lender without the written consent of each
Lender directly affected thereby,

(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender directly affected thereby,

 

110



--------------------------------------------------------------------------------

(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment (in each case, for the avoidance
of doubt, excluding amendments to Section 2.10(b)(ii)), without the written
consent of each Lender directly affected thereby,

(iv) change Section 2.16(c) or (d) in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
directly affected thereby,

(v) change any of the provisions of this Section or the percentage in the
definition of the term “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender,

(vi) permit any subordination of the principal or interest on any Loan or the
obligation of the Borrowers to reimburse the Issuing Lender pursuant to
Section 2.05(f) for all LC Disbursements, without the prior written consent of
each Lender,

(vii) release the Borrowers from their obligations under the Loan Documents
without the prior written consent of each Lender,

(viii) permit any assignment (other than as specifically permitted or
contemplated in this Agreement) of any of the Borrowers’ rights and obligations
hereunder without the prior written consent of each Lender,

(ix) release all or substantially all of the collateral granted in favor of the
Administrative Agent for the benefit of the Secured Parties or release any
Security Document (other than disposition of assets permitted pursuant to
Section 6.03 and as otherwise specifically permitted or contemplated in this
Agreement or the applicable Security Document) without the prior written consent
of each Lender,

(x) release all or substantially all of the Guarantors from their obligations
under the Guaranty Agreement without the prior written consent of each Lender,
except as expressly contemplated by any of the Loan Documents, or

(xi) change Section 2.10(b)(iii) or Section 7.02 or Section 5.4 of the
Collateral Agreement in a manner that would alter the application of payments
required thereby without the written consent of each Lender,

and provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, any Issuing Lender or
any Swingline Lender hereunder without the prior written consent of the
Administrative Agent, such Issuing Lender or such Swingline Lender, as the case
may be.

 

111



--------------------------------------------------------------------------------

(c) Amend and Extend. Notwithstanding anything contained herein to the contrary,
any amendment or modification that extends the date required for the payment of
principal of any Loan of any Class and/or the termination date for any
Commitment of any Class (which amendment or modification may but shall not be
required to include increasing the Applicable Rate for any Lender that agrees to
such extension for its Loans and/or Commitments of such Class (a “Consenting
Lender”)) shall require only the consents of (i) the Borrowers and the
Guarantors, (ii) such Consenting Lender, (iii) the Required Lenders of such
Class, (v) the Administrative Agent and (vi) if such Class includes Revolving
Credit Loans and/or Revolving Credit Commitments, each Issuing Lender and
Swingline Lender affected thereby. No such extension shall apply to any Loan or
any Commitment of any Lender that is not a Consenting Lender.

(d) Waivers of Certain Conditions. Anything in this Agreement to the contrary
notwithstanding, no waiver or modification of any provision of this Agreement
that has the effect (either immediately or at some later time) of enabling the
Borrowers to satisfy a condition precedent to the making of a Loan of any Class
shall be effective against the Lenders of such Class for purposes of the
Commitments of such Class unless the Required Lenders of such Class shall have
concurred with such waiver or modification, and no waiver or modification of any
provision of this Agreement or any other Loan Document that could reasonably be
expected to adversely affect the Lenders of any Class in a manner that does not
affect all Classes equally shall be effective against the Lenders of such Class
unless the Required Lenders of such Class shall have concurred with such waiver
or modification.

Section 9.03 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrowers agree to pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by any Issuing
Lender in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder, (iii) all out-of-pocket
expenses incurred by the Administrative Agent, any Issuing Lender or any Lender
(including the reasonable fees, charges and disbursements of one primary outside
counsel, one local counsel in each relevant jurisdiction as reasonably required,
and, in the case of an actual and potential conflict of interest among the
Administrative Agent and the Lenders (or among any of them), one additional
counsel to each group of similarly affected Lenders (taken as a whole)) in
connection with the enforcement or protection of its rights, whether in any
action, work-out, restructuring, suit or litigation, or any bankruptcy,
insolvency or other similar proceeding affecting creditors’ rights generally,
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit and (iv) and all costs, expenses, taxes, assessments
and other charges incurred in connection with any filing, registration,
recording or perfection of any security interest contemplated by any Security
Document or any other document referred to therein.

 

112



--------------------------------------------------------------------------------

(b) Indemnification by the Borrowers. The Borrowers agree to indemnify the
Administrative Agent (and any sub-agent thereof), the Lead Arranger, each
Co-Syndication Agent, each Lender, each Swingline Lender and each Issuing
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), and
shall indemnify and hold harmless each Indemnitee from all fees and time charges
and disbursements for attorneys who may be employees of any Indemnitee, incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrowers arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by any Issuing Lender to honor a demand for payment under
a Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit) and any payments
that the Administrative Agent is required to make under any indemnity issued to
any bank to which remittances in respect of Accounts (as defined in the UCC), as
defined in the Collateral Agreement, are to be made, (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by any Borrower or any of their respective Subsidiaries, or any
Environmental Liability related in any way to any Borrower or any of their
respective Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by any
Borrower, and regardless of whether any Indemnitee is a party thereto, provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by any Borrower against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if any Borrower has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.

(c) Reimbursement by Lenders. To the extent that any Borrower for any reason
fails to indefeasibly pay any amount required under Sections 9.03(a) or (b) to
be paid by it to the Administrative Agent (or any sub-agent thereof), an Issuing
Lender or a Swingline Lender or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), such Issuing Lender or such Swingline Lender or such Related Party,
as the case may be, such Lender’s Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent), such
Issuing Lender or such Swingline Lender in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent), such Issuing Lender or such Swingline Lender in connection
with such capacity.

 

113



--------------------------------------------------------------------------------

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Borrower shall assert, and each Borrower hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby.

(e) Payments. All amounts due under this Section shall be payable promptly after
demand therefor.

Section 9.04 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender, and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with Section 9.04(b), (ii) by way of
participation in accordance with Section 9.04(d) or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of
Section 9.04(f) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, each Issuing Lender,
each Swingline Lender, Participants, to the extent provided in Section 9.04(d)
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent, each Issuing Lender, each Swingline Lender and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans at the time owing
to it) to any Person; provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) In the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitments and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

 

114



--------------------------------------------------------------------------------

(B) in any case not described in Section 9.04(b)(i)(A), the aggregate amount of
the Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the applicable Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of such specified date) shall
not be less than $5,000,000, in the case of any assignment in respect of a
Revolving Credit Commitment, or $1,000,000, in the case of any assignment in
respect of a Term Loan Commitment or an Incremental Term Loan Commitment, unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, GEO otherwise consents (each such consent not to be
unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations in respect of different
Classes of Commitments on a non-pro rata basis.

(iii) Required Consents. No consent shall be required for any assignment to a
Lender, an Affiliate of a Lender or an Approved Fund except to the extent
required by Section 9.04(b)(i)(B) and, in addition:

(A) the consent of GEO (such consent not to be unreasonably withheld or delayed)
shall be required unless (x) a Default has occurred and is continuing at the
time of such assignment or (y) such assignment is to a Lender, an Affiliate of a
Lender or an Approved Fund; provided that GEO shall be deemed to have given its
consent ten days after the date a request therefor has been delivered by the
Administrative Agent unless such consent is expressly refused in writing by GEO
prior to such tenth day;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (x) a
Revolving Credit Commitment, a Term Loan Commitment or an Incremental Term Loan
Commitment no part of which has been utilized if such assignment is to a Person
that is not a Lender with a Commitment of such Class, an Affiliate of such
Lender or an Approved Fund with respect to such Lender or (y) a Term Loan
Commitment or an Incremental Term Loan Commitment which has been utilized to a
Person who is not a Lender, an Affiliate of a Lender or an Approved Fund;

(C) the consent(s) of the relevant Issuing Lender(s) shall be required for any
assignment that increases the obligation of the assignee to participate in
exposure under one or more Letters of Credit (whether or not then outstanding);
and

(D) the consent of each Swingline Lender and each Issuing Lender shall be
required for any assignment in respect of the Revolving Credit Commitments.

 

115



--------------------------------------------------------------------------------

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500 (which fee may be waived in the sole
discretion of the Administrative Agent), and the assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(vi) No Assignment to Defaulting Lender. No such assignment shall be made to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (vi).

(vii) Limitations on Assignments to GEO and its Subsidiaries. No such
assignments shall be made to GEO or any of its Affiliates, except, solely with
respect to Term Loans, as otherwise provided below in this Section.

(viii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of GEO and the Administrative Agent, the applicable
pro rata share of Loans previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Administrative Agent, each Issuing Lender, each
Swingline Lender and each other Lender hereunder (and interest accrued thereon),
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swingline Loans in accordance with
its Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this clause (viii), then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Notwithstanding anything to the contrary contained in this Section 9.04, so long
as no Default has occurred and is continuing or would result therefrom, each
Term Lender shall have the right at any time to sell, assign or transfer all or
a portion of the Term Loans owing to it to GEO (but not any Subsidiary of GEO)
on a non-pro rata basis (provided, however, that each assignment shall be of a
uniform, and not varying, percentage of all rights and obligations under and in

 

116



--------------------------------------------------------------------------------

respect of any applicable Term Loan) pursuant to (x) one or more modified Dutch
auctions (each, an “Auction”) to repurchase all or any portion of the Term Loans
(provided that, (A) notice of the Auction shall be made to all Term Lenders and
(B) the Auction shall be conducted pursuant to such procedures which are
consistent with this Section 9.04(b) as the Auction Manager may establish and
otherwise reasonably acceptable to GEO, the Auction Manager, and the
Administrative Agent) or (y) open market purchases, in each case subject to the
following additional limitations: (A) with respect to all purchases made by GEO
pursuant to this Section 9.04(b), (I) GEO shall deliver to the Auction Manager,
if applicable, a certificate of the President, a Vice President or a Financial
Officer of GEO stating that no Default has occurred and is continuing or would
result from such purchase, (II) GEO shall not, directly or indirectly, use the
proceeds of any Revolving Credit Loans to acquire any Term Loan, (III) GEO shall
disclose in writing to the assigning Lender (prior to the entering into of an
Assignment and Assumption or other agreement in respect of such assignment) its
identity as the purchaser of such Term Loans, and (IV) the assigning Lender and
the Borrowers shall execute and deliver to the Auction Manager, if applicable,
an Assignment and Assumption; and (B) immediately upon the consummation of any
purchase by GEO pursuant to this Section 9.04(b), all Term Loans so repurchased
shall, without further action by any Person, be deemed cancelled for all
purposes and no longer outstanding (and may not be resold by GEO), for all
purposes of this Agreement and all other Loan Documents, including, but not
limited to (I) the making of, or the application of, any payments to the Lenders
under this Agreement or any other Loan Document, (II) the making of any request,
demand, authorization, direction, notice, consent or waiver under this Agreement
or any other Loan Document or (III) the determination of Required Lenders, or
for any similar or related purpose, under this Agreement or any other Loan
Document. In connection with any Term Loans purchased and cancelled pursuant to
this Section 9.04(b), Administrative Agent is authorized to make appropriate
entries in the Register to reflect any such cancellation.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 9.04(c), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be (x) entitled
to the benefits of Section 2.14, Section 2.15 and Section 9.03 and (y) obligated
pursuant to Section 2.17(g), in each case with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 9.04(d).

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at one of its offices in
New York a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names

 

117



--------------------------------------------------------------------------------

and addresses of the Lenders, and the Commitments of, and principal amounts of
the Loans owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, and the
Borrowers, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by GEO or any Lender at
any reasonable time and from time to time upon reasonable prior notice;
provided, however, that no Borrower nor the Administrative Agent shall be
required to provide or grant access to any Lender any information (including
without limitation as to identity or amount or percentage of credit exposure
hereunder) about any other Lender.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural person or any Borrower or any of the Borrowers’
respective Affiliates or Subsidiaries) in all or a portion (provided that any
such portion shall not be less than $5,000,000, in the case of any participation
in respect of a Revolving Credit Commitment, or $1,000,000, in the case of any
participation in respect of a Term Loan Commitment or an Incremental Term Loan
Commitment) of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent, the Lenders, the Issuing Lenders and Swingline Lender
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver which would reduce the principal of or
the interest rate on any Loan or the obligation of the Borrowers to reimburse
any Borrowing, extend the term or increase the amount of the Revolving Credit
Commitment, Term Loan Commitment and/or Incremental Term Loan Commitment of such
Lender, reduce the amount of any fees to which such Participant is entitled,
extend any scheduled payment date for principal of any Loan or, except as
expressly contemplated hereby or thereby, release substantially all of the
collateral granted in favor of the Administrative Agent for the benefit of the
Secured Parties, in any such case in a manner that would affect such
Participant. Subject to Section 9.04(e), the Borrowers agree that each
Participant shall be entitled to the benefits of Section 2.14 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
Section 9.04(b). To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
that such Participant agrees to be subject to Section 2.16(d) as though it were
a Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrowers, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”). The entries in

 

118



--------------------------------------------------------------------------------

the Participant Register shall be conclusive, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. This Section 9.04(d) shall be construed so that the Loans and
other obligations hereunder are at all times maintained in “registered form”
within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and
any related regulations (or any other relevant or successor provisions of the
Code or such regulations).

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 2.13 and Section 2.15 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with GEO’s prior written consent. A Participant that
would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.15 unless GEO is notified of the participation sold to
such Participant and such Participant agrees, for the benefit of the Borrowers,
to comply with Sections 2.15(e) and (g) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank having jurisdiction
over such Lender; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

Section 9.05 Survival. All covenants, agreements, representations and warranties
made by the Borrowers herein and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the making of any Loans and
issuance, amendment, renewal or extension of any Letters of Credit, regardless
of any investigation made by any such other party or on its behalf and
notwithstanding that the Administrative Agent, any Issuing Lender or any Lender
may have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under this Agreement is outstanding
and unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or been terminated. The provisions of Section 2.13,
Section 2.14, Section 2.15 and Section 9.03 and Article VIII shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof.

Section 9.06 Counterparts; Integration; Effectiveness; Lender Addendum.

(a) Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts),
including the Lender Addenda, each of which shall constitute an original, but
all of which when taken together shall constitute a single contract. This
Agreement (including the Lender Addenda) and the other Loan Documents, and any
separate letter agreements with respect to fees payable to the Administrative

 

119



--------------------------------------------------------------------------------

Agent, constitute the entire contract between and among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto; provided, that solely with
respect to the Specified Transactions, this Agreement shall become effective
upon the occurrence of the Initial Effective Time. Delivery of an executed
counterpart of a signature page to this Agreement by telecopy or in “Portable
Document Format” shall be effective as delivery of a manually executed
counterpart of this Agreement.

(b) Lender Addendum. Each initial Lender (and, for purposes of the Specified
Transactions, any Lender under (and as defined in) the Existing Credit
Agreement) shall become a party to this Agreement by delivering to the
Administrative Agent a Lender Addendum duly executed by such Lender and each
Borrower and, by executing its Lender Addendum, each such initial Lender agrees
to be bound by the provisions hereof with respect to the Commitment set forth
opposite its name in such Lender Addendum.

Section 9.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each Issuing Lender and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, such Issuing Lender or any such Affiliate to or for
the credit or the account of any Borrower against any and all of the obligations
of the Borrowers now or hereafter existing under this Agreement or any other
Loan Document to such Lender or such Issuing Lender, irrespective of whether or
not such Lender or such Issuing Lender shall have made any demand under this
Agreement or any other Loan Document and although such obligations of the
Borrowers may be contingent or unmatured or are owed to a branch or office of
such Lender or such Issuing Lender different from the branch or office holding
such deposit or obligated on such indebtedness; provided that in the event that
any Defaulting Lender shall exercise any such right of setoff, (i) all amounts
so set off shall be paid over immediately to the Administrative Agent for
further application in accordance with the provisions of Section 2.18 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Lenders, and the Lenders, and (ii) the Defaulting Lender
shall provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, each Issuing Lender
and their respective Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Lender, such
Issuing Lender or their respective Affiliates may have. Each Lender and each
Issuing Lender agrees to notify GEO and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.

 

120



--------------------------------------------------------------------------------

Section 9.09 Governing Law; Jurisdiction; Etc.

(a) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of New York.

(b) Submission to Jurisdiction. The Borrowers irrevocably and unconditionally
submit, for itself and its property, to the nonexclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court for the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by applicable law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or in
any other Loan Document shall affect any right that the Administrative Agent,
any Issuing Lender or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Borrower or its respective properties in the courts of any jurisdiction.

(c) Waiver of Venue. Each Borrower irrevocably and unconditionally waives, to
the fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Loan Document in any court referred
to in Section 9.09(b). Each of the parties hereto irrevocably waives, to the
fullest extent permitted by applicable law, the defense of an inconvenient forum
to the maintenance of such action or proceeding in any such court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law.

Section 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

121



--------------------------------------------------------------------------------

Section 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 9.12 Treatment of Certain Information; Confidentiality.

(a) Treatment of Certain Information. Each Borrower acknowledges that from time
to time financial advisory, investment banking and other services may be offered
or provided to a Borrower or one or more of their respective Subsidiaries (in
connection with this Agreement or otherwise) by any Lender or by one or more
subsidiaries or affiliates of such Lender and the Borrowers hereby authorize
each Lender to share any information delivered to such Lender by any Borrower or
its respective Subsidiaries pursuant to this Agreement, or in connection with
the decision of such Lender to enter into this Agreement, to any such subsidiary
or affiliate, it being understood that any such subsidiary or affiliate
receiving such information shall be bound by the provisions of Section 9.12(b)
as if it were a Lender hereunder. Such authorization shall survive the repayment
of the Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

(b) Confidentiality. Each of the Administrative Agent, the Issuing Lenders and
the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (i) to its Affiliates
and to its and its Affiliates’ respective partners, directors, officers,
employees, agents, advisors and other representatives (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (ii) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners),
(iii) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process, (iv) to any other party hereto, (v) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (vi) subject
to an agreement containing provisions substantially the same as those of this
Section, to (A) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(B) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrowers and their obligations,
(vii) with the consent of GEO or (viii) to the extent such Information
(A) becomes publicly available other than as a result of a breach of this
Section or (B) becomes available to the Administrative Agent, any Issuing Lender
or any Lender or any of their respective Affiliates on a nonconfidential basis
from a source other than GEO.

For purposes of this Section, “Information” means all information received from
the Borrowers or any of their respective Subsidiaries relating to the Borrowers
or any of their respective Subsidiaries or any of their respective businesses,
other than any such information that is available to the Administrative Agent,
any Issuing Lender or any Lender on a nonconfidential

 

122



--------------------------------------------------------------------------------

basis prior to disclosure by the Borrowers or any of their respective
Subsidiaries; provided that, in the case of information received from the
Borrowers or any of their respective Subsidiaries after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Section 9.13 USA PATRIOT Act. Each Lender hereby notifies the Borrowers that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)), such Lender may be required to obtain,
verify and record information that identifies the Borrowers, which information
includes the name and address of the Borrowers and other information that will
allow such Lender to identify the Borrowers in accordance with said Act.

Section 9.14 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section 9.14 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate for each day to the
date of repayment, shall have been received by such Lender.

Section 9.15 Judgment Currency. This is an international loan transaction in
which the specification of Dollars or any Foreign Currency, as the case may be
(the “Specified Currency”), and payment in New York City or the country of the
Specified Currency, as the case may be (the “Specified Place”), is of the
essence, and the Specified Currency shall be the currency of account in all
events relating to Loans denominated in the Specified Currency. The payment
obligations of the Borrowers under this Agreement shall not be discharged or
satisfied by an amount paid in another currency or in another place, whether
pursuant to a judgment or otherwise, to the extent that the amount so paid on
conversion to the Specified Currency and transfer to the Specified Place under
normal banking procedures does not yield the amount of the Specified Currency at
the Specified Place due hereunder. If for the purpose of obtaining judgment in
any court it is necessary to convert a sum due hereunder in the Specified
Currency into another currency (the “Second Currency”), the rate of exchange
that shall be applied shall be the rate at which in accordance with normal
banking procedures the Administrative Agent could purchase the Specified
Currency with the Second Currency on the Business Day next preceding the day on
which such judgment is rendered. The obligation of the Borrowers in respect of
any such sum due from them to the Administrative Agent or any Lender hereunder
or under any other Loan Document (in this Section called an “Entitled Person”)
shall, notwithstanding the rate of exchange actually applied in rendering such
judgment, be discharged only to the extent that on

 

123



--------------------------------------------------------------------------------

the Business Day following receipt by such Entitled Person of any sum adjudged
to be due hereunder in the Second Currency such Entitled Person may in
accordance with normal banking procedures purchase and transfer to the Specified
Place the Specified Currency with the amount of the Second Currency so adjudged
to be due; and the Borrowers hereby, as a separate obligation and
notwithstanding any such judgment, agree to indemnify such Entitled Person
against, and to pay such Entitled Person on demand, in the Specified Currency,
the amount (if any) by which the sum originally due to such Entitled Person in
the Specified Currency hereunder exceeds the amount of the Specified Currency so
purchased and transferred.

Section 9.16 Effect of Amendment and Restatement. As of the Restatement
Effective Date, this Agreement shall amend, and restate as amended, the Existing
Credit Agreement, but shall not constitute a novation thereof or in any way
impair or otherwise affect the rights or obligations of the parties thereunder
(including with respect to Loans and Commitments and representations and
warranties made thereunder) except as such rights or obligations are amended or
modified hereby. The Existing Credit Agreement as amended and restated hereby
shall be deemed to be a continuing agreement among the parties, and all
documents, instruments and agreements delivered pursuant to or in connection
with the Existing Credit Agreement not amended and restated in connection with
the entry of the parties into this Agreement shall remain in full force and
effect, each in accordance with its terms, as of the date of delivery or such
other date as contemplated by such document, instrument or agreement to the same
extent as if the modifications to the Existing Credit Agreement contained herein
were set forth in an amendment to the Existing Credit Agreement in a customary
form, unless such document, instrument or agreement has otherwise been
terminated or has expired in accordance with or pursuant to the terms of this
Agreement, the Existing Credit Agreement or such document, instrument or
agreement or as otherwise agreed by the required parties hereto or thereto.

[Signature Pages to Follow]

 

124



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

THE GEO GROUP, INC. By:  

/s/ Brian R. Evans

Name:  

Brian R. Evans

Title:  

Sr. VP & CFO

The GEO Group, Inc.

GEO CORRECTIONS HOLDINGS, INC. By:  

/s/ Brian R. Evans

Name:  

Brian R. Evans

Title:  

VP & CFO

BNP PARIBAS,

individually, as Lender, Swingline Lender, Issuing Lender and Administrative
Agent

By:  

/s/ Brendan Heneghan

Name:  

Brendan Heneghan

Title:  

Vice President

By:  

/s/ John Treadwell, Jr.

Name:  

John Treadwell, Jr.

Title:  

Vice President

 

125



--------------------------------------------------------------------------------

ANNEX I

Specified Transactions1

WHEREAS, under Section 9.02(b) of the Existing Credit Agreement, the amendment
and restatement of the Existing Credit Agreement as contemplated by this
Agreement requires the written consent of each Lender;

WHEREAS, under Section 2.18(b) of the Existing Credit Agreement if any Lender
does not consent to a proposed amendment, modification or waiver of the Existing
Credit Agreement or any other Loan Document requested by the Borrower (such
Lender, a “Non-Consenting Lender”) which has been approved by the Required
Lenders but which requires the consent of such Lender (or such Lender and other
Lenders) to become effective (the “Subject Transaction”), then the Borrower may,
at its sole expense, upon notice to such Non-Consenting Lender and the
Administrative Agent, among other things, replace such Non-Consenting Lender by
causing such Non-Consenting Lender to assign and delegate all of its interests,
rights and obligations under the Existing Credit Agreement and the related Loan
Documents to an assignee that shall assume such obligations (a “Mandatory
Assignment”);

WHEREAS, the Borrower and the Required Lenders wish to amend, waive or otherwise
modify said Section 2.18(b) upon the occurrence of the Initial Effective Time
(as defined below) to, among other things, allow (x) the Borrower to effect
Mandatory Assignments without any advance notice to any affected Non-Consenting
Lender or any other Person and (y) the Administrative Agent to effect any such
Mandatory Assignment in the name of and on behalf of each Non-Consenting Lender,
in each case immediately and automatically upon the approval of the applicable
Subject Transaction by the Required Lenders;

WHEREAS, immediately after the execution of this Agreement (including by
delivery of Lender Addenda in accordance with Section 9.06(b), as applicable) by
the Required Lenders, each Issuing Lender, each Swingline Lender and the
Borrower (such time of execution, the “Initial Effective Time”) and immediately
prior to the occurrence of the Restatement Effective Date (such time between the
Initial Effective Time and the Restatement Effective Date, the “Initial
Assignment Time”), the Borrower wishes to cause to be assigned and delegated
pursuant to Mandatory Assignments all of the interests, rights and obligations
under the Existing Credit Agreement and the related Loan Documents of each
Lender which shall not have consented to this Agreement at the Initial Effective
Time (each such Lender, a “Replaced Lender”) to BNP Paribas and/or any other
Lender approved and designated for such purpose by BNP Paribas (collectively,
the “Assignees”), and the Assignees wish to accept and assume all such
interests, rights and obligations and to consent to this Agreement; and

WHEREAS, immediately following the Mandatory Assignments at the Initial
Assignment Time, the Required Lenders and the Assignees shall constitute all of
the Lenders under the Existing Credit Agreement and shall consent to and approve
(and by having executed this Agreement (including by delivery of Lender Addenda)
shall be deemed to have consented to and approved) this Agreement and the
amendment and restatement of the Existing Credit Agreement and the other
transactions contemplated by this Agreement.

 

1  Except with respect to the terms “this Agreement” and “the Existing Credit
Agreement”, all capitalized terms used in this Annex I and not otherwise defined
herein shall have the respective meanings ascribed to such terms in the Existing
Credit Agreement.



--------------------------------------------------------------------------------

NOW, THEREFORE, the parties hereto hereby agree as follows:

(1) Effective as of the Initial Effective Time and as of the date of such
prepayment, any requirement of prior notice by the Borrower or by or to the
Administrative Agent or any other Person in respect of the prepayment of Term
Loans under the Existing Credit Agreement as contemplated by Section 4.01(m) of
this Agreement is hereby deemed to have been satisfied (and any failure to
comply with any such requirement prior to the Initial Effective Time is hereby
waived) for all purposes of the Existing Credit Agreement.

(2) Effective as of the Initial Effective Time, Section 2.18(b) of the Existing
Credit Agreement is hereby amended and otherwise modified such that (x) the
Borrower may effect Mandatory Assignments without any requirements of notice to
any affected Non-Consenting Lender or any other Person and (y) the
Administrative Agent may effect any such Mandatory Assignment in the name of and
on behalf of the applicable Non-Consenting Lender, in each case immediately and
automatically upon the approval of the applicable Subject Transaction by the
Required Lenders and notwithstanding anything to the contrary in Section 9.04 of
the Existing Credit Agreement.

(3) Pursuant to Section 2.18(b) of the Existing Credit Agreement (as amended as
of the Initial Effective Time) and notwithstanding anything to the contrary in
Section 9.04 of the Existing Credit Agreement, immediately upon (and as of) the
Initial Assignment Time, without advance notice to such Replaced Lender or any
other Person or any requirement of consent of any Person, all of the interests,
rights and obligations under the Existing Credit Agreement and the related Loan
Documents of each Replaced Lender shall automatically be assigned, delegated and
sold by such Replaced Lender to BNP Paribas (or such Assignee as BNP Paribas
shall have designated) and BNP Paribas (or such Assignee) shall assume, accept
and purchase all such interests, rights and obligations, at par (in the case of
any Loans or Commitments so assumed, accepted and purchased) and otherwise on
the terms set forth in the form of Assignment and Assumption prescribed by the
Existing Credit Agreement (including all of the representations and warranties
set forth therein, which shall be deemed to have been made at the Initial
Effective Time by the Replaced Lender (as assignor thereunder) and the Assignee
(as assignee thereunder), as applicable), but without any requirement of
execution of an Assignment and Assumption by such Replaced Lender or the
applicable Assignee or any other conditions thereto (and no assignment fee shall
be payable in connection therewith).

(4) The Administrative Agent is hereby authorized and instructed to record all
assignments (including Mandatory Assignments contemplated to occur as of the
Initial Assignment Time) contemplated in this Annex I in the Register and to
take such other actions as shall be necessary or desirable to facilitate the
consummation of all such transactions, including, without limitation, any such
actions in the name and on behalf of the Borrower, any Replaced Lender or any
Lender in respect of any Reduction Amount referred to below (in each case
without any representation or warranty by or recourse to the Administrative
Agent); provided, that if any Replaced Lender subject to a Mandatory Assignment
shall have delivered to the Administrative Agent on (but before the occurrence
of) the Restatement Effective Date a written notice in form and substance
satisfactory to the Administrative Agent (which written notice shall

 

I-2



--------------------------------------------------------------------------------

include, or be accompanied by, a Lender Addendum to this Agreement duly executed
by such Lender in accordance with Section 9.06(b)) that such Lender would not
have been a Replaced Lender (and would have, and intended to, consent to this
Agreement at the Initial Effective Time) but for the immediate and automatic
operation of the Mandatory Assignments at the Initial Assignment Time
contemplated hereinabove, then to the extent so requested in such written
notice, such Lender shall be deemed to no longer be a Replaced Lender and shall
be counted among the Lenders that shall have consented to the transactions
contemplated by this Agreement to occur upon each of the Initial Effective Time
and the Restatement Effective Date, and the Administrative Agent, any applicable
Assignee of such Mandatory Assignment and such Lender shall use commercially
reasonable efforts to ensure the foregoing provisions of this proviso are given
effect as among themselves, the Administrative Agent shall ensure the Register
is annotated or otherwise marked accordingly (to the extent the Mandatory
Assignment was previously recorded in the Register) and such Lender shall be
treated for all purposes hereof as an initial Lender party to this Agreement on
and as of the Restatement Effective Date.

(5) Upon the consummation of the Mandatory Assignments at the Initial Assignment
Time, the Required Lenders and the Assignees shall constitute all of the Lenders
under the Existing Credit Agreement and shall consent to and approve (and by
having executed this Agreement (including by delivery of Lender Addenda) shall
be deemed to have consented to and approved) this Agreement and the amendment
and restatement of the Existing Credit Agreement and other transactions
contemplated by this Agreement.

(6) Notwithstanding anything to the contrary in Section 9.04 of this Agreement,
immediately upon (and as of) the Restatement Effective Date, any Lender that
shall have consented to and approved (including by delivery of Lender Addenda)
this Agreement and the transactions contemplated hereby and that shall have
held, immediately prior to the occurrence of the Restatement Effective Date, an
aggregate principal amount of Loans and/or Commitments in excess of the
aggregate principal amount of Loans and/or Commitments under (and as defined in)
this Agreement allocated to such Lender by the Lead Arranger (such excess, the
“Reduction Amount”), without advance notice to any Person or any requirement of
consent of any Person, hereby irrevocably assigns, delegates and sells all of
its interests, rights and obligations under the Existing Credit Agreement and
the related Loan Documents in respect of such Reduction Amount to BNP Paribas
(or such Assignee as BNP Paribas shall have designated) and BNP Paribas (or such
Assignee) hereby assumes, accepts and purchases all such interests, rights and
obligations, at par (in the case of any Loans or Commitments so assumed,
accepted and purchased) and otherwise on the terms set forth in the form of
Assignment and Assumption prescribed by this Agreement (including all of the
representations and warranties set forth therein, which shall be deemed to have
been made on and as of the Restatement Effective Date by such Lender (as
assignor thereunder) and the Assignee (as assignee thereunder), as applicable),
but without any requirement of execution of an Assignment and Assumption by such
Lender or the applicable Assignee or any other conditions thereto (and no
assignment fee shall be payable in connection therewith), all of the foregoing
to be effected automatically on and as of the Restatement Effective Date and
with the cooperation of the Administrative Agent.

[Remainder of page intentionally blank.]

 

I-3



--------------------------------------------------------------------------------

SCHEDULE 3.06

to

Disclosure Supplement

Dated as of April 3, 2013

Litigation

The Borrower and its Subsidiaries are currently involved in various actions,
suits and/or proceedings. Except for the matters listed below, none of the
actions, suits and/or proceedings in which the Borrower or its Subsidiaries are
currently involved could, individually, as of the Closing Date, result in a
Material Adverse Effect:

1. In June 2004, the Borrower received notice of a third-party claim for
property damage incurred during 2002 and 2001 at several detention facilities
that the Borrower’s Australian subsidiary formerly operated pursuant to its
discontinued operation. The claim relates to property damage caused by detainees
at the detention facilities. The notice was given by the Australian government’s
insurance provider and did not specify the amount of damages being sought. In
May 2005, the Borrower received additional correspondence indicating that the
insurance provider still intends to pursue the claim against the Borrower’s
Australian subsidiary. Although the claim is in the initial stages and the
Borrower is still in the process of fully evaluating its merits, the Borrower
believes that it has defenses to the allegations underlying the claim and
intends to vigorously defend the Borrower’s rights with respect to this matter.
While the insurance provider has not quantified its damage claim and the outcome
of this matter discussed above cannot be predicted with certainty, based on
information known to date, and management’s preliminary review of the claim, the
Borrower believes that, if settled unfavorably, this matter could have a
material adverse effect on the Borrower’s financial condition, results of
operations and cash flows. The Borrower is uninsured for any damages or costs
that it may incur as a result of this claim, including the expenses of defending
the claim. The Borrower has accrued a reserve related to this claim based on its
estimate of the most probable costs that may be incurred based on the facts and
circumstances known to date, and the advice of its legal counsel.

2. On June 22, 2011, a verdict for $6.5 million was entered against The GEO
Group, Inc. (“GEO”) in a wrongful death action brought by the family of a former
inmate at a GEO Oklahoma state correctional facility. On August 22, 2011, the
court entered judgment against GEO. GEO disagrees with the verdict and is
pursuing an appeal. A supersedeas bond in the amount of $10 million has been
posted by the Insurance Company of the State of Pennsylvania. GEO intends to
vigorously defend its rights with respect to this matter. Under its insurance
plan, GEO is responsible for the first $3.0 million of liability with respect to
this matter. Aside from this amount which GEO would pay directly from general
corporate funds, GEO believes it has insurance coverage for this matter. A
tentative settlement has been reached between the parties**. The settlement
documents are being drafted but have not yet been signed.

 

** 

Confidential terms omitted and provided separately to the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

SCHEDULE 3.14 PART A

to

Disclosure Supplement

Dated as of April 3, 2013

Indebtedness

Senior Unsecured Notes:

The GEO Group, Inc. 7 3/4 Senior Unsecured Notes due 2017 issued on October 20,
2009 in the amount of $250,000,000

The GEO Group, Inc. 6 5/8 Senior Unsecured Notes due 2021 issued on February 10,
2011 in the amount of $300,000,000

The GEO Group, Inc. 5 1/8 Senior Unsecured Notes due 2023 issued on March 19,
2013 in the amount of $300,000,000

Capital Leases:

The GEO Group, Inc. Capital Lease of Arizona State Prison Phoenix-West from
Correctional Services Corporation commencing November 4, 2005.

The GEO Group, Inc. Capital Lease of Arizona State Prison Florence-West from
Correctional Services Corporation commencing November 4, 2005.

Undrawn Corporate Guarantee:

Corporate Guarantee by The GEO Group, Inc. in favor of South African Custodial
Services (Pty) Limited (Unrestricted Subsidiary).

Guarantee & Put Agreement Between The GEO Group, Inc. & South African Custodial
Holdings, Ltd. (Unrestricted Subsidiary) & BOE Merchant Bank & South African
Custodial Services (Pty) Limited.

Guarantee & Put Agreement Between The GEO Group, Inc. & South African Custodial
Holdings, Ltd. (Unrestricted Subsidiary) & Firstrand Bank Limited & South
African Custodial Services (Pty) Limited.



--------------------------------------------------------------------------------

Non-Recourse Bonds:

South Texas Detention Complex Local Development Corporation Taxable Revenue
Bonds issued August 1, 2004.

CSC of Tacoma LLC Taxable Revenue Bonds issued June 1, 2003.

CSC of Tacoma LLC Taxable Revenue Bonds issued December 1, 2011.



--------------------------------------------------------------------------------

SCHEDULE 3.14 PART B

to

Disclosure Supplement

Dated as of April 3, 2013

Liens

Form UCC-1 Financing Statement, filed September 15, 2005, File No. 52865492 by
GEO RE Holdings LLC as Debtor, in favor of BNP Paribas as Secured Party

Form UCC-1 Financing Statement, filed June 27, 2003, File No. 31645160 by
Correctional Services Corporation as Debtor, in favor of U.S. Bank National
Association as Bond Trustee under Indenture of Trust dated as of June 1, 2003 as
Secured Party

Form UCC-1 Financing Statement, filed September 24, 2004, File No. 42688978 by
Correctional Services Corporation as Debtor, in favor of U.S. Bank National
Association as Secured Party

Form UCC-1 Financing Statement, filed April 17, 2006, File No. 61388693 by
Correctional Services Corporation as Debtor, in favor of U.S. Bank National
Association and ACA Financial Guaranty Corporation as Secured Parties

Form UCC-1 Financing Statement, filed September 15, 2005, File No. 52865468 by
Correctional Services Corporation as Debtor, in favor of BNP Paribas as Secured
Party

Form UCC-1 Financing Statement, filed January 24, 2007, File No. 20070314558 by
GEO Holdings I, Inc. as Debtor, in favor of BNP Paribas as Secured Party

Form UCC-1 Financing Statement, filed January 24, 2007, File No. 20070316405 by
CPT Operating Partnership L.P. as Debtor, in favor of BNP Paribas as Secured
Party

Form UCC-1 Financing Statement, filed January 24, 2007, File No. 20070316561 by
CPT Limited Partner LLC as Debtor, in favor of BNP Paribas as Secured Party

Form UCC-1 Financing Statement, filed January 24, 2007, File No. 20070316348 by
Correctional Properties Prison Finance LLC as Debtor, in favor of BNP Paribas as
Secured Party

Form UCC-1 Financing Statement, filed January 24, 2007, File No. 20070314368 by
Public Properties Development and Leasing LLC as Debtor, in favor of BNP Paribas
as Secured Party



--------------------------------------------------------------------------------

Form UCC-1 Financing Statement, filed January 24, 2007, File No. 20070316298 by
GEO Acquisition II, Inc. as Debtor, in favor of BNP Paribas as Secured Party

Form UCC-1 Financing Statement, filed August 5, 2010, File No. 20102723645 by
Correctional Services Corporation as Debtor, in favor of BNP Paribas as Secured
Party

Form UCC-1 Financing Statement, filed February 10, 2011, File No. 20110499932 by
BII Holding Corporation as Debtor, in favor of BNP Paribas as Secured Party

Form UCC-1 Financing Statement, filed February 10, 2011, File No. 20110499981 by
BII Holding I Corporation as Debtor, in favor of BNP Paribas as Secured Party

Form UCC-1 Financing Statement, filed February 10, 2011, File No. 20110499809 by
Behavioral Holding Corp. as Debtor, in favor of BNP Paribas as Secured Party

Form UCC-1 Financing Statement, filed February 10, 2011, File No. 20110499668 by
Behavioral Acquisition Corp. as Debtor, in favor of BNP Paribas as Secured Party

Form UCC-1 Financing Statement, filed August 5, 2010, File No. 20102723942 by
GEO RE Holdings LLC as Debtor, in favor of BNP Paribas as Secured Party

Form UCC-1 Financing Statement, filed August 5, 2010, File No. 20102723751 by
CPT Operating Partnership L.P. as Debtor, in favor of BNP Paribas as Secured
Party

Form UCC-1 Financing Statement, filed August 5, 2010, File No. 20102723728 by
CPT Limited Partner, LLC as Debtor, in favor of BNP Paribas as Secured Party

Form UCC-1 Financing Statement, filed August 5, 2010, File No. 20102723546 by
Correctional Properties Prison Finance LLC as Debtor, in favor of BNP Paribas as
Secured Party

Form UCC-1 Financing Statement, filed August 5, 2010, File No. 20102724189 by
Public Properties Development and Leasing LLC as Debtor, in favor of BNP Paribas
as Secured Party

Form UCC-1 Financing Statement, filed August 5, 2010, File No. 20102723785 by
GEO Acquisition II, Inc. as Debtor, in favor of BNP Paribas as Secured Party

Form UCC-1 Financing Statement, filed August 13, 2010, File No. 20102832875 by
Cornell Companies, Inc. as Debtor, in favor of BNP Paribas as Secured Party

Form UCC-1 Financing Statement, filed August 13, 2010, File No. 20102833121 by
Cornell Corrections Management, Inc. as Debtor, in favor of BNP Paribas as
Secured Party

Form UCC-1 Financing Statement, filed August 13, 2010, File No. 20102833451 by
Cornell Corrections of Texas, Inc. as Debtor, in favor of BNP Paribas as Secured
Party



--------------------------------------------------------------------------------

Form UCC-1 Financing Statement, filed August 13, 2010, File No. 20102833253 by
Cornell Corrections of Rhode Island, Inc. as Debtor, in favor of BNP Paribas as
Secured Party

Form UCC-1 Financing Statement, filed August 13, 2010, File No. 20102832826 by
Cornell Abraxas Group, Inc. as Debtor, in favor of BNP Paribas as Secured Party

Form UCC-1 Financing Statement, filed August 13, 2010, File No. 20102833832 by
WBP Leasing, Inc. as Debtor, in favor of BNP Paribas as Secured Party

Form UCC-1 Financing Statement, filed August 13, 2010, File No. 20102832784 by
CCG I Corporation as Debtor, in favor of BNP Paribas as Secured Party

Form UCC-1 Financing Statement, filed August 13, 2010, File No. 20102833808 by
Correctional Systems, Inc. as Debtor, in favor of BNP Paribas as Secured Party

Form UCC-1 Financing Statement, filed August 31, 2012, File No. 20123395250 by
Municipal Corrections Finance, L.P. as Debtor, in favor of BNP Paribas as
Secured Party

Form UCC-1 Financing Statement, filed August 31, 2012, File No. 20123395375 by
GEO MCF LP, LLC as Debtor, in favor of BNP Paribas as Secured Party

Form UCC-1 Financing Statement, filed August 31, 2012, File No. 20123395292 by
MCF GP, LLC as Debtor, in favor of BNP Paribas as Secured Party

Form UCC-1 Financing Statement, filed February 10, 2011, File No. 20112006379 by
B.I. Incorporated as Debtor, in favor of BNP Paribas as Secured Party

Form UCC-1 Financing Statement, filed January 2, 2013, File No. 201308172441 by
Cornell Abraxas Group OS, LLC LLC as Debtor, in favor of BNP Paribas as Secured
Party

Form UCC-1 Financing Statement, filed December 31, 2012, File No. 20125110368 by
Cornell Companies of California OS, LLC as Debtor, in favor of BNP Paribas as
Secured Party

Form UCC-1 Financing Statement, filed December 31, 2012, File No. 20125110392 by
Cornell Companies of Texas OS, LLC as Debtor, in favor of BNP Paribas as Secured
Party

Form UCC-1 Financing Statement, filed December 31, 2012, File No. 20125110319 by
Cornell Interventions OS, LLC as Debtor, in favor of BNP Paribas as Secured
Party

Form UCC-1 Financing Statement, filed January 2, 2013, File No. 201308172468 by
GEO Corrections and Detention, LLC as Debtor, in favor of BNP Paribas as Secured
Party

Form UCC-1 Financing Statement, filed January 2, 2013, File No. 201308172476 by
GEO Corrections Holdings, Inc. as Debtor, in favor of BNP Paribas as Secured
Party

Form UCC-1 Financing Statement, filed January 2, 2013, File No. 201308172433 by
GEO Operations, LLC as Debtor, in favor of BNP Paribas as Secured Party



--------------------------------------------------------------------------------

Form UCC-1 Financing Statement, filed January 2, 2013, File No. 20130817245X by
GEO Re-entry Services, LLC as Debtor, in favor of BNP Paribas as Secured Party

Form UCC-1 Financing Statement, filed August 13, 2010, File No. 15512407 by
Cornell Interventions, Inc. as Debtor, in favor of BNP Paribas as Secured Party

Form UCC-1 Financing Statement, filed August 13, 2010, File No. 2010-70177-6 by
Cornell Corrections of Alaska, Inc. as Debtor, in favor of BNP Paribas as
Secured Party

Form UCC-1 Financing Statement, filed August 13, 2010, File No. 10-7242071559 by
Cornell Corrections of California, Inc. as Debtor, in favor of BNP Paribas as
Secured Party

Form UCC-1 Financing Statement, filed August 5, 2010, File No. 201002996072 by
GEO Transport, Inc. as Debtor, in favor of BNP Paribas as Secured Party

Form UCC-1 Financing Statement, filed August 5, 2010, File No. 20102723835 by
GEO Holdings I, Inc. as Debtor, in favor of BNP Paribas as Secured Party

Form UCC-1 Financing Statement, filed August 5, 2010, File No. 201002996099 by
The GEO Group, Inc. as Debtor, in favor of BNP Paribas as Secured Party

Form UCC-1 Financing Statement, filed December 9, 2011, File No. 201105805679 by
The GEO Group, Inc. as Debtor in favor of US Bank National Association as
Secured Party



--------------------------------------------------------------------------------

SCHEDULE 3.16 PART A

to

Disclosure Supplement

Dated as of April 3, 2013

Restricted Subsidiaries

 

Entity Name

  

Jurisdiction of
Organization

  

Jurisdiction(s) in Which Qualified

to do Business

B.I. Incorporated    Colorado    Alabama, Arkansas, California, Colorado,
Delaware, Florida, Hawaii, Iowa, Kansas, Kentucky, Louisiana, Maryland,
Massachusetts, Michigan, Minnesota, Missouri, Montana, Nebraska, Nevada, New
Hampshire, New Mexico, New York, North Carolina, North Dakota, Ohio, Oklahoma,
Oregon, Pennsylvania, Rhode Island, South Carolina, Tennessee, Texas, Utah,
Vermont, Virginia, Wisconsin, Wyoming Behavioral Acquisition Corp.    Delaware
   Delaware Behavioral Holding Corp.    Delaware    Delaware BII Holding
Corporation    Delaware    Delaware BII Holding I Corporation    Delaware   
Delaware CCG I, LLC    Delaware    Delaware Cornell Abraxas Group OS, LLC   
Florida    Delaware, Florida, New York, Ohio, Pennsylvania, South Carolina,
Texas Cornell Abraxas Group, Inc.    Delaware    Colorado, Delaware, Louisiana,
Maryland, Ohio, Pennsylvania, West Virginia Cornell Companies of California OS,
LLC    Delaware    Colorado, Delaware Cornell Companies of Texas OS, LLC   
Delaware    Delaware, New Mexico, Texas Cornell Companies, LLC    Delaware   
Alaska, Delaware, Washington DC, Georgia, New York, Ohio, Oklahoma,
Pennsylvania, Texas Cornell Corrections Management, LLC    Delaware    Colorado,
Delaware, Texas Cornell Corrections of Alaska, Inc.    Alaska    Alaska,
Colorado Cornell Corrections of California, Inc.    California    California,
Colorado, Georgia, Nevada, North Carolina, Texas, Utah Cornell Corrections of
Rhode Island, Inc.    Delaware    Delaware, Rhode Island, Texas Cornell
Corrections of Texas, Inc.    Delaware    Delaware, Florida, Georgia,
Mississippi, New Mexico, Oklahoma, Pennsylvania, Texas Cornell Interventions OS,
LLC    Delaware    Delaware, Illinois Cornell Interventions, Inc.    Illinois   
Illinois, Indiana, South Dakota Correctional Properties Prison Finance LLC   
Delaware    Delaware Correctional Services Corporation, LLC    Delaware   
Alabama, Arizona, Delaware, Georgia, Illinois, Louisiana, Mississippi, New York,
Texas, Virginia, Washington, Wyoming Correctional Systems, LLC    Delaware   
California, Delaware, Kansas, New Mexico, Texas



--------------------------------------------------------------------------------

Entity Name

  

Jurisdiction of
Organization

  

Jurisdiction(s) in Which Qualified

to do Business

CPT Limited Partner, LLC    Delaware    Delaware CPT Operating Partnership L.P.
   Delaware    California, Colorado, Delaware, Louisiana, Michigan, New Jersey,
New Mexico, New York, North Carolina, Oklahoma, Texas GEO Acquisition II, Inc.
   Delaware    Delaware, Florida GEO Corrections and Detention, LLC    Florida
   Arizona, California, Colorado, Florida, Georgia, Illinois, Indiana, Michigan,
Mississippi, New Mexico, New York, North Carolina, Oklahoma, Pennsylvania,
Texas, Virginia, Washington GEO Corrections Holdings, Inc.    Florida   
California, Florida, North Carolina, Pennsylvania, Texas GEO Holdings I, Inc.   
Delaware    Delaware GEO MCF LP, LLC    Delaware    Delaware GEO Operations, LLC
   Florida    Florida GEO RE Holdings LLC    Delaware    Delaware GEO Re-entry
Services, LLC    Florida    Alaska, California, Florida, Kansas, Nevada, Texas,
Utah GEO Transport, Inc.    Florida    Alabama, Alaska, Arkansas, Arizona,
California, Colorado, Connecticut, Washington DC, Florida, Georgia, Hawaii,
Idaho, Illinois, Indiana, Iowa, Kansas, Kentucky, Louisiana, Maine, Maryland,
Massachusetts, Michigan, Minnesota, Mississippi, Missouri, Montana, Nebraska,
Nevada, New Hampshire, New Mexico, North Carolina, North Dakota, Ohio, Oklahoma,
Oregon, Pennsylvania, South Carolina, South Dakota, Tennessee, Texas, Utah,
Vermont, Virginia, Washington, West Virginia, Wyoming MCF GP, LLC    Delaware   
Alaska, Delaware, Georgia, Ohio, Oklahoma, Pennsylvania, Texas Municipal
Corrections Finance, L.P.    Delaware    Delaware Public Properties Development
and Leasing LLC    Delaware    Delaware, Colorado The GEO Group, Inc.    Florida
   Alabama, California, Colorado, Connecticut, Delaware, Washington DC, Florida,
Georgia, Hawaii, Idaho, Indiana, Iowa, Kansas, Kentucky, Louisiana, Maine,
Maryland, Massachusetts, Michigan, Minnesota, Mississippi, Missouri, Montana,
Nebraska, Nevada, New Hampshire, New Mexico, New York, North Carolina, North
Dakota, Ohio, Oklahoma, Oregon, Pennsylvania, Rhode Island, South Carolina,
South Dakota, Tennessee, Texas, Utah, Vermont, Virginia, Washington, West
Virginia, Wisconsin,Wyoming WBP Leasing, LLC    Delaware    Alaska, California,
Colorado, Delaware, Illinois, Mississippi, Nevada, Ohio, Pennsylvania, Texas



--------------------------------------------------------------------------------

Unrestricted Subsidiaries

 

Entity Name    Jurisdiction of
Organization   

Jurisdiction(s) in Which Qualified

to do Business

Australasian Correctional Investment Ltd.    Australia    Australia Australasian
Correctional Services Pty. Ltd.    Australia    Australia BI Puerto Rico, Inc.
   Puerto Rico    Puerto Rico Canadian Correctional Management, Inc.    Canada
   Canada CSC of Tacoma, LLC    Delaware    Delaware and Washington, D.C. GEO
Amey PECS Ltd.    UK    GEO Australasia Pty, Ltd.    Australia    Australia GEO
Custodial Ltd. (Mauritius)    Mauritius    Mauritius GEO Design Services, Inc.
   Florida    Florida GEO International Holdings, LLC    Delaware    Delaware
GEO/FL/03, Inc.    Florida    Miramichi Youth Centre Management, Inc.    Canada
   Canada Pacific Rim Employment Pty, Ltd.    Australia    Australia Sentencing
Concepts, Inc.    California    South African Custodial Holdings    South Africa
   South Africa South Africa Custodial Services (Louis Trichard)    South Africa
   South Africa The GEO Group Australasia Pty, Ltd.    Australia    Australia
The GEO Group Australia Pty, Ltd.    Australia    Australia The GEO Group UK
Ltd.    United Kingdom    United Kingdom WCC Development, Inc.    Florida   
Florida, Utah, Massachusetts, New Mexico, New Jersey, Wisconsin, New Hampshire,
Tennessee, Arizona, Minnesota WCC Financial, Inc.    Delaware    Delaware
GEO/FL/01, Inc.    Florida    Florida GEO/FL/02, Inc.    Florida    Florida The
GEO Group Ltd.    United Kingdom    United Kingdom



--------------------------------------------------------------------------------

SCHEDULE 3.16 PART A

to

Disclosure Supplement

Dated as of April 3, 2013

Subsidiaries and Ownership

 

Entity Name

  

Capitalization

  

Shareholders and/or
Members and Shares

and/or Percentage

Interests Owned

Australasian Correctional Investments Ltd.    100,000,000 shares of common stock
authorized/5,440,504 shares issued    The GEO Group Australasia Pty Ltd. owns
100% Australasian Correctional Services Pty Ltd.    100 shares of common stock
authorized/100 shares issued    The GEO Group Australasia Pty Ltd owns 25%, GEO
Australasia Pty Ltd (1)(GA) owns 75% B.I. Incorporated (*)    100 shares of
common stock authorized/10 shares issued    Behavioral Acquisition Corp. owns
100% BI Puerto Rico, Inc.    100 shares of common stock authorized    B.I.
Incorporated owns 100% Behavioral Acquisition Corp. (*)    500 shares of common
stock authorized/110 shares issued    Behavioral Holding Corp. owns 100%
Behavioral Holding Corp. (*)    1,000,000 shares of common stock
authorized/564,728 shares issued    BII Holding I Corporation owns 100% BII
Holding Corporation (*)    1,000 shares of common stock authorized/1,000 shares
issued    GEO Corrections Holdings, Inc. owns 100% BII Holding I Corporation (*)
   1,000 shares of common stock authorized/10 shares issued    BII Holdings
Corporation owns 100% Canadian Correctional Management, Inc.    Unlimited shares
of common stock authorized/100 shares issued    The GEO Group, Inc. owns 100%
CCG I, LLC (*)    N/A    GEO Corrections Holdings, Inc. owns 100% Cornell
Abraxas Group OS, LLC (*)    N/A    GEO Corrections Holdings, Inc. owns 100%
Cornell Abraxas Group, Inc. (*)    10,000 shares of common stock authorized/
shares issued    Cornell Corrections Management, LLC owns 100%



--------------------------------------------------------------------------------

Entity Name

  

Capitalization

  

Shareholders and/or
Members and Shares

and/or Percentage

Interests Owned

Cornell Companies of California OS, LLC (*)    N/A    GEO Corrections Holdings,
Inc. owns 100% Cornell Companies of Texas OS, LLC (*)    N/A    GEO Corrections
Holdings, Inc. owns 100% Cornell Companies, LLC (*)    N/A    GEO owns 100%
Cornell Corrections Management LLC (*)    N/A    Cornell Companies, LLC owns
100% Cornell Corrections of Alaska, Inc. (*)    100,000 shares of common stock
authorized/1,000 shares issued    Cornell Corrections Management, LLC owns 100%
Cornell Corrections of California, Inc. (*)    100,000 shares of common stock
authorized/3,160 shares issued    Cornell Corrections Management, LLC owns 100%
Cornell Corrections of Rhode Island, Inc. (*)    1,000 shares of common stock
issued/1,000 shares issued    GEO Corrections Holdings, Inc. owns 100% Cornell
Corrections of Texas, Inc. (*)    1,000 shares of common stock issued/1,000
shares issued    Cornell Corrections Management, LLC owns 100% Cornell
Interventions OS, LLC (*)    N/A    GEO Corrections Holdings, Inc. owns 100%
Cornell Interventions, Inc. (*)    1,000 shares of common stock issued/1,000
shares issued    Cornell Corrections Management, LLC owns 100% Correctional
Properties Prison Finance LLC (*)    N/A    CPT Operating Partnership L.P. owns
100% Correctional Services Corporation (“CSC”) (*)    1,000 shares of common
stock authorized/100 shares issued    GEO owns 100% Correctional Systems, LLC
(*)    N/A    GEO owns 100% CPT Limited Partner, LLC (*)    N/A    GEO
Acquisition II, Inc. owns 100% CPT Operating Partnership L.P. (*)    N/A    CPT
Limited Partner, LLC 1% limited partner; GEO Acquisition II, Inc. 98% limited
partner and 1% general partner CSC of Tacoma, LLC    N/A    CSC owns 100% GEO
Acquisition II, Inc. (*)    1,000 shares of common stock authorized/1,000 shares
issued    GEO Holdings I, Inc. owns 100%



--------------------------------------------------------------------------------

Entity Name

  

Capitalization

  

Shareholders and/or
Members and Shares
and/or Percentage

Interests Owned

GEO Amey PECS Ltd.    1 ordinary share A and 1 ordinary share B authorized and
issued.    The GEO Group Ltd. owns 1 ordinary share A (50%) GEO Australasia Pty,
Ltd.    1,000,000 shares of common stock authorized/2 shares issued    The GEO
Group Australasia Pty Ltd. owns 100% GEO Corrections and Detention, LLC (*)   
N/A    GEO Corrections Holdings, Inc. owns 100% GEO Corrections Holdings, Inc.
(*)    1,000 shares of common stock issued/1,000 shares outstanding    GEO owns
100% GEO Design Services, Inc.    100,000 shares of common stock
authorized/100,000 shares issued    GEO Corrections Holdings, Inc. owns 100% GEO
Holdings I, Inc. (*)    3,000 shares of common stock authorized/3,000 shares
issued    GEO owns 100% GEO International Holdings, Inc.   

100 shares of common stock authorized, 100 shares issued;

100 shares of preferred stock authorized, 100 shares issued

   GEO owns 100% GEO MCF LP, LLC (*)    N/A    Cornell Companies, LLC owns 100%
GEO Operations, LLC (*)    N/A    GEO Corrections Holdings, Inc. owns 100% GEO
RE Holdings LLC(*)    N/A    GEO owns 100% GEO Re-entry Services, LLC (*)    N/A
   GEO Corrections Holdings, Inc. owns 100% GEO Transport, Inc. (*)    1,000
shares of common stock authorized/1,000 shares issued    GEO Corrections
Holdings owns 100% GEO/FL/01, Inc.    100,000 shares of common stock
authorized/100,000 shares issued    GEO Corrections Holdings, Inc. owns 100%
GEO/FL/02, Inc.    100,000 shares of common stock authorized/100,000 shares
issued    GEO Corrections Holdings, Inc. owns 100% GEO/FL/03, INC.    1,000
shares of common stock issued/1,000 shares issued    GEO Corrections Holdings
owns 100% MCF GP, LLC (*)    N/A    Cornell Companies, LLC owns 100% Miramichi
Youth Centre Management, Inc.    Unlimited shares of common stock authorized/100
shares issued    GEO Corrections Holdings, Inc. owns 100%



--------------------------------------------------------------------------------

Entity Name

  

Capitalization

  

Shareholders and/or
Members and Shares

and/or Percentage

Interests Owned

Municipal Corrections Finance, L.P. (*)    N/A    MCF GP, LLC owns 100% of the
general partner and Class B limited partner interests, GEO MCF LP, LLC owns 100%
of the Class A-1 and Class A-2 limited partner interests Pacific Rim Employment
Pty, Ltd.    1 share of common stock authorized/1 share issued    The GEO Group
Australasia Pty Ltd.- 100% Public Properties Development and Leasing LLC (*)   
N/A    CPT Operating Partnership L.P. owns 100% Sentencing Concepts, Inc.   
1,000 shares of common stock authorized/1,000 shares issued    Correctional
Systems, LLC owns 100% South African Custodial Holdings    1 share of common
stock authorized/1 share issued    GEO Custodial Ltd. owns 100% South African
Custodial Services (Louis Trichard)       South African Custodial Holdings owns
100% South African Custodial Management       South African Custodial Services
(Louis Trichard) owns 100% The GEO Group Australasia Pty, Ltd.    100,000,000
shares of common stock authorized/6,840,056 shares issued    GEO International
Holdings, LLC owns 100% The GEO Group Australia Pty, Ltd.    1,000,000 shares of
common stock authorized/100,000 shares issued    The GEO Group Australasia Pty
Ltd. owns 100% The GEO Group Ltd.    1,000,000 authorized ordinary shares/ 1
share issued    The GEO Group UK Ltd owns 100% The GEO Group UK Ltd.   
1,000,000 shares of common stock authorized/125,002 shares issued    GEO
International Holdings, LLC owns 100% The GEO Group, Inc. (“GEO”)   

90,000,000 shares of common stock, par value $.01 per share, 71,593,105 shares
issued, 86,182,101 shares outstanding at 3/21/13. 14,588,996 shares are held in
treasury;

30,000,000 shares of preferred stock, par value $.01 per share, no shares issued
and outstanding at 3/21/13;

Stock options to purchase 1,015,143 shares of common stock issued and
outstanding at 3/21/13.

   See Proxy Statement, dated March 28, 2013.



--------------------------------------------------------------------------------

Entity Name

  

Capitalization

  

Shareholders and/or
Members and Shares
and/or Percentage

Interests Owned

WBP Leasing, LLC (*)    N/A    Cornell Corrections Management, LLC owns 100% WCC
Development, Inc.    100,000 shares of common stock authorized/100,000 shares
issued    GEO Corrections Holdings, Inc. owns 100% WCC Financial, Inc.    3,000
shares of common stock authorized/1,000 shares issued    GEO Corrections
Holdings, Inc. owns 100%

 

(*) Restricted Subsidiary



--------------------------------------------------------------------------------

SCHEDULE 3.16 PART B

to

Disclosure Supplement

Dated as of April 3, 2013

Investments

Loan by Correctional Services Corporation to CSC of Tacoma, LLC.

Loan by Correctional Services Corporation to South Texas Local Development
Corporation,.

Loan by The GEO Group, Inc. to The GEO Group UK Ltd.

Investment Account

 

Financial Institution

  

Account Number

    

Address of Financial Institution

  

Account Purpose

    

TD Ameritrade

   **     

PO Box 2209

Omaha, NE 68103-2209

   Investment Account   

 

** Confidential terms omitted and provided separately to the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

SCHEDULE 3.17

to

Credit Agreement

Dated as of April 3, 2013

Real Estate Owned

D. Ray James Correctional Facility

3262 Highway 252 and 3423 Highway 80 West

Folkston, GA 31537

Owner: Municipal Corrections Finance, L.P. * (as to 96.57 acre parcel) and WPB
Leasing, LLC

(successor by conversion of WBP Leasing, Inc.) (as to 9.64 acre adjacent parcel)

*Subject to Mortgage as of the Restatement Effective Date

Great Plains Correctional Facility

700 Sugar Creek Drive

Hinton, OK 73047

Owner of Leasehold Improvements: Municipal Corrections Finance, L.P.†

*Subject to Mortgage as of the Restatement Effective Date

Riverbend Correctional Facility

196 Laying Farm Road Milledgeville, GA 31061

Milledgeville, GA

Owner of Leasehold Improvements: The GEO Group, Inc.

*Subject to Mortgage as of the Restatement Effective Date

Guadalupe County Correctional Facility

South Highway 54

Santa Rosa, NM 88435

Owner: The GEO Group, Inc.

*Subject to Mortgage as of the Restatement Effective Date

Northlake Correctional Facility

1805 West 32nd Street

Baldwin, MI 49304

Owner: The GEO Group, Inc.

*Subject to Mortgage as of the Restatement Effective Date

 

* And, WBP Leasing, LLC (successor by conversion of WBP Leasing, Inc.) as to an
unrecorded ownership interest in certain improvements located thereon.

†

And, WBP Leasing, LLC (successor by conversion of WBP Leasing, Inc.) as to an
unrecorded ownership interest in certain improvements located thereon.



--------------------------------------------------------------------------------

Rivers Correctional Institution

145 Parker’s Fishery Road

Winton, NC 27986

Owner: The GEO Group, Inc.

*Subject to Mortgage as of the Restatement Effective Date

Val Verde Correctional Facility

253 FM 2523 Hamilton Lane

Del Rio, TX 78840

Owner: The GEO Group, Inc.

*Subject to Mortgage as of the Restatement Effective Date

Central Valley Community Correctional Facility

254 Taylor Avenue

McFarland, CA 93250

Owner: CPT Operating Partnership, L.P.

*Subject to Mortgage as of the Restatement Effective Date

Golden State Modified Community Correctional Facility

611 Frontage Road

McFarland, CA 93250

Owner: CPT Operating Partnership, L.P.

*Subject to Mortgage as of the Restatement Effective Date

Desert View Community Correctional Facility

10450 Rancho Road

Adelanto, CA 92301

Owner: CPT Operating Partnership, L.P.

*Subject to Mortgage as of the Restatement Effective Date

Adelanto Correctional Facility

10400 Rancho Road

Adelanto, CA 92301

Owner: The GEO Group, Inc.

*Subject to Mortgage as of the Restatement Effective Date

Adelanto West

10250 Rancho Road

Adelanto, CA 92301

Owner: The GEO Group, Inc.

*Subject to Mortgage as of the Restatement Effective Date

Mesa Verde Modified Community Correctional Facility

425 Golden State Highway

Bakersfield, CA

Owner: CPT Operating Partnership, L.P.



--------------------------------------------------------------------------------

McFarland Community Correctional Facility

120 Taylor Road

McFarland, CA 92350

Owner: CPT Operating Partnership, L.P.

Karnes County Correctional Center

810 Commerce Street

Karnes City, TX 78118

Owner: CPT Operating Partnership, L.P.

*Subject to Mortgage as of the Restatement Effective Date

Lawton Correctional Facility

8607 South East Flower Mound Road

Lawton, OK 73501

Owner: CPT Operating Partnership, L.P.

*Subject to Mortgage as of the Restatement Effective Date

Aurora/I.C.E. Processing Center

11901 East 30th Avenue

Aurora, CO 80010

Owner: CPT Operating Partnership, L.P. (main parcel)

*Subject to Mortgage as of the Restatement Effective Date

Aurora/I.C.E. Processing Center

11870 East 30th Avenue

Aurora, CO 80010

Owner: The GEO Group, Inc. (parking lot)

*Subject to Mortgage as of the Restatement Effective Date

***Located within Flood Zone

Queens Private Correctional Facility

182-22 150th Avenue

Jamaica, NY 11413

Owner: CPT Operating Partnership, L.P.

Jena Juvenile Justice Center

830 Pinehill Road

Jena, LA 71342

Owner: CPT Operating Partnership, L.P.

*Subject to Mortgage as of the Restatement Effective Date

Broward Transitional Center

3900 North Powerline Road

Pompano Beach, FL 33073

Owner: The GEO Group, Inc.

*Subject to Mortgage as of the Restatement Effective Date

***Located within Flood Zone



--------------------------------------------------------------------------------

Rio Grande Detention Center

1001 San Rio Blvd.

Laredo, TX 78046

Owner: Correctional Services Corporation, LLC and The GEO Group, Inc.

*Subject to Mortgage as of the Restatement Effective Date

Delaney Hall

451-479 Doremus Avenue

Newark, NJ 07105

Owner: CPT Operating Partnership, L.P.

*Subject to Mortgage as of the Restatement Effective Date

***Located within Flood Zone

Moshannon Valley Correctional Center

555 Cornell Drive

Phillipsburg, PA 16866

Owner: WBP Leasing, LLC

*Subject to Mortgage as of the Restatement Effective Date

Baker Community Correctional Facility

10 Lakeview Road

Baker, CA 92309

Owner: WBP Leasing, LLC

High Plains Correctional Facility

901 Industrial Park Road

Brush, CO 80723

Owner: WBP Leasing, LLC

Abraxas II

502 West 6th Street

Erie, PA 16507

Owner: WBP Leasing, LLC

Erie Residential Behavioral Health Program

437 West 6th Street

Erie, PA 16507

Owner: WBP Leasing, LLC

Psychosocial Rehabilitation Unit

429 West 6th Street

Erie, PA 16507

Owner: WBP Leasing, LLC



--------------------------------------------------------------------------------

Abraxas III

437 Turrett Street

Pittsburgh, PA 15206

Owner: WBP Leasing, LLC

 

Abraxas Academy

  

Mailing:

   Site:

P.O. Box 645

   1000 Academy Drive

Morgantown, PA 19543

   New Morgan, PA 19543

Owner: WBP Leasing, LLC

  

Beaumont Transitional Center

2495 Gulf Street

Beaumont, TX 77703

Owners: WBP Leasing, LLC & Correctional Systems, LLC

Contact Interventions Chicago Alt Ed

26991 Anderson Road

Wauconda, IL 60084

Owner: WBP Leasing, LLC

Contact Interventions Residential School (Woodridge)

2221 64th Street

Woodridge, IL 60517

Owner: WBP Leasing, LLC

Dupage Adolescent Center

11 South 250 Illinois Route 83

Hinsdale, IL 60514

Owner: WBP Leasing, LLC

Jos Arz – Washington

220 Taylor Drive, NE.

Washington, DC 20017

Owner: WBP Leasing, LLC

Las Vegas Community Correctional Center

2901 Industrial Road

Las Vegas, NV 89109

Owner: WBP Leasing, LLC

McCabe Center

1915 E. Martin Luther King Jr.

Austin, TX 78702

Owner: WBP Leasing, LLC



--------------------------------------------------------------------------------

Midtown Center

2508 Margies Place

Anchorage, AK 99501

Owner: WBP Leasing, LLC

Oakland Center

205 MacArthur Boulevard

Oakland, CA 94610

Owner: WBP Leasing, LLC

Philadelphia Community Based Programs

3121 W. Hunting Park

Philadelphia, PA 19132

Owner: WBP Leasing, LLC

Reality House

405 E. Washington Street

Brownsville, TX 78520

Owner: Correctional Systems, LLC

Southern Peaks Regional Treatment Center

700 Four Mile Parkway

Canon City, CO 81212

Owner: Cornell Corrections of California, Inc.

Southwood Interventions

5701 South Wood

Chicago, IL 60636

Owner: WBP Leasing, LLC

Taylor Street Center

111 Taylor Street

San Francisco, CA 94102

Owner: Atlantic Financial Group, Ltd. (dba. AFG, Equity, L.P.)

Texas Adolescent Treatment Center

8550 Huebner Road

San Antonio, TX 78240

Owner: Cornell Companies, LLC

International Building

5202 A Street

Anchorage Alaska

Owner: Cornell Companies, LLC or a Restricted Subsidiary



--------------------------------------------------------------------------------

Lea County

6900 West Millen Drive

Hobbs, NM 88240

Owner of leasehold improvements: CPT Operating Partnership, L.P.

*Subject to Mortgage as of the Restatement Effective Date

***Located within Flood Zone

OTHER REAL ESTATE:

Industrial Building

182-11 150th Road

Springfield Gardens, NY 11413

Owner: The GEO Group, Inc.

VACANT LAND:

**

160 Acres

**

Owner: The GEO Group, Inc.

23 Acres

**

**

Owner: The GEO Group, Inc.

6 Acres

**

**

Owner: The GEO Group, Inc.

**

11.1 Acres

**

**

Owner: The GEO Group, Inc.

10.9 Acres

**

**

Owner: The GEO Group, Inc.

**

34 Acres

**

**

 

** 

Confidential terms omitted and provided separately to the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

Owner: The GEO Group, Inc.

70 Acres

**

**

Owner: CPT Operating Partnership, L.P.

**

**

**

Owner: Borrower or a Restricted Domestic Subsidiary

**

51 Acres

**

Owner: The GEO Group, Inc.

70 Acres

**

Owner: The GEO Group, Inc.

**

34.75 Acres

**

Owner: WBP Leasing, LLC (successor by conversion of WBP Leasing, Inc.)

**

**

**

**

Owner: Borrower or a Restricted Domestic Subsidiary

**

440 Acres

**

**

Owner: The GEO Group, Inc.

68 Acres

**

Owner: The GEO Group, Inc.

 

** 

Confidential terms omitted and provided separately to the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

**

**

**

**

Owner: The GEO Group, Inc.

**

250 Acres

**

Owner: The GEO Group, Inc.

**

**

160 Acres

Owner: The GEO Group, Inc.

200 Acres

Owner: The GEO Group, Inc.

40 Acres

Owner: The GEO Group, Inc.

**

21 Acres

**

**

Owner: The GEO Group, Inc.

29 Acres

**

**

Owner: The GEO Group, Inc.

**

108 Acres

**

Owner: The GEO Group, Inc.

22.21 Acres

**

**

**

Owner: Borrower or a Restricted Domestic Subsidiary

 

** 

Confidential terms omitted and provided separately to the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

22.9 Acre,

**

**

**

**

**

**

Owner: Correctional Services Corporation, LLC

200 Acres

**

**

Owner: The GEO Group, Inc.

Leased Property

1. (CPT Master Lease) That certain Master Agreement to Lease between CPT
Operating Partnership L.P., as Landlord, and The GEO Group, Inc. (f.k.a.
Wackenhut Corrections Corporation), as Tenant, dated April 28, 1998 (the “CPT
Master Lease”) including the following agreements that are subject to the CPT
Master Lease:

(a) (Central Valley, CA) That certain Lease Agreement between CPT Operating
Partnership L.P., as Landlord, and GEO RE Holdings LLC (f.k.a. WCC RE Holdings,
Inc.), as Tenant, dated April 28, 1998 for the Central Valley Correctional
Facility located in McFarland, Kern County, California. *Subject to fee Mortgage
as of the Restatement Effective Date per above Real Estate Owned disclosure

(i) (Central Valley, CA) That certain First Amendment to Lease Agreement between
CPT Operating Partnership L.P., as Landlord, and The GEO Group, Inc. (f.k.a.
Wackenhut Corrections Corporation), as Tenant, dated April 28, 2008 for the
Central Valley Correctional Facility located in McFarland, Kern County,
California.

(ii) (Central Valley, CA) That certain Second Amendment to Lease Agreement
between CPT Operating Partnership L.P., as Landlord, and The GEO Group, Inc.
(f.k.a. Wackenhut Corrections Corporation), as Tenant, dated June 20, 2008 for
the Central Valley Correctional Facility located in McFarland, Kern County,
California.

(b) (Desert View, CA) That certain Lease Agreement between CPT Operating
Partnership L.P., as Landlord, and GEO RE Holdings LLC (f.k.a. WCC RE Holdings,
Inc.), as Tenant, dated April 28, 1998 for the Desert View Correctional Facility
located in Adelanto, San Bernardino County, California. *Subject to fee Mortgage
as of the Restatement Effective Date per above Real Estate Owned disclosure

 

**

Confidential terms omitted and provided separately to the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

(i) (Desert View, CA) That certain First Amendment to Lease Agreement between
WCC RE Holdings, LLC (f.k.a. WCC RE Holdings, Inc.), as Landlord, and The GEO
Group, Inc. (f.k.a Wackenhut Corrections Corporation), as Tenant, dated
April 28, 2008 for the Desert View Correctional Facility located in Adelanto,
San Bernardino County, California.

(ii) (Desert View, CA) That certain Second Amendment to Lease Agreement between
CPT Operating Partnership L.P., as Landlord, and The GEO Group, Inc. (f.k.a
Wackenhut Corrections Corporation), as Tenant, dated June 20, 2008 for the
Desert View Correctional Facility located in Adelanto, San Bernardino County,
California.

(c) (Golden State, CA) That certain Lease Agreement between CPT Operating
Partnership L.P., as Landlord, and GEO RE Holdings LLC (f.k.a. WCC RE Holdings,
Inc.), as Tenant, dated April 28, 1998 for the Golden State Correctional
Facility located in McFarland, Kern County, California. *Subject to fee Mortgage
as of the Restatement Effective Date per above Real Estate Owned disclosure

(i) (Golden State, CA) That certain First Amendment to Lease Agreement between
WCC RE Holdings, LLC (f.k.a. WCC RE Holdings, Inc.), as Landlord, and The GEO
Group Inc. (f.k.a. Wackenhut Corrections Corporation), as Tenant, dated
April 28, 2008 for the Golden State Correctional Facility located in McFarland,
Kern County, California.

(ii) (Golden State, CA) That certain Second Amendment to Lease Agreement between
CPT Operating Partnership L.P., as Landlord, and The GEO Group Inc. (f.k.a.
Wackenhut Corrections Corporation), as Tenant, dated June 20, 2008 for the
Golden State Correctional Facility located in McFarland, Kern County,
California.

(d) (McFarland, CA) That certain Lease Agreement between CPT Operating
Partnership L.P., as Landlord, and GEO RE Holdings LLC (f.k.a. WCC RE Holdings,
Inc.), as Tenant, dated April 28, 1998 for the McFarland Community Correctional
Facility located in McFarland, Kern County, California.

(i) (McFarland, CA) That certain Third Amendment to Lease Agreement between CPT
Operating Partnership L.P., as Landlord, and The GEO Group, Inc. (f.k.a.
Wackenhut Corrections Corporation), as Tenant, dated November 2008 for the
McFarland Community Correctional Facility located in McFarland, Kern County,
California.

(e) (Aurora, CO) That certain Lease Agreement between CPT Operating Partnership
L.P., as Landlord, and The GEO Group, Inc. (f.k.a. Wackenhut Corrections
Corporation), as Tenant, dated April 28, 1998 for the Aurora INS Processing
Center located in Aurora, Adams County, Colorado. *Subject to fee Mortgage as of
the Restatement Effective Date per above Real Estate Owned disclosure



--------------------------------------------------------------------------------

(i) (Aurora, CO) That certain First Amendment to Lease Agreement between CPT
Operating Partnership L.P., as Landlord, and The GEO Group, Inc. (f.k.a.
Wackenhut Corrections Corporation), as Tenant, dated April 28, 2008 for the
Aurora INS Processing Center located in Aurora, Adams County, Colorado.

(ii) (Aurora, CO) That certain Second Amendment to Lease Agreement between CPT
Operating Partnership L.P., as Landlord, and The GEO Group, Inc. (f.k.a.
Wackenhut Corrections Corporation), as Tenant, dated June 20, 2008 for the
Aurora INS Processing Center located in Aurora, Adams County, Colorado.

(iii) (Aurora, CO) That certain Third Amendment to Lease Agreement between CPT
Operating Partnership L.P., as Landlord, and The GEO Group, Inc. (f.k.a.
Wackenhut Corrections Corporation), as Tenant, dated November 8, 2010 for the
Aurora INS Processing Center located in Aurora, Adams County, Colorado.

(f) (Lea County, NM) That certain Lease Agreement between CPT Operating
Partnership L.P., as Landlord, and The GEO Group, Inc. (f.k.a. Wackenhut
Corrections Corporation), as Tenant, dated October 30, 1998, as amended by that
certain First Amendment to Lease Agreement and Memorandum of Lease between CPT
Operating Partnership L.P., as Landlord, and The GEO Group, Inc. (f.k.a.
Wackenhut Corrections Corporation), as Tenant, dated January 15, 1999 for the
Hobbs, New Mexico Correctional and Detention Facility, Lea County, New Mexico.
*Subject to leasehold Mortgage as of the Restatement Effective Date per above
Real Estate Owned disclosure

(i) (Lea County, NM) That certain Second Amendment to Lease Agreement between
CPT Operating Partnership L.P., as Landlord, and The GEO Group, Inc. (f.k.a.
Wackenhut Corrections Corporation), as Tenant, dated June 20, 2008 for the
Hobbs, New Mexico Correctional and Detention Facility.

(ii) (Lea County, NM) That certain Third Amendment to Lease Agreement between
CPT Operating Partnership L.P., as Landlord, and The GEO Group, Inc. (f.k.a.
Wackenhut Corrections Corporation), as Tenant, dated December 1, 2008 for the
Hobbs, New Mexico Correctional and Detention Facility.

(g) (Queens, NY) That certain Lease Agreement between CPT Operating Partnership
L.P., as Landlord, and The GEO Group, Inc. (f.k.a. Wackenhut Corrections
Corporation), as Tenant, dated April 28, 1998 for the Queens Private
Correctional Facility, New York, Queens County, New York.

(i) (Queens, NY) That certain First Amendment Lease Agreement between CPT
Operating Partnership L.P., as Landlord, and The GEO Group, Inc. (f.k.a.
Wackenhut Corrections Corporation), as Tenant, dated June 20, 2008 for the
Queens Private Correctional Facility, New York, Queens County, New York.



--------------------------------------------------------------------------------

(h) (Karnes County, TX) That certain Lease Agreement between CPT Operating
Partnership L.P., as Landlord, and The GEO Group, Inc. (f.k.a. Wackenhut
Corrections Corporation), as Tenant, dated April 28, 1998 for the Karnes County
Correctional Facility, Karnes County, Texas. *Subject to fee Mortgage as of the
Restatement Effective Date per above Real Estate Owned disclosure

(i) (Karnes County, TX) That certain First Amendment to Lease Agreement between
CPT Operating Partnership L.P., as Landlord, and The GEO Group, Inc. (f.k.a.
Wackenhut Corrections Corporation), as Tenant, dated April 28, 2008 for the
Karnes County Correctional Facility, Karnes County, Texas.

(ii) (Karnes County, TX) That certain Second Amendment to Lease Agreement
between CPT Operating Partnership L.P., as Landlord, and The GEO Group, Inc.
(f.k.a. Wackenhut Corrections Corporation), as Tenant, dated June 20 2008 for
the Karnes County Correctional Facility, Karnes County, Texas.

(i) (Lawton, OK) That certain Lease Agreement between CPT Operating Partnership
L.P., as Landlord, and The GEO Group, Inc. (f.k.a. Wackenhut Corrections
Corporation), as Tenant, dated January 15, 1999 for the Lawton, Oklahoma
Correction and Detention Facility, Comanche County, Oklahoma. *Subject to fee
Mortgage as of the Restatement Effective Date per above Real Estate Owned
disclosure

(i) (Lawton, OK) That certain First Amendment to Lease Agreement between CPT
Operating Partnership L.P., as Landlord, and The GEO Group, Inc. (f.k.a.
Wackenhut Corrections Corporation), as Tenant, dated May 27, 2005 for the
Lawton, Oklahoma Correction and Detention Facility, Comanche County, Oklahoma.

(ii) (Lawton, OK) That certain Third Amendment to Lease Agreement between CPT
Operating Partnership L.P., as Landlord, and The GEO Group, Inc. (f.k.a.
Wackenhut Corrections Corporation), as Tenant, dated November 2008 for the
Lawton, Oklahoma Correction and Detention Facility, Comanche County, Oklahoma.

(j) (LaSalle, LA) That certain Lease Agreement between CPT Operating Partnership
L.P., as Landlord, and The GEO Group, Inc. (f.k.a. Wackenhut Corrections
Corporation), as Tenant, dated January 7, 2000 for the LaSalle Correctional
Facility in Jena, Louisiana. *Subject to fee Mortgage as of the Restatement
Effective Date per above Real Estate Owned disclosure

(i) (LaSalle, LA) That certain Third Amendment to Lease Agreement between CPT
Operating Partnership L.P., as Landlord, and The GEO Group, Inc. (f.k.a.
Wackenhut Corrections Corporation), as Tenant, dated November 2008 for the
LaSalle Correctional Facility in Jena, Louisiana.



--------------------------------------------------------------------------------

(ii) (LaSalle, LA) That certain Fourth Amendment to Lease Agreement between CPT
Operating Partnership L.P., as Landlord, and The GEO Group, Inc. (f.k.a.
Wackenhut Corrections Corporation), as Tenant, dated June 3, 2009 for the
LaSalle Correctional Facility in Jena, Louisiana.

(iii) (LaSalle, LA) That certain Fifth Amendment to Lease Agreement between CPT
Operating Partnership L.P., as Landlord, and The GEO Group, Inc. (f.k.a.
Wackenhut Corrections Corporation), as Tenant, dated February 8, 2010 for the
LaSalle Correctional Facility in Jena, Louisiana.

2. (Western Region Detention Facility) That certain Standard Form Lease
Agreement (Ground Lease of Undeveloped Property), as may be amended, between the
County of San Diego, as Lessor, and The GEO Group, Inc. (f.k.a. Wackenhut
Corrections Corporation), as Lessee, dated March 19, 1999 for the Central Jail
Detention Facility, San Diego County, California.

3. (North Texas) That certain Lease Agreement, as may be amended, between Fort
Worth Industrial Development, Inc., as Lessor, and The GEO Group, Inc. (f.k.a.
Wackenhut Corrections Corporation), as Lessee, effective as of October 1, 1996
for that certain premises located in Tarrant County, Texas, as more particularly
described in the Lease Agreement.

(i) (North Texas) That certain Second Amendment to Lease Agreement between Fort
Worth Industrial Development, Inc., as Lessor, and The GEO Group, Inc. (f.k.a.
Wackenhut Corrections Corporation), as Lessee, effective as of June 2008 for
that certain premises located in Tarrant County, Texas, as more particularly
described in the Lease Agreement.

4. (Central, Texas) That certain Lease Agreement, as may be amended, between
Bexar County, Texas, as Landlord, and The GEO Group, Inc. (f.k.a. Wackenhut
Corrections Corporation), as Tenant, dated October 1, 1996 for that certain
premises located in Bexar County, Texas, as more particularly described in the
Lease Agreement.

5. (Bronx, NY) That certain Lease Agreement, as may be amended, between Creston
Realty Associates, as Landlord, and Correctional Services Corporation, LLC, as
Tenant, dated October 1, 1996 for that certain premises located in Bronx, New
York, as more particularly described in the Lease Agreement.

(a) (Bronx, NY) That certain First Amendment to Lease Agreement between Creston
Realty Associates, as Landlord, and Correctional Services Corporation, LLC, as
Tenant, dated October 1, 2001 for that certain premises located in Bronx, New
York, as more particularly described in the Lease Agreement.

(b) (Bronx, NY) That certain Second Amendment to Lease Agreement between Creston
Realty Associates, as Landlord, and Correctional Services Corporation, LLC, as
Tenant, dated October 1, 2006 for that certain premises located in Bronx, New
York, as more particularly described in the Lease Agreement.



--------------------------------------------------------------------------------

6. (Brooklyn, NY) That certain Lease Agreement, as may be amended, between
Myrtle Avenue Family Center, Inc., as Owner, and Correctional Services
Corporation, LLC, as Tenant, dated January 1, 1994 for that certain premises
located in Brooklyn, New York, as more particularly described in the Lease
Agreement.

(a) (Brooklyn, NY) That certain First Amendment to Lease Agreement between
Myrtle Avenue Family Center, Inc., as Owner, and Correctional Services
Corporation, LLC, as Tenant, dated December 31, 2003 for that certain premises
located in Brooklyn, New York, as more particularly described in the Lease
Agreement.

7. (Ft. Worth, TX) That certain Lease Agreement, as may be amended, between
Regions Enterprises, Inc., as Landlord, and Correctional Services Corporation,
LLC, as Tenant, dated May 16, 1994 for that certain premises located in Ft.
Worth, Texas, as more particularly described in the Lease Agreement.

8. (Frio County, TX) That certain Lease Agreement, as may be amended, between
Frio County as Lessor, and Correctional Services Corporation, LLC, as Lessee,
dated November 26, 1997 for that certain premises located in Pearsall, Texas, as
more particularly described in the Lease Agreement.

(a) (Frio County, TX) That certain First Amendment to Lease Agreement, as may be
amended, between Frio County, as Lessor, and Correctional Services Corporation,
LLC, as Lessee, dated January 1, 2001 for that certain premises located in
Pearsall, Texas, as more particularly described in the Lease Agreement.

(b) (Frio County, TX) That certain Second Amendment to Lease Agreement, as may
be amended, between Frio County, as Lessor, and Correctional Services
Corporation, LLC, as Lessee, dated February 22, 2001 for that certain premises
located in Pearsall, Texas, as more particularly described in the Lease
Agreement.

9. (Florence West) That certain Management Agreement, as may be amended, between
Florence West Prison LLC, as Owner, and Correctional Services Corporation, LLC,
as Manager, dated December 1, 2002 for that certain premises located in
Florence, Arizona, as more particularly described in the Management Agreement.

10. (Phoenix West) That certain Operating Agreement, as may be amended, between
Phoenix West Prison, LLC, as Owner, and Correctional Services Corporation, LLC,
as Manager, dated July 1, 2002 for that certain premises located in West
Phoenix, AZ, as more particularly described in the Lease Agreement.

11. (Val Verde, TX) That certain Lease Agreement by and between Val Verde
County, Texas, as Lessor, and Wackenhut Corrections Corporation, as Lessee,
dated December 18, 1998, recorded on December 31, 1998, in Volume 701, Pages
646-657, Official Public Records, Val Verde County, Texas, as corrected by that
certain Lease Agreement by and between Val Verde County, Texas, as Lessor, and
Wackenhut Corrections Corporation, as Lessee, dated December 18, 1998, recorded
on January 6, 1999, in Volume 702, Pages 7-21, Official Public Records, Val
Verde County, Texas, and as restated in that certain Novated Lease Agreement by
and between Val Verde County, Texas, as Lessor, and Wackenhut Corrections



--------------------------------------------------------------------------------

Corporation, as Lessee, dated May 24, 1999, recorded on August 12, 1999, in
Volume 719, Pages 375-387, Official Public Records, Val Verde County, Texas; as
assigned by that certain Assignment of Leasehold Interest dated September 30,
1999, by Wackenhut Corrections Corporation, as Assignor, to First Security Bank,
N.A., not individually but solely as owner trustee of Wackenhut Corrections
Trust 1977-1, as Assignee, recorded on September 30, 1999, in Volume 723, Pages
221-226, Official Public Records, Val Verde County, Texas; and further assigned
by that certain Assignment of Leasehold Interest dated December 12, 2002, by
Wells Fargo Bank Northwest, N.A., f/k/a First Security Bank, N.A., not
individually but solely as owner trustee of Wackenhut Corrections Trust 1997-1,
as Assignor, to Wackenhut Corrections Corporation, as Assignee, recorded on
December 13, 2002, in Volume 830, Pages 895-200, Official Public Records, Val
Verde County, Texas, for that certain premises located in Val Verde County,
Texas, as more particularly described in the Lease Agreement. (Note: In 2003
Wackenhut Corrections Corporation filed articles of amendment in the State of
Florida to change its name to The GEO Group, Inc., however, we are not certain
if the Val Verde public records reflect the name change). *Subject to fee and
leasehold Mortgage as of the Restatement Effective Date per above Real Estate
Owned disclosure

12. (R. A. Deyton) That certain Lease Agreement, as may be amended, between
Clayton County, as Lessor, and The GEO Group Inc., as Lessee, dated April 23,
2007 for that certain premises located in Jonesboro, Georgia as more
particularly described in the Lease Agreement.

13. (Hobbs, NM - Lea County Correctional Facility) That certain Amended and
Restated Lease Agreement dated as of October 19,1998 between Lea County, New
Mexico, a Political Subdivision, as Lessor and CPT Operating Partnership L.P.,
as Lessee, recorded in Book 916, Page 546 of the County Clerks Office of Lea
County, New Mexico on November 2, 1998. *Subject to leasehold Mortgage as of the
Restatement Effective Date per above Real Estate Owned disclosure

14. (Tacoma, WA – Northwest Detention Center) That certain Use Agreement, as may
be amended, between CSC of Tacoma, LLC, as Owner / Lesser, and Correctional
Services Corporation, LLC., as Lessee / Operator, dated June 30, 2003 for that
certain premises located in Tacoma, Washington as more particularly described in
the Lease Agreement.

15. (Central Arizona) That certain Management Agreement, as may be amended,
between Florence West Prison Expansion, LLC, as Owner / Lesser, and Correctional
Services Corporation, LLC, as Lessee / Operator, dated August 1, 2004 for that
certain premises located in Florence, Arizona as more particularly described in
the Lease Agreement.

16. (South Texas Detention) That certain Operating Agreement, as may be amended,
between South Texas Detention Complex Local Corporation, as Borrower / Owner /
Lesser, and Correctional Services Corporation, LLC, as Lessee / Manager, dated
February 10, 2006 for that certain premises located in Pearsall, Texas as more
particularly described in the Lease Agreement.



--------------------------------------------------------------------------------

17. (Western Region Office) That certain Lease Agreement, as may be amended,
between TRIZEC 6100 HHC, LLC, as Lessor, and The GEO Group Inc., as Lessee,
dated March, 2010 for that certain premises located in Los Angeles, California
as more particularly described in the Lease Agreement.

18. (Eastern Office) That certain Lease Agreement, as may be amended, between
Ballantyne Two, LLC., as Lessor, and The GEO Group Inc., as Lessee, dated
April 1, 2007 for that certain premises located in Charlotte, North Carolina as
more particularly described in the Lease Agreement.

19. (Central Region Office - New) That certain Lease Agreement, as may be
amended, between EQUASTONE 1777 TOWER, LP, as Lessor, and The GEO Group Inc., as
Lessee, dated July 26, 2010 for that certain premises located in San Antonio,
Texas as more particularly described in the Lease Agreement.

20. (Corporate Office) That certain Lease Agreement, as may be amended, between
Campro Investments, Ltd., as Lessor, and The GEO Group Inc., as Lessee, dated
September 12, 2002 for that certain premises located in Boca Raton, Florida as
more particularly described in the Lease Agreement.

(a) (Corporate Office) That certain Ninth Amendment to Lease Agreement, as may
be amended, between Campro Investments, Ltd., as Lessor, and The GEO Group Inc.,
as Lessee, dated October 27, 2010 for that certain premises located in Boca
Raton, Florida as more particularly described in the Lease Agreement.

21. (MCF Master Lease) That certain Master Lease Agreement between Municipal
Corrections Finance, L.P., as Landlord, and Cornell Companies, LLC, as Tenant,
dated August 14, 2001 (the “MCF Master Lease”) including the following
agreements that are subject to the MCF Master Lease:

(a) (D. Ray James, GA) That certain Addendum to the Master Lease Agreement
between Municipal Corrections Finance, L.P., as Landlord, and Cornell Companies,
LLC (successor by conversion of Cornell Companies, Inc.), as Tenant, dated
August 14, 2001 for the D. Ray James Prison located in Folkston, Georgia.
*Subject to fee Mortgage as of the Restatement Effective Date per above Real
Estate Owned disclosure

(b) (Big Spring, TX) That certain Addendum [Subleased Premises] to the Master
Lease Agreement between Municipal Corrections Finance, L.P., as Landlord, and
Cornell Companies, LLC (successor by conversion of Cornell Companies, Inc.), as
Sub-Tenant, dated August 14, 2001 for Big Spring Correctional Facility located
in Big Spring, Texas.

(i) (Big Spring – Airpark Unit, TX) That certain Lease Agreement between the
City of Big Spring, Texas as Landlord, and Cornell Companies of Texas, Inc.
(assigned from Ed Davenport July 1, 1996), as Lessee, dated August 7, 1990 for
Big Spring Correctional Facility located in Big Spring, Texas. [Assigned to MCF]



--------------------------------------------------------------------------------

(ii) (Big Spring – Interstate Unit, TX) That Lease Agreement between the City of
Big Spring, Texas as Landlord, and Cornell Companies of Texas, Inc. (assigned
from Ed Davenport July 1, 1996), as Lessee, dated July 1, 1996 for Big Spring
Correctional Facility located in Big Spring, Texas. [Assigned to MCF]

(iii) (Big Spring – Cedar Hill Unit, TX) That certain Lease Agreement between
the City of Big Spring, Texas as Landlord, and Cornell Companies of Texas, Inc.
as Lessee, dated May 7, 1997 for Big Spring Correctional Facility located in Big
Spring, Texas. [Assigned to MCF]

(iv) (Big Spring – Flightline Unit, TX) That certain Lease Agreement between the
City of Big Spring, Texas as Landlord, and Cornell Companies of Texas, Inc.
(assigned from Ed Davenport July 1, 1996), as Lessee, dated February 18, 1994
for Big Spring Correctional Facility located in Big Spring, Texas. [Assigned to
MCF]

(c) (Great Plains, OK) That certain Addendum [Subleased Premises] to the Master
Lease Agreement between Municipal Corrections Finance, L.P., as Landlord, and
Cornell Companies, LLC (successor by conversion of Cornell Companies, Inc.), as
Sub-Tenant, dated August 14, 2001 for the Great Plains Correctional Facility
located in Hinton, Oklahoma

(i) (Great Plains, OK) That certain Lease Agreement among the Hinton Economic
Development Authority, the Town of Hinton, Oklahoma, and Cornell Corrections of
Oklahoma, Inc., as Tenant, dated December 31, 1999 for the certain premises
located in Hinton, Oklahoma as more particularly described in the Lease
Agreement. – [Assigned to MCF] *Subject to leasehold Mortgage as of the
Restatement Effective Date per above Real Estate Owned disclosure

(d) (Abraxas I, PA) That certain Addendum to the Master Lease Agreement between
Municipal Corrections Finance, L.P., as Landlord, and Cornell Companies, LLC, as
Tenant, dated August 14, 2001 for the Abraxas I facility located in Marienville,
Pennsylvania.

(e) (Abraxas of Ohio, OH) That certain Addendum to the Master Lease Agreement
between Municipal Corrections Finance, L.P., as Landlord, and Cornell Companies,
LLC, as Tenant, dated August 14, 2001 for Abraxas of Ohio facility located in
Columbus, Ohio.

(f) (Cordova Center, AK) That certain Addendum to the Master Lease Agreement
between Municipal Corrections Finance, L.P., as Landlord, and Cornell Companies,
LLC, as Tenant, dated August 14, 2001 for the Cordova Center facility located in
Anchorage, Alaska.

(g) (Hector Garza, TX) That certain Addendum to the Master Lease Agreement
between Municipal Corrections Finance, L.P., as Landlord, and Cornell Companies,
LLC, as Tenant, dated August 14, 2001 for the Hector Garza Residential Treatment
Center located in San Antonio, Texas.



--------------------------------------------------------------------------------

(h) (Leidel, TX) That certain Addendum to the Master Lease Agreement between
Municipal Corrections Finance, L.P., as Landlord, and Cornell Companies, LLC, as
Tenant, dated August 14, 2001 for the Leidel Comprehensive Sanction Center
located in Houston, Texas.

(i) (Parkview Center, AK) That certain Addendum to the Master Lease Agreement
between Municipal Corrections Finance, L.P., as Landlord, and Cornell Companies,
LLC, as Tenant, dated August 14, 2001 for the Parkview Center located in
Anchorage, Alaska.

(j) (Reid Center, TX) That certain Addendum to the Master Lease Agreement
between Municipal Corrections Finance, L.P., as Landlord, and Cornell Companies,
LLC, as Tenant, dated August 14, 2001 for the Reid Center located in Houston,
Texas.

(k) (Tundra Center, AK) That certain Addendum to the Master Lease Agreement
between Municipal Corrections Finance, L.P., as Landlord, and Cornell Companies,
LLC, as Tenant, dated August 14, 2001 for the Tundra Center located in Bethel,
Alaska.

22. (Abraxas Columbus, OH) That certain Lease Agreement between Columbus Area,
Inc., as Landlord, and Cornell Abraxas Group, Inc., as Tenant, dated March, 2008
for the certain premises located in Columbus, Ohio as more particularly
described in the Lease Agreement.

23. (Abraxas II – Palace Center, PA) That certain Lease Agreement between Thomas
Kennedy (dba. Palace Center), as Landlord, and Cornell Abraxas Group, Inc., as
Tenant, dated August 26, 2009 for the certain premises located in Erie,
Pennsylvania as more particularly described in the Lease Agreement.

24. (Abraxas Youth Center, PA) That certain Lease Agreement between The
Commonwealth of Pennsylvania (Department of General Services as agent for the
Department of Public Welfare), as Landlord, and Cornell Abraxas Group, Inc., as
Tenant, dated September 20, 1999 for the certain premises located in Erie,
Pennsylvania as more particularly described in the Lease Agreement.

25. (Cordova Center, AK) That certain Lease Agreement between WBP Leasing, LLC,
as Landlord, and Cornell Correction of Alaska, Inc., as Tenant, dated
December 31, 2007 for the certain premises located in Anchorage, Alaska as more
particularly described in the Lease Agreement.

26. (Corporate, Texas) That certain Lease Agreement between CMD Realty
Investment Fund III, L.P., as Landlord, and Cornell Corrections, Inc., as
Tenant, dated August 4, 1998 for the certain premises located in Houston, Texas
as more particularly described in the Lease Agreement.

(a) (Corporate, Texas) That certain First Amendment to the Lease Agreement
between CMD Realty Investment Fund III, L.P., as Landlord, and Cornell
Corrections, Inc., as Tenant, dated December 18, 1998 for the certain premises
located in Houston, Texas as more particularly described in the Lease Agreement.



--------------------------------------------------------------------------------

(b) (Corporate, Texas) That certain Second Amendment to the Lease Agreement
between CMD Realty Investment Fund III, L.P., as Landlord, and Cornell
Corrections, Inc., as Tenant, dated January 29, 1999 for the certain premises
located in Houston, Texas as more particularly described in the Lease Agreement.

(c) (Corporate, Texas) That certain Third Amendment to the Lease Agreement
between CMD Realty Investment Fund III, L.P., as Landlord, and Cornell
Corrections, Inc., as Tenant, dated June 28, 2004 for the certain premises
located in Houston, Texas as more particularly described in the Lease Agreement.

27. (Delaware Community Based) That certain Lease Agreement between 1001
MattLind Way LLC., as Landlord, and Cornell Abraxas, Inc., as Tenant, dated
February 19, 2003 for the certain premises located in Smynra, Delaware as more
particularly described in the Lease Agreement.

(a) (Delaware Community Based) That certain Lease Renewal between 1001 MattLind
Way LLC., as Landlord, and Cornell Abraxas, Inc., as Tenant, dated February 25,
2008 for the certain premises located in Smynra, Delaware as more particularly
described in the Lease Agreement.

28. (El Monte, CA) That certain Lease Agreement between Clark Moseley, Stephene
F. Moseley, husband and wife, as to a undivided  1/2 interest, and Virginia R.
Moseley and E. Clark Moseley, Co-Trustees of The JS and VR Moseley Family Trust
as Landlord, and Cornell Corrections of California, Inc., as Tenant, dated
May 1, 2001 for the certain premises located in El Monte, California as more
particularly described in the Lease Agreement.

(a) (El Monte, CA) That certain Subordination, Non-disturbance & Attornment
Agreement between 1st Central Bank, as Bank and Cornell Corrections of
California, Inc., as Tenant, dated September 21 2006 for the certain premises
located in El Monte, California as more particularly described in the Lease
Agreement.

29. (Grossman, KS) That certain Lease Agreement between James B. Studdard
Transfer & Storage Company, Inc., as Landlord, and The Canyon Mitchell Group,
Inc., as Tenant, dated June 27, 2002 for the certain premises located in
Leavenworth, Kansas as more particularly described in the Lease Agreement.

(a) (Grossman, KS) That certain Lease Agreement between The Canyon Mitchell
Group, Inc., as Lessee, and Correctional Systems, Inc., as Sub-Lessee, dated
June 27,2002 for the certain premises located in Leavenworth, Kansas as more
particularly described in the Lease Agreement.

30. (Abraxas of Harrisburg – 2950 7th Street) That certain Lease Agreement
between Italian Lake Office Center as Landlord, and Cornell Abraxas Group, Inc.,
as Tenant, dated August 31, 2001 for the certain premises located in Harrisburg,
PA as more particularly described in the Lease Agreement.



--------------------------------------------------------------------------------

(a) (Abraxas of Harrisburg – 2950 7th Street That certain Lease Agreement
between Capital Property Investments, LP., as Landlord, and Cornell Abraxas
Group, Inc., as Tenant, dated February 11, 2005 for the certain premises located
in Harrisburg, PA as more particularly described in the Lease Agreement.

(b) (Abraxas of Harrisburg – 2950 7th Street) That certain Lease Agreement
between Capital Property Investments, LP., as Landlord, and Cornell Abraxas
Group, Inc., as Tenant, dated February 23, 2010 for the certain premises located
in Harrisburg, PA as more particularly described in the Lease Agreement.

31. (Leadership Development Program) That certain Lease Agreement between The
Commonwealth of Pennsylvania (Department of General Services as agent for the
Department of Public Welfare), as Landlord, and Abraxas Foundation, Inc., as
Tenant, dated July 21, 1994 for the certain premises located in South Mountain,
PA as more particularly described in the Lease Agreement.

32. (Lehigh Valley, PA) That certain Lease Agreement between Hotel Taylor, LLC.,
as Landlord, and Cornell Abraxas Group, Inc., as Tenant, dated April 29, 2009
for the certain premises located in Allentown, PA as more particularly described
in the Lease Agreement.

33. (Leo Chesney, CA) That certain Lease Agreement between Correction
Corporation of America., as Landlord, and Cornell Corrections of California,
Inc., as Tenant, dated September 1, 2002 for the certain premises located in
Live Oak, CA as more particularly described in the Lease Agreement.

(a). (Leo Chesney, CA) That certain First Amendment to the Lease Agreement
between Correction Corporation of America., as Landlord, and Cornell Corrections
of California, Inc., as Tenant, dated October 1, 2005 for the certain premises
located in Live Oak, CA as more particularly described in the Lease Agreement.

(b) (Leo Chesney, CA) That certain Second Amendment to the Lease Agreement
between Correction Corporation of America., as Landlord, and Cornell Corrections
of California, Inc., as Tenant, dated June 23, 2007 for the certain premises
located in Live Oak, CA as more particularly described in the Lease Agreement.

(c) (Leo Chesney, CA) That certain Third Amendment to the Lease Agreement
between Correction Corporation of America., as Landlord, and Cornell Corrections
of California, Inc., as Tenant, dated April 16, 2010 for the certain premises
located in Live Oak, CA as more particularly described in the Lease Agreement.

34. (Lifeworks, IL) That certain Lease Agreement between John V. Bays, as
Landlord, and Interventions, as Tenant, dated September 14, 1998 for the certain
premises located in Joliet, IL as more particularly described in the Lease
Agreement.

(a) (Lifeworks, IL) That certain Lease Agreement between John V. Bays, as
Landlord, and Cornell Interventions, Inc., as Tenant, dated June 6, 2003 for the
certain premises located in Joliet, IL as more particularly described in the
Lease Agreement.



--------------------------------------------------------------------------------

(b) (Lifeworks, IL) That certain Lease Agreement between John V. Bays, as
Landlord, and Cornell Interventions, Inc., as Tenant, dated August 28, 2008 for
the certain premises located in Joliet, IL as more particularly described in the
Lease Agreement.

(c). (Lifeworks, IL) That certain Lease Agreement between John V. Bays, as
Landlord, and Cornell Interventions, Inc., as Tenant, dated December 18, 2008
for the certain premises located in Joliet, IL as more particularly described in
the Lease Agreement.

(d) (Lifeworks, IL) That certain Lease Agreement between John V. Bays, as
Landlord, and Cornell Interventions, Inc., as Tenant, dated November 30, 2009
for the certain premises located in Joliet, IL as more particularly described in
the Lease Agreement.

35. (Marvin Gardens, CA) That certain Lease Agreement between Thomas T.
Anderson, as Landlord, and Cornell Companies, LLC, as Tenant, dated February 21,
2002 for the certain premises located in Los Angeles, California as more
particularly described in the Lease Agreement.

(a) (Marvin Gardens, CA) That certain Extension to the Lease Agreement between
Thomas T. Anderson, as Landlord, and Cornell Companies, LLC, as Tenant, dated
February 7, 2007 for the certain premises located in Los Angeles, California as
more particularly described in the Lease Agreement.

36. (McCabe, TX) That certain Lease Agreement between WBP Leasing,LLC, as
Landlord, and Correctional Systems, LLC, as Tenant, dated December 31, 2005 for
the certain premises located in Austin, Texas as more particularly described in
the Lease Agreement.

37. (Mesa Verde, CA) That certain Lease Agreement between CPT Operating
Partnership, LP., as Landlord, and Cornell Corrections of California, Inc., as
Tenant, dated December 29, 2005 for the certain premises located in Bakersfield,
California as more particularly described in the Lease Agreement.

38. (Mid Valley, TX) That certain Lease Agreement between T. Warren Investments,
Inc., as Landlord, and Correctional Systems, LLC, as Tenant, dated January 1,
1999 for the certain premises located in Edinburg, TX as more particularly
described in the Lease Agreement.

(a) (Mid Valley, TX) That certain First Amendment to the Lease Agreement between
T. Warren Investments, Inc., as Landlord, and Correctional Systems, LLC, as
Tenant, dated September 26, 2000 for the certain premises located in Edinburg,
TX as more particularly described in the Lease Agreement.

(b) (Mid Valley, TX) That certain First Amendment to the Lease Agreement between
T. Warren Investments, Inc., as Landlord, and Correctional Systems, LLC, as
Tenant, dated February 1, 2008 for the certain premises located in Edinburg, TX
as more particularly described in the Lease Agreement.



--------------------------------------------------------------------------------

39. (Midtown, AK) That certain Lease Agreement between WBP Leasing, LLC, as
Landlord, and Cornell Corrections of Alaska, Inc., as Tenant, dated January 1,
2000 for the certain premises located in Anchorage, AK as more particularly
described in the Lease Agreement.

40. (Northstar Center, AK) That certain Lease Agreement between Parks Hiway
Enterprises, LLC and Cornell Corrections Inc., as Tenant, dated October 31, 2007
for the certain premises located in Fairbanks, AK as more particularly described
in the Lease Agreement.

41. (Oakland, CA) That certain Lease Agreement between WBP Leasing, LLC, as
Landlord, and Cornell Corrections of California, Inc., as Tenant, dated
             for the certain premises located in Oakland, CA as more
particularly described in the Lease Agreement.

42. (Parkview, AK) That certain Lease Agreement between Parkview Manor
Apartments., as Landlord, and St. John Investments, as Tenant, dated
February 26, 1992 for the certain premises located in Anchorage, AK as more
particularly described in the Lease Agreement.

43. (Regional CC, NM) That certain Lease Agreement between The County of
Bernalillo, as Landlord, and Cornell Companies, LLC, as Tenant, dated
October 14, 2003 for the certain premises located in Albuquerque, NM as more
particularly described in the Lease Agreement.

(a) (Regional CC, NM) That certain First Amendment to the Lease Agreement
between The County of Bernalillo, as Landlord, and Cornell Companies, LLC, as
Tenant, dated March 1, 2008 for the certain premises located in Albuquerque, NM
as more particularly described in the Lease Agreement.

(b) (Regional CC, NM) That certain First Option to the Lease Agreement between
The County of Bernalillo, as Landlord, and Cornell Companies, LLC, as Tenant,
dated April 15, 2009 for the certain premises located in Albuquerque, NM as more
particularly described in the Lease Agreement.

44. (Salt Lake City, UT) That certain Lease Agreement between Kimwell
Corporation, as Landlord, and Cornell Corrections, Inc., as Tenant, dated 1995
for the certain premises located in Salt Lake City, Utah as more particularly
described in the Lease Agreement.

(a) (Salt Lake City, UT) That certain First Amendment to the Lease Agreement
between Kimwell Corporation, as Landlord, and Cornell Corrections, Inc., as
Tenant, dated October 1, 2000 for the certain premises located in Salt Lake
City, Utah as more particularly described in the Lease Agreement.

(b). (Salt Lake City, UT) That certain Second Amendment to the Lease Agreement
between Kimwell Corporation, as Landlord, and Cornell Corrections, Inc., as
Tenant, dated November 7, 2005 for the certain premises located in Salt Lake
City, Utah as more particularly described in the Lease Agreement.



--------------------------------------------------------------------------------

45. (Taylor St, CA) That certain Lease Agreement between WBP Leasing, as
Landlord, and Cornell Corrections, Inc., as Tenant, dated December 1, 1998 for
the certain premises located in San Francisco, CA as more particularly described
in the Lease Agreement.

46. (York County, PA) That certain Lease Agreement between Barbra J. Buffington,
as Landlord, and Abraxas Foundation, Inc., as Tenant, dated January 10, 2007 for
the certain premises located in York, PA as more particularly described in the
Lease Agreement.

(a) (York County, PA) That certain Lease Agreement between Barbra J. Buffington,
as Landlord, and Abraxas Foundation, Inc., as Tenant, dated July 21, 2008 for
the certain premises located in York, PA as more particularly described in the
Lease Agreement.

(b) (York County, PA) That certain Lease Agreement between Barbra J. Buffington,
as Landlord, and Abraxas Foundation, Inc., as Tenant, dated June 29, 2009 for
the certain premises located in York, PA as more particularly described in the
Lease Agreement.

47. (Seaside, AK) That certain Lease Agreement between the WMS, LLC., as
Landlord, and St. Johns Investments, Inc., as Tenant, dated August 12, 1998 for
the certain premises located in Nome, Alaska as more particularly described in
the Lease Agreement.

(a) (Seaside, AK) That certain First Amendment to the Lease Agreement between
the WMS, LLC, as Landlord, and WBP Leasing, LLC, as Tenant, dated July 12, 1999
for the certain premises located in Nome, Alaska as more particularly described
in the Lease Agreement.

(b) (Seaside, AK) That certain Second Amendment to the Lease Agreement between
the WMS, LLC, as Landlord, and WBP Leasing, LLC, as Tenant, dated July 20, 1999
for the certain premises located in Nome, Alaska as more particularly described
in the Lease Agreement.

(c) (Seaside, AK) That certain Renewal to the Lease Agreement between the WMS,
LLC, as Landlord, and WBP Leasing, LLC, as Tenant, dated June 3, 2002 for the
certain premises located in Nome, Alaska as more particularly described in the
Lease Agreement.

(d) (Seaside, AK) That certain Third Amendment to the Lease Agreement between
the WMS, LLC, as Landlord, and WBP Leasing, , as Tenant, dated April 1, 2003 for
the certain premises located in Nome, Alaska as more particularly described in
the Lease Agreement.

(e) (Seaside, AK) That certain Fourth Amendment to the Lease Agreement between
the WMS, LLC, as Landlord, and WBP Leasing, LLC, as Tenant, dated January 1,
2006 for the certain premises located in Nome, Alaska as more particularly
described in the Lease Agreement.



--------------------------------------------------------------------------------

(f) (Seaside, AK) That certain Renewal to the Lease Agreement between the WMS,
LLC, as Landlord, and WBP Leasing, LLC, as Tenant, dated August 3, 2009 for the
certain premises located in Nome, Alaska as more particularly described in the
Lease Agreement.

48. (Hudson – Land Tract, CO) That certain Lease Agreement between the PPD
Hudson Associates, LLC, as Landlord, and WBP Leasing, LLC, as Tenant, dated
June 9, 2010 for the certain premises located in Hudson, Colorado as more
particularly described in the Lease Agreement.

49. (Youth Admin – Pittsburg, PA) That certain Lease Agreement between SJS
Development Company, as Landlord, and Cornell Companies, LLC, as Tenant, dated
June 6, 2003 for the certain premises located in Pittsburg, Pennsylvania as more
particularly described in the Lease Agreement.

(a) (Youth Admin – Pittsburg, PA) That certain First Amendment to the Lease
Agreement between SJS Development Company, as Landlord, and Cornell Companies,
LLC, as Tenant, dated April 23, 2008 for the certain premises located in
Pittsburg, Pennsylvania as more particularly described in the Lease Agreement.

(a) (Youth Admin – Pittsburg, PA) That certain Second Amendment to the Lease
Agreement between SJS Development Company, as Landlord, and Cornell Companies,
LLC, as Tenant, dated June 5, 2008 for the certain premises located in
Pittsburg, Pennsylvania as more particularly described in the Lease Agreement.

50. (Riverbend – Milledgeville, GA) That certain Ground Lease between The State
of Georgia acting by and through The State Properties Commission, as Landlord,
and The GEO Group, Inc., as Tenant, dated July 30, 2010 for the use of certain
real property located in Milledgeville, Georgia as more particularly described
in the Lease Agreement. *Subject to leasehold Mortgage as of the Restatement
Effective Date per above Real Estate Owned disclosure

51. (RCC Warehouse – Albuquerque, NM) That certain Lease Agreement between James
R. McClintock (dba McClintock), as Landlord, and Cornell Companies, LLC, as
Tenant, dated June 9, 2004 for the certain premises located in Albuquerque, New
Mexico as more particularly described in the Lease Agreement.

52. (Florida City Land – Miami-Dade County, FL) That certain Lease Agreement
between The City of Florida City, Florida, as Landlord, and GEO Design Services,
Inc., as Tenant, dated October 28, 2010 for the certain premises located in
Miami-Dade County, Florida as more particularly described in the Lease
Agreement.

53. (One Citizens Plaza, 800 Main Street, Anderson, Indiana, 46016) Amendment to
Indenture of Lease Agreement dated August 7, 2008 between Citizens Plaza
Building, LLC, as landlord, and B.I. Incorporated, as tenant.

54. (6400 Lookout Road, Suite 101, Boulder, Colorado 80301) Lease Agreement
dated March     , 2009 between Point II, LLC, a Colorado limited liability
company, as landlord, and B.I. Incorporated, as tenant.



--------------------------------------------------------------------------------

55. (Suite 140, 26461 Crown Valley Parkway, Mission Viejo, California) Office
Lease dated November 13, 2001 between Albert M. Wray and Evelyn Wray, as
Trustees for the Wray Family Living Trust of 1992, dated June 28, 1992 and
Richard K. Wray and Virginia R. Wray, as Trustees for the Wray Family Trust of
1998, dated May 7, 1998 (collectively, “Original LL”), and BI Incorporated, as
tenant, as amended by First Amendment to Lease dated November 19, 2001, Second
Amendment not provided, Third Amendment to Lease dated October 20, 2004 between
Joe and Eileen Boswell, Trustees of the Boswell Family Trust dated September 17,
1993, and Michelle L. Boswell, as successors in interest to Original LL
(collectively, “LL”), and BI Incorporated; Fourth Amendment to Lease dated
August 7, 2005; Fifth Amendment to Lease dated August 27, 2007; Exercise Letter
dated October 27, 2009 from BI Incorporated to WRA Property Management, Inc.;
and Exercise Letter dated July 16, 2010 from BI Incorporated to WRA Property
Management Inc.

56. (55 Marietta St., Suite 300, Atlanta, Georgia 30303) Office Lease Agreement
dated July 2, 2009 between First Amendment to Lease dated August 1, 2009 between
Bank Building Limited Partnership, as landlord, and B.I. Incorporated, as
tenant.

57. (231 East Baltimore Street, Suite 1002 Baltimore, Maryland 21202) Office
Lease dated May 19, 2004 between Orion Properties I, LLC, a Maryland limited
liability company, as landlord, and B.I. Incorporated, as tenant, as amended by
Extension and Amendment to Lease dated June     , 2007 and Second Extension and
Amendment to Lease dated June 8, 2009.

58. (7850 Metro Parkway, Suite 203, Bloomington, Minnesota) (Standard Office)
Lease Agreement dated May 3, 2004 between Metropolitan Airports Commission, as
landlord, and BI Incorporated, as tenant, as amended by Amendment No. 1 to Lease
dated August 15, 2006.

59. (129 Portland Street, 5th Floor, Boston, Massachusetts 02114) Lease dated
             2009 between Olympia Group Limited Partnership, as landlord, and
B.I. Incorporated.

60. (Suite 2B, 410 E. 189th Street, Bronx, City of New York, New York 10458)
Standard Form of Office Lease dated December 1, 2009 between Banner Realty
Company, LLC, as landlord, and BI Incorporated, as tenant.

61. (408 Jay Street, 5th Floor, Brooklyn, New York 11201) Office Lease dated
January 19, 2010 between Jay Street Realty Associates, as landlord, and B.I.
Incorporated, as tenant.

62. (465 Main Street, Annex Building, Buffalo, New York 14203) Lease Agreement
dated August 17, 2009 between Upwood Associates, LLC, as landlord, and B.I.
Incorporated, as tenant, as amended by First Amendment to Lease dated August 17,
2009.

63. (Suite #230, 5000 Nations Crossing Road, Charlotte, North Carolina 28217)
Office Lease dated June 29, 2009 between TAC Holdings, LP, as landlord, and B.I.
Incorporated, as tenant.



--------------------------------------------------------------------------------

64. (Suite 240, 820 West Jackson Boulevard, Chicago, Illinois 60607) Office
Building Lease dated June 29, 2009, between 820 West Jackson L.L.C., as
landlord, and B.I. Incorporated, as tenant.

65. (Suite 620, 7929 Brookriver Drive, Dallas Texas 75427) Lease Agreement dated
June, 2009 between 7929 Brookriver, LP, as landlord, and B.I. Incorporated, as
tenant, as amended by First Amendment to Lease dated July 8, 2010.

66. (4723 West Atlantic Avenue, Building A, Suites 15, 16 & 17, Delray Beach,
Florida 33445) Delray Office Plaza Standard Lease between Delray Office Plaza
Ltd, as landlord, and B.I. Incorporated, as tenant.

67. (6551 South Revere Parkway Centennial, Colorado 80111) Office Space Lease
dated June 9, 2009 between Eaglecreek Associates IV, as landlord, and BI
Incorporated, as tenant.

68. (Chene Square Shopping Center, 2636 East Jefferson Avenue, Detroit,
Michigan) Lease dated July 2009 between Ammori Investments, Inc., as landlord,
and B.I. Incorporated, as tenant.

69. (1535 Hawkins Boulevard, Suites D & E, El Paso, Texas 79925-2648) Standard
Shopping Center Lease Marios Holdings, LLC, as landlord, and B.I. Incorporated,
as tenant dated June 18, 2009.

70. (Suite #2-101, 75 Charter Oak Avenue, Hartford, Connecticut 06106) Lease
dated September 1, 2009 between 75 Charter Oak, L.P., as landlord, and B.I.
Incorporated, as tenant.

71. (Suite Nos. 150, 151 and a portion of 160, 450 N. Sam Houston Parkway E.,
Houston, Texas 77060) Office Building Lease dated July 8, 2009 between Shomer
VI, Ltd., as landlord, and B.I. Incorporated, as tenant.

72. (4613 N.W. Gateway Riverside, Missouri 64150) Commercial Lease between G.
Winston Peeler II and Brenda J. Peeler, as landlord, and BI Incorporated, as
tenant.

73. (Suite 400, 316 West Second Street, Los Angeles, California 90012) Lease
dated October 5, 2007 between Broadway Civic Center, L.P., as landlord, and BI
Incorporated, as tenant, as amended by First Amendment to Lease dated July 30,
2008 and Second Amendment to Lease dated June 7, 2010.

74. (52 Duane Street, Suite B, Lower Level, New York, New York) Standard Form of
Office Lease - The Real Estate Board of New York, Inc. dated January 29, 2010
between 52 Duane Associates LLC, as landlord, and B.I. Incorporated, as tenant.

75. (Units 500-505, 12550 Biscayne Boulevard, Miami, Florida 33181) Lease dated
October 13, 2009 between NRD Investments, LLC, as landlord, and BI Incorporated,
as tenant.



--------------------------------------------------------------------------------

76. (318 South Broad Street, New Orleans, Louisiana 70119) Gross Commercial
Lease Agreement dated June 30, 2009 between Elite Acquisitions, Inc., as
landlord, and BI Incorporated, as tenant.

77. (7th floor, 972 Broad Street, Newark, New Jersey 07102) Lease Agreement
dated as of July 2009 between Sunrise Newark Development, Inc., as landlord, and
BI Incorporated, as tenant.

78. (Suite 160, 9500 Satellite Boulevard, Orlando, Florida 32827) Commercial
Lease Agreement effective as of October 1, 2010 between 9500 Satellite
Boulevard, LLC, as landlord, and BI Incorporated, as tenant.

79. (42 South 15th Street, Suite 1010, Philadelphia, Pennsylvania) Office Lease
[undated] between 15th & Chestnut, L.P., as landlord, and BI Incorporated, as
tenant, as amended by First Amendment to Lease dated November 18, 2009.

80. (Suite #1215, One Thomas Office Building, 2828 N. Central Avenue, Phoenix,
Arizona 85004) Office Lease dated as of July 14, 2009 between Eldan Properties,
LLC, as landlord, and BI Incorporated, as tenant.

81. (Suite 500, 10 NW 3rd Avenue, Portland, Oregon 97209) Office Lease dated as
of April 28, 2004 between Fritz Hotel Building, LLC, as landlord, and BI
Incorporated, as tenant, with Addendum to Lease, as amended by First Amendment
to Lease dated March 16, 2010.

82. (7th floor, Suites 17 and 18, 163-18 Jamaica Avenue, Jamaica, New York)
Agreement of Lease dated December 4, 2007 between 163-18 Jamaica Realty Corp.,
as landlord, and BI Incorporated, as tenant, together with Rider to Lease, as
amended by Lease Modification and Extension Agreement dated June 22, 2010.

83. (Suite 105, 5296 South Commerce Drive, Murray, Utah) Lease dated as of
July 2, 2009 between 5300 South Commerce Dr. Assoc., L.C., as landlord, and BI
Incorporated, as tenant.

84. (Suite 160, 1800 N.E. Loop 410, San Antonio, Texas 78218) Lease Agreement
dated as of July 22, 2009 between James F. Cotter, as landlord, and BI
Incorporated, as tenant.

85. (Suite 313 and Suite 308, 255 North D Street, San Bernardino, California)
Commercial Lease dated as of March 21, 2008 between Luxor Properties, Inc. (as
successor-in-interest to Eugene Sussli), as landlord, and BI Incorporated, as
tenant, as amended by Amendment to the Commercial Lease dated November 18, 2008,
as amended by Lease Extension/Month to Month Tenancy dated May 26, 2009, Third
Amendment to Lease dated August 19, 2009 and Fourth Amendment to Lease dated
December 22, 2009.



--------------------------------------------------------------------------------

86. (Suite 101, 520 West Ash Street, San Diego, California 92101) Standard
Multi-Tenant Office Lease dated June 29, 2009 between D&A Semi-Annual Mortgage
Fund III, LP, as landlord, and BI Incorporated, as tenant , together with
Addendum.

87. (323-325 Pacific Avenue, 1st Floor, San Francisco, California) Standard
Multi-Tenant Office Lease dated June 9, 2009 between 325 Pacific Avenue
Partners, as landlord, and BI Incorporated, as tenant , together with Addendum.

88. (Suite 160, 901 Civic Center Drive, Santa Ana, California 92702) Office
Lease Agreement dated May 12, 2008 between NNN VF 901 Civic, LLC, as landlord,
and BI Incorporated, as tenant .

89. (Suite A-160, 14220 Interurban Avenue South, Tukwila, Washington 98188)
Office Lease dated July 9, 2009 between Principle Equity Properties, LP on
behalf of the tenant in common owners of Fairway Center, as landlord, and BI
Incorporated, as tenant.

90. (Suite 200, 2721 Prosperity Avenue, Fairfax, Virginia 22031) Industrial
Lease Agreement dated June 26, 2009 between PS Business Parks, LP, as landlord,
and BI Incorporated, as tenant.

91. (26 South Pennsylvania Avenue, 4th Floor, Atlantic City, New Jersey) Lease
Agreement Business and Commercial between 26 South Pennsylvania Avenue Realty
Co., as landlord, and B.I. Incorporated, as tenant.

92. (15290 E. 6th Avenue, Suite #160, Chambers Office Centre, Aurora, Colorado
80011) Office Lease (Chambers Centre Shopping Center Office Building) aka
Chambers Office Centre dated April 23, 2003, between Chambers Center LLC, as
landlord, and B.I. Incorporated, as amended by Lease Extension and Amendment
Agreement (Chambers Centre) dated May 28, 2008.

93. (402 Beavercreek Road, Suite 105, Oregon City, Oregon 97045) Commercial
Lease dated September 26, 2007 between Red Soils Business and Industrial Park,
L.L.C., as landlord, and B.I. Inc., as tenant.

94. (Green Front Center, 341 W. Compton Boulevard, Compton, California 90220)
Standard Industrial/Commercial Multi-Tenant Lease – Gross-Modified dated as of
September 27, 2010 between Mac R. Esfandi and the Mac R. Esfandi Trust, as
landlord, and BI Incorporated, as tenant , together with, Option to Extend
Addendum and Addendum.

95. (876 West Grand Avenue, Decatur, Illinois 62522) Lease dated December 2,
2004 between William P. Glasscock, as landlord, and B.I. Incorporated, as
tenant, as amended by that certain Amendment to Lease dated March 11, 2008 and
that certain Second Amendment to Lease dated October 22, 2009.



--------------------------------------------------------------------------------

96. (700 W. Colfax Avenue, Denver, Colorado 80204) Standard Commercial Lease
dated              between RMO, Inc. (d/b/a Rocky Mountain Orthodontics, Inc.),
as landlord, and B.I. Incorporated, as tenant.

97. (Certain areas in St. Paul’s Episcopal Church, 161 Mansion Street,
Poughkeepsie, New York 12601) Lease dated as of September 1, 1997 between the
Vicar, Church Wardens and Vestrypersons of St. Paul’s Episcopal Church, as
landlord, and BI Incorporated, as tenant, as amended by Letter Agreement dated
December 15, 2009 and First Amendment to Lease dated September 14, 2010.

98. (Unit B204, 960 Chambers Avenue in Building “B” of Chambers Avenue
Professional Center, Eagle, Colorado 81631) Lease Agreement dated January 21,
2009 between Roberts Family LLC, as landlord, and B.I. Incorporated, as tenant.

99. (208 Commerce Place, 2nd Floor, Elizabeth, New Jersey 07201) Business Lease
dated August 1, 2007 between 208 Commerce LLC, as landlord, and B.I. Industries,
as tenant.

100. (699 Summit Boulevard, Suite J, Frisco, Colorado 80443) Commercial Lease
effective as of July 1, 2009 between Glynd McDowell, Edith M. McDowell, as
landlord, and Behavioral Interventions, as tenant.

101. (Suites 1319C and 1319D, 1319 Grand Avenue, Glenwood Springs, Colorado
81602) Commercial Lease Agreement dated June 4, 2010 between Roaring Fork
Counseling Center, as landlord, and BI, Inc., as tenant.

102. (810 9th Street, Greely, Colorado 80631) Lease Agreement dated July 19,
2005 between Thomas and Tyler, LLC, as landlord, and BI Incorporated, as tenant,
as amended by that certain Amendment of Lease Agreement dated September 19,
2005, that certain Amendment to Lease Agreement dated August 24, 2006 and that
certain Amendment of Lease Agreement dated March 31, 2008.

103. (500 Baker Street, Bakersfield, California) Agreement for Sublease dated as
of October 26, 2010 between the County of Kern, State of California, as
sublandlord, and BI Incorporated, as subtenant, subject to that certain
Agreement for Lease dated October 15, 2009 between the landlord thereunder and
the County of Kern, State of California.

104. (Units P-R, 2099 Wadsworth Boulevard, Lakewood, Colorado) Parkridge Plaza
Lease between R.M.T.O limited liability company, as landlord, and BI
Incorporated, as tenant, executed October 28, 2002, as amended by Lease Addendum
for Relocation and Reduction and Extension of Term of the Demised Premises
(addendum to Lease Agreement dated October 28, 2002 as amended by that certain
Addendum to Lease Extension dated October 28, 2005 between JB One, LLC, as
landlord, and BI Incorporated, as tenant, and Addendum for Lease Extension dated
October 28, 2002.



--------------------------------------------------------------------------------

105. (Suite 2, 125 North Wilkes-Barre Boulevard, Wilkes-Barre, Pennsylvania
18702) Lease dated August 8, 2007 between Joseph J. Bennett and/or Debra Kay
Bennett, as landlord, and BI Incorporated, as tenant.

106. (Suite 4, 125 North Wilkes-Barre Boulevard, Wilkes-Barre, Pennsylvania
18702) Lease dated May 25, 2010 between Joseph J. Bennett and/or Debra Kay
Bennett, as landlord, and BI Incorporated, as tenant.

107. (3345 M Street, Merced, California 95348) Commercial Lease Agreement dated
January 9, 2008 between John A. Lucas, Ila A. Lucas, Trustees, as landlord, and
BI Incorporated, as tenant, as amended by Third Amendment to Lease dated
January 14, 2010.

108. (Lower Level, East End, Door A, 2040 Sixth Avenue, Neptune City, New Jersey
07753 ) Lease Agreement dated July 30, 2008 between Jersey Shore Plaza, L.L.C.,
as landlord, and BI Incorporated, as tenant.

109. (530 Malley Drive, Suite 506, Northglenn, Colorado 80233) Shopping Center
Lease dated as of August 15, 2007 between Malley Heights, LLC, as landlord, and
BI Inc., as tenant.

110. (4750 N. Sheridan Road, Suite 200, Chicago, Illinois 60640) Memorandum of
Understanding dated as of November 1, 2009 between The Institute of Cultural
Affairs (Ecumenical Institute), as landlord, and BI Incorporated, as tenant.

111. (205-207 New Brunswick Avenue, Suite C, Perth Amboy, New Jersey 08861)
Agreement of Lease dated as of February 10, 2006 between 203 New Brunswick, LLC,
as landlord, and BI Incorporated, as tenant, as amended by First Amendment to
Lease dated February 24, 2010 and Letter Amendment dated December 9, 2010.

112. (1224 Tacoma Avenue, Tacoma, Washington 98402) Lease Agreement dated as of
October 6, 2010 between Roberson Building Company, as landlord, and BI
Incorporated, as tenant, together with (i) Addendum/ Amendment to CBA Leases,
(ii) Rent Rider, (iii) Parking Rider, and (iv) Option to Extend Rider.

113. (1430-F Railroad Avenue, Rifle, Colorado 81650) Commercial Lease Agreement
dated as of June 4, 2010 between Roaring Fork Counseling Center, as landlord,
and BI, Inc., as tenant.

114. (Suites 213 & 217 located at 119 Church Street, Rockford, Illinois 61101)
Office Lease dated as of December 1, 2004 between The Chicago Trust Company, as
successor trustee to First America Trust Co, under Trust #669, as landlord, and
BI Incorporated, as tenant, together with Rider, and amended by Amendment to
Lease dated March 14, 2008 and Amendment to Lease dated November 5, 2009.



--------------------------------------------------------------------------------

115. (Suite 1, 427 Pajaro Street, Salinas, California 93901) Standard
Multi-Tenant Office Lease dated as of November 3, 2009 between Beverly Peterson
and Rose Marie Pozas, as landlord, and BI Incorporated, as tenant.

116. (3211 Jefferson Street, San Diego, California) Commercial Building Lease
dated as of August 31, 2010 between P and G Company, as landlord, and BI
Incorporated, as tenant.

117. (Suite 225, 1513 Line Avenue, Shreveport, Louisiana) P&S Building Lease
dated as of May 11, 2010 between Mid-City Plaza, L.L.C., as landlord, and BI
Incorporated, as tenant.

118. (Honor Farm Barracks A, B and C located at 7000 Michael N. Canlis Road,
French Camp, California 95231 aka 1003 W. Matthew Road, French Camp, California
95231) Office Lease dated March 1, 2008 between San Joaquin County, California,
as landlord, and BI Incorporated, as tenant, as amended by Letter re: Exercise
of First Lease Option dated January 5, 2010.

119. (3311 S. Fairway, Visalia, California 9327) Commercial Lease and Deposit
Receipt dated January 7, 2010 between Jon E. Marling & Tamara Marling Family
Partnership, as landlord, and BI Incorporated, as tenant.

120. (3490 W. Grand Avenue, Chicago, Illinois) Office Lease dated April     ,
2005 between Millennium Properties, Inc., as agent for landlord, and BI
Incorporated, as tenant, as amended by First Amendment to Lease dated April 30,
2008 and Second Amendment to Lease dated April 28, 2010.

121. (703 East 21st North, Wichita, Kansas 67214) Commercial Lease dated as of
May 31, 2002 between Webb Road Development, Inc., as landlord (“WRD”), and
Community Solutions, Inc. (“CSI”); Lease Guaranty Agreement/Construction Funding
dated May 31, 2002 between the City of Wichita, Kansas (“City”), WRD and CSI;
Assignment and Assumption of Lease and Landlord’s Consent dated November     ,
2005 between CSI, BI Incorporated, and WRD; Agreement Regarding Lease and
Guaranty dated December 13, 2005 between City, WRD, CSI and BI Incorporated;
Second Agreement Regarding Lease and Guaranty dated December     , 2008 between
BI Incorporated and City; Services Agreement dated June 1, 2006 between Sedgwick
County, Kansas and BI Incorporated, together with Amendment to Services
Agreement dated December 14, 2006, Addendum to Services Agreement dated
December 19, 2007 and Second Addendum to Services Agreement dated June 17, 2008.

And, any other owned or leased real estate interests which in the aggregate are
not material.



--------------------------------------------------------------------------------

Schedule 3.19

to

Disclosure Supplement

Dated as of April 3, 2013

Employee Relations

Collective Bargaining Agreement, dated November 26, 2012, between** and The GEO
Group, Inc. (**)

Collective Bargaining Agreement, dated April 26, 2012, between** and Cornell
Interventions, Inc. (**)

Collective Bargaining Agreement, dated March 8, 2012, between** , and The GEO
Group, Inc. (**)

Collective Bargaining Agreement, dated December 7, 2011, between** and The GEO
Group, Inc. (**)

Collective Bargaining Agreement, dated November 17, 2011, between** and The GEO
Group, Inc. (**)

Collective Bargaining Agreement, dated August 10, 2011, between** and The GEO
Group, Inc. (**)

Collective Bargaining Agreement, dated July 10, 2011, between** and Cornell
Abraxas Group, Inc. (**)

Collective Bargaining Agreement, dated May 19, 2011, between** and The GEO
Group, Inc. (**)

Collective Bargaining Agreement, dated March 17, 2011, between** and The GEO
Group, Inc. (**)

Collective Bargaining Agreement, dated March 3, 2011, between** and The GEO
Group, Inc. (**)

Collective Bargaining Agreement, dated April 22, 2010, between** and The GEO
Group, Inc. (**)

 

** 

Confidential terms omitted and provided separately to the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

SCHEDULE 6.07

to

Disclosure Supplement

Dated as of April 3, 2013

Restrictive Agreements

None



--------------------------------------------------------------------------------

EXHIBIT A-1

to

Amended and Restated Credit Agreement

dated as of April 3, 2013

by and among

The GEO Group, Inc. and

GEO Corrections Holdings, Inc.,

as Borrowers,

the lenders party thereto,

as Lenders,

and

BNP Paribas,

as Administrative Agent

FORM OF TERM LOAN NOTE



--------------------------------------------------------------------------------

[FORM OF]

TERM LOAN PROMISSORY NOTE

 

$[            ]   [            ] [    ], 2013   New York, New York

FOR VALUE RECEIVED, The GEO Group, Inc., a Florida corporation (“GEO”), hereby
promises to pay to [NAME OF LENDER] (the “Lender”), at such of the offices of
the Administrative Agent as shall be notified to GEO from time to time, the
principal sum of [DOLLAR AMOUNT] (or such lesser amount as shall equal the
aggregate unpaid principal amount of the Term Loans made by the Lender to GEO
under the Credit Agreement referred to below), in Dollars and in immediately
available funds, on the dates and in the principal amounts provided in the
Credit Agreement, and to pay interest on the unpaid principal amount of each
such Term Loan, at such office, in like money and funds, for the period
commencing on the date of such Term Loan until such Term Loan shall be paid in
full, at the rates per annum and on the dates provided in the Credit Agreement.

The date, amount, Type, interest rate and duration of Interest Period (if
applicable) of each Term Loan made by the Lender to GEO, and each payment made
on account of the principal thereof, shall be recorded by the Lender on its
books and, prior to any transfer of this Promissory Note, endorsed by the Lender
on the schedule attached hereto or any continuation thereof, provided that the
failure of the Lender to make any such recordation or endorsement shall not
affect the obligations of GEO to make a payment when due of any amount owing
under the Credit Agreement or hereunder in respect of the Term Loans made by the
Lender.

This Promissory Note evidences Term Loans made by the Lender under the Amended
and Restated Credit Agreement dated as of April 3, 2013 (as amended, amended and
restated, modified and supplemented and in effect from time to time, the “Credit
Agreement”) among GEO, GEO Corrections Holdings, Inc., the lenders party thereto
(including the Lender) and BNP Paribas, as Administrative Agent. Terms used but
not defined in this Promissory Note have the respective meanings assigned to
them in the Credit Agreement.

The Credit Agreement provides for the acceleration of the maturity of this
Promissory Note upon the occurrence of certain events and for prepayments of
Term Loans upon the terms and conditions specified therein.

To the extent permitted by applicable law, GEO hereby waives presentement,
demand, protest or notice of any kind in connection with this Promissory Note.
Except as permitted by Section 9.04 of the Credit Agreement, this Promissory
Note may not be assigned by the Lender to any other Person.

This Promissory Note shall be governed by, and construed in accordance with, the
law of the State of New York.

[Signature Page Follows.]

 

A-1-1



--------------------------------------------------------------------------------

THE GEO GROUP, INC. By:  

 

  Name:   Title:

 

A-1-2



--------------------------------------------------------------------------------

SCHEDULE TO TERM LOAN PROMISSORY NOTE

This Promissory Note evidences a Term Loan made, continued or converted under
the within-described Credit Agreement to GEO on the dates, in the principal
amounts, of the Types, bearing interest at the rates and having Interest Periods
(if applicable) of the durations set forth below, subject to the continuations,
conversions and payments and prepayments of principal set forth below:

 

Date

  Principal
Amount of
Loan   Type of Loan   Interest
Rate   Duration of
Interest Period
(if any)   Amount
Paid,
Prepaid,
Continued or
Converted   Notation
Made by                                                                        
                                                                               
                                                               

 

A-1-3



--------------------------------------------------------------------------------

EXHIBIT A-2

to

Amended and Restated Credit Agreement

dated as of April 3, 2013

by and among

The GEO Group, Inc. and

GEO Corrections Holdings, Inc.,

as Borrowers,

the lenders party thereto,

as Lenders,

and

BNP Paribas,

as Administrative Agent

FORM OF REVOLVING CREDIT LOAN NOTE



--------------------------------------------------------------------------------

[FORM OF]

REVOLVING CREDIT LOAN PROMISSORY NOTE

 

$[            ]   [            ] [    ], 2013   New York, New York

FOR VALUE RECEIVED, The GEO Group, Inc., a Florida corporation (“GEO”) and GEO
Corrections Holdings, Inc., a Florida corporation (“Corrections”), hereby
jointly and severally promise to pay to [NAME OF LENDER] (the “Lender”), at such
of the offices of the Administrative Agent as shall be notified to GEO from time
to time, the principal sum of [DOLLAR AMOUNT] (or such lesser amount as shall
equal the aggregate unpaid principal amount of the Revolving Credit Loans made
by the Lender to GEO or Corrections under the Credit Agreement referred to
below), in Dollars and in immediately available funds, on the dates and in the
principal amounts provided in the Credit Agreement, and to pay interest on the
unpaid principal amount of each such Revolving Credit Loan, at such office, in
like money and funds, for the period commencing on the date of such Revolving
Credit Loan until such Revolving Credit Loan shall be paid in full, at the rates
per annum and on the dates provided in the Credit Agreement.

The date, amount, Type, interest rate and duration of Interest Period (if
applicable) of each Revolving Credit Loan made by the Lender to GEO or
Corrections, and each payment made on account of the principal thereof, shall be
recorded by the Lender on its books and, prior to any transfer of this
Promissory Note, endorsed by the Lender on the schedule attached hereto or any
continuation thereof, provided that the failure of the Lender to make any such
recordation or endorsement shall not affect the obligations of GEO or
Corrections to make a payment when due of any amount owing under the Credit
Agreement or hereunder in respect of the Revolving Credit Loans made by the
Lender.

This Promissory Note evidences Revolving Credit Loans made by the Lender under
the Amended and Restated Credit Agreement dated as of April 3, 2013 (as amended,
amended and restated, modified and supplemented and in effect from time to time,
the “Credit Agreement”) among GEO, Corrections, the lenders party thereto
(including the Lender) and BNP Paribas, as Administrative Agent. Terms used but
not defined in this Promissory Note have the respective meanings assigned to
them in the Credit Agreement.

The Credit Agreement provides for the acceleration of the maturity of this
Promissory Note upon the occurrence of certain events and for prepayments of
Revolving Loans upon the terms and conditions specified therein.

To the extent permitted by applicable law, each of GEO and Corrections hereby
waives presentement, demand, protest or notice of any kind in connection with
this Promissory Note. Except as permitted by Section 9.04 of the Credit
Agreement, this Promissory Note may not be assigned by the Lender to any other
Person.

This Promissory Note shall be governed by, and construed in accordance with, the
law of the State of New York.

 

A-2-1



--------------------------------------------------------------------------------

THE GEO GROUP, INC. By:  

 

  Name:   Title: GEO CORRECTIONS HOLDINGS, INC. By:  

 

  Name:   Title:

 

A-2-2



--------------------------------------------------------------------------------

SCHEDULE TO REVOLVING CREDIT LOAN PROMISSORY NOTE

This Promissory Note evidences a Revolving Credit Loan made, continued or
converted under the within-described Credit Agreement to GEO or Corrections, on
the dates, in the principal amounts, of the Types, bearing interest at the rates
and having Interest Periods (if applicable) of the durations set forth below,
subject to the continuations, conversions and payments and prepayments of
principal set forth below:

 

Date

  Principal
Amount of
Loan   Type of Loan   Interest
Rate   Duration of
Interest Period
(if any)   Amount
Paid,
Prepaid,
Continued or
Converted   Notation
Made by                                                                        
                                                                               
                                                               

 

A-2-3



--------------------------------------------------------------------------------

EXHIBIT B

to

Amended and Restated Credit Agreement

dated as of April 3, 2013

by and among

The GEO Group, Inc. and

GEO Corrections Holdings, Inc.,

as Borrowers,

the lenders party thereto,

as Lenders,

and

BNP Paribas,

as Administrative Agent

FORM OF ASSIGNMENT AND ASSUMPTION



--------------------------------------------------------------------------------

ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption Agreement (the “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, restated,
supplemented or otherwise modified, the “Credit Agreement”), receipt of a copy
of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment as if set
forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, the interest in and to all of the
Assignor’s rights and obligations under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represent the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below
(including, to the extent included in any such facilities, letters of credit and
swingline loans) (the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment,
without representation or warranty by the Assignor.

 

1.    Assignor:    ____________________                                         
2.    Assignee:                                              [and is an
Affiliate/Approved Fund1] 3.    Borrower(s):    The GEO Group, Inc. (“GEO”) and
GEO Corrections Holdings, Inc. (“Corrections”) 4.    Administrative Agent:   
BNP Paribas as administrative agent under the Credit Agreement 5.    Credit
Agreement    The $1,000,000,000 Credit Agreement dated as of April 3, 2013 among
GEO, Corrections, the Lenders party thereto and BNP Paribas, as Administrative
Agent. 6.    Assigned Interest:   

 

Facility Assigned

   Aggregate Amount of
Commitment/Loans for
all Lenders      Amount of
Commitment/Loans
Assigned      Percentage
Assigned of
Commitment/Loans2  

Revolving Credit Commitment

   $                    $                           % 

Term Loan

   $                    $                           % 

Effective Date:                  , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

1 

Select as applicable.

2 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

B-1



--------------------------------------------------------------------------------

The terms set forth in this Assignment are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Name:   Title: By:  

 

  Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Name:   Title: By:  

 

  Name:   Title:

[Consented to and]3 Accepted:

BNP PARIBAS, as

Administrative Agent [, Swingline Lender and Issuing Bank]4

 

By:  

 

  Title: [Consented to:]5 THE GEO GROUP, INC. By:  

 

  Title:

 

3 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

4 

To be added only if the consent of Swingline Lender or Issuing Bank is required
by the terms of the Credit Agreement.

5 

To be added only if the consent of GEO is required by the terms of the Credit
Agreement.

 

B-2



--------------------------------------------------------------------------------

ANNEX 1

$1,000,000,000 AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF APRIL 3, 2013
AMONG THE GEO GROUP, INC. AND GEO CORRECTIONS HOLDINGS, INC., AS BORROWERS, THE
LENDERS PARTY THERETO, BNP PARIBAS, AS ADMINISTRATIVE AGENT, AND THE OTHER
PARTIES THERETO

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby;
and (b) assumes no responsibility with respect to (i) any statements, warranties
or representations made in or in connection with the Credit Agreement or any
other instrument or document delivered pursuant thereto, other than this
Assignment (herein collectively the “Loan Documents”), (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents, or any collateral thereunder, (iii) the financial condition of
GEO, Corrections any of their respective Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by GEO, Corrections, any of their respective Subsidiaries or
Affiliates or any other Person of any of their respective obligations under any
Loan Document.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby and to
become a Lender under the Credit Agreement, (ii) it meets all requirements of
section 9.04(b) of the Credit Agreement, (iii) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement and, to the
extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to section
5.01 thereof, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and to purchase the Assigned Interest on the basis of which it
has made such analysis and decision, and (v) if it is a Foreign Lender, attached
to the Assignment is any documentation required to be delivered by it pursuant
to the terms of the Credit Agreement, duly completed and executed by the
Assignee; and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

B-3



--------------------------------------------------------------------------------

3. General Provisions. This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment by telecopy shall be effective as delivery of a manually
executed counterpart of this Assignment. THIS ASSIGNMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW
YORK (INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF
NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

 

B-4



--------------------------------------------------------------------------------

EXHIBIT C

to

Amended and Restated Credit Agreement

dated as of April 3, 2013

by and among

The GEO Group, Inc. and

GEO Corrections Holdings, Inc.,

as Borrowers,

the lenders party thereto,

as Lenders,

and

BNP Paribas,

as Administrative Agent

FORM OF COLLATERAL AGREEMENT



--------------------------------------------------------------------------------

 

FORM OF

AMENDED AND RESTATED COLLATERAL AGREEMENT

dated as of April 3, 2013

by and among

THE GEO GROUP, INC.,

GEO CORRECTIONS HOLDINGS, INC.

and certain Subsidiaries,

as Grantors,

in favor of

BNP PARIBAS,

as Administrative Agent

 

 

 

C-2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

    

Page

ARTICLE I DEFINED TERMS    7

Section 1.1

 

Terms Defined in the Uniform Commercial Code

   7

Section 1.2

 

Definitions

   7

Section 1.3

 

Other Definitional Provisions

   11 ARTICLE II SECURITY INTEREST    12

Section 2.1

 

Continuing Grant of Security

   12

Section 2.2

 

Grant of Security Interest

   12

Section 2.3

 

Grantors Remain Liable

   13 ARTICLE III REPRESENTATIONS AND WARRANTIES    13

Section 3.1

 

Existence

   13

Section 3.2

 

Authorization of Agreement; No Conflict

   13

Section 3.3

 

Consents

   14

Section 3.4

 

Perfected First Priority Liens

   14

Section 3.5

 

Title, No Other Liens

   14

Section 3.6

 

Legal Name; Jurisdiction of Organization; Location of Inventory, Equipment and
Fixtures; Other Information

   15

Section 3.7

 

Accounts and Material Government Contracts

   15

Section 3.8

 

Chattel Paper

   16

Section 3.9

 

Deposit Accounts; Securities Accounts; Control

   16

Section 3.10

 

Intellectual Property

   16

Section 3.11

 

Inventory

   16

Section 3.12

 

Investment Property; Partnership/LLC Interests

   16

Section 3.13

 

Commercial Tort Claims

   17 ARTICLE IV COVENANTS    17

Section 4.1

 

Maintenance of Perfected Security Interest; Further Information

   17

Section 4.2

 

Maintenance of Insurance

   17

Section 4.3

 

Changes in Locations; Changes in Name or Structure

   18

Section 4.4

 

Required Notifications

   18

Section 4.5

 

Delivery Covenants

   19

Section 4.6

 

Control Covenants

   19

Section 4.7

 

Filing Covenants

   21

Section 4.8

 

Accounts; Material Government Contracts

   22

 

C-3



--------------------------------------------------------------------------------

Section 4.9

 

Intellectual Property

   22

Section 4.10

 

Investment Property; Partnership/LLC Interests; Uncertificated Securities

   24

Section 4.11

 

Equipment

   24

Section 4.12

 

Vehicles

   24

Section 4.13

 

Further Assurances

   25

Section 4.14

 

Commercial Tort Claims

   25 ARTICLE V REMEDIAL PROVISIONS    25

Section 5.1

 

General Remedies

   25

Section 5.2

 

Specific Remedies

   26

Section 5.3

 

Registration Rights

   28

Section 5.4

 

Application of Proceeds

   29

Section 5.5

 

Waiver, Deficiency

   29 ARTICLE VI THE ADMINISTRATIVE AGENT    30

Section 6.1

 

Administrative Agent’s Appointment as Attorney-In-Fact

   30

Section 6.2

 

Duty of Administrative Agent

   31

Section 6.3

 

Authority of Administrative Agent

   32 ARTICLE VII MISCELLANEOUS    32

Section 7.1

 

Amendments and Waivers

   32

Section 7.2

 

Notices

   32

Section 7.3

 

No Waiver by Course of Conduct, Cumulative Remedies

   32

Section 7.4

 

Enforcement Expenses, Indemnification

   33

Section 7.5

 

Waiver of Jury Trial

   33

Section 7.6

 

Successors and Assigns

   34

Section 7.7

 

Set-Off

   34

Section 7.8

 

Counterparts

   34

Section 7.9

 

Severability

   34

Section 7.10

 

Section Heading

   34

Section 7.11

 

Integration

   35

Section 7.12

 

Governing Law

   35

Section 7.13

 

Consent to Jurisdiction and Venue

   35

Section 7.14

 

Acknowledgements

   35

Section 7.15

 

Additional Grantors

   36

Section 7.16

 

Releases

   36

Section 7.17

 

Judgment Currency

   37

Section 7.18

 

Affirmation

   37

Section 7.19

 

Amendment and Restatement

   37

 

C-4



--------------------------------------------------------------------------------

EXHIBITS:    Exhibit A-1    Form of Assignment of Government Contract
Exhibit A-2    Form of Notice of Assignment SCHEDULES:    Schedule 3.6    Legal
Name; Jurisdiction of Organization; Taxpayer Identification Number; Registered
Organization Number; Mailing Address; Chief Executive Office and other Locations
Schedule 3.9    Deposit Accounts; Securities Accounts Schedule 3.10   
Intellectual Property Schedule 3.12    Investment Property and Partnership/LLC
Interests Schedule 3.13    Commercial Tort Claims

 

C-5



--------------------------------------------------------------------------------

AMENDED AND RESTATED COLLATERAL AGREEMENT (as amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”), dated as of April 3,
2013, by and among THE GEO GROUP, INC., a Florida corporation (“GEO”), GEO
CORRECTIONS HOLDINGS, INC., a Florida corporation (“Corrections” and, together
with GEO, the “Borrowers”), certain Subsidiaries of GEO indentified on the
signature pages hereto as grantors hereunder and any Additional Grantors (as
defined below) who may become party to this Agreement (such Subsidiaries and
Additional Grantors, collectively, with the Borrowers, the “Grantors”), and
certain Subsidiaries of GEO identified on the signature pages hereto as Issuers
(as defined below) and any additional Issuers who may become party to this
Agreement, in favor of BNP PARIBAS, as Administrative Agent under the Credit
Agreement referred to below (the “Administrative Agent”) for the ratable benefit
of the Secured Parties.

STATEMENT OF PURPOSE

WHEREAS, GEO, BNP Paribas, as administrative agent, and certain other parties
entered into a Credit Agreement dated as of August 4, 2010 (as amended, modified
and supplemented to, and as in effect immediately before giving effect to the
amendment and restatement thereof on, the Restatement Effective Date, the
“Existing Credit Agreement”);

WHEREAS, in conjunction with the Existing Credit Agreement, GEO, certain
Subsidiaries of GEO (together with each Subsidiary that became a “Grantor”
thereunder prior to the date hereof, the “Existing Grantors”), and BNP Paribas,
as administrative agent, entered into the Collateral Agreement dated as of
August 4, 2010 (as amended, modified and supplemented to, and as in effect
immediately before giving effect to the amendment and restatement thereof
contemplated hereby on, the date hereof, the “Existing Collateral Agreement”)
pursuant to which such Existing Grantors granted a security interest in
substantially all of their personal property as collateral to secure the payment
and performance in full of all obligations described therein;

WHEREAS, pursuant to the terms of the Amended and Restated Credit Agreement of
even date herewith (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among the Borrowers, the
financial institutions (the “Lenders”) from time to time parties thereto and the
Administrative Agent, the Lenders have agreed to make (or continue) extensions
of credit to the Borrowers upon the terms and subject to the conditions set
forth therein;

WHEREAS, any or all of the Borrowers and the Restricted Subsidiaries are and may
from time to time be obligated to the Hedge Counterparties in respect of one or
more Hedging Agreements (such Hedging Agreements being referred to herein as
“Secured Hedging Agreements”);

WHEREAS, pursuant to the terms of the Guaranty Agreement, certain Subsidiaries
of GEO who are party hereto have guaranteed payment and performance of the
Obligations; and

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
(or continue) their respective extensions of credit to the Borrowers under the
Credit Agreement that the Grantors shall have executed and delivered this
Agreement to the Administrative Agent, for the ratable benefit of itself and the
other Secured Parties.

 

C-6



--------------------------------------------------------------------------------

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement, to
induce the Lenders to make (or continue) their respective extensions of credit
thereunder and to induce the Hedge Counterparties to enter into (or continue)
the Secured Hedging Agreements, each Grantor has agreed to grant a security
interest in the Collateral as security for the Obligations.

Accordingly, the parties hereto agree as follows:

ARTICLE I

DEFINED TERMS

Section 1.1 Terms Defined in the Uniform Commercial Code.

(a) The following terms when used in this Agreement shall have the meanings
assigned to them in the UCC (as defined in Section 1.2 below) as in effect from
time to time: “Account”, “Account Debtor”, “Certificated Security”, “Chattel
Paper”; “Commercial Tort Claim”, “Deposit Account”, “Documents”, “Electronic
Chattel Paper”, “Entitlement Holder”, “Equipment”, “Financial Asset”, “Fixture”,
“General Intangible”, “Instrument”, “Inventory”, “Investment Property”,
“Issuer”, “Letter-of-Credit Right”, “Proceeds”, “Record”, “Securities
Entitlement”, “Securities Intermediary”, “Securities Account”, “Supporting
Obligation”, “Tangible Chattel Paper”, and “Uncertificated Security”.

(b) Terms defined in the UCC and not otherwise defined herein or in the Credit
Agreement shall have the meaning assigned in the UCC as in effect from time to
time.

Section 1.2 Definitions. The following terms when used in this Agreement shall
have the meanings assigned to them below:

“Additional Grantor” means each Subsidiary of GEO which hereafter becomes a
Grantor pursuant to Section 7.15.

“Applicable Laws” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.

“Assignment Agreement” means each Assignment Agreement executed by any Grantor
with respect to any Material Government Contract to which such Grantor is a
party, substantially in the form of Exhibit A-1 attached hereto.

“Assignment of Claims Act” means the Assignment of Claims Act of 1940 (41 U.S.C.
Section 15, 31 U.S.C. Section 3737, and 31 U.S.C. Section 3727), including all
amendments thereto and regulations promulgated thereunder.

“Collateral” shall have the meaning assigned thereto in Section 2.2.

“Collateral Account” shall have the meaning assigned thereto in Section 4.6(e).

 

C-7



--------------------------------------------------------------------------------

“Collection Account” means the Deposit Account of GEO under the Control of the
Administrative Agent into which the payments and proceeds of all Material
Government Contracts entered into by any Grantor will be credited pursuant to
Section 4.6(c) and Section 4.8(d).

“Control” means the manner in which “control” is achieved under the UCC with
respect to any Collateral for which the UCC specifies a method of achieving
“control”.

“Controlled Depositary” shall have the meaning assigned thereto in
Section 4.6(a).

“Controlled Intermediary” has the meaning assigned thereto in Section 4.6(a).

“Copyrights” means collectively, all of the following of any Grantor: (a) all
copyrights, rights and interests in copyrights, works protectable by copyright,
copyright registrations and copyright applications anywhere in the world,
including, without limitation, those listed on Schedule 3.10, (b) all reissues,
extensions, continuations (in whole or in part) and renewals of any of the
foregoing, (c) all income, royalties, damages and payments now or hereafter due
and/or payable under any of the foregoing or with respect to any of the
foregoing, including, without limitation, damages or payments for past or future
infringements of any of the foregoing, (d) the right to sue for past, present
and future infringements of any of the foregoing and (e) all rights
corresponding to any of the foregoing throughout the world.

“Copyright Licenses” means any written agreement naming any Grantor as licensor
or licensee, including, without limitation, those listed in Schedule 3.10,
granting any right under any Copyright, including, without limitation, the grant
of rights to manufacture, distribute, exploit and sell materials derived from
any Copyright.

“Effective Endorsement and Assignment” means, with respect to any specific type
of Collateral, all such endorsements, assignments and other instruments of
transfer reasonably requested by the Administrative Agent with respect to the
Security Interest granted in such Collateral, and in each case, in form and
substance satisfactory to the Administrative Agent.

“Excess Collateral” has the meaning assigned thereto in Section 4.6(d).

“Existing Grantor” has the meaning set forth in the Statement of Purpose of this
Agreement.

“Existing Collateral Agreement” has the meaning set forth in the Statement of
Purpose of this Agreement.

“Existing Credit Agreement” has the meaning set forth in the Statement of
Purpose of this Agreement.

“Grantors” has the meaning set forth in the Preamble of this Agreement.

“Guarantors” means the collective reference to each Person executing a Guaranty
Agreement.

 

C-8



--------------------------------------------------------------------------------

“Intellectual Property” means collectively, all of the following of any Grantor:
(a) all systems software, applications software and internet rights, including,
without limitation, screen displays and formats, internet domain names, web
sites (including web links), program structures, sequence and organization, all
documentation for such software, including, without limitation, user manuals,
flowcharts, programmer’s notes, functional specifications, and operations
manuals, all formulas, processes, ideas and know-how embodied in any of the
foregoing, and all program materials, flowcharts, notes and outlines created in
connection with any of the foregoing, whether or not patentable or
copyrightable, (b) concepts, discoveries, improvements and ideas, (c) any useful
information relating to the items described in clause (a) or (b), including
know-how, technology, engineering drawings, reports, design information, trade
secrets, practices, laboratory notebooks, specifications, test procedures,
maintenance manuals, research, development, manufacturing, marketing,
merchandising, selling, purchasing and accounting, (d) Patents and Patent
Licenses, Copyrights and Copyright Licenses, Trademarks and Trademark Licenses,
and (e) other licenses to use any of the items described in the foregoing
clauses (a), (b), (c) and (d) or any other similar items of such Grantor
necessary for the conduct of its business.

“Notice of Assignment” means each Notice of Assignment executed by any Grantor
with respect to any Material Government Contract to which such Grantor is a
party, substantially in the form of Exhibit A-2 attached hereto.

“Obligations” means with respect to each Borrower, the meaning assigned thereto
in the Credit Agreement and with respect to each Guarantor, the obligations of
such Guarantor under the Guaranty Agreement executed by such Guarantor.

“Partnership/LLC Interests” means, with respect to any Grantor, the entire
partnership, membership interest or limited liability company interest, as
applicable, of such Grantor in each partnership, limited partnership or limited
liability company owned thereby, including, without limitation, such Grantor’s
capital account, its interest as a partner or member, as applicable, in the net
cash flow, net profit and net loss, and items of income, gain, loss, deduction
and credit of any such partnership, limited partnership or limited liability
company, as applicable, such Grantor’s interest in all distributions made or to
be made by any such partnership, limited partnership or limited liability
company, as applicable, to such Grantor and all of the other economic rights,
titles and interests of such Grantor as a partner or member, as applicable, of
any such partnership, limited partnership or limited liability company, as
applicable, whether set forth in the partnership agreement or membership
agreement, as applicable, of such partnership, limited partnership or limited
liability company, as applicable, by separate agreement or otherwise.

“Patents” means collectively, all of the following of any Grantor: (a) all
patents, rights and interests in patents, patentable inventions and patent
applications anywhere in the world, including, without limitation, those listed
on Schedule 3.10, (b) all reissues, extensions, continuations (in whole or in
part) and renewals of any of the foregoing, (c) all income, royalties, damages
or payments now or hereafter due and/or payable under any of the foregoing or
with respect to any of the foregoing, including, without limitation, damages or
payments for past or future infringements of any of the foregoing, (d) the right
to sue for past, present and future infringements of any of the foregoing and
(e) all rights corresponding to any of the foregoing throughout the world.

 

C-9



--------------------------------------------------------------------------------

“Patent License” means all agreements now or hereafter in existence, whether
written or oral, providing for the grant by or to any Grantor of any right to
manufacture, use or sell any invention covered in whole or in part by a Patent,
including, without limitation, any of the foregoing referred to in
Schedule 3.10.

“Prisoner Account” means any Deposit Account established and maintained by GEO
or a Restricted Subsidiary solely as a (x) prisoner trust account, (y) prisoner
welfare account or (z) prisoner trust and welfare account.

“Release Date” means the date on which the Obligations (excluding Obligations
not yet due and payable under the Secured Hedging Agreements that have not been
terminated and any unasserted contingent indemnification obligations) shall have
been indefeasibly paid and discharged in full, the Commitments shall have been
terminated and all Letters of Credit shall have been terminated or cash
collateralized in accordance with the Credit Agreement.

“Restricted Securities Collateral” has the meaning assigned thereto in
Section 5.3(a).

“Secured Hedging Agreement” has the meaning set forth in the Statement of
Purpose of this Agreement.

“Securities Act” means the Securities Act of 1933, including all amendments
thereto and regulations promulgated thereunder.

“Security Interests” means the security interests granted pursuant to
Article II, as well as all other security interests created or assigned as
additional security for the Obligations pursuant to the provisions of the Credit
Agreement.

“Specified BoA Accounts” means, collectively, the Deposit Accounts (i) of CCG I,
LLC with numbers ** and **, (ii) of GEO Corrections and Detention, LLC with
number **, (iii) of GEO Re-Entry Services, LLC with number ** and (iv) Cornell
Abraxas Group OS, LLC with number **, each held at Bank of America on the date
hereof as indicated on Schedule 3.9.

“Specified Deposit Account” means any (x) Prisoner Account, (y) Deposit Account
established solely for the purpose of funding payroll and other compensation and
benefits to employees of GEO or its Subsidiaries and (z) so long as no Default
has occurred and is continuing, Deposit Accounts (other than any Collection
Account or Collateral Account) with amounts on deposit that, when aggregated
with the amounts on deposit in all other Deposit Accounts of GEO and its
Restricted Subsidiaries over which the Administrative Agent does not have
Control (other than those specified in clauses (x) and (y) of this definition),
do not exceed $1,000,000 at any time.

 

** Confidential terms omitted and provided separately to the Securities and
Exchange Commission.

 

C-10



--------------------------------------------------------------------------------

“Specified Investment Account” means the investment account of GEO held at TD
Ameritrade (with number **) on the date hereof as indicated on Schedules 3.9 and
3.12.

“Subsidiary Issuer” means any Issuer of Investment Property or any
Partnership/LLC Interests, which such Issuer is a direct or indirect Subsidiary
of GEO.

“Trademarks” means collectively, all of the following of any Grantor: (a) all
trademarks, rights and interests in trademarks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, service
marks, logos, other business identifiers, prints and labels on which any of the
foregoing have appeared or appear, all registrations and recordings thereof, and
all applications in connection therewith anywhere in the world, including,
without limitation, those listed on Schedule 3.10, (b) all reissues, extensions,
continuations (in whole or in part) and renewals of any of the foregoing,
(c) all income, royalties, damages and payments now or hereafter due and/or
payable under any of the foregoing or with respect to any of the foregoing,
including, without limitation, damages or payments for past or future
infringements of any of the foregoing, (d) the right to sue for past, present
and future infringements of any of the foregoing and (e) all rights
corresponding to any of the foregoing throughout the world.

“Trademark License” means any agreement now or hereafter in existence, whether
written or oral, providing for the grant by or to any Grantor of any right to
use any Trademark, including, without limitation, any of the foregoing referred
to in Schedule 3.10.

“UCC” means the Uniform Commercial Code as in effect in the State of New York,
as amended or modified from time to time.

“Vehicles” means all cars, trucks, trailers, construction and earth moving
equipment and other vehicles covered by a certificate of title under the laws of
any state and all tires and all other appurtenances to any of the foregoing.

Section 1.3 Other Definitional Provisions. Capitalized terms used and not
otherwise defined in this Agreement shall have the meanings ascribed to them in
the Credit Agreement. The words “hereof”, “herein”, “hereto” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement, and
Article, Section, Exhibit and Schedule references are to this Agreement unless
otherwise specified. The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms. Where the
context requires, terms relating to the Collateral or any part thereof, when
used in relation to a Grantor, shall refer to such Grantor’s Collateral or the
relevant part thereof.

 

** Confidential terms omitted and provided separately to the Securities and
Exchange Commission.

 

C-11



--------------------------------------------------------------------------------

ARTICLE II

SECURITY INTEREST

Section 2.1 Continuing Grant of Security. Notwithstanding the amendment and
restatement of the Existing Credit Agreement on the Restatement Effective Date
pursuant to the Credit Agreement, each Existing Grantor hereby confirms that the
Existing Collateral Agreement and all Collateral (as defined therein) encumbered
thereby will continue to secure, to the fullest extent permitted under
applicable law and as contemplated by this Agreement, the payment and
performance of the Obligations, whether now or hereafter existing under or in
respect of the Credit Agreement or any other Loan Document. The Grantors also
hereby amend and restate their grant of security interest in its entirety as set
forth in Section 2.2 below.

Section 2.2 Grant of Security Interest. Each Grantor hereby grants, pledges and
collaterally assigns to the Administrative Agent, for the ratable benefit of
itself and the other Secured Parties, a security interest in, all of such
Grantor’s right, title and interest in the following property now owned or at
any time hereafter acquired by such Grantor or in which such Grantor now has or
at any time in the future may acquire any right, title or interest, and wherever
located or deemed located (collectively, the “Collateral”), as collateral
security for the prompt and complete payment and performance when due (whether
at the stated maturity, by acceleration or otherwise) of the Obligations:

(a) all Accounts;

(b) all Chattel Paper;

(c) all Commercial Tort Claims;

(d) all Deposit Accounts;

(e) all Documents;

(f) all Equipment;

(g) all Fixtures;

(h) all General Intangibles;

(i) all Instruments;

(j) all Intellectual Property;

(k) all Inventory;

(l) all Investment Property;

(m) all Letter-of-Credit Rights;

 

C-12



--------------------------------------------------------------------------------

(n) all Vehicles;

(o) all other personal property not otherwise described above;

(p) all books and records pertaining to the Collateral; and

(q) to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing and all collateral security and Supporting Obligations
given by any Person with respect to any of the foregoing;

provided that the Security Interest shall not cover any Excluded Property, and
provided, further, that the Security Interests are subject to the provisions of
Applicable Law (e.g., UCC Section 9-408(c)).

Section 2.3 Grantors Remain Liable. Anything herein to the contrary
notwithstanding: (a) each Grantor shall remain liable under the contracts and
agreements included in the Collateral to the extent set forth therein to perform
all of its duties and obligations thereunder to the same extent as if this
Agreement had not been executed, (b) the exercise by the Administrative Agent of
any of the rights hereunder shall not release any Grantor from any of its duties
or obligations under the contracts and agreements included in the Collateral,
(c) neither the Administrative Agent nor any other Secured Party shall have any
obligation or liability under the contracts and agreements included in the
Collateral by reason of this Agreement, nor shall the Administrative Agent or
any other Secured Party be obligated to perform any of the obligations or duties
of any Grantor thereunder or to take any action to collect or enforce any claim
for payment assigned hereunder, and (d) neither the Administrative Agent nor any
other Secured Party shall have any liability in contract or tort for any
Grantor’s acts or omissions.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make (or continue) their respective
extensions of credit to the Borrowers thereunder, each Grantor hereby represents
and warrants to the Administrative Agent and each other Secured Party that:

Section 3.1 Existence. Each Grantor is duly organized, validly existing and in
good standing (or its equivalent) under the laws of the jurisdiction of its
incorporation or formation, has all requisite power and authority to own, lease
and operate its properties and to carry on its business as now being and
hereafter proposed to be conducted and is duly qualified and authorized to do
business in each jurisdiction in which the character of its properties or the
nature of its business requires such qualification and authorization other than
in such jurisdiction where failure to so qualify could not reasonably be
expected to have a Material Adverse Effect.

Section 3.2 Authorization of Agreement; No Conflict. Each Grantor has the right,
power and authority and has taken all necessary corporate and other action to
authorize the execution, delivery and performance of this Agreement. This
Agreement has been duly executed and delivered by the duly authorized officers
of each Grantor and this Agreement constitutes the

 

C-13



--------------------------------------------------------------------------------

legal, valid and binding obligation of the Grantors enforceable in accordance
with its terms, except as such enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar state or federal debtor relief
laws from time to time in effect which affect the enforcement of creditors’
rights in general and the availability of equitable remedies. The execution,
delivery and performance by the Grantors of this Agreement will not (including
by the passage of time, the giving of notice or otherwise) violate any material
provision of any Applicable Law or Material Contract and will not result in the
creation or imposition of any Lien, other than the Security Interests, upon or
with respect to any property or revenues of any Grantor.

Section 3.3 Consents.

(a) No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Grantor of this Agreement except (i) as may be
required by Applicable Law affecting the offering and sale of securities
generally, (ii) filings with the United States Copyright Office and/or the
United States Patent and Trademark Office, (iii) filings under the
Uniform Commercial Code of the applicable jurisdictions with respect to the
Collateral and (iv) those notices, consents and authorizations which have been
obtained prior to the Restatement Effective Date.

(b) Each of the Grantors (i) has all Governmental Approvals required by any
Applicable Law for it to conduct its business, each of which is in full force
and effect, is final and not subject to review on appeal and is not the subject
of any pending or, to the best of its knowledge, threatened attack by direct or
collateral proceeding, (ii) is in compliance in all material respects with each
Governmental Approval applicable to it and is in compliance in all material
respects with all other Applicable Laws relating to it or any of its respective
properties and (iii) has timely filed all material reports, documents and other
materials required to be filed by it under all Applicable Laws with any
Governmental Authority and has retained all material records and documents
required to be retained by it under Applicable Law.

Section 3.4 Perfected First Priority Liens. Each financing statement naming any
Grantor as a debtor is in appropriate form for filing in the appropriate filing
offices of the jurisdictions specified on Schedule 3.6. The Security Interests
granted pursuant to this Agreement (a) constitute valid perfected security
interests in all of the Collateral (other than, solely with respect to
perfection, (x) the Specified Deposit Accounts and (y) prior to the date on
which the Administrative Agent obtains Control with respect thereto as required
by Section 4.6(a), the Specified BoA Accounts) in favor of the Administrative
Agent, for the ratable benefit of itself and the other Secured Parties, as
collateral security for the Obligations, enforceable in accordance with the
terms hereof against all creditors of such Grantor and any Persons purporting to
purchase any Collateral from such Grantor and (b) are prior to all other Liens
on the Collateral in existence on the date hereof except for Liens permitted
pursuant to Section 6.02 of the Credit Agreement.

Section 3.5 Title, No Other Liens. Except for the Security Interests, each
Grantor owns each item of the Collateral free and clear of any and all Liens or
claims other than Liens permitted pursuant to Section 6.02 of the Credit
Agreement. No financing statement under the

 

C-14



--------------------------------------------------------------------------------

UCC of any state which names a Grantor as debtor or other public notice with
respect to all or any part of the Collateral is on file or of record in any
public office, except such as have been filed in favor of the Administrative
Agent, for the ratable benefit of itself and the other Secured Parties, pursuant
to this Agreement or the Existing Collateral Agreement or in connection with
Liens permitted by Section 6.02 of the Credit Agreement. No Collateral is in the
possession or Control of any Person asserting any claim thereto or security
interest therein, except that (a) the Administrative Agent or its designee may
have possession or Control of Collateral as contemplated hereby, (b) a
depositary bank may have Control of a Deposit Account owned by a Grantor at such
depositary bank and a Securities Intermediary may have Control over a Securities
Account owned by a Grantor at such Securities Intermediary, in each case subject
to the terms of any deposit account control agreement or securities control
agreement, as applicable and to the extent required by Section 4, in favor of
the Administrative Agent, and (c) a bailee, consignee or other Person may have
possession of the Collateral as contemplated by, and so long as, the applicable
Grantors have complied to the satisfaction of the Administrative Agent with the
applicable provisions of Section 4.

Section 3.6 Legal Name; Jurisdiction of Organization; Location of Inventory,
Equipment and Fixtures; Other Information.

(a) Each Grantor was and remains organized under the laws of the jurisdiction
identified on Schedule 3.6 for such Grantor. Each Grantor’s federal taxpayer
identification number and registered state organization number are set forth on
Schedule 3.6.

(b) All Collateral consisting of Inventory, Equipment and Fixtures (whether now
owned of hereafter acquired) is (or will be) located at the locations specified
on Schedule 3.6, except as otherwise permitted hereunder.

(c) The exact legal name of each Grantor, as such name appears on its respective
certificate of incorporation or formation (or equivalent document on file with
the relevant Governmental Authority of such Grantor’s jurisdiction of
organization), is set forth on Schedule 3.6, together with each other legal name
such Grantor has had in the past five years and the date of each change of such
names. The mailing address, chief place of business, chief executive office and
the offices where each Grantor keeps its books and records relating to the
Accounts, Documents, General Intangibles, Instruments and Investment Property in
which it has any interest are specified on Schedule 3.6 for such Grantor. No
Grantor has any other places of business except those set forth on Schedule 3.6
for such Grantor. No Grantor does business nor has done business during the past
five years under any trade name or fictitious business name except as set forth
on Schedule 3.6 for such Grantor. Except as indicated on Schedule 3.6 for any
Grantor, no Grantor has acquired any material asset from any Person, other than
assets acquired in the ordinary course of such Grantor’s business, during the
past five years.

Section 3.7 Accounts and Material Government Contracts.

(a) Each existing Account constitutes, and each hereafter arising Account will
constitute, the legally valid and binding obligation of the applicable Account
Debtor. The amount represented by each Grantor to the Administrative Agent as
owing by each Account Debtor is, or will be, the correct amount actually and
unconditionally owing, except for normal

 

C-15



--------------------------------------------------------------------------------

cash discounts and allowances where applicable. No Account Debtor has any
defense, set-off, claim or counterclaim against any Grantor that can be asserted
against the Administrative Agent, whether in any proceeding to enforce
Administrative Agent’s rights in the Collateral or otherwise except defenses,
setoffs, claims or counterclaims that are not, in the aggregate, material to the
value of the Accounts. None of the Accounts is, nor will any hereafter arising
Account be, evidenced by a promissory note or other Instrument that has not been
pledged (and delivered, if applicable) to the Administrative Agent in accordance
with the terms hereof.

(b) No Borrower nor any of GEO’s Subsidiaries is on the date hereof party to any
Material Government Contract.

Section 3.8 Chattel Paper. As of the date hereof, no Grantor holds any Chattel
Paper in the ordinary course of its business.

Section 3.9 Deposit Accounts; Securities Accounts; Control. As of the date
hereof, (a) all (x) Deposit Accounts (including, without limitation, cash
management accounts that are Deposit Accounts) other than Prisoner Accounts and
(y) Securities Accounts, in each case owned by any Grantor are listed on
Schedule 3.9, and (b) all such Deposit Accounts (other than the Specified
Deposit Accounts and the Specified BoA Accounts) and Securities Accounts (other
than the Specified Investment Account) are under the Control of the
Administrative Agent.

Section 3.10 Intellectual Property.

(a) All United States Copyright registrations, Copyright applications, issued
Patents, Trademark registrations and Trademark applications owned by any Grantor
in its own name on the date hereof is listed on Schedule 3.10.

(b) Except as set forth in Schedule 3.10 on the date hereof, none of the
Intellectual Property owned by any Grantor is the subject of any written
licensing or franchise agreement pursuant to which such Grantor is the licensor
or franchisor, other than any such agreement that by itself or in the aggregate
with other such agreements could not reasonably be expected to have a Material
Adverse Effect.

Section 3.11 Inventory. Collateral consisting of Inventory is of good and
merchantable quality, normal wear and tear excepted, free from any defects. To
the knowledge of each Grantor, none of such Inventory is subject to any
licensing, Patent, Trademark, trade name or Copyright with any Person that
restricts any Grantor’s ability to manufacture and/or sell such Inventory. The
completion of the manufacturing process of such Inventory by a Person other than
the applicable Grantor would be permitted under any contract to which such
Grantor is a party or to which the Inventory is subject.

Section 3.12 Investment Property; Partnership/LLC Interests.

(a) As of the date hereof, all Investment Property (including, without
limitation, Securities Accounts and cash management accounts that are Investment
Property) and all Partnership/LLC Interests owned by any Grantor is listed on
Schedule 3.12.

 

C-16



--------------------------------------------------------------------------------

(b) All Investment Property and all Partnership/LLC Interests issued by any
Subsidiary Issuer to any Grantor (i) have been duly and validly issued and, if
applicable, are fully paid and nonassessable, (ii) are beneficially owned of
record by such Grantor and (iii) constitute all the issued and outstanding
shares of all classes of the capital stock (or equivalent Equity Interests) of
such Subsidiary Issuer issued to such Grantor except as set forth on
Schedule 3.12.

Section 3.13 Commercial Tort Claims. As of the date hereof, all Commercial Tort
Claims held by any Grantor are set forth on Schedule 3.13, together with a
reasonably detailed description thereof.

ARTICLE IV

COVENANTS

Until the Release Date shall have occurred, each Borrower and each Grantor
covenants and agrees with the Lenders that:

Section 4.1 Maintenance of Perfected Security Interest; Further Information.

(a) Each Grantor shall maintain the Security Interest created by this Agreement
as a perfected Security Interest having at least the priority described in
Section 3.4 and shall defend such Security Interest against the claims and
demands of all Persons whomsoever.

(b) Each Grantor will furnish to the Administrative Agent and the Lenders from
time to time statements and schedules further identifying and describing the
assets and property of such Grantor and such other reports in connection
therewith as the Administrative Agent may reasonably request, all in reasonable
detail.

Section 4.2 Maintenance of Insurance.

(a) Each Grantor will maintain, with financially sound and reputable companies,
insurance policies (i) insuring the Collateral against loss by fire, explosion,
theft, fraud and such other casualties, including business interruption, as may
be reasonably satisfactory to the Administrative Agent in amounts and with
deductibles as are customarily maintained by companies engaged in the same or
similar businesses operating in the same or similar locations and (ii) insuring
such Grantor and the Administrative Agent, for the ratable benefit of the
Secured Parties, against liability for hazards, risks and liability to persons
and property relating to the Collateral, in amounts and with deductibles as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations, such policies to be in such form and
having such coverage as may be reasonably satisfactory to the Administrative
Agent and the Required Lenders.

(b) All such insurance shall (i) name the Administrative Agent as loss payee (to
the extent covering risk of loss or damage to tangible property) and as an
additional insured as its interests may appear (to the extent covering any other
risk), (ii) provide that no cancellation, material reduction in amount or
material change in coverage thereof shall be effective until at least thirty (or
such lesser number as the Administrative Agent shall have agreed in its sole
discretion) days after receipt by the Administrative Agent of written notice
thereof and (iii) be reasonably satisfactory in all other respects to the
Administrative Agent.

 

C-17



--------------------------------------------------------------------------------

(c) Upon the request of the Administrative Agent, each Grantor shall deliver to
the Administrative Agent and the Lenders periodic information from a reputable
insurance broker with respect to the insurance referred to in this Section 4.2.

Section 4.3 Changes in Locations; Changes in Name or Structure. No Grantor will,
except upon thirty (or such lesser number as the Administrative Agent shall
agree in its sole discretion) days’ prior written notice to the Administrative
Agent and delivery to the Administrative Agent of (a) all additional financing
statements and amendment filings (executed if necessary for any particular
filing jurisdiction) and other instruments and documents reasonably requested by
the Administrative Agent to maintain the validity, perfection and priority of
the Security Interests and (b) if applicable, a written supplement to the
Schedules of this Agreement:

(i) permit any Deposit Account to be held by a depositary bank other than the
depositary bank that held such Deposit Account as of the date hereof as set
forth on Schedule 3.9, unless such new depositary bank is at such time and at
all times thereafter a Controlled Depositary with respect to such Deposit
Account and such Grantor shall have notified the Administrative Agent in writing
prior to such change of depositary bank;

(ii) permit any of the Inventory, Equipment or Fixtures to be kept at a location
other than those listed on Schedule 3.6, except as otherwise permitted
hereunder;

(iii) permit any Investment Property (other than Certificated Securities
delivered to the Administrative Agent pursuant to Section 4.5) to be held by a
Securities Intermediary other than the Securities Intermediary that held such
Investment Property as of the date hereof as set forth on Schedule 3.12, unless
such new Securities Intermediary is the Administrative Agent or is at such time
and at all times thereafter a Controlled Intermediary with respect to such
Investment Property and such Grantor shall have notified the Administrative
Agent in writing prior to such change of Securities Intermediary;

(iv) change its jurisdiction of organization or the location of its chief
executive office from those identified on Schedule 3.6; or

(v) change its name, identity or corporate or organizational structure to such
an extent that any financing statement filed by or on behalf of the
Administrative Agent and/or naming the Administrative Agent as secured party in
connection with this Agreement would become misleading.

Section 4.4 Required Notifications. Each Grantor shall promptly notify the
Administrative Agent, in writing, of: (a) any Lien (other than the Security
Interests or Liens permitted pursuant to Section 6.02 of the Credit Agreement)
on any of the Collateral which would adversely affect the ability of the
Administrative Agent to exercise any of its remedies hereunder, (b) the
occurrence of any other event which could reasonably be expected to have a
Material Adverse Effect on the aggregate value of the Collateral or on the
Security Interests,

 

C-18



--------------------------------------------------------------------------------

(c) any Collateral acquired after the date hereof which, to the knowledge of
such Grantor, constitutes a Government Contract, (d) the acquisition or creation
by such Grantor of any Deposit Account (other than any Specified Deposit
Account) or Investment Property, in each case, after the date hereof, and
(e) the occurrence of any material dispute, holdback, claim of set-off or other
claim by the applicable Governmental Authority under any Material Government
Contract or receipt by any Grantor of any notice of material suspension,
debarment, cure notice, show cause notice or notice of termination for default
issued by any Governmental Authority to any Grantor.

Section 4.5 Delivery Covenants. Each Grantor will pledge and deliver to the
Administrative Agent, for the ratable benefit of itself and the other Secured
Parties, all Certificated Securities, Partnership/LLC Interests evidenced by a
certificate, negotiable Documents, Instruments, and Tangible Chattel Paper from
time to time owned or held by such Grantor, in each case, in original (i.e., not
merely photocopy) form and together with an Effective Endorsement and Assignment
and all Supporting Obligations, as applicable.

Section 4.6 Control Covenants.

(a) Each Grantor shall instruct, and otherwise use its reasonable efforts to
cause, (i) each depositary bank (other than the Administrative Agent unless
requested by the Administrative Agent) holding a Deposit Account owned by such
Grantor and (ii) each Securities Intermediary holding any Investment Property or
a Securities Account owned by such Grantor, to execute and deliver a control
agreement, sufficient to provide the Administrative Agent with Control of such
Deposit Account, Investment Property or Securities Account, as the case may be,
and otherwise in form and substance satisfactory to the Administrative Agent
(any such depositary bank executing and delivering any such control agreement, a
“Controlled Depositary”, and any such Securities Intermediary executing and
delivering any such control agreement, a “Controlled Intermediary”), within
twenty Business Days following any request thereof by the Administrative Agent
(or, solely with respect to the Specified Investment Account and the Specified
BoA Accounts, within 60 days of the Restatement Effective Date); provided that,
notwithstanding the foregoing, no Grantor shall be required to obtain a control
agreement with respect to any Specified Deposit Account. In the event any such
depositary bank or Securities Intermediary refuses to execute and deliver such
control agreement (or otherwise grant or provide the Administrative Agent
Control over the relevant Deposit Account, Investment Property or Securities
Account in a manner and pursuant to documentation satisfactory to the
Administrative Agent), the Administrative Agent, in its sole discretion, may
require the applicable Deposit Account and Investment Property to be transferred
to the Administrative Agent or a Controlled Depositary or Controlled
Intermediary, as applicable. Following any such request and except as set forth
above, all Deposit Accounts and all Investment Property will be maintained with
the Administrative Agent or a Controlled Depositary or a Controlled
Intermediary, as applicable.

(b) Each Grantor will take such actions and deliver all such agreements as are
requested by the Administrative Agent to provide the Administrative Agent with
Control of all Letter-of-Credit Rights and Electronic Chattel Paper owned or
held by such Grantor, including, without limitation, with respect to any such
Electronic Chattel Paper, by having the Administrative Agent identified as the
assignee of the Record(s) pertaining to the single authoritative copy thereof.

 

C-19



--------------------------------------------------------------------------------

(c) No Grantor will change the depositary bank or account number of the
Collection Account or permit any payments or proceeds of any Material Government
Contracts to be directed by such Governmental Authority to an account other than
the Collection Account, except upon twenty (or such lesser number as the
Administrative Agent shall agree in its sole discretion) Business Days’ prior
written notice to the Administrative Agent and delivery to the Administrative
Agent of (i) all additional financing statements or amendment filings (executed
if necessary for any particular filing jurisdiction) and other instruments and
documents reasonably requested by the Administrative Agent to maintain the
validity, perfection and priority of the Security Interests, (ii) if applicable,
a written supplement to Schedule 3.9 if any Grantor acquires ownership of a
Deposit Account after the date hereof, and (iii) a control agreement, executed
by such Grantor and such depositary bank and in form and substance satisfactory
to the Administrative Agent, granting the Administrative Agent Control of the
Collection Account.

(d) If any Collateral (other than Collateral specifically subject to the
provisions of Section 4.6(a) and Section 4.6(b)) exceeding in value $250,000 in
the aggregate (such Collateral exceeding such amount, the “Excess Collateral”)
is at any time in the possession or control of any consignee, warehouseman,
bailee (other than a carrier transporting Inventory to a purchaser in the
ordinary course of business), processor, or any other third party, such Grantor
shall notify in writing such Person of the Security Interests created hereby,
shall use its reasonable efforts to obtain such Person’s agreement in writing to
hold all such Collateral for the Administrative Agent’s account subject to the
Administrative Agent’s instructions, and shall cause such Person to issue and
deliver to the Administrative Agent warehouse receipts, bills of lading or any
similar documents relating to such Collateral together with an Effective
Endorsement and Assignment; provided that if such Grantor is not able to obtain
such agreement and cause the delivery of such items, the Administrative Agent,
in its sole discretion, may require such Excess Collateral to be moved to
another location specified thereby. Further, each Grantor shall perfect and
protect such Grantor’s ownership interests in all Inventory stored with a
consignee against creditors of the consignee by filing and maintaining financing
statements against the consignee reflecting the consignment arrangement in all
appropriate filing offices, providing any written notices required to notify any
prior creditors of the consignee of the consignment arrangement, and taking such
other actions as may be appropriate to perfect and protect such Grantor’s
interests in such Inventory under Section 2-326, Section 9-103, Section 9-324
and Section 9-505 of the UCC or otherwise. Upon the Administrative Agent’s
request, all such financing statements filed pursuant to this Section 4.6(d)
shall be assigned, on the face thereof, to the Administrative Agent, for the
ratable benefit of itself and the other Secured Parties.

(e) The Administrative Agent will cause to be established at a banking
institution to be selected by the Administrative Agent a cash collateral account
(the “Collateral Account”), that

(i) to the extent of all Investment Property or Financial Assets (other than
cash) credited thereto shall be a Securities Account in respect of which the
Administrative Agent shall be the Entitlement Holder,

 

C-20



--------------------------------------------------------------------------------

(ii) to the extent of any cash credited thereto shall be a Deposit Account in
respect of which the Collateral Agent shall be the depository bank’s customer,
and

(iii) into which each Grantor agrees to deposit from time to time the cash
proceeds of any of the Collateral (including proceeds of insurance thereon)
required to be delivered to the Administrative Agent pursuant to any of the Loan
Documents, or pursuant hereto, and into which any Grantor may from time to time
deposit any additional amounts that it wishes to provide as additional
collateral security hereunder.

The Collateral Account, and any money or other property from time to time
therein, shall constitute part of the Collateral hereunder and shall not
constitute payment of the Obligations until applied as hereinafter provided.

(f) Each Issuer hereby agrees that if at any time such Issuer issues or shall
have issued any Uncertificated Securities constituting Collateral to any
Grantor, such Issuer shall comply with any “instruction” (as defined in
Section 8-102 of the UCC) originated by the Administrative Agent and relating to
such Uncertificated Securities without further consent by such Grantor or any
other Person, and each such Grantor hereby consents to the foregoing agreement
by each such Issuer; provided, that the Administrative Agent shall not issue any
such instructions without the consent of such Grantor unless an Event of Default
shall have occurred and be continuing.

Section 4.7 Filing Covenants. Pursuant to Section 9-509 of the UCC and any other
Applicable Law in any jurisdiction, each Grantor authorizes the Administrative
Agent to file or record (or cause to be filed or recorded) financing statements
and other filing or recording documents or instruments with respect to the
Collateral without the signature of such Grantor in such form and in such
offices as the Administrative Agent reasonably determines appropriate to perfect
or protect the Security Interests of the Administrative Agent under this
Agreement; provided, that no such protective filing or recordation shall purport
to terminate any financing statement or other filing or recording document or
instrument naming any other Person as secured party, unless such other Person
shall have consented thereto. Such financing statements and other filing or
recording documents may describe the Collateral in the same manner as described
herein or may contain an indication or description of Collateral that describes
such property in any other manner as the Administrative Agent may determine, in
its reasonable discretion, is necessary, advisable or prudent to ensure the
perfection of the Security Interest in the Collateral granted herein, including,
without limitation, describing such property as “all assets” or “all personal
property”. Further, a photographic or other reproduction of this Agreement (or
any intellectual property “short-form” security agreement executed in connection
herewith) shall be sufficient as a financing statement or other filing or
recording document or instrument for filing or recording in any jurisdiction.
Each Grantor hereby authorizes, ratifies and confirms all financing statements
and other filing or recording documents or instruments, if any, filed by (or on
behalf of) Administrative Agent in any jurisdiction on or prior to the date of
this Agreement.

 

C-21



--------------------------------------------------------------------------------

Section 4.8 Accounts; Material Government Contracts.

(a) Other than in the ordinary course of business consistent with its past
practice, no Grantor will (i) grant any extension of the time of payment of any
Account, (ii) compromise or settle any Account for less than the full amount
thereof, (iii) release, wholly or partially, any Account Debtor, (iv) allow any
credit or discount whatsoever on any Account or (v) amend, supplement or modify
any Account in any manner that could adversely affect the value thereof.

(b) Each Grantor will deliver to the Administrative Agent a copy of each
material demand, notice or document received by it that questions or calls into
doubt the validity or enforceability of any material Account.

(c) The Administrative Agent shall have the right to make test verifications of
the Accounts in any manner and through any medium that it reasonably considers
advisable, and each Grantor shall furnish all such assistance and information as
the Administrative Agent may require in connection with such test verifications.
At any time and from time to time, upon the Administrative Agent’s request and
at the expense of the relevant Grantor, such Grantor shall cause independent
public accountants or others satisfactory to the Administrative Agent to furnish
to the Administrative Agent reports showing reconciliations, aging and test
verifications of, and trial balances for, the Accounts.

(d) With respect to each Material Government Contract entered into by any
Grantor after the date hereof, such Grantor shall (i) promptly deliver,
following the date of required notice to the Administrative Agent of such new
Material Government Contract under this Agreement, the Credit Agreement or any
other Loan Document, an Assignment Agreement duly executed by such Grantor party
to such Material Government Contract in compliance with the Assignment of Claims
Act (or analogous state Applicable Law, if applicable), (ii) ensure that all
payments made to such Grantor with respect to such Material Government Contract
are paid directly (through the use of a lock box or otherwise) by such
Governmental Authority to the Collection Account, and (iii) if the Collection
Account is not then under the Control of the Administrative Agent, deliver to
the Administrative Agent a control agreement, executed by such Grantor and the
applicable depositary bank and in form and substance satisfactory to the
Administrative Agent, granting the Administrative Agent Control of the
Collection Account.

(e) Upon the occurrence of a Default, the Administrative Agent may deliver
(i) all Assignment Agreements and (ii) all Notices of Assignment to the
applicable Governmental Authority for each Material Government Contract, and the
Grantors agree to exert their best good faith efforts in having such Notices of
Assignment acknowledged in writing by the appropriate Governmental Authority
promptly after delivery thereof.

Section 4.9 Intellectual Property.

(a) Except as could not reasonably be expected to have a Material Adverse
Effect, each Grantor (either itself or through licensees) (i) will continue to
use each registered Trademark (owned by such Grantor) and Trademark for which an
application (owned by such Grantor) is pending, to the extent reasonably
necessary to maintain such Trademark in full force free from any claim of
abandonment for non-use, (ii) will maintain products and services offered under
such Trademark at a level substantially consistent with the quality of such
products and services as of the date hereof, (iii) will not (and not permit any
licensee or sublicensee thereof to)

 

C-22



--------------------------------------------------------------------------------

do any act or knowingly omit to do any act whereby such Trademark could
reasonably be expected to become invalidated or impaired in any way, (iv) will
not do any act, or knowingly omit to do any act, whereby any issued Patent owned
by such Grantor would reasonably be expected to become forfeited, abandoned or
dedicated to the public, (v) will not (and will not permit any licensee or
sublicensee thereof to) do any act or knowingly omit to do any act whereby any
registered Copyright owned by such Grantor or Copyright for which an application
is pending (owned by such Grantor) could reasonably be expected to become
invalidated or otherwise impaired and (vi) will not (and will not permit any
licensee or sublicensee thereof to) do any act whereby any material portion of
the Copyrights may fall into the public domain.

(b) Each Grantor will notify the Administrative Agent and the Lenders promptly
if it knows, or has reason to know, that any application or registration
relating to any material Intellectual Property owned by such Grantor may become
forfeited, abandoned or dedicated to the public, or of any adverse determination
or development (including, without limitation, the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any court or tribunal in
any country) regarding such Grantor’s ownership of, or the validity of, any
material Intellectual Property owned by such Grantor or such Grantor’s right to
register the same or to own and maintain the same.

(c) Whenever such Grantor, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
Intellectual Property with the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, such Grantor shall report such
filing to the Administrative Agent within five Business Days after the last day
of the fiscal quarter in which such filing occurs. Upon request of the
Administrative Agent, such Grantor shall execute and deliver, and have recorded,
any and all agreements, instruments, documents, and papers as the Administrative
Agent may reasonably request to evidence the Administrative Agent’s and the
other Secured Parties’ security interest in any material Copyright, Patent or
Trademark and the goodwill and General Intangibles of such Grantor relating
thereto or represented thereby.

(d) Each Grantor will take all reasonable and necessary steps, at such Grantor’s
sole cost and expense, including, without limitation, in any proceeding before
the United States Patent and Trademark Office, the United States Copyright
Office or any similar office or agency in any other country or any political
subdivision thereof, to maintain and pursue each application (and to obtain the
relevant registration) and to maintain each registration of the material
Intellectual Property, including, without limitation, filing of applications for
renewal, affidavits of use and affidavits of incontestability.

(e) In the event that any material Intellectual Property owned by a Grantor is
infringed, misappropriated or diluted by a third party, the applicable Grantor
shall (i) at such Grantor’s sole cost and expense, take such actions as such
Grantor shall reasonably deem appropriate under the circumstances to protect
such Intellectual Property and (ii) if such Intellectual Property is of material
economic value, promptly notify the Administrative Agent after it learns of such
infringement, misappropriation or dilution.

 

C-23



--------------------------------------------------------------------------------

Section 4.10 Investment Property; Partnership/LLC Interests; Uncertificated
Securities.

(a) Other than with the prior written consent of the Administrative Agent or as
expressly permitted by the Credit Agreement, no Grantor will (i) vote to enable,
or take any other action to permit, any Issuer to issue any Investment Property
or Partnership/LLC Interests, except for such additional Investment Property or
Partnership/LLC Interests that will be subject to the Security Interest granted
herein in favor of the Administrative Agent, or (ii) enter into any agreement or
undertaking restricting the right or ability of such Grantor or the
Administrative Agent to sell, assign or transfer any Investment Property or
Partnership/LLC Interests or Proceeds thereof. The Grantors will defend the
right, title and interest of the Administrative Agent in and to any Investment
Property and Partnership/LLC Interests against the claims and demands of all
Persons whomsoever.

(b) If any Grantor shall become entitled to receive or shall receive (i) any
Certificated Securities (including, without limitation, any certificate
representing a stock dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the
ownership interests of any Issuer, whether in addition to, in substitution of,
as a conversion of, or in exchange for, any Investment Property, or otherwise in
respect thereof, or (ii) any sums paid upon or in respect of any Investment
Property upon the liquidation or dissolution of any Issuer, such Grantor shall
accept the same as the agent of the Administrative Agent and the other Secured
Parties, hold the same in trust for the Administrative Agent and the other
Secured Parties, segregated from other funds of such Grantor, and promptly
deliver the same to the Administrative Agent in accordance with the terms
hereof.

(c) If any Grantor shall become entitled to receive or shall receive or own any
Uncertificated Securities constituting Collateral and issued to such Grantor or
its nominee directly by the Issuer thereof, such Grantor shall promptly notify
the Administrative Agent thereof and, at the Administrative Agent’s request and
option, pursuant to an agreement in form and substance satisfactory to the
Administrative Agent (it being understood that the control agreement set forth
in Section 4.6(f) is satisfactory to the Administrative Agent with respect to
Uncertificated Securities issued to a Grantor by a Subsidiary Issuer party to
this Agreement), either (i) cause such Issuer to agree to comply with
instructions from the Administrative Agent as to such Uncertificated Securities,
without further consent of any Grantor or such nominee, or (ii) arrange for the
Administrative Agent to become the registered owner of such Uncertificated
Securities.

Section 4.11 Equipment. Each Grantor will maintain each item of Equipment in
good working order and condition (reasonable wear and tear and obsolescence
excepted), and in accordance with any manufacturer’s manual, and will as quickly
as practicable provide all maintenance, service and repairs necessary for such
purpose and will promptly furnish to the Administrative Agent a statement
respecting any material loss or damage to any of the Equipment.

Section 4.12 Vehicles. Upon the request of the Administrative Agent upon the
occurrence and during the continuance of an Event of Default, all applications
for certificates of title or ownership indicating the Administrative Agent’s
first priority Lien on the Vehicle

 

C-24



--------------------------------------------------------------------------------

covered by such certificate, and any other necessary documentation, shall be
filed in each office in each jurisdiction which the Administrative Agent shall
deem reasonably advisable to perfect its Liens on the Vehicles. Prior thereto,
each certificate of title or ownership relating to each Vehicle shall be
maintained by the applicable Grantor in accordance with Applicable Law to
reflect the ownership interest of such Grantor.

Section 4.13 Further Assurances. Upon the request of the Administrative Agent
and at the sole expense of the Grantors, each Grantor will promptly and duly
execute and deliver, and have recorded, such further instruments and documents
and take such further actions as the Administrative Agent may reasonably request
for the purpose of obtaining or preserving the full benefits of this Agreement
and of the rights and powers herein granted, including, without limitation,
(i) the assignment of any Material Contract, (ii) with respect to Government
Contracts, assignment agreements and notices of assignment, in form and
substance satisfactory to the Administrative Agent, duly executed by any Grantor
party to such Government Contract in compliance with the Assignment of Claims
Act (or analogous state Applicable Law), (iii) with respect to Material
Government Contracts, Assignment Agreements and Notices of Assignment, in form
and substance the same as that set forth on Exhibit A-1 and Exhibit A-2,
respectively, duly executed by any Grantors party to such Material Government
Contract in compliance with the Assignment of Claims Act (or analogous state
Applicable Law) and acknowledged in writing by the appropriate Governmental
Authority, and (iv) all applications, certificates, instruments, registration
statements, and all other documents and papers the Administrative Agent may
reasonably request or as may be required by law in connection with the obtaining
of any consent, approval, registration, qualification, or authorization of any
Person deemed necessary or appropriate by the Administrative Agent for the
effective exercise of any rights under this Agreement.

Section 4.14 Commercial Tort Claims. If any Grantor shall at any time hold or
acquire a Commercial Tort Claim in an amount reasonably estimated to exceed
$250,000, the Grantor shall promptly notify the Administrative Agent thereof in
a writing signed by such Grantor including a summary description of such claim
and grant to the Administrative Agent, for the ratable benefit of the Secured
Parties, in such writing a security interest therein and in the proceeds
thereof, all upon the terms of this Agreement, with such writing to be in form
and substance reasonably satisfactory to the Administrative Agent.

ARTICLE V

REMEDIAL PROVISIONS

Section 5.1 General Remedies. If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations, all rights and remedies of a secured party under
the UCC or any other Applicable Law. Without limiting the generality of the
foregoing, the Administrative Agent, without demand for performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below) to or upon any Grantor or any other
Person (all and each of which demands, defenses, advertisements and notices are
hereby waived), may in such circumstances forthwith collect,

 

C-25



--------------------------------------------------------------------------------

receive, appropriate and realize upon the Collateral, or any part thereof,
and/or may forthwith sell, lease, assign, give an option or options to purchase,
or otherwise dispose of and deliver the Collateral or any part thereof (or
contract to do any of the foregoing), in one or more parcels at public or
private sale or sales, at any exchange, broker’s board or office of the
Administrative Agent or any other Secured Party or elsewhere upon such terms and
conditions as it may deem advisable and at such prices as it may deem best, for
cash or on credit or for future delivery without assumption of any credit risk.
The Administrative Agent may disclaim any warranties of title, possession and
quiet enjoyment. The Administrative Agent or any other Secured Party shall have
the right upon any such public sale or sales, and, to the extent permitted by
law, upon any such private sale or sales, to purchase the whole or any part of
the Collateral so sold, free of any right or equity of redemption held by any
Grantor, which right or equity is hereby waived and released. Each Grantor
further agrees, at the Administrative Agent’s request, to assemble the
Collateral and make it available to the Administrative Agent at places which the
Administrative Agent shall reasonably select, whether at such Grantor’s premises
or elsewhere. To the extent permitted by Applicable Law, each Grantor waives all
claims, damages and demands it may acquire against the Administrative Agent or
any other Secured Party arising out of the exercise by them of any rights
hereunder except to the extent any such claims, damages, or demands result
solely from the gross negligence or willful misconduct of the Administrative
Agent or any other Secured Party, in each case against whom such claim is
asserted. If any notice of a proposed sale or other disposition of Collateral
shall be required by law, such notice shall be deemed reasonable and proper if
given at least ten days before such sale or other disposition.

Section 5.2 Specific Remedies.

(a) The Administrative Agent hereby authorizes each Grantor to collect such
Grantor’s Accounts, under the Administrative Agent’s direction and control or as
otherwise provided in this Agreement; provided that, the Administrative Agent
may curtail or terminate such authority at any time after the occurrence and
during the continuance of an Event of Default.

(b) Upon the occurrence and during the continuance of an Event of Default:

(i) the Administrative Agent may communicate with Account Debtors of any Account
subject to a Security Interest and upon the request of the Administrative Agent,
each Grantor shall notify (such notice to be in form and substance reasonably
satisfactory to the Administrative Agent) its Account Debtors and parties to the
Material Contracts subject to a Security Interest that such Accounts and the
Material Contracts have been assigned to the Administrative Agent, for the
ratable benefit of itself and the other Secured Parties;

(ii) each Grantor shall forward to the Administrative Agent, on the last
Business Day of each week, deposit slips related to all cash, money, checks or
any other similar items of payment received by the Grantor during such week,
and, if requested by the Administrative Agent, copies of such checks or any
other similar items of payment, together with a statement showing the
application of all payments on the Collateral during such week and a collection
report with regard thereto, in form and substance reasonably satisfactory to the
Administrative Agent;

 

C-26



--------------------------------------------------------------------------------

(iii) whenever any Grantor shall receive any cash, money, checks or any other
similar items of payment relating to any Collateral (including any Proceeds of
any Collateral), such Grantor agrees that it will, within one (1) Business Day
of such receipt, deposit all such items of payment into the Collateral Account
or in a Deposit Account at a Controlled Depositary, and until such Grantor shall
deposit such cash, money, checks or any other similar items of payment in the
Collateral Account or in a Deposit Account at a Controlled Depositary, such
Grantor shall hold such cash, money, checks or any other similar items of
payment in trust for the Administrative Agent and the other Secured Parties and
as property of the Administrative Agent and the other Secured Parties, separate
from the other funds of such Grantor, and the Administrative Agent shall have
the right to transfer or direct the transfer of the balance of each Deposit
Account to the Collateral Account. All such Collateral and Proceeds of
Collateral received by the Administrative Agent hereunder shall be held by the
Administrative Agent in the Collateral Account as collateral security for all
the Obligations and shall not constitute payment thereof until applied as
provided in Section 5.4;

(iv) the Administrative Agent shall have the right to receive any and all cash
dividends, payments or distributions made in respect of any Investment Property
or Partnership/LLC Interests or other Proceeds paid in respect of any Investment
Property or Partnership/LLC Interests, and any or all of any Investment Property
or Partnership/LLC Interests shall, if so directed by the Administrative Agent,
be registered in the name of the Administrative Agent or its nominee, and the
Administrative Agent or its nominee may thereafter exercise (A) all voting,
corporate and other rights pertaining to such Investment Property or
Partnership/LLC Interests at any meeting of shareholders, partners or members of
the relevant Issuers and (B) any and all rights of conversion, exchange and
subscription and any other rights, privileges or options pertaining to such
Investment Property or Partnership/LLC Interests as if it were the absolute
owner thereof (including, without limitation, the right to exchange at its
discretion any and all of the Investment Property or Partnership/LLC Interests
upon the merger, consolidation, reorganization, recapitalization or other
fundamental change in the corporate, partnership or company structure of any
Issuer or upon the exercise by any Grantor or the Administrative Agent of any
right, privilege or option pertaining to such Investment Property or
Partnership/LLC Interests, and in connection therewith, the right to deposit and
deliver any and all of the Investment Property or Partnership/LLC Interests with
any committee, depositary, transfer agent, registrar or other designated agency
upon such terms and conditions as the Administrative Agent may determine), all
without liability except to account for property actually received by it; but
the Administrative Agent shall have no duty to any Grantor to exercise any such
right, privilege or option and the Administrative Agent and the other Secured
Parties shall not be responsible for any failure to do so or delay in so doing.
In furtherance thereof, each Grantor hereby authorizes and instructs each Issuer
with respect to any Collateral consisting of Investment Property and
Partnership/LLC Interests to (i) comply with any instruction received by it from
the Administrative Agent in writing that (A) states that an Event of Default has
occurred and is continuing and (B) is otherwise in accordance with the terms

 

C-27



--------------------------------------------------------------------------------

of this Agreement, without any other or further instructions from such Grantor,
and each Grantor hereby agrees that each Issuer shall be fully protected in so
complying, and (ii) except as otherwise expressly permitted hereby, pay any
dividends, distributions or other payments with respect to any Investment
Property or Partnership/LLC Interests directly to the Administrative Agent; and

(v) the Administrative Agent shall be entitled to (but shall not be required
to): (A) proceed to perform any and all obligations of the applicable Grantor
under any Material Contract and exercise all rights of such Grantor thereunder
as fully as such Grantor itself could, (B) do all other acts which the
Administrative Agent may deem necessary or proper to protect its Security
Interest granted hereunder, provided that such acts are not inconsistent with,
or in violation of, the terms of the Credit Agreement or any other Loan
Documents or Applicable Law, and (C) sell, assign or otherwise transfer any
Material Contract in accordance with the Credit Agreement, the other Loan
Documents and Applicable Law, subject, however, to the prior approval of each
other party to such Material Contract, to the extent required under the Material
Contract; and

(c) Unless an Event of Default shall have occurred and be continuing and the
Administrative Agent shall have given notice to the relevant Grantor of the
Administrative Agent’s intent to exercise its corresponding rights pursuant to
Section 5.2(b), each Grantor shall be permitted to receive all cash dividends,
payments or other distributions made in respect of any Investment Property and
Partnership/LLC Interests, in each case paid in the normal course of business of
the relevant Issuer and consistent with past practice, to the extent permitted
in the Credit Agreement, and to exercise all voting and other corporate, company
and partnership rights with respect to any Investment Property and
Partnership/LLC Interests; provided that, no vote shall be cast or other
corporate, company and partnership right exercised or other action taken which,
in the Administrative Agent’s reasonable judgment, would impair the Collateral
or which would result in a Default or a default under any provision of any
Secured Hedging Agreement.

Section 5.3 Registration Rights.

(a) If, after the occurrence and during the continuance of an Event of Default,
the Administrative Agent shall determine that in order to exercise its right to
sell any or all of the Collateral it is necessary or advisable to have such
Collateral registered under the provisions of the Securities Act (any such
Collateral, the “Restricted Securities Collateral”), the relevant Grantor will,
upon the request of the Administrative Agent, cause each applicable Subsidiary
Issuer (and the officers and directors thereof), and will use its best efforts
to cause each other applicable Issuer, to (i) execute and deliver all such
instruments and documents, and do or cause to be done all such other acts as may
be, in the reasonable opinion of the Administrative Agent, necessary or
advisable to register such Restricted Securities Collateral, or that portion
thereof to be sold, under the provisions of the Securities Act, (ii) use its
best efforts to cause the registration statement relating thereto to become
effective and to remain effective for a period of one year from the date of the
first public offering of such Restricted Securities Collateral, or that portion
thereof to be sold, and (iii) make all amendments thereto and/or to the related
prospectus which, in the opinion of the Administrative Agent, are necessary or
advisable, all in conformity with the requirements of the Securities Act and the
rules and regulations of the Securities and Exchange Commission applicable
thereto. Each Grantor agrees to cause each applicable Subsidiary Issuer

 

C-28



--------------------------------------------------------------------------------

(and the officers and directors thereof), and will use its best efforts to cause
each other applicable Issuer, to comply with the provisions of the securities or
“Blue Sky” laws of any and all jurisdictions which the Administrative Agent
shall designate and to make available to its security holders, as soon as
practicable, an earnings statement (which need not be audited) which will
satisfy the provisions of Section 11(a) of the Securities Act.

(b) Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Restricted Securities Collateral, by
reason of certain prohibitions contained in the Securities Act and applicable
state securities laws or otherwise, and may be compelled to resort to one or
more private sales thereof to a restricted group of purchasers which will be
obliged to agree, among other things, to acquire such securities for their own
account for investment and not with a view to the distribution or resale
thereof. Each Grantor acknowledges and agrees that any such private sale may
result in prices and other terms less favorable than if such sale were a public
sale and, notwithstanding such circumstances, agrees that any such private sale
shall be deemed to have been made in a commercially reasonable manner. The
Administrative Agent shall be under no obligation to delay a sale of any of the
Restricted Securities Collateral for the period of time necessary to permit the
Issuer thereof to register such securities for public sale under the Securities
Act, or under applicable state securities laws, even if such Issuer would agree
to do so.

(c) Each Grantor agrees to use its best efforts to do or cause to be done all
such other acts as may be necessary to make such sale or sales of all or any
portion of the Restricted Securities Collateral valid and binding and in
compliance with any and all other Applicable Laws. Each Grantor further agrees
that a breach of any of the covenants contained in this Section 5.3 will cause
irreparable injury to the Administrative Agent and the other Secured Parties,
that the Administrative Agent and the other Secured Parties have no adequate
remedy at law in respect of such breach and, as a consequence, that each and
every covenant contained in this Section 5.3 shall be specifically enforceable
against such Grantor, and such Grantor hereby waives and agrees not to assert
any defenses against an action for specific performance of such covenants except
for a defense that no Event of Default exists under the Credit Agreement.

Section 5.4 Application of Proceeds. At such intervals as may be agreed upon by
GEO and the Administrative Agent, or, if an Event of Default shall have occurred
and be continuing, at any time at the Administrative Agent’s election, the
Administrative Agent may apply all or any part of the Collateral or any Proceeds
of the Collateral as provided in Section 7.02(b) of the Credit Agreement.

Section 5.5 Waiver, Deficiency. Except to the extent prohibited under Applicable
Law (including Section 9-602 of the UCC), each Grantor waives and agrees not to
assert any rights or privileges which it may acquire under Sections 9-210,
9-607, 9-608, 9-610, 9-615, 9-620, 9-621, 9-623, 9-624, 9-625 or 9-627 of the
UCC. Each Grantor shall remain liable for any deficiency if the proceeds of any
sale or other disposition of the Collateral are insufficient to pay the
Obligations and the reasonable fees and disbursements of any attorneys retained
by the Administrative Agent or any other Secured Party to collect such
deficiency.

 

C-29



--------------------------------------------------------------------------------

ARTICLE VI

THE ADMINISTRATIVE AGENT

Section 6.1 Administrative Agent’s Appointment as Attorney-In-Fact.

(a) Each Grantor hereby irrevocably constitutes and appoints the Administrative
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, for the purpose of carrying out the terms of this Agreement, to take
any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Agreement, and, without limiting the generality of the foregoing, each
Grantor hereby gives the Administrative Agent the power and right, on behalf of
such Grantor, without notice to or assent by such Grantor, to do any or all of
the following upon the occurrence and continuation of an Event of Default:

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and endorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Account or Material Contract
subject to a Security Interest or with respect to any other Collateral and file
any claim or take any other action or proceeding in any court of law or equity
or otherwise deemed appropriate by the Administrative Agent for the purpose of
collecting any and all such moneys due under any Account or Material Contract
subject to a Security Interest or with respect to any other Collateral whenever
payable;

(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Administrative Agent may request to evidence the Administrative Agent’s and the
other Secured Parties’ security interest in such Intellectual Property and the
goodwill and General Intangibles of such Grantor relating thereto or represented
thereby;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof;

(iv) execute, in connection with any sale provided for in this Agreement, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral; and

(v) (A) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Administrative Agent or as the Administrative Agent shall direct; (B) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (C) sign and endorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other

 

C-30



--------------------------------------------------------------------------------

documents in connection with any of the Collateral; (D) commence and prosecute
any suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any portion thereof and to enforce any
other right in respect of any Collateral; (E) defend any suit, action or
proceeding brought against such Grantor with respect to any Collateral;
(F) settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Administrative
Agent may deem appropriate; (G) assign any Copyright, Patent or Trademark (along
with the goodwill of the business to which any such Copyright, Patent or
Trademark pertains), for such term or terms, on such conditions, and in such
manner, as the Administrative Agent shall in its sole discretion determine; and
(H) generally, sell, transfer, pledge and make any agreement with respect to or
otherwise deal with any of the Collateral as fully and completely as though the
Administrative Agent were the absolute owner thereof for all purposes, and do,
at the Administrative Agent’s option and such Grantor’s expense, at any time, or
from time to time, all acts and things which the Administrative Agent deems
necessary or desirable to protect, preserve or realize upon the Collateral and
the Administrative Agent’s and the other Secured Parties’ Security Interests
therein and to effect the intent of this Agreement, all as fully and effectively
as such Grantor might do.

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement in accordance with the provisions of
Section 6.1(a).

(c) The expenses of the Administrative Agent incurred in connection with actions
taken pursuant to the terms of this Agreement, together with interest thereon at
a rate per annum equal to the highest rate per annum at which interest would
then be payable on any category of past due ABR Loans under the Credit
Agreement, from the date of payment by the Administrative Agent to the date
reimbursed by the relevant Grantor, shall be payable by such Grantor to the
Administrative Agent on demand.

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof in accordance with Section 6.1(a). All powers,
authorizations and agencies contained in this Agreement are coupled with an
interest and are irrevocable until this Agreement is terminated and the Security
Interests created hereby are released.

Section 6.2 Duty of Administrative Agent. The Administrative Agent’s sole duty
with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9-207 of the UCC or otherwise, shall
be to deal with it in the same manner as the Administrative Agent deals with
similar property for its own account. Neither the Administrative Agent nor any
other Secured Party or any of their respective officers, directors, employees or
agents shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Grantor or any
other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof. The powers conferred on the Administrative Agent
and the other Secured Parties hereunder are solely to protect the Administrative
Agent’s and the other Secured Parties’ interests in the Collateral and shall not

 

C-31



--------------------------------------------------------------------------------

impose any duty upon the Administrative Agent or any other Secured Party to
exercise any such powers. The Administrative Agent and the other Secured Parties
shall be accountable only for amounts that they actually receive as a result of
the exercise of such powers, and neither they nor any of their officers,
directors, employees or agents shall be responsible to any Grantor for any act
or failure to act hereunder, except for their own gross negligence or willful
misconduct.

Section 6.3 Authority of Administrative Agent. Each Grantor acknowledges that
the rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the other
Secured Parties, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Administrative Agent and the Grantors, the Administrative Agent
shall be conclusively presumed to be acting as agent for the Secured Parties
with full and valid authority so to act or refrain from acting, and no Grantor
shall be under any obligation, or entitlement to make any inquiry respecting
such authority.

ARTICLE VII

MISCELLANEOUS

Section 7.1 Amendments and Waivers. The terms and provisions of this Agreement
may be waived, amended, supplemented or otherwise modified only by an instrument
in writing duly executed by each Grantor and the Administrative Agent (with the
consent of such Lenders (if any) as are required by Section 9.02 of the Credit
Agreement). Any such amendment or waiver shall be binding upon the Secured
Parties and the Grantors.

Section 7.2 Notices. All notices and communications hereunder shall be given to
the addresses and otherwise made in accordance with Section 9.01 of the Credit
Agreement and shall be deemed to have been given at the times specified in said
Section 9.01; provided that notices and communications to any Grantor may be
given to GEO on such Grantor’s behalf and shall be deemed received by such
Grantor upon receipt by GEO or by such Grantor. In furtherance of the foregoing,
each Grantor agrees that for purposes of this Agreement, GEO shall be each
Grantor’s representative subject to and in accordance with the provisions of
Section 2.20 of the Credit Agreement.

Section 7.3 No Waiver by Course of Conduct, Cumulative Remedies. Neither the
Administrative Agent nor any other Secured Party shall by any act (except by a
written instrument pursuant to Section 7.1), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default. No failure to exercise, nor any delay in exercising
on the part of the Administrative Agent or any other Secured Party, any right,
power or privilege hereunder shall operate as a waiver thereof. No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. A waiver by the Administrative Agent or any other Secured Party of
any right or remedy hereunder on any one occasion shall not be construed as a
bar to any right or remedy which the Administrative Agent

 

C-32



--------------------------------------------------------------------------------

or such other Secured Party would otherwise have on any future occasion. The
rights and remedies herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any other rights or remedies provided by
law.

Section 7.4 Enforcement Expenses, Indemnification.

(a) Each Grantor agrees to pay or reimburse each Secured Party and the
Administrative Agent for all its reasonable costs and expenses incurred in
connection with enforcing or preserving any rights under this Agreement, the
other Loan Documents and the Secured Hedging Agreements to which such Grantor is
a party (including, without limitation, in connection with any workout,
restructuring, bankruptcy or other similar proceeding and the reasonable fees
and disbursements of counsel to each Secured Party and of counsel to the
Administrative Agent).

(b) Each Grantor agrees to pay, and to hold the Administrative Agent and the
other Secured Parties harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, sales or other
taxes (in each case, subject to Section 2.15 of the Credit Agreement) which may
be payable or determined to be payable with respect to any of the Collateral or
in connection with any of the transactions contemplated by this Agreement.

(c) Each Grantor agrees to pay, and to hold the Administrative Agent and the
other Secured Parties harmless from any and all liabilities, obligations,
losses, damages, penalties, costs and expenses in connection with actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement to the extent any Grantor would be required to
do so pursuant to Section 9.03 of the Credit Agreement.

(d) The agreements in this Section 7.4 shall survive termination of the
Commitments, repayment of the Obligations, termination of the Letters of Credit
and repayment of the LC Disbursements, and all other amounts payable under the
Credit Agreement, the other Loan Documents and the Secured Hedging Agreements.

Section 7.5 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

C-33



--------------------------------------------------------------------------------

Section 7.6 Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of each
Grantor (and shall bind all Persons who become bound as a Grantor to this
Collateral Agreement), the Administrative Agent and the other Secured Parties
and their respective successors and assigns; provided that no Grantor may
assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the Administrative Agent (with
the consent of such Lenders (if any) as are required by Section 9.02 of the
Credit Agreement).

Section 7.7 Set-Off. Each Grantor hereby irrevocably authorizes the
Administrative Agent and each other Secured Party at any time and from time to
time pursuant to Section 9.08 of the Credit Agreement, without notice to such
Grantor or any other Grantor, any such notice being expressly waived by each
Grantor, to set-off and appropriate and apply any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Administrative Agent or such other Secured Party to or for the
credit or the account of such Grantor, or any part thereof in such amounts as
the Administrative Agent or such other Secured Party may elect, against and on
account of the obligations and liabilities of such Grantor to the Administrative
Agent or such other Secured Party hereunder and claims of every nature and
description of the Administrative Agent or such other Secured Party against such
Grantor, in any currency, whether arising hereunder, under the Credit Agreement,
any other Loan Document, any Secured Hedging Agreement or otherwise, as the
Administrative Agent or such other Secured Party may elect, whether or not the
Administrative Agent or any other Secured Party has made any demand for payment
and although such obligations, liabilities and claims may be contingent or
unmatured. The Administrative Agent and each other Secured Party shall notify
such Grantor promptly of any such set-off and the application made by the
Administrative Agent or such other Secured Party of the proceeds thereof;
provided that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of the Administrative Agent and each
other Secured Party under this Section 7.7 are in addition to other rights and
remedies (including, without limitation, other rights of set-off) which the
Administrative Agent or such other Secured Party may have.

Section 7.8 Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
telecopy or by electronic transmission), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.

Section 7.9 Severability. Any provision of this Agreement or any other Loan
Agreement which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating the remainder of such provision or the
remaining provisions hereof or thereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

Section 7.10 Section Heading. The Section headings used in this Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.

 

C-34



--------------------------------------------------------------------------------

Section 7.11 Integration. This Agreement, the other Loan Documents and the
Secured Hedging Agreements represent the agreement of the Grantors, the
Administrative Agent and the other Secured Parties with respect to the subject
matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent or any other Secured
Party relative to subject matter hereof and thereof not expressly set forth or
referred to herein or in the other Loan Documents or Secured Hedging Agreements.

Section 7.12 Governing Law. This Agreement shall be governed by, construed and
enforced in accordance with the laws of the State of New York (including
Section 5-1401 and Section 5-1402 of the General Obligations Law of the State of
New York), without regard to the conflicts of law provisions of such state.

Section 7.13 Consent to Jurisdiction and Venue.

(a) Each Grantor hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State
court or, to the fullest extent permitted by applicable law, in such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any Secured Party may
otherwise have to bring any action or proceeding relating to this Agreement
against any Grantor or its properties in the courts of any jurisdiction.

(b) Each Grantor hereby irrevocably and unconditionally waives, to the fullest
extent permitted by applicable law, any objection that it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement in any court referred to in Section 7.13(a). Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 7.02. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by applicable law.

Section 7.14 Acknowledgements.

(a) Each Grantor hereby acknowledges that: (i) it has been advised by counsel in
the negotiation, execution and delivery of this Agreement and the other Loan
Documents and Secured Hedging Agreements to which it is a party, (ii) neither
the Administrative Agent nor any other Secured Party has any fiduciary
relationship with or duty to any Grantor arising out of or in connection with
this Agreement, any of the other Loan Documents or any of the Secured Hedging
Agreements, and the relationship among the Grantors, on the one hand, and the

 

C-35



--------------------------------------------------------------------------------

Administrative Agent and the other Secured Parties, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor, and
(iii) no joint venture is created hereby or by the other Loan Documents or
Secured Hedging Agreements or otherwise exists by virtue of the transactions
contemplated hereby or thereby among the Secured Parties or among the Grantors
and the Secured Parties.

(b) Each Issuer party to this Agreement acknowledges receipt of a copy of this
Agreement and agrees to be bound thereby and to comply with the terms thereof
insofar as such terms are applicable to it. Each Issuer agrees to provide such
notices to the Administrative Agent as may be necessary to give full effect to
the provisions of this Agreement.

Section 7.15 Additional Grantors. Each Subsidiary of GEO that is required
(pursuant to Section 5.09 of the Credit Agreement) or intends to become a party
to this Agreement or any other Person that intends to become a Grantor hereunder
shall become a Grantor for all purposes of this Agreement upon execution and
delivery by such Subsidiary or other Person of a Joinder Agreement.

Section 7.16 Releases.

(a) At such time as the Release Date shall have occurred, the Collateral shall
be released from the Liens created hereby, and this Agreement and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent and each Grantor hereunder shall terminate, all without
delivery of any instrument or performance of any act by any party, and all
rights to the Collateral shall revert to the Grantors. At the written request
and sole expense of any Grantor following any such termination, the
Administrative Agent shall deliver to such Grantor (or its designee) any
Collateral held by the Administrative Agent hereunder, and execute and deliver
(in each case, without representation or warranty by or recourse to the
Administrative Agent or any other Secured Party) to such Grantor such documents
as such Grantor shall reasonably request to evidence such termination.

(b) If any of the Collateral shall be sold, transferred or otherwise disposed of
by any Grantor in a transaction permitted by the Credit Agreement, then the
Administrative Agent, at the request and sole expense of such Grantor, shall
execute and deliver (in each case, without representation or warranty by or
recourse to the Administrative Agent or any other Secured Party) to such Grantor
all releases or other documents reasonably necessary or desirable for the
release of the Liens created hereby on such Collateral. In the event that all
the Equity Interests of any Grantor shall be sold, transferred or otherwise
disposed of in its entirety in a transaction permitted by the Credit Agreement,
then, at the request of GEO and at the expense of the Grantors, such Grantor
shall be released from its obligations hereunder; provided that GEO shall have
delivered to the Administrative Agent, at least ten (or such lesser number as
the Administrative Agent shall agree in its sole discretion) Business Days prior
to the date of the proposed release, a written request for release identifying
the relevant Grantor and the terms of the sale or other disposition in
reasonable detail, including the price and consideration thereof and any
expenses in connection therewith, together with a certification by GEO stating
that such transaction is in compliance with the Credit Agreement, the other Loan
Documents and the Secured Hedging Agreements.

 

C-36



--------------------------------------------------------------------------------

Section 7.17 Judgment Currency. The provisions of Section 9.15 of the Credit
Agreement shall also apply with respect to any payments to or proceeds received
by the Administrative Agent hereunder and such provisions are hereby
incorporated herein by reference, in each case mutatis mutandis.

Section 7.18 Affirmation. Each Grantor hereby reaffirms, as of the
Restatement Effective Date, (i) the covenants and agreements made by such
Grantor contained in each Loan Document to which it is a party and (ii) its
continuing pledges and other grants of Liens in respect of the Obligations
pursuant to any Security Document, in each case, as such covenants, agreements
and other provisions may be modified, supplemented or amended on the
Restatement Effective Date. Each Grantor further confirms that each Loan
Document to which it is a party is and shall continue to be in full force and
effect and the same are hereby ratified and confirmed in all respects, except
that upon the occurrence of the Restatement Effective Date, all references in
such Loan Documents to the “Credit Agreement”, the “Loan Documents”,
“thereunder”, “thereof”, or words of similar import shall mean the Credit
Agreement and the other Loan Documents as amended or otherwise modified on (and
after giving effect to the occurrence of) the Restatement Effective Date.

Section 7.19 Amendment and Restatement. As of the Restatement Effective Date,
this Agreement shall amend, and restate as amended, the Existing Collateral
Agreement, but shall not constitute a novation thereof or in any way impair or
otherwise affect the rights or obligations of the parties thereunder (including
with respect to representations and warranties made thereunder) except as such
rights or obligations are amended or modified hereby. The Existing Collateral
Agreement as amended and restated hereby shall be deemed to be a continuing
agreement among the parties, and all documents, instruments and agreements
delivered pursuant to or in connection with the Existing Collateral Agreement
not amended and restated in connection with the entry of the parties into this
Agreement shall remain in full force and effect, each in accordance with its
terms, as of the date of delivery or such other date as contemplated by such
document, instrument or agreement to the same extent as if the modifications to
the Existing Collateral Agreement contained herein were set forth in an
amendment to the Existing Collateral Agreement in a customary form, unless such
document, instrument or agreement has otherwise been terminated or has expired
in accordance with or pursuant to the terms of the Credit Agreement, the
Existing Credit Agreement, this Agreement or the Existing Collateral Agreement
or such document, instrument or agreement or as otherwise agreed by the required
parties hereto or thereto.

[Signature Pages Follow]

 

C-37



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Collateral Agreement to
be executed by their duly authorized officers, all as of the date first written
above.

 

THE GEO GROUP, INC. By:  

 

Name:  

 

Title:  

 

GEO CORRECTIONS HOLDINGS, INC. By:  

 

Name:  

 

Title:  

 

CORRECTIONAL SERVICES CORPORATION, LLC By:  

 

  Name:  

 

  Title:  

 

CORRECTIONAL PROPERTIES PRISON FINANCE LLC By:  

 

  Name:  

 

  Title:  

 

CPT LIMITED PARTNER, LLC By:  

 

  Name:  

 

  Title:  

 

CPT OPERATING PARTNERSHIP L.P. By:   GEO Acquisition II, Inc., as General
Partner By:  

 

  Name:  

 

  Title:  

 

 

C-38



--------------------------------------------------------------------------------

GEO ACQUISITION II, INC. By:  

 

  Name:  

 

  Title:  

 

GEO HOLDINGS I, INC. By:  

 

  Name:  

 

  Title:  

 

GEO RE HOLDINGS LLC By:  

 

  Name:  

 

  Title:  

 

GEO TRANSPORT, INC. By:  

 

  Name:  

 

  Title:  

 

PUBLIC PROPERTIES DEVELOPMENT AND LEASING LLC By:  

 

  Name:  

 

  Title:  

 

CORNELL COMPANIES, LLC By:  

 

  Name:  

 

  Title:  

 

 

C-39



--------------------------------------------------------------------------------

CCG I, LLC By:  

 

  Name:  

 

  Title:  

 

CORNELL ABRAXAS GROUP OS, LLC By:  

 

  Name:  

 

  Title:  

 

CORNELL CORRECTIONS MANAGEMENT, LLC By:  

 

  Name:  

 

  Title:  

 

CORNELL CORRECTIONS OF ALASKA, INC. By:  

 

  Name:  

 

  Title:  

 

CORNELL CORRECTIONS OF CALIFORNIA, INC. By:  

 

  Name:  

 

  Title:  

 

CORNELL CORRECTIONS OF RHODE ISLAND, INC. By:  

 

  Name:  

 

  Title:  

 

CORNELL CORRECTIONS OF TEXAS, INC. By:  

 

  Name:  

 

  Title:  

 

 

C-40



--------------------------------------------------------------------------------

CORNELL INTERVENTIONS, INC. By:  

 

  Name:  

 

  Title:  

 

CORNELL ABRAXAS GROUP INC. By:  

 

  Name:  

 

  Title:  

 

CORNELL COMPANIES OF CALIFORNIA OS, LLC By:  

 

  Name:  

 

  Title:  

 

CORNELL COMPANIES OF TEXAS OS, LLC By:  

 

  Name:  

 

  Title:  

 

CORNELL INTERVENTIONS OS, LLC By:  

 

  Name:  

 

  Title:  

 

CORRECTIONAL SYSTEMS, LLC By:  

 

  Name:  

 

  Title:  

 

 

C-41



--------------------------------------------------------------------------------

WBP LEASING, LLC By:  

 

  Name:  

 

  Title:  

 

BII HOLDING CORPORATION By:  

 

  Name:  

 

  Title:  

 

BII HOLDING I CORPORATION By:  

 

  Name:  

 

  Title:  

 

BEHAVIORAL HOLDING CORP. By:  

 

  Name:  

 

  Title:  

 

BEHAVIORAL ACQUISITION CORP. By:  

 

  Name:  

 

  Title:  

 

B.I. INCORPORATED By:  

 

  Name:  

 

  Title:  

 

MCF GP, LLC By:  

 

  Name:  

 

  Title:  

 

 

C-42



--------------------------------------------------------------------------------

GEO MCF LP, LLC By:  

 

  Name:  

 

  Title:  

 

MUNICIPAL CORRECTIONS FINANCE, L.P., By:   MCF GP, LLC, as General Partner By:  

 

  Name:  

 

  Title:  

 

 

GEO CORRECTIONS AND DETENTION, LLC By:  

 

Name:  

 

Title:  

 

GEO RE-ENTRY SERVICES, LLC By:  

 

Name:  

 

Title:  

 

GEO OPERATIONS, LLC By:  

 

Name:  

 

Title:  

 

 

C-43



--------------------------------------------------------------------------------

BNP PARIBAS, as Administrative Agent, By:  

 

Name:  

 

Title:  

 

By:  

 

Name:  

 

Title:  

 

 

C-44



--------------------------------------------------------------------------------

EXHIBIT A-1

to

Amended and Restated Collateral Agreement

[FORM OF] ASSIGNMENT OF GOVERNMENT CONTRACT

ASSIGNMENT (this “Agreement”), dated as of [DATE] by and among [CONTRACTING
PARTY], a [STATE] [ENTITY], with its chief executive offices at [ADDRESS] (the
“Assignor”), in favor of BNP Paribas, as Administrative Agent (the “Assignee”)
for the ratable benefit of the Secured Parties. Capitalized terms used herein
and not defined herein shall have the meanings assigned thereto in the Credit
Agreement (as defined below).

STATEMENT OF PURPOSE

WHEREAS, pursuant to the Amended and Restated Credit Agreement dated April 3,
2013 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among THE GEO GROUP, INC., a Florida
corporation (“GEO”), GEO CORRECTIONS HOLDINGS, INC., a Florida corporation
(“Corrections” and, together with GEO, the “Borrowers”), the financial
institutions (collectively, the “Lenders”) from time to time parties thereto and
BNP Paribas, as administrative agent, the Lenders have agreed to make (or
continue) certain extensions of credit to the Borrowers upon the terms and
subject to the conditions set forth therein;

WHEREAS, in connection with the Credit Agreement, the Borrowers and the
Restricted Subsidiaries may from time to time be obligated to the Hedge
Counterparties in respect of one or more Hedging Agreements (such Hedging
Agreements being referred to herein as “Secured Hedging Agreements”); and

WHEREAS, the Credit Agreement and the Collateral Agreement require the Assignor
to execute and deliver this Agreement to the Assignee, for the ratable benefit
of itself and the other Secured Parties.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the Assignor hereby
agrees with the Assignee (for the ratable benefit of the Secured Parties) as
follows:

SECTION 1. Assignment. The Assignor hereby sells, assigns and transfers to the
Assignee, for the ratable benefit of itself and the other Secured Parties, all
of the Assignor’s rights, title and interest in and to all moneys due and to
become due from the United States of America, or from any Agency or Department
thereof, together with all rights to receive the same, under a certain [NAME OF
THE CONTRACT BEING ASSIGNED], dated as of [DATE] (as amended, restated,
supplemented or otherwise modified from time to time, the “Contract”), under the
Contract No. [Contract Number] between the United States of America acting
through [APPLICABLE AGENCY, DEPARTMENT, INSTRUMENTALITY] and the Assignor,

 

C-45



--------------------------------------------------------------------------------

including any letter of intent, letter of award, letter of acceptance of bid or
proposal, informal or incomplete contract or agreement, order, authorization to
commence performance or similar instrument or communication made or received by
the Assignor in anticipation of or in connection with the Contract.

SECTION 2. Direction of Payment. The Assignor hereby authorizes and directs the
United States of America to make all payments due under the Contract directly to
the Assignee, in accordance with any payment instructions received therefrom, by
checks or other orders, payable to the order of the Assignee, and constitutes
and appoints the Assignee its true and lawful attorney, irrevocably with full
power of substitution for it, in its name or in the name of the Assignor or
otherwise, to ask, require, demand and receive and give acquittance for any and
all said monies due or to become due, and to endorse the name of the Assignor on
any checks, drafts or other orders for the payment of money payable to the
Assignor in payment thereof.

SECTION 3. Representations and Warranties. The Assignor hereby represents and
warrants that (a) it is the lawful owner of all rights under the Contract,
(b) it has good right to assign same, (c) its rights under such Contract are
free from all liens and encumbrances and (d) it will warrant and defend such
Contract against the lawful claims and demands of all persons.

SECTION 4. Covenants. The Assignor hereby agrees (a) that, if any payments under
the Contract shall be made to the Assignor, it will receive and hold the same in
trust for the Assignee and will forthwith upon receipt deliver the same to the
Assignee in the identical form of payment received by the Assignor, and (b) that
it will execute and deliver all such further instruments and do all such further
acts and things as the Assignee may reasonably request or as shall be necessary
or desirable to further and more perfectly assure to the Assignee its rights
under the Contract.

[Signature Pages Follow]

 

C-46



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be
executed by their duly authorized officers, all as of the date first written
above.

 

[NAME OF ASSIGNOR] By:  

 

  Name:  

 

  Title:  

 

 

ATTEST: By:  

 

  Name:  

 

  Title:  

 

STATE OF

COUNTY OF

On the      day of             ,          before me personally appeared
             to me known, who, being by me duly sworn, did say that s/he is the
             of             ; and that s/he signed her/his name thereto by
her/his free act and deed and acknowledged the said Assignment to be the free
act and deed of said corporation.

 

[Notarial Seal]    

 

    Notary Public

My Commission Expires:

 

 

 

C-47



--------------------------------------------------------------------------------

EXHIBIT A-2

to

Amended and Restated Collateral Agreement

[FORM OF] NOTICE OF ASSIGNMENT OF GOVERNMENT CONTRACT

Dated as of: [DATE]

 

TO: [COMPLETE NAME AND

ADDRESS OF

APPROPRIATE

CONTRACTING ENTITY]

Attention: [NAME OF CONTRACTING OFFICER]

Reference is made to the [NAME OF THE CONTRACT BEING ASSIGNED], dated as of
[DATE] (as amended, restated, supplemented or otherwise modified from time to
time, the “Contract”), under the Contract No. [CONTRACT NUMBER] between the
United States of America acting through [APPLICABLE AGENCY, DEPARTMENT,
INSTRUMENTALITY] and [ASSIGNOR], a [STATE] [ENTITY], with its chief executive
offices at [ADDRESS] (the “Assignor”).

Moneys due or to become due under the Contract have been assigned to the
undersigned under the provisions of the Assignment of Claims Act of 1940, as
amended, 31 U.S.C. 3727, 41 U.S.C. 15.

A true copy of the Assignment Agreement, dated as of [DATE] executed by the
Assignor in favor of BNP Paribas, as Administrative Agent (the “Assignee”) for
the ratable benefit of the Secured Parties referred to in the Amended and
Restated Credit Agreement, dated as of April 3, 2013 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among THE GEO GROUP, INC., a Florida corporation (“GEO”), GEO Corrections
Holdings, Inc., a Florida corporation (“Corrections” and, together with GEO, the
“Borrowers”), the financial institutions from time to time party thereto as
lenders and the Assignee, is attached hereto.

Payments due or to become due under the Contract should be made to the Assignee.

Please return to the undersigned the three enclosed copies of this Notice of
Assignment with appropriate notations showing the date and hour of receipt, and
signed by the person acknowledging receipt on behalf of the addressee. Please
mail the three copies of this Notice of Assignment and all inquiries and
correspondence regarding this matter to the address specified on the signature
page hereto.

[Signature Page Follows]

 

C-48



--------------------------------------------------------------------------------

Very truly yours, BNP PARIBAS, as Administrative Agent, By:  

 

  Name:  

 

  Title:  

 

By:  

 

  Name:  

 

  Title:  

 

Address of Administrative Agent:

BNP Paribas

28th Floor

787 Seventh Avenue

New York, New York 10019

Attention: Brendan Heneghan

Telephone No.: (212) 841-3885

Telecopy No.: (212) 841-2868

[Acknowledgement Follows]

 

C-49



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT

Receipt of the foregoing Notice of Assignment and Assignment dated as of [DATE],
from BNP Paribas to the undersigned, attached thereto (collectively, the
“Assignment Documents”), is hereby acknowledged. The Assignment Documents were
received at              [a.m.][p.m.] on [DATE].

 

[Insert name of U.S. Government Contracting Entity] By:  

 

  Name:  

 

  Title:  

 

On behalf of:

 

 

C-50



--------------------------------------------------------------------------------

EXHIBIT D

to

Amended and Restated Credit Agreement

dated as of April 3, 2013

by and among

The GEO Group, Inc. and

GEO Corrections Holdings, Inc.,

as Borrowers,

the lenders party thereto,

as Lenders,

and

BNP Paribas,

as Administrative Agent

FORM OF GUARANTY AGREEMENT



--------------------------------------------------------------------------------

[FORM OF]

AMENDED AND RESTATED GUARANTY AGREEMENT

AMENDED AND RESTATED GUARANTY AGREEMENT (as amended, restated, supplemented or
otherwise modified from time to time, this “Guaranty”), dated as of April 3,
2013, by and among THE GEO GROUP, INC., a Florida corporation (“GEO”), GEO
CORRECTIONS HOLDINGS, INC., a Florida corporation (“Corrections” and, together
with GEO, the “Borrowers”), certain subsidiaries of GEO identified under the
caption “SUBSIDIARY GUARANTORS” on the signature pages hereto (together with
Corrections, collectively, the “Guarantors”; and, together with the Borrowers,
collectively, the “Obligors”), in favor of BNP PARIBAS, as Administrative Agent
under the Credit Agreement referred to below (the “Administrative Agent”), for
the ratable benefit of the Secured Parties.

STATEMENT OF PURPOSE

WHEREAS, GEO, BNP Paribas, as administrative agent, and certain other parties
entered into a Credit Agreement dated as of August 4, 2010 (as amended, modified
and supplemented to, and as in effect immediately before giving effect to the
amendment and restatement thereof on, the Restatement Effective Date, the
“Existing Credit Agreement”);

WHEREAS, in conjunction with the Existing Credit Agreement, GEO, certain
Subsidiaries of GEO (together with each Subsidiary that became a “Guarantor”
thereunder prior to the date hereof, the “Existing Guarantors”), and BNP
Paribas, as administrative agent, entered into the Guaranty Agreement dated as
of August 4, 2010 (as amended, restated, supplemented and otherwise modified to,
and as in effect immediately before giving effect to the amendment and
restatement thereof contemplated hereby on, the date hereof, the “Existing
Guaranty”);

WHEREAS, pursuant to the terms of the Amended and Restated Credit Agreement of
even date herewith (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among the Borrowers, the
financial institutions (the “Lenders”) from time to time parties thereto and the
Administrative Agent, the Lenders have agreed to make (or continue) extensions
of credit to the Borrowers upon the terms and subject to the conditions set
forth therein;

WHEREAS, any or all of the Borrowers and the Restricted Subsidiaries are and may
from time to time be obligated to the Hedge Counterparties in respect of one or
more Hedging Agreements (such Hedging Agreements being referred to herein as
“Secured Hedging Agreements”);

WHEREAS, the Obligors, though separate legal entities, comprise one integrated
financial enterprise, and all extensions of credit to the Borrowers under the
Credit Agreement and all Secured Hedging Agreements will inure, directly or
indirectly, to the benefit of each of the Obligors; and

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
(or continue) their respective extensions of credit to the Borrowers under the
Credit Agreement that the Obligors shall have executed and delivered this
Guaranty to the Administrative Agent, for the ratable benefit of itself and the
other Secured Parties.

 

D-2



--------------------------------------------------------------------------------

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement, to
induce the Lenders to make (or continue) their respective extensions of credit
thereunder and to induce the Hedge Counterparties to enter into (or continue)
the Secured Hedging Agreements, the Obligors have agreed to guarantee the
Guaranteed Obligations pursuant hereto.

Accordingly, the parties hereto agree as follows:

SECTION 1. Definitions.

(a) The following terms when used in this Guaranty shall have the meanings
assigned to them below:

“Additional Obligor” means each Subsidiary of GEO which hereafter becomes a
Guarantor and an Obligor pursuant to Section 28.

“Applicable Insolvency Laws” means all Applicable Laws governing bankruptcy,
reorganization, arrangement, adjustment of debts, relief of debtors,
dissolution, insolvency, fraudulent transfers or conveyances or other similar
laws (including, without limitation, 11 U.S.C. Sections 547, 548 and 550 and
other “avoidance” provisions of Title 11 of the United States Code).

“Applicable Laws” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.

“Collateral” means the collateral security for the Obligations pledged or
granted pursuant to the Security Documents.

“Existing Credit Agreement” has the meaning set forth in the statement of
purpose.

“Existing Guarantors” has the meaning set forth in the statement of purpose.

“Existing Guaranty” has the meaning set forth in the statement of purpose.

“Guaranteed Obligations” has the meaning set forth in Section 2(a).

“Qualified ECP Guarantor” means, in respect of any Swap Obligations, each
Obligor that has total assets exceeding $10,000,000 at the time such Swap
Obligations are incurred.

“Release Date” means the date on which the Obligations and all Guaranteed
Obligations (excluding Obligations and Guaranteed Obligations, respectively, not
yet due and payable under the Secured Hedging Agreements that have not been
terminated and any unasserted contingent indemnification obligations) shall have
been indefeasibly paid and discharged in full, the Commitments shall have been
terminated and all Letters of Credit shall have been terminated or cash
collateralized in accordance with the Credit Agreement.

 

D-3



--------------------------------------------------------------------------------

(b) Capitalized terms used and not otherwise defined in this Guaranty including
the preambles and Statements of Purpose hereof shall have the meanings ascribed
to them in the Credit Agreement. In the event of a conflict between capitalized
terms defined herein and in the Credit Agreement, the Credit Agreement shall
control.

(c) The words “hereof,” “herein”, “hereto” and “hereunder” and words of similar
import when used in this Guaranty shall refer to this Guaranty as a whole and
not to any particular provision of this Guaranty, and Section, Exhibit and
Schedule references are to this Guaranty unless otherwise specified. The
meanings given to terms defined herein shall be equally applicable to both the
singular and plural forms of such terms. Where the context requires, terms
relating to the Collateral or any part thereof, when used in relation to a
Obligor, shall refer to such Obligor’s Collateral or the relevant part thereof.

SECTION 2. Guaranty of Obligations.

(a) Nature of Guaranty. Each Obligor hereby, jointly and severally with the
other Obligors, unconditionally guarantees to the Administrative Agent for the
ratable benefit of itself and the other Secured Parties, and their respective
permitted successors, endorsees, transferees and assigns, the prompt payment and
performance of all the Obligations, whether primary or secondary (whether by way
of endorsement or otherwise), whether now existing or hereafter arising, whether
or not from time to time reduced or extinguished (except by payment thereof) or
hereafter increased or incurred, whether enforceable or unenforceable as against
any of the Obligors, whether or not discharged, stayed or otherwise affected by
any Applicable Insolvency Law or proceeding thereunder, whether created directly
with the Administrative Agent or any other Secured Party or acquired by the
Administrative Agent or any other Secured Party through assignment or
endorsement, whether matured or unmatured, whether joint or several, as and when
the same become due and payable (whether at maturity or earlier, by reason of
acceleration, mandatory repayment or otherwise), in accordance with the terms of
any such instruments evidencing any such obligations, including all renewals,
extensions or modifications thereof (all Obligations of the Obligors, including
all of the foregoing, being hereinafter collectively referred to as the
“Guaranteed Obligations”).

(b) General Limitation on Guaranteed Obligations. In any action or proceeding
involving any state corporate law, or any state or Federal bankruptcy,
insolvency, reorganization or other law affecting the rights of creditors
generally, if the obligations of any Obligor under Section 2(a) would otherwise,
taking into account the provisions of Section 2(c), be held or determined to be
void, invalid or unenforceable, or subordinated to the claims of any other
creditors, on account of the amount of its liability under Section 2(a), then,
notwithstanding any other provision hereof to the contrary, the amount of such
liability shall, without any further action by such Obligor, any Secured Party
or any other Person, be automatically limited and reduced to the highest amount
that is valid and enforceable and not subordinated to the claims of other
creditors as determined in such action or proceeding.

(c) Rights of Contribution. The Obligors hereby agree, as between themselves,
that if any Guarantor shall become an Excess Funding Guarantor (as defined
below) by reason of the payment by such Guarantor of any Guaranteed Obligations,
then each other Guarantor shall, on demand of such Excess Funding Guarantor (but
subject to the next sentence), pay to such Excess Funding Guarantor an amount
equal to such Guarantor’s Pro Rata Share (as defined below and determined, for
this purpose, without reference to the properties, debts and liabilities of such
Excess Funding Guarantor) of the Excess Payment (as defined below) in respect of
such Guaranteed Obligations. The payment obligation of a Guarantor to any Excess
Funding Guarantor under this Section 2(c) shall be subordinate and subject in
right of payment to the prior payment in full of the obligations of such
Guarantor under the other provisions of this Section 2 and such Excess Funding
Guarantor shall not exercise any right or remedy with respect to such excess
until payment and satisfaction in full of all of such obligations.

 

D-4



--------------------------------------------------------------------------------

For purposes of this Section 2(c), (i) “Excess Funding Guarantor” means, in
respect of any Guaranteed Obligations, a Guarantor that has paid an amount in
excess of its Pro Rata Share of such Guaranteed Obligations, (ii) “Excess
Payment” means, in respect of any Guaranteed Obligations, the amount paid by an
Excess Funding Guarantor in excess of its Pro Rata Share of such Guaranteed
Obligations and (iii) “Pro Rata Share” means, for any Guarantor, the ratio
(expressed as a percentage) of (x) the amount by which the aggregate fair
saleable value of all properties of such Guarantor (excluding any shares of
stock or other equity interest of any other Guarantor) exceeds the amount of all
the debts and liabilities of such Guarantor (including contingent, subordinated,
unmatured and unliquidated liabilities, but excluding the obligations of such
Guarantor hereunder and any obligations of any other Guarantor that have been
Guaranteed by such Guarantor) to (y) the amount by which the aggregate fair
saleable value of all properties of the Obligors exceeds the amount of all the
debts and liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities, but excluding the obligations of the Obligors
hereunder and under the other Loan Documents and Secured Hedging Agreements) of
all of the Guarantors, determined (A) with respect to any Guarantor that is a
party hereto on the Restatement Effective Date, as of the Restatement Effective
Date, and (B) with respect to any other Guarantor, as of the date such Guarantor
becomes a Guarantor hereunder.

(d) Indemnity by Obligors. In addition to all such rights of indemnity and
subrogation as the Guarantors may have under applicable law (but subject to
Section 2(e)), each Obligor agrees that (i) in the event a payment shall be made
by any Guarantor under this Agreement to satisfy in whole or in part the
Guaranteed Obligation of any Obligor, such Obligor shall indemnify such
Guarantor for the full amount of such payment and such Guarantor shall be
subrogated to the rights of the Person to whom such payment shall have been made
to the extent of such payment and (ii) in the event any assets of any Guarantor
shall be sold pursuant to this Agreement or any other Security Document to
satisfy in whole or in part the Guaranteed Obligations of any Obligor, such
Obligor shall indemnify such Guarantor in an amount equal to the greater of the
book value or the fair market value of the assets so sold.

(e) Subrogation. The Guarantors hereby jointly and severally agree that until
the payment and performance, in full, of the Guaranteed Obligations and the
termination of the Commitments, the Letters of Credit and the Secured Hedging
Agreements they shall not exercise any right or remedy arising by reason of any
performance by them of their guarantee in Section 2(a), whether by subrogation
or otherwise, against any Obligor or any other guarantor of any of the
Guaranteed Obligations or any security for any of the Guaranteed Obligations
(including, without limitation, any Collateral).

SECTION 3. Taxes.

(a) Each Obligor agrees to pay, and to hold the Administrative Agent and the
other Secured Parties harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, sales or other
taxes (subject to the express terms of the Credit Agreement) which may be
payable or determined to be payable with respect to any of the Collateral or in
connection with any of the transactions contemplated by this Guaranty.

(b) Each Obligor agrees to pay, and to hold the Administrative Agent and the
other Secured Parties harmless from any and all liabilities, obligations,
losses, damages, penalties, costs and expenses in connection with actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Guaranty to the extent any Borrower would be required to
do so pursuant to Section 9.03 of the Credit Agreement.

 

D-5



--------------------------------------------------------------------------------

(c) The agreements in this Section 3 shall survive the termination of the
Commitments, the Letters of Credit and the Secured Hedging Agreements and the
repayment of the Guaranteed Obligations and all other amounts payable under the
Credit Agreement and the other Loan Documents.

SECTION 4. Nature of Guaranty.

(a) Each Obligor agrees that this Guaranty is a continuing, unconditional
guaranty of payment and performance and not of collection, and that its
obligations under this Guaranty shall be primary, absolute and unconditional,
irrespective of, and unaffected by:

(i) the genuineness, validity, regularity, enforceability or any future
amendment of, or change in, the Credit Agreement, any other Loan Document or any
Secured Hedging Agreement or any other agreement, document or instrument to
which any of the Obligors or any of their respective Subsidiaries is or may
become a party;

(ii) the absence of any action to enforce this Guaranty, the Credit Agreement,
any other Loan Document or any Secured Hedging Agreement or the waiver or
consent by the Administrative Agent or any other Secured Party with respect to
any of the provisions of this Guaranty, the Credit Agreement, any other Loan
Document or any Secured Hedging Agreement;

(iii) the existence, value or condition of, or failure to perfect its Lien
against, any security for (including, without limitation, any Collateral) or
other guaranty of the Guaranteed Obligations or any action, or the absence of
any action, by the Administrative Agent or any other Secured Party in respect of
such security or guaranty (including, without limitation, the release of any
such security or guaranty); or

(iv) any other action or circumstances which might otherwise constitute a legal
or equitable discharge or defense of a surety or guarantor; it being agreed by
each Obligor that, subject to the first sentence in Section 2(b), its
obligations under this Guaranty shall not be discharged until the Release Date
shall have occurred.

(b) Each Obligor represents, warrants and agrees that its obligations under this
Guaranty are not and shall not be subject to any counterclaims, offsets or
defenses of any kind against the Administrative Agent, the other Secured
Parties, the Borrowers or the other Obligors whether now existing or which may
arise in the future.

(c) Each Obligor hereby agrees and acknowledges that the Guaranteed Obligations,
and any of them, shall conclusively be deemed to have been created, contracted
or incurred, or renewed, extended, amended or waived, in reliance upon this
Guaranty, and all dealings between any Borrower and any of the other Obligors,
on the one hand, and the Administrative Agent and the other Secured Parties, on
the other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon this Guaranty.

SECTION 5. Waivers. To the extent permitted by law, each Obligor expressly
waives all of the following rights and defenses (and agrees not to take
advantage of or assert any such right or defense):

(a) any rights it may now or in the future have under any statute, or at law or
in equity, or otherwise, to compel the Administrative Agent or any other Secured
Party to proceed in respect of the Guaranteed Obligations against any Borrower,
any other Obligor or any other party or against any security for or other
guaranty of the payment and performance of the Guaranteed Obligations before
proceeding against, or as a condition to proceeding against, such Obligor;

 

D-6



--------------------------------------------------------------------------------

(b) any defense based upon the failure of the Administrative Agent or any other
Secured Party to commence an action in respect of the Guaranteed Obligations
against any Borrower, such Obligor, any other guarantor or any other party or
any security for the payment and performance of the Guaranteed Obligations;

(c) any right to insist upon, plead or in any manner whatever claim or take the
benefit or advantage of, any appraisal, valuation, stay, extension, marshalling
of assets or redemption laws, or exemption, whether now or at any time hereafter
in force, which may delay, prevent or otherwise affect the performance by such
Obligor of its obligations under, or the enforcement by the Administrative Agent
or the other Secured Parties of, this Guaranty;

(d) any right of diligence, presentment, demand, protest and notice (except as
specifically required herein) of whatever kind or nature with respect to any of
the Guaranteed Obligations and waives, to the extent permitted by Applicable
Laws, the benefit of all provisions of law which are or might be in conflict
with the terms of this Guaranty; and

(e) any and all right to notice of the creation, renewal, extension, or accrual
of any of the Guaranteed Obligations and notice of or proof of reliance by the
Administrative Agent or any other Secured Party upon, or acceptance of, this
Guaranty.

Each Obligor agrees that any notice or directive given at any time to the
Administrative Agent or any other Secured Party which is inconsistent with any
of the foregoing waivers shall be null and void and may be ignored by the
Administrative Agent or such other Secured Party, and, in addition, may not be
pleaded or introduced as evidence in any litigation relating to this Guaranty
for the reason that such pleading or introduction would be at variance with the
written terms of this Guaranty, unless the Administrative Agent and the Required
Lenders have specifically agreed otherwise in writing. The foregoing waivers are
of the essence of the transaction contemplated by the Credit Agreement, the
other Loan Documents and the Secured Hedging Agreements and, but for this
Guaranty and such waivers, the Administrative Agent and the other Secured
Parties would decline to enter into the Credit Agreement, the other Loan
Documents and the Secured Hedging Agreements.

SECTION 6. Modification of Loan Documents etc. Neither the Administrative Agent
nor any other Secured Party shall incur any liability to any Obligor as a result
of any of the following, and none of the following shall impair or release this
Guaranty or any of the obligations of any Obligor under this Guaranty:

(a) any change or extension of the manner, place or terms of payment of, or
renewal or alteration of all or any portion of, the Guaranteed Obligations;

(b) any action under or in respect of the Credit Agreement, the other Loan
Documents or any Secured Hedging Agreement in the exercise of any remedy, power
or privilege contained therein or available to any of them at law, in equity or
otherwise, or waiver or refrain from exercising any such remedies, powers or
privileges;

(c) any amendment or modification, in any manner whatsoever, of the Credit
Agreement, the other Loan Documents or any Secured Hedging Agreement;

(d) any extension or waiver of the time for performance by any Borrower, any
other Obligor or any other Person of, or compliance with, any term, covenant or
agreement on its part to be performed or observed under the Credit Agreement,
any other Loan Document or any Secured Hedging Agreement, or waiver of such
performance or compliance or consent to a failure of, or departure from, such
performance or compliance;

 

D-7



--------------------------------------------------------------------------------

(e) any taking and holding security or collateral for the payment of the
Guaranteed Obligations or any sale, exchange, release, disposal of, or other
dealing with, any property pledged, mortgaged or conveyed, or in which the
Administrative Agent or any other Secured Party has been granted a Lien, to
secure any Indebtedness of any Borrower, any other Obligor or any other Person
to the Administrative Agent or the other Secured Parties;

(f) any release of anyone who may be liable in any manner for the payment of any
amounts owed by any Borrower, any other Obligor or any other Person to the
Administrative Agent or any other Secured Party;

(g) any modification or termination of the terms of any intercreditor or
subordination agreement pursuant to which claims of other creditors of any
Borrower, any other Obligor or any other Person are subordinated to the claims
of the Administrative Agent or any other Secured Party; or

(h) any application of any sums by whomever paid or however realized to any
amounts owing by any Borrower, any other Obligor or any other Person to the
Administrative Agent or any other Secured Party on account of the Guaranteed
Obligations in such manner as the Administrative Agent or any other Secured
Party shall determine in its reasonable discretion.

SECTION 7. Demand by the Administrative Agent. In addition to the terms set
forth in Section 2, and in no manner imposing any limitation on such terms, if
all or any portion of the then outstanding Guaranteed Obligations are declared
to be immediately due and payable, then the Obligors shall, upon demand in
writing therefor by the Administrative Agent to the Obligors, pay all or such
portion of the outstanding Guaranteed Obligations then declared due and payable.
Notwithstanding the foregoing, each Obligor agrees that, in the event of the
dissolution or insolvency of any Borrower or any other Obligor, or the inability
or failure of any Borrower or any other Obligor to pay debts as they become due,
or an assignment by any Borrower or any other Obligor for the benefit of
creditors, or the commencement of any case or proceeding in respect of any
Borrower or any other Obligor under bankruptcy, insolvency or similar laws, and
if such event shall occur at a time when any of the Guaranteed Obligations may
not then be due and payable, each Obligor will pay to the Administrative Agent,
for the ratable benefit of the Secured Parties and their respective successors,
indorsees, transferees and assigns, forthwith the full amount which would be
payable hereunder by each Obligor if all such Guaranteed Obligations were then
due and payable.

SECTION 8. Remedies. Upon the occurrence and during the continuance of any Event
of Default, with the consent of the Required Lenders, the Administrative Agent
may, or upon the request of the Required Lenders, the Administrative Agent
shall, enforce against the Obligors their respective obligations and liabilities
hereunder and exercise such other rights and remedies as may be available to the
Administrative Agent hereunder, under the Loan Documents or otherwise.

SECTION 9. Benefits of Guaranty. The provisions of this Guaranty are for the
benefit of the Administrative Agent, the Lenders and the other Secured Parties
and their respective permitted successors, transferees, endorsees and assigns,
and nothing herein contained shall impair, as between the Borrowers, the
Administrative Agent, the Lenders and the other Secured Parties, the obligations
of any Borrower under the Loan Documents and the obligations of the Obligors
under the Secured Hedging Agreements. In the event all or any part of the
Guaranteed Obligations are transferred, endorsed or assigned by the
Administrative Agent, any Lender or any other Secured Party to any Person or
Persons as permitted under the Credit Agreement, any reference to an
“Administrative Agent”, “Lender” or “Secured Party” herein shall be deemed to
refer equally to such Person or Persons.

 

D-8



--------------------------------------------------------------------------------

SECTION 10. Termination.

(a) Subject to clause (c) below, this Guaranty shall remain in full force and
effect until the Release Date shall have occurred; at which time this Guaranty
and all obligations (other than those expressly stated to survive such
termination) of the Administrative Agent and each Obligor hereunder shall
terminate, all without delivery of any instrument or performance of any act by
any party.

(b) No payment made by any Borrower, any other Obligor or any other Person
received or collected by the Administrative Agent or any other Secured Party
from any Borrower, any other Obligor or any other Person by virtue of any action
or proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Guaranteed Obligations shall
be deemed to modify, reduce, release or otherwise affect the liability of any
Obligor hereunder which shall, notwithstanding any such payment (other than any
payment made by such Obligor in respect of the obligations of the Obligors
hereunder or any payment received or collected from such Obligor in respect of
the obligations of the Obligors hereunder), remain liable for the obligations of
the Obligors up to the maximum liability of such Obligor hereunder until the
Release Date shall have occurred.

(c) Each Obligor agrees that, if any payment made by any Borrower, any other
Obligor or any other Person applied to the Obligations or any other Guaranteed
Obligations is at any time annulled, set aside, rescinded, invalidated, declared
to be fraudulent or preferential or otherwise required to be refunded or repaid
or the proceeds of any Collateral are required to be refunded by the
Administrative Agent or any other Secured Party to any Borrower, its estate,
trustee, receiver or any other Person (including, without limitation, any
Obligor) under any Applicable Law or equitable cause, then, to the extent of
such payment or repayment, each Obligor’s liability hereunder (and any Lien
securing such liability) shall be and remain in full force and effect, as fully
as if such payment had never been made, and, if prior thereto, this Guaranty
shall have been canceled or surrendered (and if any Lien or Collateral securing
such Obligor’s liability hereunder shall have been released or terminated by
virtue of such cancellation or surrender), this Guaranty (and such Lien) shall
be reinstated in full force and effect, and such prior cancellation or surrender
shall not diminish, release, discharge, impair or otherwise affect the
obligations of such Obligor in respect of the amount of such payment (or any
Lien or Collateral securing such obligation).

SECTION 11. Payments. Payments by the Obligors shall be made to the
Administrative Agent, to be credited and applied upon the Guaranteed
Obligations, in immediately available funds (in the same currency as the
relevant Guaranteed Obligations) to an account designated by the Administrative
Agent or at the office of the Administrative Agent specified in Section 9.01 of
the Credit Agreement or at any other address that may be specified in writing
from time to time by the Administrative Agent.

SECTION 12. Representations and Warranties. Each Obligor hereby represents and
warrants to the Secured Parties and the Administrative Agent (for the benefit of
the Secured Parties) that:

(a) each Obligor is duly organized, validly existing and in good standing (or
its equivalent) under the laws of the jurisdiction of its incorporation or
formation, has all requisite corporate, limited liability company or other
organizational power and authority to own, lease and operate its properties and
to carry on its business as now being and hereafter proposed to be conducted and
is duly qualified and authorized to do business in each jurisdiction in which
the character of its properties or the nature of its business requires such
qualification and authorization, other than in any such jurisdictions where
failure to so qualify could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect;

 

D-9



--------------------------------------------------------------------------------

(b) such Obligor has the right, power and authority to execute, deliver and
perform this Guaranty and has taken all necessary corporate, limited liability
company or other organizational action to authorize its execution, delivery and
performance of this Guaranty;

(c) this Guaranty has been duly executed and delivered by the duly authorized
officer(s) of each Obligor and constitutes the legal, valid and binding
obligation of such Obligor enforceable in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and by the availability of equitable remedies;

(d) the execution, delivery and performance of this Guaranty will not violate
any Applicable Law or contractual obligation of such Obligor and will not result
in the creation or imposition of any Lien upon or with respect to any property
or revenues of such Obligor;

(e) no consent or authorization of, filing with, or other act by or in respect
of, any arbitrator or Governmental Authority and no consent of any other Person
(including, without limitation, any stockholder or creditor of such Obligor), is
required in connection with the execution, delivery, performance, validity or
enforceability of this Guaranty, except such consents, authorizations or filings
as may have been obtained or made on or before the Restatement Effective Date
(or such later date upon which such Obligor became a party hereto);

(f) as of the Restatement Effective Date (or such later date upon which such
Obligor became a party hereto), such Obligor (i) has capital sufficient to carry
on its business and transactions and all business and transactions in which it
engages and is able to pay its debts as they mature, (ii) owns property having a
value, both at fair valuation on a going concern basis and at present fair
saleable value on a going concern basis, greater than the amount required to pay
its probable liabilities (including contingencies), (iii) does not intend to,
and does not believe that it will, incur debts or liabilities beyond its ability
to pay such debts or liabilities as they mature, subject in each case to the
first sentence of Section 2(b) and (iv) is “solvent” within the meaning given
that term and similar terms under Title 11 of the United States Code entitled
“Bankruptcy” (as now and hereafter in effect or any successor statute) and other
applicable laws relating to fraudulent transfers and conveyances; and

(g) in executing and delivering this Guaranty, such Obligor has: (i) without
reliance on the Administrative Agent or any other Secured Party, or any
information received from the Administrative Agent or any other Secured Party,
and based upon such documents and information it deems appropriate, made an
independent investigation of the transactions contemplated hereby and of each
Borrower and each other Obligor, each Borrower’s and each other Obligor’s
business, assets, operations, prospects and condition, financial or otherwise,
and any circumstances which may bear upon such transactions, any Borrower, any
other Obligor or the obligations and risks undertaken herein with respect to the
Guaranteed Obligations; (ii) adequate means to obtain from each Borrower and
each other Obligor on a continuing basis information concerning such Borrower
and such Obligor; (iii) full and complete access to the Loan Documents, any
other documents executed in connection with the Loan Documents and the Secured
Hedging Agreements; and (iv) not relied and will not rely upon any
representations or warranties of the Administrative Agent or any other Secured
Party not expressly embodied herein or any acts heretofore or hereafter taken by
the Administrative Agent or any other Secured Party (including but not limited
to any review by the Administrative Agent or any other Secured Party of the
affairs of the Borrowers or any other Obligors).

 

D-10



--------------------------------------------------------------------------------

SECTION 13. Amendments. The terms and provisions of this Guaranty may be
amended, waived or otherwise modified only by an instrument in writing duly
executed by each Obligor and the Administrative Agent (with the consent of such
Lenders (if any) as are required by Section 9.02 of the Credit Agreement). Any
such amendment or waiver shall be binding upon the Secured Parties and the
Obligors.

SECTION 14. Notices. All notices and communications hereunder shall be given to
the addresses and otherwise made in accordance with Section 9.01 of the Credit
Agreement and shall be deemed to have been given at the times specified in said
Section 9.01; provided that notices and communications to any Guarantor may be
given to GEO on such Guarantor’s behalf and shall be deemed received by such
Guarantor upon receipt by GEO or by such Guarantor. In furtherance of the
foregoing, each Guarantor agrees that for purposes of this Guaranty, GEO shall
be each Guarantor’s representative subject to and in accordance with the
provisions of Section 2.20 of the Credit Agreement.

SECTION 15. Enforcement Expenses, Indemnification.

(a) Each Obligor agrees to pay or reimburse each Secured Party and the
Administrative Agent for all its reasonable costs and expenses incurred in
connection with enforcing or preserving any rights under this Guaranty and the
other Loan Documents to which such Obligor is a party, including, without
limitation, the reasonable fees and disbursements of counsel to each Secured
Party and of counsel to the Administrative Agent.

(b) Each Obligor agrees to pay, and to hold the Administrative Agent and the
other Secured Parties harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, sales or other
non-income taxes which may be payable or determined to be payable with respect
to any of the Collateral or in connection with any of the transactions
contemplated by this Guaranty.

(c) Each Obligor agrees to pay, and to hold the Administrative Agent and the
other Secured Parties harmless from any and all liabilities, obligations,
losses, damages, penalties, costs and expenses in connection with actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Guaranty to the extent any Borrower would be required to
do so pursuant to Section 9.03 of the Credit Agreement.

(d) The agreements in this Section 15 shall survive the termination of the
Commitments, the Letters of Credit and the Secured Hedging Agreements and the
repayment of the Guaranteed Obligations and all other amounts payable under the
Credit Agreement and the other Loan Documents.

SECTION 16. Governing Law. This Guaranty shall be governed by, construed and
enforced in accordance with the laws of the State of New York (including
Section 5-1401 and Section 5-1402 of the General Obligations Law of the State of
New York), without regard to the conflicts of law provisions of such state.

SECTION 17. Consent to Jurisdiction and Venue.

(a) Each Obligor hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Guaranty, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and

 

D-11



--------------------------------------------------------------------------------

unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by applicable law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Guaranty shall
affect any right that any Secured Party may otherwise have to bring any action
or proceeding relating to this Guaranty against any Obligor or its properties in
the courts of any jurisdiction.

(b) Each Obligor hereby irrevocably and unconditionally waives, to the fullest
extent permitted by applicable law, any objection that it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Guaranty in any court referred to in Section 17(a). Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

(c) Each party to this Guaranty irrevocably consents to service of process in
the manner provided for notices in Section 14. Nothing in this Guaranty will
affect the right of any party to this Guaranty to serve process in any other
manner permitted by applicable law.

SECTION 18. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 19. No Waiver by Course of Conduct, Cumulative Remedies. Neither the
Administrative Agent nor any other Secured Party shall by any act (except by a
written instrument pursuant to Section 13), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default. No failure to exercise, nor any delay in exercising
on the part of the Administrative Agent or any other Secured Party, any right,
power or privilege hereunder shall operate as a waiver thereof. No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. A waiver by the Administrative Agent or any other Secured Party of
any right or remedy hereunder on any one occasion shall not be construed as a
bar to any right or remedy which the Administrative Agent or such other Secured
Party would otherwise have on any future occasion. The rights and remedies
herein provided are cumulative, may be exercised singly or concurrently and are
not exclusive of any other rights or remedies provided by law.

SECTION 20. Successors and Assigns. This Guaranty shall be binding upon the
successors and assigns of each Obligor and shall inure to the benefit of each
Obligor (and shall bind all Persons who become bound as a Obligor under this
Guaranty), the Administrative Agent and the other Secured Parties and their
successors and assigns; provided that no Obligor may assign, transfer or
delegate any of its rights or obligations under this Guaranty without the prior
written consent of the Administrative Agent (with the consent of such Lenders
(if any) as are required by Section 9.02 of the Credit Agreement).

 

D-12



--------------------------------------------------------------------------------

SECTION 21. Severability. If any provision hereof is invalid and unenforceable
in any jurisdiction, then, to the fullest extent permitted by law, (a) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be construed in order to carry out the intentions of the parties hereto as
nearly as may be possible and (b) the invalidity or unenforceability of any
provisions hereof in any jurisdiction shall not affect the validity or
enforceability of such provision in any other jurisdiction.

SECTION 22. Headings. The various headings of this Guaranty are inserted for
convenience only and shall not affect the meaning or interpretation of this
Guaranty or any provisions hereof.

SECTION 23. Counterparts. This Guaranty may be executed by the parties hereto in
several counterparts (including by telecopy), each of which shall be deemed to
be an original and all of which shall constitute together but one and the same
agreement.

SECTION 24. Set-Off. Each Obligor hereby irrevocably authorizes the
Administrative Agent and each other Secured Party at any time and from time to
time pursuant to Section 9.08 of the Credit Agreement, without notice to such
Obligor or any other Obligor, any such notice being expressly waived by each
Obligor, to set-off and appropriate and apply any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Administrative Agent or such other Secured Party to or for the
credit or the account of such Obligor, or any part thereof in such amounts as
the Administrative Agent or such other Secured Party may elect, against and on
account of the obligations and liabilities of such Obligor to the Administrative
Agent or such other Secured Party hereunder and claims of every nature and
description of the Administrative Agent or such other Secured Party against such
Obligor, in any currency, whether arising hereunder, under the Credit Agreement,
any other Loan Document or otherwise, as the Administrative Agent or such other
Secured Party may elect, whether or not the Administrative Agent or any other
Secured Party has made any demand for payment and although such obligations,
liabilities and claims may be contingent or unmatured. The Administrative Agent
and each other Secured Party shall notify such Obligor promptly of any such
set-off and the application made by the Administrative Agent or such other
Secured Party of the proceeds thereof; provided that the failure to give such
notice shall not affect the validity of such set-off and application. The rights
of the Administrative Agent and each other Secured Party under this Section 24
are in addition to other rights and remedies (including, without limitation,
other rights of set-off) which the Administrative Agent or such other Secured
Party may have.

SECTION 25. Integration. This Guaranty, the other Loan Documents and the Secured
Hedging Agreements represent the agreement of the Obligors, the Administrative
Agent and the other Secured Parties with respect to the subject matter hereof
and thereof, and there are no promises, undertakings, representations or
warranties by the Administrative Agent or any other Secured Party relative to
subject matter hereof and thereof not expressly set forth or referred to herein
or in the other Loan Documents or in the Secured Hedging Agreements.

SECTION 26. Acknowledgements. Each Obligor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Guaranty and the other Loan Documents to which it is a party;

(b) neither the Administrative Agent nor any other Secured Party has any
fiduciary relationship with or duty to any Obligor arising out of or in
connection with this Guaranty or any of the other Loan Documents, and the
relationship between the Obligors, on the one hand, and the Administrative Agent
and the other Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Obligors and the Secured Parties.

 

D-13



--------------------------------------------------------------------------------

SECTION 27. Powers Coupled with an Interest. All authorizations and agencies
herein contained with respect to the Collateral are irrevocable and are powers
coupled with an interest.

SECTION 28. Additional Obligors. Each Subsidiary of GEO that is required to
become a party to this Guaranty pursuant to Section 5.09 of the Credit Agreement
shall become a Guarantor and an Obligor for all purposes of this Guaranty upon
execution and delivery by such Subsidiary of a supplement in form substantially
in the form of Exhibit A hereto.

SECTION 29. Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Obligor hereunder
to honor all of its obligations under this Guaranty in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 29 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 29, or
otherwise under this Guaranty, as it relates to such Obligor, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations of each Qualified ECP Guarantor under
this Section 29 shall remain in full force and effect until the date on which
all Obligations have been paid in full in cash, all Letters of Credit have been
terminated, expired or cash collateralized (in accordance with the Credit
Agreement) and all Commitments shall have terminated. Each Qualified ECP
Guarantor intends that this Section 29 constitute, and this Section 29 shall be
deemed to constitute, a “keepwell, support, or other agreement” for the benefit
of each other Obligor for all purposes of Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.

SECTION 30. Judgment Currency. The provisions of Section 9.15 of the Credit
Agreement shall also apply with respect to the Guarantors’ payment obligations
hereunder (including, without limitation, under Section 11) and such provisions
are hereby incorporated herein by reference, in each case mutatis mutandis.

SECTION 31. Affirmation. Each Obligor hereby reaffirms, as of the Restatement
Effective Date, (i) the covenants and agreements made by such Obligor contained
in each Loan Document to which it is a party and (ii) its continuing pledges and
other grants of Liens in respect of the Obligations pursuant to any Security
Document, in each case, as such covenants, agreements and other provisions may
be modified, supplemented or amended on the Restatement Effective Date. Each
Obligor further confirms that each Loan Document to which it is a party is and
shall continue to be in full force and effect and the same are hereby ratified
and confirmed in all respects, except that upon the occurrence of the
Restatement Effective Date, all references in such Loan Documents to the “Credit
Agreement”, the “Loan Documents”, “thereunder”, “thereof”, or words of similar
import shall mean the Credit Agreement and the other Loan Documents as amended
or otherwise modified on (and after giving effect to the occurrence of) the
Restatement Effective Date.

SECTION 32. Amendment and Restatement. As of the Restatement Effective Date,
this Guaranty shall amend, and restate as amended, the Existing Guaranty, but
shall not constitute a novation thereof or in any way impair or otherwise affect
the rights or obligations of the parties thereunder (including with respect to
representations and warranties made thereunder) except as such rights or

 

D-14



--------------------------------------------------------------------------------

obligations are amended or modified hereby. The Existing Guaranty as amended and
restated hereby shall be deemed to be a continuing agreement among the parties,
and all documents, instruments and agreements delivered pursuant to or in
connection with the Existing Guaranty not amended and restated in connection
with the entry of the parties into this Agreement shall remain in full force and
effect, each in accordance with its terms, as of the date of delivery or such
other date as contemplated by such document, instrument or agreement to the same
extent as if the modifications to the Existing Guaranty contained herein were
set forth in an amendment to the Existing Guaranty in a customary form, unless
such document, instrument or agreement has otherwise been terminated or has
expired in accordance with or pursuant to the terms of the Credit Agreement, the
Existing Credit Agreement, this Guaranty or the Existing Guaranty or such
document, instrument or agreement or as otherwise agreed by the required parties
hereto or thereto.

[Signature Pages to Follow]

 

D-15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Obligors has executed and delivered this
Guaranty by their duly authorized officers, all as of the day and year first
above written.

 

THE GEO GROUP, INC. By:  

 

Name:  

 

Title:  

 

 

GEO CORRECTIONS HOLDINGS, INC. By:  

 

Name:  

 

Title:  

 

 

SUBSIDIARY GUARANTORS: CORRECTIONAL SERVICES CORPORATION, LLC By:  

 

  Name:  

 

  Title:  

 

 

CORRECTIONAL PROPERTIES PRISON FINANCE LLC By:  

 

  Name:  

 

  Title:  

 

 

CPT LIMITED PARTNER, LLC By:  

 

  Name:  

 

  Title:  

 

 

D-16



--------------------------------------------------------------------------------

CPT OPERATING PARTNERSHIP L.P. By:   GEO Acquisition II, Inc., as General
Partner   By:  

 

    Name:  

 

    Title:  

 

 

GEO ACQUISITION II, INC. By:  

 

  Name:  

 

  Title:  

 

 

GEO HOLDINGS I, INC. By:  

 

  Name:  

 

  Title:  

 

 

GEO RE HOLDINGS LLC By:  

 

  Name:  

 

  Title:  

 

 

GEO TRANSPORT, INC. By:  

 

  Name:  

 

  Title:  

 

 

PUBLIC PROPERTIES DEVELOPMENT AND LEASING LLC By:  

 

  Name:  

 

  Title:  

 

 

D-17



--------------------------------------------------------------------------------

CORNELL COMPANIES, LLC By:  

 

  Name:  

 

  Title:  

 

 

CCG I, LLC By:  

 

  Name:  

 

  Title:  

 

 

CORNELL ABRAXAS GROUP OS, LLC By:  

 

  Name:  

 

  Title:  

 

 

CORNELL CORRECTIONS MANAGEMENT, LLC By:  

 

  Name:  

 

  Title:  

 

 

CORNELL CORRECTIONS OF ALASKA, INC. By:  

 

  Name:  

 

  Title:  

 

 

CORNELL CORRECTIONS OF CALIFORNIA, INC. By:  

 

  Name:  

 

  Title:  

 

 

CORNELL CORRECTIONS OF RHODE ISLAND, INC. By:  

 

  Name:  

 

  Title:  

 

 

D-18



--------------------------------------------------------------------------------

CORNELL CORRECTIONS OF TEXAS, INC. By:  

 

  Name:  

 

  Title:  

 

CORNELL INTERVENTIONS, INC. By:  

 

  Name:  

 

  Title:  

 

CORNELL ABRAXAS GROUP Inc. By:  

 

  Name:  

 

  Title:  

 

CORNELL COMPANIES OF CALIFORNIA OS, LLC By:  

 

  Name:  

 

  Title:  

 

CORNELL COMPANIES OF TEXAS OS, LLC By:  

 

  Name:  

 

  Title:  

 

CORNELL INTERVENTIONS OS, LLC By:  

 

  Name:  

 

Title: CORRECTIONAL SYSTEMS, LLC By:  

 

  Name:  

 

  Title:  

 

 

D-19



--------------------------------------------------------------------------------

WBP LEASING, LLC By:  

 

  Name:  

 

  Title:  

 

BII HOLDING CORPORATION By:  

 

  Name:  

 

  Title:  

 

BII HOLDING I CORPORATION By:  

 

  Name:  

 

  Title:  

 

BEHAVIORAL HOLDING CORP. By:  

 

  Name:  

 

  Title:  

 

BEHAVIORAL ACQUISITION CORP. By:  

 

  Name:  

 

  Title:  

 

B.I. INCORPORATED By:  

 

  Name:  

 

  Title:  

 

MCF GP, LLC By:  

 

  Name:  

 

  Title:  

 

 

D-20



--------------------------------------------------------------------------------

GEO MCF LP, LLC By:    

 

    Name:  

 

    Title:  

 

 

MUNICIPAL CORRECTIONS FINANCE, L.P., By:   MCF GP, LLC, as General Partner   By:
 

 

    Name:  

 

    Title:  

 

 

GEO CORRECTIONS AND DETENTION, LLC By:  

 

Name:  

 

Title:  

 

GEO RE-ENTRY SERVICES, LLC By:  

 

Name:  

 

Title:  

 

GEO OPERATIONS, LLC, By:  

 

Name:  

 

Title:  

 

 

D-21



--------------------------------------------------------------------------------

BNP PARIBAS, as Administrative Agent, By:  

 

Name:  

 

Title:  

 

By:  

 

Name:  

 

Title:  

 

 

D-22



--------------------------------------------------------------------------------

EXHIBIT A

to Amended and Restated Guaranty Agreement

FORM OF

AMENDED AND RESTATED GUARANTY AGREEMENT SUPPLEMENT

AMENDED AND RESTATED GUARANTY AGREEMENT SUPPLEMENT, dated as of [DATE] (this
“Supplement”), made by [NEW GUARANTOR], a [STATE] [ENTITY TYPE] (the “Additional
Obligor”), in favor of BNP Paribas, as Administrative Agent (in such capacity,
the “Administrative Agent”) under the Credit Agreement for the ratable benefit
of itself and the other Secured Parties.

Reference is hereby made to the Guaranty Agreement dated as of April 3, 2013 (as
amended, restated, supplemented or otherwise modified from time to time to the
date hereof, the “Guaranty Agreement”), made by The GEO Group, Inc. (“GEO”), GEO
Corrections Holdings, Inc. (“Corrections” and, together with GEO, the
“Borrowers”), certain subsidiaries of GEO party thereto on the Restatement
Effective Date or otherwise joined as a party thereto (such subsidiaries,
together with Corrections, collectively, the “Guarantors”; and together with the
Borrowers, the “Obligors”), in favor of the Administrative Agent for the ratable
benefit of itself and the other Secured Parties. This Supplement supplements the
Guaranty Agreement, forms a part thereof and is subject to the terms thereof.
Capitalized terms used and not defined herein shall have the meanings given
thereto or referenced in the Guaranty Agreement.

SECTION 1. The Additional Obligor hereby agrees to unconditionally guarantee to
the Administrative Agent, for the ratable benefit of itself and the other
Secured Parties (and their respective successors, endorsees, transferees and
assigns), the prompt payment (whether at stated maturity, by acceleration or
otherwise) of all Obligations to the same extent and upon the same terms and
conditions as are contained in the Guaranty Agreement.

SECTION 2. The Additional Obligor hereby agrees that by executing this
Supplement it shall be a party to the Guaranty Agreement as if a signatory
thereto on the Restatement Effective Date, and the Additional Obligor shall
comply with all of the terms, covenants, conditions and agreements and hereby
makes each representation and warranty, in each case set forth therein. The
Additional Obligor agrees that the “Guaranty Agreement” or “Guaranty” as used
therein or in any other Loan Documents shall mean the Guaranty Agreement as
supplemented hereby.

SECTION 3. The Additional Obligor hereby acknowledges it has received a copy of
the Guaranty Agreement, the Credit Agreement and the other Loan Documents and
that it has read and understands the terms thereof.

[Signature Page to Follow]

 

D-23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned hereby causes this Supplement to be executed
and delivered as of the date first above written.

 

[INSERT NAME OF ADDITIONAL OBLIGOR] By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT E

to

Amended and Restated Credit Agreement

dated as of April 3, 2013

by and among

The GEO Group, Inc. and

GEO Corrections Holdings, Inc.,

as Borrowers,

the lenders party thereto,

as Lenders,

and

BNP Paribas,

as Administrative Agent

FORM OF COLLATERAL ASSIGNMENT



--------------------------------------------------------------------------------

[FORM OF]

AMENDED AND RESTATED COLLATERAL ASSIGNMENT AGREEMENT

AMENDED AND RESTATED COLLATERAL ASSIGNMENT AGREEMENT (as amended, restated,
supplemented or otherwise modified from time to time, this “Assignment”), dated
as of April 3, 2013, by and among THE GEO GROUP, INC., a Florida corporation
(“GEO”), GEO CORRECTIONS HOLDINGS, INC., a Florida corporation (“Corrections”
and, together with GEO, the “Borrowers”), certain Subsidiaries of GEO as
identified on the signature pages hereto (together with Corrections,
collectively, the “Subsidiary Guarantors”) and each additional Subsidiary of GEO
who becomes a party to this Assignment pursuant to Section 18 hereof (each, an
“Additional Grantor”; and, together with the Borrowers and the Subsidiary
Guarantors, collectively, the “Grantors”) in favor of BNP PARIBAS, as
Administrative Agent under the Credit Agreement referred to below (the
“Administrative Agent”) for the ratable benefit of the Secured Parties.

STATEMENT OF PURPOSE

WHEREAS, GEO, BNP Paribas, as administrative agent, and certain other parties
entered into a Credit Agreement dated as of August 4, 2010 (as amended, modified
and supplemented to, and as in effect immediately before giving effect to the
amendment and restatement thereof on, the Restatement Effective Date, the
“Existing Credit Agreement”);

WHEREAS, in conjunction with the Existing Credit Agreement, GEO, certain
Subsidiaries of GEO (together with each Subsidiary that became a “Grantor”
thereunder prior to the date hereof, the “Existing Grantors”), and BNP Paribas,
as administrative agent, entered into the Collateral Assignment Agreement dated
as of August 4, 2010 (as amended, restated, supplemented and otherwise modified
to, and as in effect immediately before giving effect to the amendment and
restatement thereof contemplated hereby on, the date hereof, the “Existing
Assignment”);

WHEREAS, pursuant to the terms of the Amended and Restated Credit Agreement of
even date herewith (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among the Borrowers, the
financial institutions (the “Lenders”) from time to time parties thereto and the
Administrative Agent, the Lenders have agreed to make (or continue) extensions
of credit to the Borrowers upon the terms and subject to the conditions set
forth therein;

WHEREAS, in addition, all or any of the Borrowers and the Restricted
Subsidiaries are and may from time to time be obligated to the Hedge
Counterparties in respect of one or more Hedging Agreements (such Hedging
Agreements being referred to herein as “Secured Hedging Agreements”);

WHEREAS, the Grantors, though separate legal entities, comprise one integrated
financial enterprise, and all extensions of credit to the Borrowers under the
Credit Agreement will inure, directly or indirectly, to the benefit of each of
the Grantors;

 

E-2



--------------------------------------------------------------------------------

WHEREAS, one or more of the Grantors may be party to each of the agreements
listed on Schedule A hereto (all such agreements, together with any and all
renewals, extensions, amendments, restatements, schedules, lease supplements and
other supplements thereto, are collectively referred to in this Assignment as
the “Agreements”); and

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
(or continue) their respective extensions of credit to the Borrowers under the
Credit Agreement that the Grantors shall have executed and delivered this
Assignment to the Administrative Agent, for the ratable benefit of itself and
the other Secured Parties.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement, to
induce the Lenders to make (or continue) their respective extensions of credit
thereunder and to induce the Hedge Counterparties to enter into (or continue)
the Secured Hedging Agreements, the Grantors have agreed to assign the
Agreements to the Administrative Agent as security for the Obligations.

Accordingly, the parties hereto agree as follows:

SECTION 1. Defined Terms.

(a) The following terms when used in this Assignment shall have the meanings
assigned to them below:

“Additional Grantor” shall have the meaning assigned thereto in the recitals.

“Administrative Agent” shall have the meaning assigned thereto in the recitals.

“Agreements” shall have the meaning assigned thereto in the statement of
purpose.

“Assignment” shall have the meaning assigned thereto in the recitals.

“Borrowers” shall have the meaning assigned thereto in the recitals.

“Corrections” shall have the meaning assigned thereto in the recitals.

“Counterparty” means any party to an Agreement that is not a Grantor.

“Credit Agreement” shall have the meaning assigned thereto in the statement of
purpose.

“Existing Assignment” shall have the meaning assigned thereto in the statement
of purpose.

“Existing Credit Agreement” shall have the meaning assigned thereto in the
statement of purpose.

 

E-3



--------------------------------------------------------------------------------

“Existing Grantors” shall have the meaning assigned thereto in the statement of
purpose.

“GEO” shall have the meaning assigned thereto in the recitals.

“Grantors” shall have the meaning assigned thereto in the recitals.

“Material Agreement” means any Agreement that is or becomes a Material Contract.

“Secured Hedging Agreements” shall have the meaning assigned thereto in the
statement of purpose.

“Subsidiary Guarantors” shall have the meaning assigned thereto in the recitals.

(b) Capitalized terms used and not otherwise defined in this Assignment shall
have the meanings ascribed to them in the Credit Agreement. The words “hereof”,
“herein”, “hereto” and “hereunder” and words of similar import when used in this
Assignment shall refer to this Assignment as a whole and not to any particular
provision of this Assignment, and Article, Section and Schedule references are
to this Assignment unless otherwise specified. The meanings given to terms
defined herein shall be equally applicable to both the singular and plural forms
of such terms. Where the context requires, terms relating to the Collateral or
any part thereof, when used in relation to a Grantor, shall refer to such
Grantor’s Collateral or the relevant part thereof.

SECTION 2. Assignment of Agreements. As collateral security for the payment and
performance of the Obligations, each of the Grantors hereby grants to the
Administrative Agent (for the ratable benefit of the Secured Parties) a security
interest in, and collaterally assigns, transfers and sets over to the
Administrative Agent (for the ratable benefit of itself and the other Secured
Parties):

(a) all of such Grantor’s rights, title and interests, powers, privileges and
other benefits under the Agreements and the right to effect all waivers and
agreements, to give all notices, consents and releases, to take any action upon
the occurrence of any default giving rise to a right in favor of such Grantor
under any such Agreement, and to do any and all other things whatsoever which
such Grantor is or becomes entitled to do under the Agreements; and

(b) such Grantor’s renewal and extension options, if any, under the Agreements
or any other agreement to extend the term of the Agreements.

provided, that the security interest and collateral assignment granted under
this Assignment shall not cover any rights under any Agreement that contains a
valid and enforceable prohibition on assignment of such rights (except to the
extent that any such prohibition would be rendered ineffective pursuant to
Section 9-406, 9-407, 9-408 or 9-409 of the UCC of any relevant jurisdiction or
any other applicable law or principles of equity), but only for so long as such
prohibition exists and is effective and valid.

 

E-4



--------------------------------------------------------------------------------

SECTION 3. No Transfer of Agreements. This Assignment is executed as partial
security for the Obligations and, therefore, the execution and delivery of this
Assignment shall not subject the Administrative Agent or any other Secured Party
to, or transfer or pass to the Administrative Agent or any other Secured Party,
or in any way affect or modify, the liability of any Grantor under the
Agreements, it being understood and agreed that, notwithstanding this Assignment
or any subsequent assignment, and subject to the provisions of Section 2 hereof,
all of the obligations of such Grantor to each Counterparty under the Agreements
shall be and remain enforceable by such other party, its successors and assigns,
against, and only against, such Grantor and not the Administrative Agent or the
other Secured Parties or any of their successors and assigns.

SECTION 4. Representations and Warranties. Each of the Grantors represents and
warrants to the Secured Parties and the Administrative Agent (for the benefit of
the Secured Parties) that:

(a) there are no other assignments or conveyances of any of such Grantor’s
rights under the Agreements to any other person or entity, and such Grantor will
not grant any such assignment or conveyance;

(b) such Grantor has not done any act or failed to do any act which might
prevent the Administrative Agent or any other Secured Party from, or limit the
Administrative Agent or any other Secured Party in, acting under any of the
provisions contained herein relating to any Material Agreement;

(c) no default exists under the terms of any of Material Agreement, and no
prohibition exists in any instrument or other agreement to which such Grantor is
a party or by which such Grantor is otherwise bound relating to such Grantor’s
right to execute this Assignment and perform all of such Grantor’s obligations
contained herein relating to Material Agreements;

(d) except as set forth on Schedule A hereto, to the extent required under any
Material Agreement, each Counterparty thereto has consented to this Assignment,
in form and substance satisfactory to the Administrative Agent; and

(e) each Material Agreement, if any, is valid and enforceable, and, except as
disclosed in writing to the Administrative Agent, has not been altered, modified
or amended in any manner.

SECTION 5. Remedies. So long as no Default has occurred and is continuing, each
Grantor shall receive all of the benefits accruing under the Agreements, except
that such Grantor may not modify, terminate or waive the performance by any
party under any Material Agreement without the prior written consent of the
Administrative Agent in any instance where such consent is required under any
provision of any Loan Document. Upon the occurrence and continuance of any Event
of Default, at the option of the Administrative Agent (which option may be
exercised independently and from time to time with respect to each of the
Agreements), the Administrative Agent shall be entitled to (but shall not be
required to):

(a) proceed to perform any and all obligations of such Grantor under any
Agreement and exercise all rights of such Grantor thereunder as fully as such
Grantor itself could;

 

E-5



--------------------------------------------------------------------------------

(b) do all other acts which the Administrative Agent may deem necessary or
proper to protect its security interest granted hereunder, provided that such
acts are not inconsistent with, or in violation of, the terms of the Credit
Agreement or any other Loan Documents or Applicable Law; and

(c) sell, assign or otherwise transfer any Agreement in accordance with the
Credit Agreement, the other Loan Documents and Applicable Law, subject, however,
to the prior approval of each Counterparty, to the extent required under any
Agreement.

SECTION 6. Covenants; Right to Cure. Should any Grantor fail to perform or
observe any covenant or comply with any condition contained in the Agreements,
the Administrative Agent may (but is not obligated to), but without releasing
such Grantor from its obligation to perform such covenant or comply with such
condition, perform such covenant or comply with such condition. To the extent
that the Administrative Agent or any other Secured Party shall incur any costs
or pay any monies in connection with such performance or compliance, including
attorneys’ fees and expenses, such costs and expenses shall be included in the
Obligations and secured hereby and by all other collateral securing the
Obligations.

SECTION 7. Notices. All notices and communications hereunder shall be given to
the addresses and otherwise made in accordance with Section 9.01 of the Credit
Agreement and shall be deemed to have been given at the times specified in said
Section 9.01; provided that notices and communications to any Grantor may be
given to GEO on such Grantor’s behalf and shall be deemed received by such
Grantor upon receipt by GEO or by such Grantor. In furtherance of the foregoing,
each Grantor agrees that for purposes of this Assignment, GEO shall be each
Grantor’s representative subject to and in accordance with the provisions of
Section 2.20 of the Credit Agreement.

SECTION 8. Indemnification. The Administrative Agent may pursue any rights
assigned to it hereunder and shall not be liable for any loss sustained by any
Grantor as a result of any action taken by the Administrative Agent except to
the extent such loss is caused solely by the gross negligence or willful
misconduct of the Administrative Agent. The Administrative Agent shall not be
obligated to perform or discharge, nor does the Administrative Agent hereby
undertake to perform or discharge, any obligation, duty or liability of any
Grantor under the Agreements. The Grantors shall, jointly and severally,
indemnify the Administrative Agent and the other Secured Parties for, and hold
the Administrative Agent and the other Secured Parties harmless from, any and
all liability, loss or damage which may, or might, be incurred by it under the
Agreements (or under any one of them) or under or by reason of this Assignment,
or from any and all claims and demands whatsoever which may be asserted against
the Administrative Agent or any other Secured Party by reason of any alleged
obligations or undertakings on its part to perform any Grantor’s obligations
under the Agreements (or under any one of them). Should the Administrative Agent
or any other Secured Party incur any liability under any of the Agreements, or
under or by reason of this Assignment, or in defense of any such claims or

 

E-6



--------------------------------------------------------------------------------

demands, the amount thereof including costs, expenses and reasonable attorneys’
fees shall be secured hereby and by all other collateral securing the
Obligations and the Grantors shall, jointly and severally, reimburse the
Administrative Agent or such Secured Party therefor promptly after demand. The
foregoing indemnity shall be in addition to any indemnification obligations
contained in the Credit Agreement, any other Loan Document or any Secured
Hedging Agreement.

SECTION 9. Termination. At such time as the Obligations (excluding Obligations
not yet due and payable under the Secured Hedging Agreements that have not been
terminated and any unasserted contingent indemnification obligations) shall have
been indefeasibly paid and discharged in full, the Commitments shall have been
terminated and all Letters of Credit shall have been terminated or cash
collateralized in accordance with the Credit Agreement, this Assignment shall
automatically terminate and be of no further force and effect.

SECTION 10. Successors. This Assignment shall be binding upon and inure to the
benefit of the Grantors, the Administrative Agent, the other Secured Parties and
their respective successors and assigns; provided that no Grantor may assign,
transfer or delegate any of its rights or obligations under this Assignment
without the prior written consent of the Administrative Agent (with the consent
of such Lenders (if any) as are required by Section 9.02 of the Credit
Agreement). The Grantors and Administrative Agent agree that any Counterparty
consenting to this Assignment shall not be deemed to be a party hereto for
purposes of Sections 12 and 13 hereof.

SECTION 11. Governing Law. This Assignment shall be deemed to be a contract
entered into pursuant to the laws of the State of New York and shall in all
respects be governed by, construed and enforced in accordance with the laws of
the State of New York (including Section 5-1401 and Section 5-1402 of the
General Obligations Law of the State of New York), without reference to the
conflicts of law principles thereof.

SECTION 12. Consent to Jurisdiction and Venue.

(a) Each Grantor hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Assignment, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State
court or, to the fullest extent permitted by applicable law, in such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Assignment shall affect any right that any Secured Party may
otherwise have to bring any action or proceeding relating to this Assignment
against any Grantor or its properties in the courts of any jurisdiction.

 

E-7



--------------------------------------------------------------------------------

(b) Each Grantor hereby irrevocably and unconditionally waives, to the fullest
extent permitted by applicable law, any objection that it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Assignment in any court referred to in Section 12(a). Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

(c) Each party to this Assignment irrevocably consents to service of process in
the manner provided for notices in Section 7. Nothing in this Assignment will
affect the right of any party to this Assignment to serve process in any other
manner permitted by applicable law.

SECTION 13. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS ASSIGNMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS ASSIGNMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 14. Other Loan Documents. This Assignment shall supplement the other
Loan Documents and does not and shall not be deemed to limit or otherwise
restrict any rights or remedies of the Administrative Agent or other Secured
Parties under the Credit Agreement, any other Security Document, any other Loan
Document or any Secured Hedging Agreement.

SECTION 15. Severability. If any provision hereof is invalid and unenforceable
in any jurisdiction, then, to the fullest extent permitted by law, (a) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be construed in order to carry out the intentions of the parties hereto as
nearly as may be possible and (b) the invalidity or unenforceability of any
provisions hereof in any jurisdiction shall not affect the validity or
enforceability of such provision in any other jurisdiction.

SECTION 16. Headings. The various headings of this Assignment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Assignment or any provisions hereof.

 

E-8



--------------------------------------------------------------------------------

SECTION 17. Counterparts. This Assignment may be executed by the parties hereto
in several counterparts (including by telecopy), each of which shall be deemed
to be an original and all of which shall constitute together but one and the
same agreement.

SECTION 18. Additional Grantors. Each Additional Grantor that is required
(including pursuant to Section 5.09 of the Credit Agreement) or intends to
become a party to this Assignment shall become a Grantor for all purposes of
this Assignment upon execution and delivery by such Additional Grantor of a
supplement to this Assignment substantially in the form of Exhibit I attached
hereto.

SECTION 19. Judgment Currency. The provisions of Section 9.15 of the Credit
Agreement shall also apply with respect to any payments to or proceeds received
by the Administrative Agent hereunder and such provisions are hereby
incorporated herein by reference, in each case mutatis mutandis.

SECTION 20. Amendment and Restatement. As of the Restatement Effective Date,
this Assignment shall amend, and restate as amended, the Existing Assignment,
but shall not constitute a novation thereof or in any way impair or otherwise
affect the rights or obligations of the parties thereunder (including with
respect to representations and warranties made thereunder) except as such rights
or obligations are amended or modified hereby. The Existing Assignment as
amended and restated hereby shall be deemed to be a continuing agreement among
the parties, and all documents, instruments and agreements delivered pursuant to
or in connection with the Existing Assignment not amended and restated in
connection with the entry of the parties into this Agreement shall remain in
full force and effect, each in accordance with its terms, as of the date of
delivery or such other date as contemplated by such document, instrument or
agreement to the same extent as if the modifications to the Existing Assignment
contained herein were set forth in an amendment to the Existing Assignment in a
customary form, unless such document, instrument or agreement has otherwise been
terminated or has expired in accordance with or pursuant to the terms of the
Credit Agreement, the Existing Credit Agreement, this Assignment or the Existing
Assignment or such document, instrument or agreement or as otherwise agreed by
the required parties hereto or thereto.

[Signature Pages Follow]

 

E-9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be
executed by their duly authorized officers, all as of the date first written
above.

 

THE GEO GROUP, INC. By:  

 

Name:  

 

Title:  

 

 

GEO CORRECTIONS HOLDINGS, INC. By:  

 

Name:  

 

Title:  

 

 

CORRECTIONAL SERVICES CORPORATION, LLC By:  

 

  Name:  

 

  Title:  

 

 

CORRECTIONAL PROPERTIES PRISON FINANCE LLC By:  

 

  Name:  

 

  Title:  

 

 

CPT LIMITED PARTNER, LLC By:  

 

  Name:  

 

  Title:  

 

 

E-10



--------------------------------------------------------------------------------

CPT OPERATING PARTNERSHIP L.P. By: GEO Acquisition II, Inc., as General Partner
By:  

 

  Name:  

 

 

Title:

 

 

 

GEO ACQUISITION II, INC. By:  

 

  Name:  

 

  Title:  

 

 

GEO HOLDINGS I, INC. By:  

 

  Name:  

 

  Title:  

 

 

GEO RE HOLDINGS LLC By:  

 

  Name:  

 

  Title:  

 

 

GEO TRANSPORT, INC. By:  

 

  Name:  

 

  Title:  

 

 

PUBLIC PROPERTIES DEVELOPMENT AND

LEASING LLC

By:  

 

  Name:  

 

  Title:  

 

 

E-11



--------------------------------------------------------------------------------

CORNELL COMPANIES, LLC By:  

 

  Name:  

 

  Title:  

 

 

CCG I, LLC By:  

 

  Name:  

 

  Title:  

 

 

CORNELL ABRAXAS GROUP OS, LLC By:  

 

  Name:  

 

  Title:  

 

 

CORNELL CORRECTIONS MANAGEMENT, LLC By:  

 

Name:  

 

Title:  

 

 

CORNELL CORRECTIONS OF ALASKA, INC. By:  

 

  Name:  

 

  Title:  

 

 

CORNELL CORRECTIONS OF CALIFORNIA, INC. By:  

 

  Name:  

 

  Title:  

 

 

CORNELL CORRECTIONS OF RHODE ISLAND, INC. By:  

 

  Name:  

 

  Title:  

 

 

E-12



--------------------------------------------------------------------------------

CORNELL CORRECTIONS OF TEXAS, INC. By:  

 

  Name:  

 

  Title:  

 

 

CORNELL INTERVENTIONS, INC. By:  

 

  Name:  

 

  Title:  

 

 

CORNELL ABRAXAS GROUP INC. By:  

 

  Name:  

 

  Title:  

 

 

CORNELL COMPANIES OF CALIFORNIA OS, LLC By:  

 

  Name:  

 

  Title:  

 

 

CORNELL COMPANIES OF TEXAS OS, LLC By:  

 

  Name:  

 

  Title:  

 

 

CORNELL INTERVENTIONS OS, LLC By:  

 

  Name:  

 

  Title:  

 

 

CORRECTIONAL SYSTEMS, LLC By:  

 

  Name:  

 

  Title:  

 

 

E-13



--------------------------------------------------------------------------------

WBP LEASING, LLC By:  

 

  Name:  

 

  Title:  

 

 

BII HOLDING CORPORATION By:  

 

  Name:  

 

  Title:  

 

 

BII HOLDING I CORPORATION By:  

 

  Name:  

 

  Title:  

 

 

BEHAVIORAL HOLDING CORP. By:  

 

  Name:  

 

  Title:  

 

 

BEHAVIORAL ACQUISITION CORP. By:  

 

  Name:  

 

  Title:  

 

 

B.I. INCORPORATED By:  

 

  Name:  

 

  Title:  

 

 

MCF GP, LLC By:  

 

  Name:  

 

  Title:  

 

 

E-14



--------------------------------------------------------------------------------

GEO MCF LP, LLC By:  

 

  Name:  

 

  Title:  

 

 

MUNICIPAL CORRECTIONS FINANCE, L.P., By: MCF GP, LLC, as General Partner By:  

 

  Name:  

 

  Title:  

 

 

GEO CORRECTIONS AND DETENTION, LLC By:  

 

Name:  

 

Title:  

 

 

GEO RE-ENTRY SERVICES, LLC By:  

 

Name:  

 

Title:  

 

 

GEO OPERATIONS, LLC By:  

 

Name:  

 

Title:  

 

 

E-15



--------------------------------------------------------------------------------

BNP PARIBAS, as Administrative Agent, By:  

 

Name:  

 

Title:  

 

By:  

 

Name:  

 

Title:  

 

 

E-16



--------------------------------------------------------------------------------

Exhibit I

to Amended and Restated Collateral Assignment Agreement

[FORM OF]

AMENDED AND RESTATED COLLATERAL ASSIGNMENT AGREEMENT SUPPLEMENT

AMENDED AND RESTATED COLLATERAL ASSIGNMENT AGREEMENT SUPPLEMENT (this
“Supplement”), dated as of [DATE], is hereby made by [NEW GRANTOR], a [STATE]
[ENTITY TYPE] (the “Additional Grantor”), in favor of BNP PARIBAS, as
Administrative Agent (in such capacity, the “Administrative Agent”) under the
Credit Agreement (as defined below) for the ratable benefit of the Secured
Parties. All capitalized terms not defined herein shall have the meaning
ascribed to them in the Credit Agreement.

STATEMENT OF PURPOSE

Pursuant to the Amended and Restated Credit Agreement dated April 3, 2013 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among THE GEO GROUP, INC., a Florida corporation,
(“GEO”), GEO Corrections Holdings, Inc., a Florida corporation (“Corrections”
and, together with GEO, the “Borrowers”), the financial institutions (the
“Lenders”) from time to time party thereto and the Administrative Agent, the
Borrowers and certain Subsidiaries of GEO entered into the Amended and Restated
Collateral Assignment Agreement dated as of April 3, 2013 (the “Collateral
Assignment”) in favor of the Administrative Agent for the ratable benefit of the
Secured Parties.

It is a condition precedent to the obligation of the Lenders to continue to make
their respective extensions of credit to the Borrowers under the Credit
Agreement that the Additional Grantor shall execute and deliver this supplement
to the Administrative Agent for the ratable benefit of itself and the other
Secured Parties.

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to continue to make their respective
extensions of credit to the Borrowers thereunder and to induce the Hedge
Counterparties to enter into the Secured Hedging Agreements, the Additional
Grantor hereby agrees with the Administrative Agent, for the ratable benefit of
itself and the other Secured Parties, as follows:

SECTION 1. Collateral Assignment. By executing and delivering this Supplement,
the Additional Grantor, as provided in Section 18 of the Collateral Assignment
and Section 5.09 of the Credit Agreement, hereby becomes a party to the
Collateral Assignment as a Grantor thereunder with the same force and effect as
if originally named therein as a Grantor and, without limiting the generality of
the foregoing, hereby expressly assumes all obligations and liabilities of a
Grantor thereunder. The information set forth in Schedule 1 hereto is hereby
added to the information set forth in Schedule A to the Collateral Assignment.
The Additional Grantor hereby represents and warrants that each of the
representations and warranties contained in Section 4 of the Collateral
Assignment is true and correct on and as the date hereof (after giving effect to
this Supplement).

 

E-17



--------------------------------------------------------------------------------

SECTION 2. Acknowledgement. The Additional Grantor hereby acknowledges it has
received a copy of the Collateral Assignment and that it has read, understands
and agrees to be bound by the terms thereof.

SECTION 3. Further Assurance. The Additional Grantor hereby agrees that it shall
promptly deliver to the Administrative Agent all documents and take such action
as the Administrative Agent shall reasonably request in order to effectuate the
terms hereof and the Collateral Assignment.

SECTION 4. Governing Law. This supplement shall be deemed to be a contract
entered into pursuant to the laws of the State of New York and shall in all
respects be governed by, and construed and interpreted in accordance with, the
laws of the State of New York (including Section 5-1401 and Section 5-1402 of
the General Obligations Law of the State of New York) without reference to the
conflict of law principles thereof.

[Signature Page Follows]

IN WITNESS WHEREOF, the undersigned has caused this Supplement to be duly
executed by its duly authorized officers, all as of the day and year first
written above.

 

[ADDITIONAL GRANTOR], as Grantor By:  

 

Name:  

 

Title:  

 

 

E-18



--------------------------------------------------------------------------------

SCHEDULE 1

to

Supplement to Amended and Restated Collateral Assignment Agreement

[Additional Assigned Agreements]

 

E-19



--------------------------------------------------------------------------------

EXHIBIT F

to

Amended and Restated Credit Agreement

dated as of April 3, 2013

by and among

The GEO Group, Inc. and

GEO Corrections Holdings, Inc.,

as Borrowers,

the lenders party thereto,

as Lenders,

and

BNP Paribas,

as Administrative Agent

FORM OF MORTGAGE



--------------------------------------------------------------------------------

[Local counsel is

requested to advise regarding

proper form and margins for recording]

[County], [State/Commonwealth]

 

 

 

[LEASEHOLD]6 MORTGAGE, ASSIGNMENT OF RENTS,

SECURITY AGREEMENT AND FIXTURE FILING

BY

[INSERT MORTGAGOR NAME],

as Mortgagor

TO

BNP PARIBAS, as Administrative Agent,

as Mortgagee

Relating to Premises in:

                             ,                             

DATED: As of [                    ]

 

 

 

This instrument was prepared

by and after recording should be returned to:

Milbank, Tweed, Hadley & McCloy LLP

1 Chase Manhattan Plaza

New York, New York 10005

Attn: Lisa A. Brabant, Esq.

 

6 

Insert if mortgage is a leasehold mortgage

 

F-1



--------------------------------------------------------------------------------

[LEASEHOLD ]7 MORTGAGE, ASSIGNMENT OF RENTS,

SECURITY AGREEMENT AND FIXTURE FILING

KNOW ALL PERSONS BY THESE PRESENTS:

THIS [LEASEHOLD]8 MORTGAGE, ASSIGNMENT OF RENTS, SECURITY AGREEMENT AND FIXTURE
FILING (this “Mortgage”) is made as of                             , by
[                    ], a [                    ] duly organized and validly
existing under the laws of the [State/Commonwealth] of [                    ]
and having an office at [                            ] (the “Mortgagor”), in
favor of BNP PARIBAS, having an office at 787 Seventh Avenue, 9th Floor, New
York, New York 10019, as administrative agent for the lenders party to the
Credit Agreement referred to below (in such capacity, together with its
successors in such capacity, the “Mortgagee”).

W I T N E S S E T H:

WHEREAS, [The GEO Group, Inc. [(“GEO”)]9 [”Mortgagor”]10, GEO Corrections
Holdings, Inc. ([“Mortgagor”]11, and together with [GEO]12 [Mortgagor]13, the
“Borrowers” and each, individually, a “Borrower”), [Mortgagor]14, certain
lenders (collectively, the “Lenders”) and the Mortgagee are parties to an
Amended and Restated Credit Agreement dated as of April 3, 2013 (said Amended
and Restated Credit Agreement, as further modified, supplemented, amended and
amended and restated and in effect from time to time, being herein called the
“Credit Agreement”; except as otherwise herein expressly provided, all terms
defined in the Credit Agreement being used herein as defined therein), which
Credit Agreement provides for extensions (or continuations) of term credit by
the Lenders to [GEO]15 [Mortgagor]16 in an aggregate principal amount up to but
not exceeding $300,000,000 and for extensions (or continuations) of revolving
credit (by means of the making of Revolving Credit Loans, the issuance of, or
participations in, Letters of Credit and Swingline Loans) to be made by the
Lenders to the Borrowers in an aggregate principal amount at any one time
outstanding up to but not exceeding $700,000,000;

 

7  Insert if mortgage is a leasehold mortgage

8  Insert if mortgage is a leasehold mortgage

9  Use if Mortgagor is a Guarantor

10  Use if GEO is the Mortgagor

11  Use if Corrections is the Mortgagor

12  Use if Mortgagor is a Guarantor

13  Use if GEO is the Mortgagor

14  Use if Mortgagor is a Guarantor

15  Use if Mortgagor is a Guarantor

16  Use if GEO is the Mortgagor

 

F-2



--------------------------------------------------------------------------------

WHEREAS, the Credit Agreement provides for additional extensions of credit to be
made by the Lenders to [GEO][Mortgagor]17 as Incremental Term Loans and to the
Borrowers as increases of the Revolving Credit Commitments in a combined
aggregate principal amount up to but not exceeding $350,000,000;

WHEREAS, the Borrowers and the Restricted Subsidiaries are and may from time to
time be obligated to the Hedge Counterparties in respect of one or more Hedging
Agreements;

WHEREAS, pursuant to the Amended and Restated Guaranty Agreement (said Amended
and Restated Guaranty Agreement, as further modified, supplemented, amended and
amended and restated and in effect from time to time, being herein called the
“Guaranty”), the Mortgagor has unconditionally guaranteed [the principal of and
interest on the Loans made by the Lenders to the Borrowers and all other amounts
from time to time owing to the Lenders by the Borrowers or any Restricted
Subsidiary under the Credit Agreement and under any Hedging Agreement permitted
under the Credit Agreement or outstanding as of the Restatement Effective Date,
in each case with any Hedge Counterparty;]18[all amounts from time to time owing
by the Mortgagor or any Restricted Subsidiary under any Hedging Agreement
permitted under the Credit Agreement or outstanding as of the Restatement
Effective Date, in each case with any Hedge Counterparty;]19

WHEREAS, it is a condition to the obligation of the Lenders to make (or
continue) extensions of credit to the Borrowers pursuant to the Credit Agreement
that the Mortgagor execute and deliver this Mortgage;

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, and FOR THE PURPOSE OF SECURING the following
(collectively, the “Obligations”):

(a) [the Guaranteed Obligations (as defined in the Guaranty) it has guaranteed
under the Guaranty,]20[the Guaranteed Obligations (as defined in the Guaranty)
it has guaranteed under the Guaranty (if any) and the payment of all its
Obligations (as defined in the Credit Agreement), including [the Term Loans
and]21 the initial Revolving Credit Loans and any and all reborrowings, future
advances and readvances thereunder and modifications, extensions, substitutions,
exchanges and renewals of the Credit Agreement (each of which reborrowings,
future advances, readvances, modifications, extensions, substitutions, exchanges
and renewals shall enjoy the same priority as the initial Loans thereunder),]22

(b) the performance and payment of the covenants, agreements and obligations
hereinafter contained and contained in the Credit Agreement and the other Loan

 

17  Use if GEO is Mortgagor

18  Use if Mortgagor is a Guarantor

19  Use if GEO is the Mortgagor

20  Use if Mortgagor is a Guarantor

21  Use if GEO is the Mortgagor.

22  Use if Mortgagor is a Borrower

 

F-3



--------------------------------------------------------------------------------

Instruments (as defined below) and all other monies secured hereby, including,
without limitation, any and all sums expended by the Mortgagee pursuant to
Section 1.06, together with interest thereon, and

(c) the payment of all other obligations of [the Borrowers and]23 the Mortgagor
to the Lenders under the Loan Instruments (as defined below),

the Mortgagor hereby irrevocably grants, bargains, sells, releases, conveys,
warrants, assigns, transfers, mortgages, pledges, sets over and confirms unto
the Mortgagee, under and subject to the terms and conditions hereinafter set
forth, [all of its right, title and interest in and to the lease/lease agreement
(the “Lease”) more particularly described in Schedule I affecting]24 the land
and premises (collectively, the “Property”) described in Schedule I;

TOGETHER WITH all interests, estates or other claims, both in law and in equity,
that the Mortgagor now has or may hereafter acquire in (a) the Property, (b) all
easements, rights-of-way and rights used in connection therewith or as a means
of access thereto and (c) all tenements, hereditaments and appurtenances in any
manner belonging, relating or appertaining thereto (all of the foregoing
interests, estates and other claims being hereinafter collectively called
“Easements and Rights of Way”); and

TOGETHER WITH all estate, right, title and interest of the Mortgagor, now owned
or hereafter acquired, in and to any land lying within the right-of-way of any
streets, open or proposed, adjoining the Property, and any and all sidewalks,
alleys and strips and gores of land adjacent to or used in connection therewith
(all of the foregoing estate, right, title and interest being hereinafter called
“Adjacent Rights”); and

TOGETHER WITH all estate, right, title and interest of the Mortgagor, now owned
or hereafter acquired, in and to any and all buildings and other improvements
now or hereafter located on the Property and all building materials, building
equipment and fixtures of every kind and nature located on the Property or,
attached to, contained in or used in any such buildings and other improvements,
and all appurtenances and additions thereto and betterments, substitutions and
replacements thereof (all of the foregoing estate, right, title and interest
being hereinafter collectively called “Improvements”); and

TOGETHER WITH all estate, right, title and interest of the Mortgagor in and to
all such tangible property now owned or hereafter acquired by the Mortgagor
(including all machinery, apparatus, equipment, fittings and articles of
personal property) and now or hereafter located on or at or attached to the
Property such that an interest in such tangible property arises under applicable
real estate law, and any and all products and accessions to any such property
that may exist at any time (all of the foregoing estate, right, title and
interest, and products and accessions being hereinafter called “Fixtures”); and

TOGETHER WITH all estate, right, title and interest of the Mortgagor in and to
all rights, royalties and profits in connection with all minerals, oil and gas
and other hydrocarbon

 

23  Use if Mortgagor is a Guarantor

24  Insert if mortgage is a leasehold mortgage

 

F-4



--------------------------------------------------------------------------------

substances on or in the Property, development rights or credits, air rights,
water, water rights (whether riparian, appropriative, or otherwise and whether
or not appurtenant) and water stock (all of the foregoing estate, right, title
and interest being hereinafter collectively called “Mineral and Related
Rights”); and

TOGETHER WITH all reversion or reversions and remainder or remainders of the
Property and Improvements and all estate, right, title and interest of the
Mortgagor in and to any and all present and future leases of space in the
Property and Improvements, and all rents, revenues, proceeds, issues, profits,
royalties, income and other benefits now or hereafter derived from the Property,
the Improvements and the Fixtures, subject to the right, power and authority
hereinafter given to the Mortgagor to collect and apply the same (all of the
foregoing reversions, remainders, leases of space, rents, revenues, proceeds,
issues, profits, royalties, income and other benefits being hereinafter
collectively called “Rents”); and

TOGETHER WITH all estate, right, title and interest and other claim or demand
that the Mortgagor now has or may hereafter acquire with respect to any damage
to the Property, the Improvements or the Fixtures and any and all proceeds of
insurance in effect with respect to the Improvements or the Fixtures, including,
without limitation, any title insurance, and any and all awards made for the
taking by eminent domain, or by any proceeding or purchase in lieu thereof, of
the Property, the Improvements or the Fixtures, including without limitation any
awards resulting from a change of grade of streets or as the result of any other
damage to the Property, the Improvements or the Fixtures for which compensation
shall be given by any governmental authority (all of the foregoing estate,
right, title and interest and other claims or demand, and any such proceeds or
awards being hereinafter collectively called “Damage Rights”); and

TOGETHER WITH all estate, right, title, interest and other claim of the
Mortgagor with respect to any parking facilities located other than on the
Property and used or intended to be used in connection with the operation,
ownership or use of the Property, any and all replacements and substitutions for
the same, and any other parking rights, easements, covenants and other interests
in parking facilities acquired by the Mortgagor for the use of tenants or
occupants of the Improvements (all of the foregoing estate, right, title,
interest and other claim being hereinafter collectively called “Parking
Rights”); and

TOGETHER WITH all estate, right, title and interest of the Mortgagor in respect
of any and all air rights, development rights, zoning rights or other similar
rights or interests that benefit or are appurtenant to the Property or the
Improvements (all of the foregoing estate, right, title and interest being
hereinafter collectively called “Air and Development Rights”);

All of the foregoing Easements and Rights of Way, Adjacent Rights, Improvements,
Fixtures, Mineral and Related Rights, Rents, Damage Rights, Parking Rights and
Air and Development Rights being sometimes hereinafter referred to collectively
as the “Ancillary Rights and Properties” and [the Lease,]25 the Property and
Ancillary Rights and Properties being sometimes hereinafter referred to
collectively as the “Mortgage Estate”;

 

25  Insert if mortgage is a leasehold mortgage

 

F-5



--------------------------------------------------------------------------------

TO HAVE AND TO HOLD the Mortgage Estate with all privileges and appurtenances
thereunto belonging, to the Mortgagee and its successors and assigns, forever,
upon the terms and conditions and for the uses hereinafter set forth;

PROVIDED ALWAYS, that if the principal of and interest on the Loans under the
Credit Agreement and all of the other Obligations shall be paid in full, and the
Mortgagor shall abide by and comply with each and every covenant contained
herein and in the Loan Instruments, then this Mortgage and the Lien and estate
hereby granted shall cease, terminate and become void.

This Mortgage, [the Guaranty,] the Credit Agreement, the Loan Documents and any
other instrument given to evidence or further secure the payment and performance
of any Obligation are sometimes hereinafter collectively referred to as the
“Loan Instruments”.

TO PROTECT THE SECURITY OF THIS MORTGAGE, THE MORTGAGOR HEREBY COVENANTS AND
AGREES AS FOLLOWS:

ARTICLE 1

Particular Covenants and Agreements of the Mortgagor

Section 1.01. Title, Etc. The Mortgagor represents and warrants that [(a) the
Lease is in full force and effect and there are no defaults thereunder and, to
the knowledge of the Mortgagor, no event has occurred and is continuing that
with notice or lapse of time or both will result in such a default and (b) the
Mortgagor is lawfully seized and possessed of a valid and subsisting leasehold
estate in and to the Property and is the owner of the related Ancillary Rights
and Properties with respect to the Lease,]26 [it has good and marketable fee
simple title in and to the Property and the related Ancillary Rights and
Properties,]27 in each case subject to no mortgage, deed of trust, lien, pledge,
charge, security interest or other encumbrance or adverse claim of any nature,
except those permitted under the Credit Agreement.

The Mortgagor represents and warrants that it has the full power and lawful
authority to grant, bargain, sell, release, convey, warrant, assign, transfer,
mortgage, pledge, set over and confirm unto the Mortgagee the Mortgage Estate as
hereinabove provided and warrants that it will forever defend the title to the
Mortgage Estate and the validity and priority of the Lien or estate hereof
against the claims and demands of all persons whomsoever.

Section 1.02. Further Assurances; Filing; Re-Filing; Etc.

(a) Further Instruments. The Mortgagor shall execute, acknowledge and deliver,
from time to time, such further instruments as the Mortgagee may require to
accomplish the purposes of this Mortgage.

 

26  Insert if mortgage is a leasehold mortgage

27  Insert if mortgage is a fee mortgage

 

F-6



--------------------------------------------------------------------------------

(b) Filing and Re-Filing. The Mortgagor, immediately upon the execution and
delivery of this Mortgage, and thereafter from time to time, shall cause this
Mortgage, any security agreement or mortgage supplemental hereto and each
instrument of further assurance to be filed, registered or recorded and
re-filed, re-registered or re-recorded in such manner and in such places as may
be required by any present or future law in order to publish notice of and
perfect the Lien or estate of this Mortgage upon the Mortgage Estate.

(c) Fees and Expenses. The Mortgagor shall pay all filing, registration and
recording fees, all re-filing, re-registration and re-recording fees, and all
expenses incident to the execution, filing, recording and acknowledgment of this
Mortgage, any security agreement or mortgage supplemental hereto and any
instrument of further assurance, and all Federal, state, county and municipal
stamp taxes and other taxes, duties, imposts, assessments and charges arising
out of or in connection with the execution, delivery, filing and recording of
this Mortgage or any of the other Loan Instruments, any security agreement or
mortgage supplemental hereto or any instruments of further assurance.

Section 1.03. Insurance; Foreclosure. In the event of foreclosure of the Lien of
this Mortgage or other transfer of title or assignment of the Mortgage Estate in
extinguishment, in whole or in part, of the Obligations, all right, title and
interest of the Mortgagor in and to all policies of casualty insurance covering
all or any part of the Mortgage Estate shall [, subject to the rights of the
lessor under the Lease,]28 inure to the benefit of and pass to the successors in
interest to the Mortgagor or the purchaser or grantee of the Mortgage Estate or
any part thereof.

Section 1.04. Impositions.

(a) Payment of Impositions. The Mortgagor shall pay or cause to be paid, before
any fine, penalty, interest or cost attaches thereto, all taxes, assessments,
water and sewer rates, utility charges and all other governmental or
non-governmental charges or levies now or hereafter assessed or levied against
any part of the Mortgage Estate (including, without limitation, non-governmental
levies or assessments such as maintenance charges, owner association dues or
charges or fees, levies or charges resulting from covenants, conditions and
restrictions affecting the Mortgage Estate) or upon the Lien or estate of the
Mortgagee therein (collectively, “Impositions”), as well as all claims for
labor, materials or supplies that, if unpaid, might by law become a prior Lien
thereon, and within 10 days after request by the Mortgagee will exhibit receipts
showing payment of any of the foregoing; provided, however, that if by law any
such Imposition may be paid in installments (whether or not interest shall
accrue on the unpaid balance thereof), the Mortgagor may pay the same in
installments (together with accrued interest on the unpaid balance thereof) as
the same respectively become due, before any fine, penalty or cost attaches
thereto.

(b) Right to Contest Impositions. Notwithstanding anything contained in
Section 1.04(a) to the contrary, the Mortgagor at its expense may, after prior
notice to the Mortgagee, contest the amount or validity or application, in whole
or in part, of any Imposition or Lien therefor or any claims of mechanics,
materialmen, suppliers or vendors or Lien thereof, and may withhold payment of
the same pending such proceedings if permitted by law and if in accordance with
the Credit Agreement.

 

28  Insert if mortgage is a leasehold mortgage

 

F-7



--------------------------------------------------------------------------------

Section 1.05. Limitations of Use. The Mortgagor shall not initiate, join in or
consent to any change in any private restrictive covenant, zoning ordinance or
other public or private restrictions limiting or defining the uses that may be
made of the Property and the Improvements or any part thereof that would have a
material adverse effect on the value of the Property or the Improvements. Except
as otherwise permitted under the Loan Instruments, the Mortgagor shall comply in
all material respects with the provisions of all leases, licenses, agreements
and private covenants, conditions and restrictions that at any time are
applicable to the Mortgage Estate.

Section 1.06. Actions to Protect Mortgage Estate. If the Mortgagor shall fail to
(a) [perform and observe any of the terms, covenants or conditions required to
be performed or observed by it under the Lease,]29 (b) effect the insurance
required by and as provided in Section 5.05 of the Credit Agreement, (c) make
the payments required by Section 1.04 or (d) perform or observe any of its other
covenants or agreements hereunder, the Mortgagee may, without obligation to do
so, and upon notice to the Mortgagor (except in an emergency) effect or pay the
same. To the maximum extent permitted by law, all sums, including reasonable
attorneys’ fees and disbursements, so expended or expended to sustain the Lien
or estate of this Mortgage or its priority, or to protect or enforce any of the
rights hereunder, or to recover any of the Obligations, shall be a Lien on the
Mortgage Estate, shall be deemed to be added to the Obligations secured hereby,
and shall be paid by the Mortgagor within 10 days after demand therefor,
together with interest thereon at the default rate provided for in the Credit
Agreement.

Section 1.07. Estoppel Certificates. The Mortgagor, within ten days after
written request therefor, shall furnish the Mortgagee a written statement, duly
acknowledged, of the amount of the Obligations then secured by this Mortgage and
whether to their knowledge any offsets or defenses exist against any such
Obligations.

Section 1.08. Notice Regarding Special Flood Hazards. The Mortgagor hereby
acknowledges that it realizes that the Property [is][is not][is partially] in a
zone identified by the Director of the Federal Emergency Management Agency as a
special flood hazard zone described in 12 C.F.R. § 22.2 and that it has
received, prior to the making of the Loans and the incurrence of any other
indebtedness constituting part of the Obligations secured by this Mortgage, the
notice regarding Federal disaster relief assistance referred to in the Appendix
to 12 C.F.R. Part 22.

[Section 1.09. Leasehold Interests.

(a) Leasehold Interests Generally. The Mortgagor shall (i) promptly perform and
observe all of the terms, covenants and conditions required to be performed and
observed by the Mortgagor under the Lease and do all things necessary to
preserve and to keep unimpaired its rights thereunder, (ii) promptly notify the
Mortgagee of any default by the Mortgagor under the Lease in the performance of
any of the terms, covenants or conditions on the part of the

 

29 

Insert if mortgage is a leasehold mortgage.

 

F-8



--------------------------------------------------------------------------------

Mortgagor to be performed or observed thereunder or of the giving of any notice
by the lessor to the Mortgagor of any default under the Lease or of the lessor’s
intention to exercise any remedy reserved to the lessor thereunder and
(iii) promptly cause a copy of each such notice given by the lessor under the
Lease to the Mortgagor to be delivered to the Mortgagee.

(b) Right to Cure Defaults. If the Mortgagor shall fail promptly to perform or
observe any of the terms, covenants or conditions required to be performed by it
under the Lease, including, without limitation, payment of all rent and other
charges due thereunder, the Mortgagee may, without obligation to do so, and upon
notice to the Mortgagor (except in an emergency), take such action as is
appropriate to cause such terms, covenants or conditions to be promptly
performed or observed on behalf of the Mortgagor but no such action by the
Mortgagee shall release the Mortgagor from any of its obligations under this
Mortgage. Upon receipt by the Mortgagee from the lessor under the Lease of any
notice of default by the Mortgagor thereunder, the Mortgagee may rely thereon
and take any action as aforesaid to cure such default even though the existence
of such default or the nature thereof be questioned or denied by the Mortgagor
or by any party on behalf of the Mortgagor.

(c) No Modification Without Consent. The Mortgagor shall not surrender its
leasehold estate and interests under the Lease, nor terminate or cancel the
Lease, and the Mortgagor shall not materially modify, change, supplement, alter
or amend the Lease orally or in writing, and the Mortgagor does hereby expressly
release, relinquish and surrender unto the Mortgagee all its right, power and
authority, if any, to materially modify, change, supplement, alter or amend the
Lease in any way, and any attempt on the part of the Mortgagor to exercise any
such right without the consent of the Mortgagee shall be null and void.

(d) Release or Forbearance. No release or forbearance of any of the Mortgagor’s
obligations under the Lease, pursuant to the terms thereof or otherwise, shall
release the Mortgagor from any of its obligations under this Mortgage.

(e) No Merger of Interests. Neither the fee title to the property demised by the
Lease nor the leasehold estate created by the Lease shall merge, but shall
always remain separate and distinct, notwithstanding the union of the aforesaid
estates either in the lessor or the Mortgagor under the Lease or in a third
party by purchase or otherwise, unless the Mortgagee shall, at its option,
execute and record a document evidencing its intent to merge such estates. If
the Mortgagor acquires the fee title or any other estate, title or interest in
any Property covered by the Lease, this Mortgage shall attach to, be a Lien upon
and spread to the fee title or such other estate so acquired, and such fee title
or other estate shall, without further assignment, mortgage or conveyance,
become and be subject to the Lien of this Mortgage. The Mortgagor shall notify
the Mortgagee of any such acquisition by the Mortgagor and, on written request
by the Mortgagee, shall cause to be executed and recorded all such other and
further assurances or other instruments in writing as may in the opinion of the
Mortgagee be required to carry out the intent and meaning hereof.

(f) Obligations of Lessor. The Mortgagor shall enforce the obligations of the
lessor under the Lease to the end that the Mortgagor may enjoy all of the rights
granted to it under the Lease and shall promptly notify the Mortgagee of any
material default by the lessor

 

F-9



--------------------------------------------------------------------------------

under the Lease, in the performance or observance of any of the terms, covenants
and conditions on the part of the lessor to be performed or observed under the
Lease and the Mortgagor shall promptly advise the Mortgagee of the occurrence of
any event of default under the Lease.

(g) No-Default Certificates. The Mortgagor shall use commercially reasonable
efforts to obtain from the lessor under the Lease and deliver to the Mortgagee,
within 20 days after demand from the Mortgagee, a statement in writing
certifying that the Lease is unmodified (or, if modified, how modified) and in
full force and effect and the dates to which the rent and other charges, if any,
have been paid in advance, and stating whether or not, to the best knowledge of
the signer of such certificate, the Mortgagor is in default in the performance
of any covenant, agreement or condition contained in the Lease, and, if so,
specifying each such default of which the signer may have knowledge.

(h) Renewals and Extensions. Unless the exercise of any option, now existing or
hereafter created, to renew or extend the term of the Lease would, in the
Mortgagor’s reasonable business judgment, be inadvisable, the Mortgagor shall,
at least six months, or such lesser period as may be permitted in the Lease,
prior to the last day upon which the Mortgagor may validly exercise such option,
(i) exercise such option in such manner as will cause the term of the Lease to
be effectively renewed or extended for the period provided by such option and
(ii) give immediate notice thereof to the Mortgagee, it being understood that in
the event of the failure of the Mortgagor to do so, the Mortgagee shall have,
and is hereby granted, the irrevocable right to exercise any such option, either
in its own name and behalf, or in the name and behalf of the Mortgagor, as the
Mortgagee shall in its sole discretion determine.

(i) Notifications of Changes in Rent. The Mortgagor shall promptly notify the
Mortgagee of any change in the rent or other charges payable under the Lease,
except for changes made pursuant to the provisions of the Lease.

(j) Notifications Concerning Proceeds. In the event that any proceeds of
insurance on any part of the Mortgage Estate, or any condemnation proceeds,
shall be deposited with any person pursuant to the requirements of the Lease,
the Mortgagor shall promptly notify the Mortgagee of the name and address of the
person with whom such proceeds have been deposited and of the amount so
deposited.]30

ARTICLE 2

Assignment of Rents, Issues and Profits

Section 2.01. Assignment of Rents, Issues and Profits. The Mortgagor hereby
assigns and transfers to the Mortgagee, FOR THE PURPOSE OF SECURING the
Obligations, all Rents, and hereby gives to and confers upon the Mortgagee the
right, power and authority to collect the same. The Mortgagor irrevocably
appoints the Mortgagee its true and lawful attorney-in-fact, at its option at
any time and from time to time following the occurrence and during the
continuance of a Default, to demand, receive and enforce payment, to give
receipts,

 

30  Insert if mortgage is a leasehold mortgage

 

F-10



--------------------------------------------------------------------------------

releases and satisfactions, and to sue, in the name of the Mortgagor or
otherwise, for Rents and apply the same to the Obligations as provided in
paragraph (a) of Section 4.03; provided, however, that the Mortgagor shall have
the right to collect Rents at any time prior to the occurrence of a Default (but
not more than one month in advance, except in the case of security deposits).

Section 2.02. Collection Upon Default. To the extent permitted by law, upon the
occurrence of any Default, the Mortgagee may, at any time without notice, either
in person, by agent or by a receiver appointed by a court, and without regard to
the adequacy of any security for the Obligations or the solvency of the
Mortgagor, enter upon and take possession of the Property, the Improvements and
the Fixtures or any part thereof, in its own name, sue for or otherwise collect
Rents including those past due and unpaid, and, apply the same, less costs and
expenses of operation and collection, including attorneys’ fees and
disbursements, to the payment of the Obligations as provided in paragraph (a) of
Section 4.03, and in such order as the Mortgagee may determine. The collection
of Rents or the entering upon and taking possession of the Property, the
Improvements or the Fixtures or any part thereof, or the application thereof as
aforesaid, shall not cure or waive any Default or notice thereof or invalidate
any act done in response to such Default or pursuant to notice thereof.

ARTICLE 3

Security Agreement

Section 3.01. Creation of Security Interest. The Mortgagor hereby grants to the
Mortgagee a security interest in the Fixtures for the purpose of securing the
Obligations. The Mortgagee shall have, in addition to all rights and remedies
provided herein and in the other Loan Instruments, all the rights and remedies
of a secured party under the Uniform Commercial Code of the state in which the
applicable portion of the Fixtures is located. A statement describing the
portion of the Mortgage Estate comprising the fixtures hereby secured is set
forth in the granting clauses of this Mortgage. The Mortgagor represents and
warrants to the Mortgagee that the Mortgagor is the record owner of the Mortgage
Estate, the employer identification number of the Mortgagor is
[                    ] and the organizational identification number of the
Mortgagor is [                    ].

Section 3.02. Warranties, Representations and Covenants. The Mortgagor hereby
warrants, represents and covenants that: (a) the Fixtures will be kept on or at
the Property and the Mortgagor will not remove any Fixtures from the Property,
except as permitted under the Loan Instruments and except such portions or items
of the Fixtures that are consumed or worn out in ordinary usage, all of which
shall be promptly replaced by the Mortgagor, except as otherwise expressly
provided in the Loan Instruments, (b)all covenants and obligations of the
Mortgagor contained herein relating to the Mortgage Estate shall be deemed to
apply to the Fixtures whether or not expressly referred to herein and (c) this
Mortgage constitutes a security agreement and “fixture filing” as those terms
are used in the applicable Uniform Commercial Code. The Mortgagor is the
“Debtor” and its name and mailing address are set forth on Page 1 hereof. The
Mortgagee is the “Secured Party” and its name and mailing address from which

 

F-11



--------------------------------------------------------------------------------

information relative to the security interest created hereby are also set forth
on Page 1 hereof. The information provided in this Section 3.02 is provided so
that this Mortgage shall comply with the requirements of the Uniform Commercial
Code as in effect in the state in which the Mortgage Estate is located for a
mortgage instrument to be filed as a financing statement.

ARTICLE 4

Defaults; Remedies

Section 4.01. Defaults. If any Event of Default (herein, a “Default”) under the
Credit Agreement shall occur and be continuing and, as more particularly
provided in the Credit Agreement, the principal of and accrued interest on the
extensions of credit and all other Obligations under the Credit Agreement shall
be declared, or become, due and payable, then the obligations of the Mortgagor
[in respect of its guarantee under the Guaranty]31 [in respect of its guarantee
under the Guaranty and under the Credit Agreement]32 shall become due and
payable, without presentment, demand, protest or other formalities of any kind,
all of which have been waived pursuant to the Credit Agreement.

Section 4.02. Default Remedies.

(a) Remedies Generally. If a Default shall have occurred and be continuing, this
Mortgage may, to the maximum extent permitted by law, be enforced, and the
Mortgagee may exercise any right, power or remedy permitted to it hereunder,
under the Credit Agreement or under any of the other Loan Instruments or by law,
and, without limiting the generality of the foregoing, the Mortgagee may,
personally or by its agents, to the maximum extent permitted by law:

(i) enter into and take possession of the Mortgage Estate or any part thereof,
exclude the Mortgagor and all persons claiming under the Mortgagor whose claims
are junior to this Mortgage, wholly or partly therefrom, and use, operate,
manage and control the same either in the name of the Mortgagor or otherwise as
the Mortgagee shall deem best, and upon such entry, from time to time at the
expense of the Mortgagor and the Mortgage Estate, make all such repairs,
replacements, alterations, additions or improvements to the Mortgage Estate or
any part thereof as the Mortgagee may deem proper and, whether or not the
Mortgagee has so entered and taken possession of the Mortgage Estate or any part
thereof, collect and receive all Rents and apply the same to the payment of all
expenses that the Mortgagee may be authorized to make under this Mortgage, the
remainder to be applied to the payment of the Obligations until the same shall
have been repaid in full; if the Mortgagee demands or attempts to take
possession of the Mortgage Estate or any portion thereof in the exercise of any
rights hereunder, the Mortgagor shall promptly turn over and deliver complete
possession thereof to the Mortgagee; and

 

31  Use if Mortgagor is a Guarantor

32  Use if Borrower is Mortgagor

 

F-12



--------------------------------------------------------------------------------

(ii) personally or by agents, with or without entry, if the Mortgagee shall deem
it advisable:

(x) sell the Mortgage Estate at a sale or sales held at such place or places and
time or times and upon such notice and otherwise in such manner as may be
required by law, or, in the absence of any such requirement, as the Mortgagee
may deem appropriate, and from time to time adjourn any such sale by
announcement at the time and place specified for such sale or for such adjourned
sale without further notice, except such as may be required by law;

(y) proceed to protect and enforce its rights under this Mortgage, by suit for
specific performance of any covenant contained herein or in the Loan Instruments
or in aid of the execution of any power granted herein or in the Loan
Instruments, or for the foreclosure of this Mortgage (as a mortgage or
otherwise) and the sale of the Mortgage Estate under the judgment or decree of a
court of competent jurisdiction, or for the enforcement of any other right as
the Mortgagee shall deem most effectual for such purpose, provided, that in the
event of a sale, by foreclosure or otherwise, of less than all of the Mortgage
Estate, this Mortgage shall continue as a Lien on, and security interest in, the
remaining portion of the Mortgage Estate; or

(z) exercise any or all of the remedies available to a secured party under the
applicable Uniform Commercial Code, including, without limitation:

(1) either personally or by means of a court appointed receiver, take possession
of all or any of the Fixtures and exclude therefrom the Mortgagor and all
persons claiming under the Mortgagor, and thereafter hold, store, use, operate,
manage, maintain and control, make repairs, replacements, alterations, additions
and improvements to and exercise all rights and powers of the Mortgagor in
respect of the Fixtures or any part thereof; if the Mortgagee demands or
attempts to take possession of the Fixtures in the exercise of any rights
hereunder, the Mortgagor shall promptly turn over and deliver complete
possession thereof to the Mortgagee;

(2) without notice to or demand upon the Mortgagor, make such payments and do
such acts as the Mortgagee may deem necessary to protect its security interest
in the Fixtures, including, without limitation, paying, purchasing, contesting
or compromising any encumbrance that is prior to or superior to the security
interest granted hereunder, and in exercising any such powers or authority
paying all expenses incurred in connection therewith;

(3) require the Mortgagor to assemble the Fixtures or any portion thereof, at a
place designated by the Mortgagee and reasonably convenient to both parties, and
promptly to deliver the Fixtures to the Mortgagee, or

 

F-13



--------------------------------------------------------------------------------

an agent or representative designated by it; the Mortgagee, and its agents and
representatives, shall have the right to enter upon the premises and property of
the Mortgagor to exercise the Mortgagee’s rights hereunder; and

(4) sell, lease or otherwise dispose of the Fixtures, with or without having the
Fixtures at the place of sale, and upon such terms and in such manner as the
Mortgagee may determine (and the Mortgagee or any Lender may be a purchaser at
any such sale).

(b) Appointment of Receiver. If a Default shall have occurred and be continuing,
the Mortgagee, to the maximum extent permitted by law, shall be entitled, as a
matter of right, to the appointment of a receiver of the Mortgage Estate,
without notice or demand, and without regard to the adequacy of the security for
the Obligations or the solvency of the Mortgagor. The Mortgagor hereby
irrevocably consents to such appointment and waives notice of any application
therefor. Any such receiver or receivers shall have all the usual powers and
duties of receivers in like or similar cases and all the powers and duties of
the Mortgagee in case of entry and shall continue as such and exercise all such
powers until the date of confirmation of sale of the Mortgage Estate, unless
such receivership is sooner terminated.

(c) Rents. If a Default shall have occurred and be continuing, the Mortgagor
shall, to the maximum extent permitted by law, pay monthly in advance to the
Mortgagee, or to any receiver appointed at the request of the Mortgagee to
collect Rents, the fair and reasonable rental value for the use and occupancy of
the Property, the Improvements and the Fixtures or of such part thereof as may
be in the possession of the Mortgagor. Upon default in the payment thereof, the
Mortgagor shall vacate and surrender possession of the Property, the
Improvements and the Fixtures to the Mortgagee or such receiver, and upon a
failure so to do may be evicted by summary proceedings.

(d) Sale. In any sale under any provision of this Mortgage or pursuant to any
judgment or decree of court, the Mortgage Estate, to the maximum extent
permitted by law, may be sold in one or more parcels or as an entirety and in
such order as the Mortgagee may elect, without regard to the right of the
Mortgagor or any person claiming under the Mortgagor to the marshalling of
assets. The purchaser at any such sale shall take title to the Mortgage Estate
or the part thereof so sold free and discharged of the estate of the Mortgagor
therein, the purchaser being hereby discharged from all liability to see to the
application of the purchase money. Any person, including Mortgagee or any
Lender, may purchase at any such sale. Upon the completion of any such sale by
virtue of this Section 4.02 the Mortgagee shall execute and deliver to the
purchaser an appropriate instrument that shall effectively transfer all of the
Mortgagor’s estate, right, title, interest, property, claim and demand in and to
the Mortgage Estate or portion thereof so sold, but without any covenant or
warranty, express or implied. The Mortgagee is hereby irrevocably appointed the
attorney-in-fact of the Mortgagor in its name and stead to make all appropriate
transfers and deliveries of the Mortgage Estate or any portions thereof so sold
and, for that purpose, the Mortgagee may execute all appropriate instruments of
transfer, and may substitute one or more persons with like power, the Mortgagor
hereby ratifying and confirming all that said attorneys or such substitute or
substitutes shall lawfully do by virtue

 

F-14



--------------------------------------------------------------------------------

hereof. Nevertheless, the Mortgagor shall ratify and confirm, or cause to be
ratified and confirmed, any such sale or sales by executing and delivering, or
by causing to be executed and delivered, to the Mortgagee or to such purchaser
or purchasers all such instruments as may be advisable, in the judgment of the
Mortgagee, for such purpose, and as may be designated in such request. Any sale
or sales made under or by virtue of this Mortgage, to the extent not prohibited
by law, shall operate to divest all the estate, right, title, interest,
property, claim and demand whatsoever, whether at law or in equity, of the
Mortgagor in, to and under the Mortgage Estate, or any portions thereof so sold,
and shall be a perpetual bar both at law and in equity against the Mortgagor and
against any and all persons claiming or who may claim the same, or any part
thereof, by, through or under the Mortgagor. The powers and agency herein
granted are coupled with an interest and are irrevocable.

(e) Possession of Loan Instruments Not Necessary. All rights of action under the
Loan Instruments and this Mortgage may be enforced by the Mortgagee without the
possession of the Loan Instruments and without the production thereof at any
trial or other proceeding relative thereto.

Section 4.03. Application of Proceeds.

(a) Application of Proceeds Generally. The proceeds of any sale made either
under the power of sale hereby given or under a judgment, order or decree made
in any action to foreclose or to enforce this Mortgage, or of any monies held by
the Mortgagee hereunder shall, to the maximum extent permitted by law, be
applied as provided in Section 7.02(b) of the Credit Agreement.

(b) Liability for Deficiencies. No sale or other disposition of all or any part
of the Mortgage Estate pursuant to Section 4.02 shall be deemed to relieve the
Mortgagor of its obligations under the Credit Agreement or any other Loan
Instrument except to the extent the proceeds thereof are applied to the payment
of such obligations. Except as otherwise provided in the Loan Instruments, if
the proceeds of sale, collection or other realization of or upon the Mortgage
Estate are insufficient to cover the costs and expenses of such realization and
the payment in full of the Obligations, the Mortgagor shall remain liable for
any deficiency.

Section 4.04. Right to Sue. The Mortgagee shall have the right from time to time
to sue for any sums required to be paid by the Mortgagor under the terms of this
Mortgage as the same become due, without regard to whether or not the
Obligations shall be, or have become, due and without prejudice to the right of
the Mortgagee thereafter to bring any action or proceeding of foreclosure or any
other action upon the occurrence of any Default existing at the time such
earlier action was commenced.

Section 4.05. Powers of the Mortgagee. The Mortgagee may at any time or from
time to time renew or extend this Mortgage or (with the agreement of the
Mortgagor) alter or modify the same in any way, or waive any of the terms,
covenants or conditions hereof or thereof, in whole or in part, and may release
any portion of the Mortgage Estate or any other security, and grant such
extensions and indulgences in relation to the Obligations, or release any person
liable therefor as the Mortgagee may determine without the consent of any junior
lienor

 

F-15



--------------------------------------------------------------------------------

or encumbrancer, without any obligation to give notice of any kind thereto,
without in any manner affecting the priority of the Lien and estate of this
Mortgage on or in any part of the Mortgage Estate, and without affecting the
liability of any other person liable for any of the Obligations.

Section 4.06. Remedies Cumulative.

(a) Remedies Cumulative. No right or remedy herein conferred upon or reserved to
the Mortgagee is intended to be exclusive of any other right or remedy, and each
and every right and remedy shall be cumulative and in addition to any other
right or remedy under this Mortgage, or under applicable law, whether now or
hereafter existing; the failure of the Mortgagee to insist at any time upon the
strict observance or performance of any of the provisions of this Mortgage or to
exercise any right or remedy provided for herein or under applicable law, shall
not impair any such right or remedy nor be construed as a waiver or
relinquishment thereof.

(b) Other Security. The Mortgagee shall be entitled to enforce payment and
performance of any of the obligations of the Mortgagor and to exercise all
rights and powers under this Mortgage or under any Loan Instrument or any laws
now or hereafter in force, notwithstanding that some or all of the Obligations
may now or hereafter be otherwise secured, whether by mortgage, deed of trust,
pledge, Lien, assignment or otherwise; neither the acceptance of this Mortgage
nor its enforcement, whether by court action or pursuant to the power of sale or
other powers herein contained, shall prejudice or in any manner affect the
Mortgagee’s right to realize upon or enforce any other security now or hereafter
held by the Mortgagee, it being stipulated that the Mortgagee shall be entitled
to enforce this Mortgage and any other security now or hereafter held by the
Mortgagee in such order and manner as the Mortgagee, in its sole discretion, may
determine; every power or remedy given by the Credit Agreement, this Mortgage or
any of the other Loan Instruments to the Mortgagee, or to which the Mortgagee is
otherwise entitled, may be exercised, concurrently or independently, from time
to time and as often as may be deemed expedient by the Mortgagee, and the
Mortgagee may pursue inconsistent remedies.

Section 4.07. Waiver of Stay, Extension, Moratorium Laws; Equity of Redemption.
To the maximum extent permitted by law, the Mortgagor shall not at any time
insist upon, or plead, or in any manner whatever claim or take any benefit or
advantage of any applicable present or future stay, extension or moratorium law,
that may affect observance or performance of the provisions of this Mortgage;
nor claim, take or insist upon any benefit or advantage of any present or future
law providing for the valuation or appraisal of the Mortgage Estate or any
portion thereof prior to any sale or sales thereof that may be made under or by
virtue of Section 4.02; and the Mortgagor, to the extent that it lawfully may,
hereby waives all benefit or advantage of any such law or laws. The Mortgagor
for itself and all who may claim under it, hereby waives, to the maximum extent
permitted by applicable law, any and all rights and equities of redemption from
sale under the power of sale created hereunder or from sale under any order or
decree of foreclosure of this Mortgage and (if a Default shall have occurred)
all notice or notices of seizure, and all right to have the Mortgage Estate
marshalled upon any foreclosure hereof. The Mortgagee shall not be obligated to
pursue or exhaust its rights or remedies as against any other part of the
Mortgage Estate and the Mortgagor hereby waives any right or claim of right to
have the Mortgagee proceed in any particular order.

 

F-16



--------------------------------------------------------------------------------

ARTICLE 5

Miscellaneous

Section 5.01. Release by Mortgagee. Upon the termination of the Commitments
under and as defined in the Credit Agreement and the payment in full of the
Obligations, the Mortgagee shall release the Lien of this Mortgage, or upon the
request of the Mortgagor, and at the Mortgagor’s expense, assign this Mortgage
without recourse to the Mortgagor’s designee, or to the person or persons
legally entitled thereto, by an instrument duly acknowledged in form for
recording.

Section 5.02. Notices. All notices, demands, consents, requests or other
communications (collectively, “notices”) that are permitted or required to be
given by any party to the other hereunder shall be in writing and given in the
manner specified in the Credit Agreement.

Section 5.03. Amendments; Waivers; Etc. This Mortgage cannot be modified,
changed or discharged except by an agreement in writing, duly acknowledged in
form for recording, signed by the Mortgagor and the Mortgagee with the consent
of the Lenders as provided in the Credit Agreement. For purposes hereof, a
statement by the Mortgagee in any modification or supplement to this Mortgage to
the effect that such modification or supplement has been consented to by the
Lenders as provided in the Credit Agreement shall be conclusive evidence of such
consent and it shall not be necessary for a copy of such consent to be recorded
with such modification or supplement as a condition to such modification or
supplement being recorded in the appropriate real estate records.

Section 5.04. Successors and Assigns. This Mortgage applies to, inures to the
benefit of and binds the Mortgagor and the Mortgagee and their respective
successors and assigns and shall run with the Property.

Section 5.05. Captions. The captions or headings at the beginning of Articles,
Sections and paragraphs hereof are for convenience of reference and are not a
part of this Mortgage.

Section 5.06. Severability. If any term or provision of this Mortgage or the
application thereof to any person or circumstance shall to any extent be invalid
or unenforceable, the remainder of this Mortgage, or the application of such
term or provision to persons or circumstances other than those as to which it is
invalid or unenforceable, shall not be affected thereby, and each term and
provision of this Mortgage shall be valid and enforceable to the maximum extent
permitted by law. If any portion of the Obligations shall for any reason not be
secured by a valid and enforceable Lien upon any part of the Mortgage Estate,
then any payments made in respect of the Obligations (whether voluntary or under
foreclosure or other

 

F-17



--------------------------------------------------------------------------------

enforcement action or procedure or otherwise) shall, for purposes of this
Mortgage (except to the extent otherwise required by applicable law) be deemed
to be made (i) first, in respect of the portion of the Obligations not secured
by the Lien of this Mortgage, (ii) second, in respect of the portion of the
Obligations secured by the Lien of this Mortgage, but which Lien is on less than
all of the Mortgage Estate, and (iii) last, to the portion of the Obligations
secured by the Lien of this Mortgage, and which Lien is on all of the Mortgage
Estate.

Section 5.07. Repayment of Secured Amount. The secured amount under this
Mortgage shall be reduced only by the last and final sums that the Mortgagor
repays with respect to the Obligations and shall not be reduced by any
intervening repayments of the Obligations by the Mortgagor. So long as the
balance of the Obligations exceeds the secured amount under this Mortgage, any
payments and repayments of the Obligations by the Mortgagor shall not be deemed
to be applied against, or to reduce, the portion of the Obligations secured by
this Mortgage.

 

F-18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Mortgage has been duly executed by the Mortgagor as of
the day and year first above written.

 

[NAME OF MORTGAGOR] By:  

 

  Name:     Title:  

 

F-19



--------------------------------------------------------------------------------

[STATE/COMMONWEALTH] OF                      )

                                                     : ss.:

COUNTY OF                      )

On the      day of             , 2013, before me, the undersigned, a notary
public in and for said [state/commonwealth], personally appeared
                            , personally known to me or proved to me on the
basis of satisfactory evidence to be the individual whose name is subscribed to
the within instrument, and acknowledged to me that he/she executed the same in
his/her capacity and that by his/her signature on the instrument the individual
or the person upon behalf of which the individual acted executed the instrument.

 

 

Notary Public

[SEAL]

 

F-20



--------------------------------------------------------------------------------

SCHEDULE I

DESCRIPTION OF [LEASE AND]33

PROPERTY

[That certain [lease/lease agreement] dated as of                  ,         
between the Mortgagor, as lessee, and                     , as lessor, [a
memorandum of which is] recorded in volume      at page      of the
                     Records of                      County,
                     on                     ,         , and the leasehold estate
created thereby affecting the following land and premises located in
                     County,                     :]34

[See attached legal description]

 

33  Insert if mortgage is a leasehold mortgage

34  Insert if mortgage is a leasehold mortgage

 

F-21



--------------------------------------------------------------------------------

EXHIBIT G

to

Amended and Restated Credit Agreement

dated as of April 3, 2013

by and among

The GEO Group, Inc. and

GEO Corrections Holdings, Inc.,

as Borrowers,

the lenders party thereto,

as Lenders,

and

BNP Paribas,

as Administrative Agent

FORM OF JOINDER AGREEMENT



--------------------------------------------------------------------------------

FORM OF JOINDER AGREEMENT

THIS JOINDER AGREEMENT, dated as of [DATE] (this “Agreement”), to the Collateral
Agreement referred to below is entered into by and among [NAME], a [ENTITY]
organized under the laws of [STATE] (the “New Subsidiary”), [NAME], a [ENTITY]
organized under the laws of [STATE] (the “Pledgor”), and BNP PARIBAS, as
administrative agent (the “Administrative Agent”) under the Credit Agreement
referred to below. All capitalized terms used and not defined herein shall have
the meanings given thereto in the Credit Agreement or the applicable Security
Document referred to therein.

Statement of Purpose

The GEO Group, Inc., GEO Corrections Holdings, Inc., the Lenders and the
Administrative Agent are parties to the Amended and Restated Credit Agreement
dated as of April 3, 2013 (as supplemented hereby and as otherwise amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”). In connection with the Credit Agreement, the Borrowers, certain of
the Subsidiaries and the Administrative Agent have also entered into the
Collateral Agreement referred to therein. In addition, the Borrowers and the
Restricted Subsidiaries may from time to time be obligated to the Hedge
Counterparties in respect of one or more Hedging Agreements.

Pursuant to                      the Pledgor has acquired Equity Interests in
the New Subsidiary.35 In connection with the Credit Agreement, the New
Subsidiary is required to execute, among other documents, a joinder agreement in
order to become a Grantor under the Collateral Agreement and the Pledgor is
required to execute, among other things, a joinder agreement or supplement, in
order to pledge (and reaffirm its pledge under the Collateral Agreement)
                     percent (    %) of the capital stock or other equity
interests in the New Subsidiary.

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto hereby agree as follows:

 

  1.01 Collateral Agreement Joinder.

(a) Joinder to the Collateral Agreement.

i) In order to secure the Credit Agreement in accordance with the terms thereof,
and to secure the payment and performance of all of the Obligations, the New
Subsidiary hereby grants to the Administrative Agent, for the ratable benefit of
itself and the other Secured Parties, a continuing security interest in and to
all of the New Subsidiary’s right, title and interest in and to all Collateral
whether now or hereafter owned or acquired by the New Subsidiary or in which the
New Subsidiary now has or hereafter has or acquires any rights, and wherever
located (the “New Collateral”).

ii) The security interests created hereby are granted as security only and shall
not subject the Administrative Agent or any other Secured Party to, or transfer
to the Administrative Agent or any other Secured Party any obligation or
liability, or in any way affect or modify, any obligation or liability of the
New Subsidiary with respect to any of the New Collateral or any transaction in
connection therewith.

 

35  Insert description of agreement or transaction relating to acquisition or
creation of New Subsidiary.

 

G-1



--------------------------------------------------------------------------------

iii) The New Subsidiary hereby agrees that it is a party to the Collateral
Agreement as if an original signatory thereof, and the New Subsidiary shall
comply with all of the terms, covenants, conditions and agreements and hereby
makes each representation and warranty, in each case set forth therein. The New
Subsidiary hereby agrees that each reference to a “Grantor” or the “Grantors” in
the Collateral Agreement and other Loan Documents shall include the New
Subsidiary. The New Subsidiary agrees that “Collateral” as used therein shall
include all New Collateral and “Collateral Agreement” or “Agreement” as used
therein shall mean the Collateral Agreement as supplemented hereby.

b) Filing Information and Perfection.

i) Attached hereto as Annex A are Schedules to the Collateral Agreement
including all required information with respect to the New Subsidiary and the
New Collateral.

ii) Without limiting section 4.13 or any other provision of the Collateral
Agreement, the New Subsidiary hereby agrees that it shall deliver to the
Administrative Agent such certificates or other documents and take such other
action as the Administrative Agent shall reasonably request in order to
effectuate the terms hereof and of the Collateral Agreement.

c) Additional Pledge.

i) The Pledgor hereby confirms and reaffirms the security interest in the
Collateral granted to the Administrative Agent, for the ratable benefit of
itself and the other Secured Parties, under the Collateral Agreement and, as
additional collateral security for the prompt and complete payment and
performance when due (whether at stated maturity, by acceleration or otherwise)
of the Obligations and in order to induce the Lenders to make (or continue)
their extensions of credit under the Credit Agreement and to induce the Hedge
Counterparties to make (or continue) their extensions of credit under the
Hedging Agreements, the Pledgor hereby [delivers to the Administrative Agent,
for the ratable benefit of itself and the other Secured Parties, all of the
issued and outstanding shares of capital stock of the New Subsidiary listed on
Annex B, together with all stock certificates, options, or rights of any nature
whatsoever which may be issued or granted by the New Subsidiary in respect of
such stock (the “Additional Investment Property”; as used in the Collateral
Agreement as supplemented hereby, “Investment Property” shall be deemed to
include the Additional Investment Property) and hereby grants to the
Administrative Agent, for the ratable benefit of itself and the other Secured
Parties, a first priority security interest in the Additional Investment
Property and all Proceeds thereof.] [grants to the Administrative Agent, for the
ratable benefit of itself and the other Secured Parties, a first priority
security interest in the entire partnership or membership interest of Pledgor
(the “Additional Partnership/LLC Interest”) in the New Subsidiary listed on
Annex B and all Proceeds thereof; as used in the Collateral Agreement as
supplemented hereby, “Partnership/LLC Interests” shall be deemed to include the
Additional Partnership/LLC Interest.]

ii) The Pledgor hereby represents and warrants, with respect to itself, that the
representations and warranties contained in Article III of the Collateral
Agreement are true and correct on and as of the date of this Agreement with

 

G-2



--------------------------------------------------------------------------------

references therein to the [“Investment Property” to include the Additional
Investment Property] [“Partnership/LLC Interests” to include the Additional
Partnership/LLC Interest], with references therein to the “Subsidiary Issuer” to
include the New Subsidiary, with references to the “Grantor” to mean the Pledgor
and with references therein to any “Schedule” to include the applicable
supllemental or updated information set forth in Annex A.

d) Further Assurances. Without limiting section 4.13 or any other provision of
the Collateral Agreement, the Pledgor hereby agrees to deliver to the
Administrative Agent such certificates and other documents and take such other
action as shall be reasonably requested by the Administrative Agent in order to
effectuate the terms hereof and of the Collateral Agreement.

2.01 Effectiveness. This Agreement shall become effective upon receipt by the
Administrative Agent of (i) counterparts hereof executed by the New Subsidiary
and the Pledgor, (ii) the Additional Investment Property or the Additional
Partnership/LLC Interest, as applicable, and the other agreements and documents
required to be delivered pursuant to Section 1.01 and (iii) any other agreement
or document required to be delivered in accordance with Section 5.09 of the
Credit Agreement (including, without limitation, any other agreement or document
required to be delivered in connection with any Security Document).

3.01 General Provisions.

(a) Acknowledgement. Each of the Pledgor and the New Subsidiary hereby
acknowledges that it has received a copy of the Loan Documents (as in effect on
the date hereof) and that it has read and understands the terms thereof.

(b) Limited Effect. Except as supplemented hereby, each Loan Document shall
continue to be, and shall remain, in full force and effect. This Agreement shall
not be deemed (i) to be a waiver of, or consent to, or a modification or
amendment of, any other term or condition of the Credit Agreement or any other
Loan Document or (ii) to prejudice any right or rights which the Administrative
Agent or any other Secured Party may now have or may have in the future under or
in connection with the Credit Agreement or the other Loan Documents or any of
the instruments or agreements referred to therein, as the same may be amended or
modified from time to time.

(c) Costs and Expenses. The New Subsidiary hereby agrees that it shall pay or
cause to be paid all reasonable and customary out-of-pocket costs and expenses
incurred by the Administrative Agent in connection with the preparation,
negotiation and execution of this Agreement including, without limitation, the
reasonable fees and disbursements of counsel.

(d) Counterparts. This Agreement may be executed by one or more of the parties
hereto in any number of separate counterparts (including by telecopy) and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.

(e) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING,
WITHOUT LIMITATION, SECTION 5-1401 AND SECTION 5-1402 OF THE GENERAL OBLIGATIONS
LAW OF THE STATE OF NEW YORK), WITHOUT REFERENCE TO THE CONFLICTS OF LAW
PRINCIPLES THEREOF.

[Signature Pages Follow.]

 

G-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the undersigned hereby causes this Agreement to be executed
and delivered as of the date first above written.

 

NEW SUBSIDIARY: [NEW SUBSIDIARY] By:  

 

Name:  

 

Title:  

 

 

PLEDGOR: [PLEDGOR] By:  

 

Name:  

 

Title:  

 

 

ADMINISTRATIVE AGENT:

BNP PARIBAS,

as Administrative Agent

By:  

 

Name:  

 

Title:  

 

By:  

 

Name:  

 

Title:  

 

 

G-4



--------------------------------------------------------------------------------

EXHIBIT J

to

Amended and Restated Credit Agreement

dated as of April 3, 2013

by and among

The GEO Group, Inc. and

GEO Corrections Holdings, Inc.,

as Borrowers,

the lenders party thereto,

as Lenders,

and

BNP Paribas,

as Administrative Agent

FORM OF LENDER ADDENDUM



--------------------------------------------------------------------------------

[FORM OF]

LENDER ADDENDUM

Reference is made to the Amended and Restated Credit Agreement dated as of
April 3, 2013 (the “Credit Agreement”), by and among THE GEO GROUP, INC., a
Florida corporation (“GEO”), GEO Corrections Holdings, Inc., a Florida
corporation (“Corrections”), the lenders who are or may become a party thereto,
as Lenders, and BNP PARIBAS, as the Administrative Agent. Capitalized terms used
and not otherwise defined herein shall have the meaning assigned thereto in the
Credit Agreement.

The undersigned Person by executing this Lender Addendum shall be deemed to have
executed a counterpart of the Credit Agreement.

By executing this Lender Addendum, the undersigned Person hereby agrees (a) to
the terms of the Credit Agreement and (b) to become a party thereto as a Lender
with Commitments in the amounts set forth below.

 

Term Loan Commitment:

   $ [             ] 

Revolving Credit Commitment:

   $ [             ] 

This Lender Addendum shall be governed by, and construed in accordance with, the
law of the State of New York. This Lender Addendum may be executed by one or
more of the parties hereto on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Agreement by telecopy or in “Portable Document Format” shall be effective as
delivery of a manually executed counterpart of this Agreement.

[Signature page follows.]

 

J-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Lender Addendum to be
duly executed and delivered by their proper and duly authorized officers as of
this 3 day of April, 2013.

 

[                             ], as Lender By:  

 

  Name:     Title:   By:  

 

  Name:     Title:  

 

Accepted and agreed: THE GEO GROUP, INC. By:  

 

Name:   Title:  

 

GEO CORRECTIONS HOLDINGS, INC. By:  

 

Name:   Title:  

 

BNP PARIBAS, as Administrative Agent By:  

 

Name:   Title:   By:  

 

Name:   Title:  

 

J-2